
	

113 S2954 IS: Higher Education Affordability Act
U.S. Senate
2014-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2954
		IN THE SENATE OF THE UNITED STATES
		
			November 20, 2014
			Mr. Harkin introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To improve the Higher Education Act of 1965, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Higher Education Affordability Act.2.Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title.Sec. 2. Table of contents.Sec. 3. References.Sec. 4. General effective date.TITLE I—General provisionsSec. 101. Graduate medical schools; postsecondary career and technical education institutions.Sec. 102. 85–15 revenue source requirement for proprietary institutions.Sec. 103. Definitions.Sec. 104. Authorization of appropriations for drug and alcohol abuse prevention.Sec. 105. Mandatory financial aid award letter.Sec. 106. Code of conduct in affiliated consumer financial products or services.Sec. 107. Restriction on marketing with Federal educational assistance funds.Sec. 108. Minimum standards for net price calculators.Sec. 109. Benefits for borrowers who are members of the Armed Forces.Sec. 110. Data improvements for college navigator.Sec. 111. College scorecard.Sec. 112. Reporting requirements.Sec. 113. In-State tuition rates for certain individuals.Sec. 114. State higher education information system pilot program.Sec. 115. Responsibilities of FSA Ombudsman; addition of point of contact for military families and
			 homeless children.Sec. 116. Responsibilities of covered institutions, institution-affiliated organizations, and
			 lenders.Sec. 117. Establishment of complaint resolution and tracking system.Sec. 118. Proprietary education oversight coordination committee.TITLE II—Improving educator preparationSec. 201. Improving educator preparation.TITLE III—Institutional aidSec. 301. Rule of construction.Sec. 302. Program purpose.Sec. 303. Duration of grant.Sec. 304. American Indian tribally controlled colleges and universities.Sec. 305. Alaska Native and Native Hawaiian-serving institutions.Sec. 306. Predominantly Black Institutions.Sec. 307. Native American-serving nontribal institutions.Sec. 308. Asian American and Native American Pacific Islander-serving institutions.Sec. 309. Native American education tuition cost share.Sec. 310. Grants to institutions.Sec. 311. Allotments to institutions.Sec. 312. Professional or graduate institutions.Sec. 313. Applications for assistance.Sec. 314. Limitations on Federal insurance for bonds issued by the designated bonding authority.Sec. 315. Authorization of appropriations.TITLE IV—Student assistancePart A—Grants to studentsSUBPART 1—Federal Pell GrantsSec. 401. Year-round Federal Pell Grants; extension of Federal Pell Grant inflation adjustments.Sec. 401A. College opportunity and graduation bonus demonstration program.SUBPART 2—Early awareness of college financing optionsSec. 403. Federal TRIO programs authorization.Sec. 404. Postbaccalaureate achievement program authorization.Sec. 405. Gaining early awareness and readiness for undergraduate programs authorization.Sec. 405A. Early awareness of college financing options.Sec. 405B. Awareness of postsecondary education financing options for adult learners.SUBPART 3—Federal supplemental education opportunity grantsSec. 407. Authorization of appropriations.Sec. 408. Institutional share of Federal supplemental educational opportunity grants.Sec. 409. Federal supplemental educational opportunity grants allocation of funds.SUBPART 4—American Dream Grants and LEAP programSec. 415. Purpose; appropriations authorized.Sec. 416. American Dream grants.SUBPART 5—Reauthorization of appropriations for other part A programs.Sec. 417. Reauthorization of appropriations for other part A programs.Part B—Federal Family Education Loan programSec. 421. Simplification of income-based repayment options for federally insured student loans.Sec. 422. Improvements to military loan deferment; clarification of SCRA protections;
			 simplification of income-based repayment options.Sec. 423. Simplification of income-based repayment options for Federal Consolidation Loans.Sec. 424. Reasonable collection costs and rehabilitation payments.Sec. 425. FFEL loan forgiveness for certain American Indian educators.Sec. 426. Reauthorization of appropriations for certain loan forgiveness programs.Sec. 427. Improvements to credit reporting for Federal student loans.Sec. 428. Reduced duplication in student loan servicing.Sec. 429. Improved determination of cohort default rates; publication of default prevention plan.Sec. 430. Improved disability determinations.Sec. 431. Treatment of borrowers falsely certified as eligible to borrow due to identity theft.Part C—Federal work-Study programsSec. 441. Authorization of appropriations.Sec. 442. Federal work study allocation of funds.Sec. 443. Institutional share of Federal work study funds.Sec. 444. Additional funds to conduct community service work-study programs.Sec. 445. Work colleges.Part D—Federal Direct Loan programSec. 451. Elimination of origination fees and other amendments to terms and conditions of loans.Sec. 452. Improved student loan servicing and debt collection practices.Sec. 453. Funds for administrative expenses.Sec. 454. Federal Direct Loan forgiveness for certain American Indian educators.Part E—Federal Perkins LoansSec. 461. Appropriations authorized.Sec. 462. Perkins allocation of funds.Sec. 463. Institutional contributions for Perkins.Sec. 464. Simplification of military deferment eligibility.Sec. 465. Forgiveness of loans for eligible military service.Sec. 466. Distribution of assets from student loan funds.Part F—Need analysisSec. 471. Increased income protection allowance for dependent students.Sec. 472. Increased income protection allowance for independent students without dependents other
			 than a spouse.Sec. 473. Increased income protection allowance for independent students with dependents other than
			 a spouse.Sec. 474. Updated tables and amounts for income protection allowance.Sec. 475. Prior prior year; definition of independent student.Part G—General provisionsSec. 481. Definitions.Sec. 482. Standard notification format for delinquent borrowers; explanation of benefits of Federal
			 loans.Sec. 483. Institutional financial aid award letter.Sec. 483A. Consumer testing.Sec. 483B. Loan repayment rate and speed-based repayment rate.Sec. 483C. One-time FAFSA pilot program.Sec. 484. Ability to benefit.Sec. 485. Reasonable collection costs in State court judgments.Sec. 486. Improved disclosures, counseling, and financial assistance information for students.Sec. 487. Improvements to National Student Loan Data System.Sec. 488. Competency-based education demonstration program.Sec. 489. Program participation agreements.Sec. 490. Civil penalties.Sec. 491. Advisory Committee on Student Financial Assistance.Sec. 492. Income-based repayment.Sec. 493. Extending the protections for student loans for active duty borrowers.Sec. 493A. Disbursement of credit balance.Sec. 493B. Disclosure of cohort rates based on repayment plan and deferment status.Sec. 493C. Institutional reporting requirements.Part H—Program integrity Sec. 496. Public disclosure of finalized accreditation documents; prohibition on pre-dispute
			 arbitration mandates.Sec. 497. Improved targeting of program reviews.Sec. 498. Program review and data.Part I—State-Federal college affordability partnershipSec. 499. State-Federal college affordability partnership.TITLE V—Developing InstitutionsSec. 501. Rule of construction.Sec. 502. Authorized activities under part A of title V.Sec. 503. Duration of grants under title V.Sec. 504. Authorized activities under part B of title V.Sec. 505. Duration of grants under part B of title V.Sec. 506. Waiver authority; reporting requirement; technical assistance.Sec. 507. Authorizations of appropriations for developing institutions.TITLE VI—International education programsSec. 601. Technical and conforming amendment.Sec. 602. Authorization of appropriations for international and foreign language studies.Sec. 603. Authorization of appropriations for business and international education programs.Sec. 604. Authorization of appropriations for the Institute for International Public Policy.Sec. 605. Authorization of appropriations for the science and technology advanced foreign language
			 education grant program.TITLE VII—Graduate and postsecondary improvement programsSec. 701. Authorization of appropriations for the Jacob K. Javits Fellowship Program.Sec. 702. Authorization of appropriations for graduate assistance in areas of national need.Sec. 703. Authorization of appropriations for the Thurgood Marshall Legal Educational Opportunity
			 Program.Sec. 704. Authorization of appropriations for masters degree programs at historically Black
			 colleges and universities and Predominantly Black Institutions.Sec. 705. Authorization of appropriations for the fund for improvement of postsecondary education.Sec. 706. Correctly recognizing educational achievements to empower graduates.Sec. 707. Authorization of appropriations for demonstration projects to support postsecondary
			 faculty, staff, and administrators in educating students with
			 disabilities.Sec. 708. Authorization of appropriations for transition programs for students with intellectual
			 disabilities.Sec. 709. Authorization of appropriations for the Commission on Accessible Materials and programs
			 to support improved access to materials.Sec. 710. Authorization of appropriations for the National Technical Assistance Center;
			 Coordinating Center.Sec. 711. First in the world competitive grant program.Sec. 712. Dual enrollment and early college high school programs.Sec. 713. Minority-serving institutions innovation fund.Sec. 714. State competitive grant program for reforms to improve higher education persistence and
			 completion.TITLE VIII—Additional programsSec. 801. Reorganization.Sec. 802. Authorization of appropriations for Project Grad.Sec. 803. Authorization of appropriations for the mathematics and science scholars program.Sec. 804. Community college and industry partnerships program.Sec. 805. Authorization of appropriations for capacity for nursing students and faculty.Sec. 806. Authorization of appropriations for Teach for America.Sec. 807. Authorization of appropriations for the Patsy T. Mink Fellowship Program.Sec. 808. Authorization of appropriations for improving science, technology, engineering, and
			 mathematics education with a focus on Alaska Native and Native Hawaiian
			 Students.Sec. 809. Authorization of appropriations for student safety and campus emergency management.Sec. 810. Authorization of appropriations for the education disaster and emergency relief program.Sec. 811. Authorization of appropriations for the jobs to careers program.Sec. 812. Authorization of appropriations for rural development grants for rural-serving colleges
			 and universities.Sec. 813. Authorization of appropriations for training for realtime writers.Sec. 814. Authorization of appropriations for centers of excellence for veteran student success.Sec. 815. Authorization of appropriations for path to success.Sec. 816. Authorization of appropriations for the Henry Kuualoha Giugni Kupuna Memorial Archives.Sec. 817. Appropriations for masters degree programs.Sec. 818. Appropriations for postbaccalaureate programs.Sec. 819. Tyler Clementi Program.TITLE IX—Higher education opportunities and supports for students with disabilitiesSec. 901. Higher education opportunities and supports for students with disabilities.TITLE X—Amendments to other lawsPart A—Truth in Lending ActSUBPART 1—DefinitionsSec. 1010. Definitions.SUBPART 2—Amendments to Truth in Lending ActSec. 1011. Exempted transactions.Sec. 1012. Mandatory certification.Sec. 1013. Civil liability.Sec. 1014. Definition of private education loan.Sec. 1015. Revenue sharing and disclosure of affiliation.Sec. 1016. Improved consumer protections for student loan servicing.SUBPART 3—Regulations and reportsSec. 1017. Implementation of regulations.Sec. 1018. Report on credit reporting and student lending.Sec. 1019. Ombudsman report on private education loan market.Part B—Internal Revenue Code of 1986Sec. 1022. Information sharing authority relating to income-based repayment.Part C—Title 11 of the United States CodeSec. 1031. Private loan discharge in bankruptcy.Part D—Servicemembers Civil Relief ActSec. 1041. Modification of limitation on rate of interest on student loans during and immediately
			 after period of military service.Part E—United States Institute of Peace ActSec. 1051. United States Institute of Peace Act.TITLE XI—Reports, Studies, and Miscellaneous provisionsSec. 1101. Consumer protections for students.Sec. 1102. Longitudinal study of the effectiveness of student loan counseling.Sec. 1103. Recommendations for student loan counseling.Sec. 1104. Working group on improvement of resources available to members of the Armed Forces and
			 their spouses in using tuition assistance programs of the Department of
			 Defense.Sec. 1105. Study on public service loan forgiveness.Sec. 1106. Longitudinal study of the causes of student loan default.Sec. 1107. Institutional Risk-Sharing Commission.Sec. 1108. GAO report on educational attainment of homeless children and youth and foster care
			 children and youth.Sec. 1109. American Dream Accounts.Sec. 1110. Study on the impact of Federal financial aid changes on graduate students.3.ReferencesExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision
			 of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.).4.General effective dateExcept as otherwise provided in this Act or the amendments made by this Act, this Act and the
			 amendments made by this Act shall take effect on the date of enactment of
			 this Act.IGeneral provisions101.Graduate medical schools; postsecondary career and technical education institutions(a)In generalSection 102 (20 U.S.C. 1002) is amended—(1)in subsection (a)—(A)in paragraph (1)(B), by striking vocational and inserting career and technical education; and(B)in paragraph (2)(A)—(i)in the matter preceding clause (i), by striking part D of title IV unless— and inserting part D of title IV unless the school meets 1 of the following requirements:;(ii)by striking clause (i) and inserting the following:(i)Graduate medical school(I)In generalIn the case of a graduate medical school located outside the United States—(aa)(AA)not less than 60 percent of those enrolled in, and not less than 60 percent of the graduates of,
			 such graduate medical school located outside the United States were not
			 persons
			 described in section 484(a)(5) in the year preceding the year for which a
			 student is seeking a loan under part D of title IV; and(BB)not less than 75 percent of the individuals who were nationals of the United States who were
			 students or graduates of the graduate medical school located outside the
			 United States or Canada taking the examinations administered by the
			 Educational Commission for Foreign Medical Graduates received a passing
			 score in the year preceding the year for which a student is seeking a loan
			 under part D of title IV; or(bb)the institution—(AA)has or had a clinical training program that was approved by a State as of January 1, 1992; and(BB)continues to operate a clinical training program in at least 1 State that is approved by that
			 State.(II)Expiration of alternative qualificationThe authority of a graduate medical school described in subclause (I)(bb) to qualify for
			 participation in the loan programs under part D of title IV pursuant to
			 this clause shall expire beginning on the first July 1 following the date
			 of enactment of the Higher Education Affordability Act.;(iii)in clause (ii)—(I)by striking in the case of a veterinary school and inserting Veterinary school.—In the case of a veterinary school; and(II)by striking ; or and inserting a period; and(iv)in clause (iii), by striking in the case of a nursing school and inserting Nursing school.—In the case of a nursing school; and(2)in subsection (c)—(A)in the subsection heading, by striking vocational and inserting career and technical education;(B)in paragraph (1), by striking vocational and inserting career and technical education; and(C)in paragraph (2), by striking vocational and inserting career and technical education.(b)Loss of eligibilityIf a graduate medical school loses eligibility to participate in the loan programs under part D of
			 title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.) due
			 to the enactment of the amendments made by subsection (a), then a student
			 enrolled at such graduate medical school on or before the date of
			 enactment of this Act may, notwithstanding such loss of eligibility,
			 continue to be eligible to receive a loan under such part D while
			 attending such graduate medical school in which the student was enrolled
			 upon the date of enactment of this Act, subject to the student continuing
			 to meet all applicable requirements for satisfactory academic progress,
			 until the earliest of—(1)withdrawal by the student from the graduate medical school;(2)completion of the program of study by the student at the graduate medical school; or(3)the fourth June 30 after such loss of eligibility.102.85–15 revenue source requirement for proprietary institutionsSection 102(b) (20 U.S.C. 1002(b)) is amended—(1)in paragraph (1)—(A)in subparagraph (D), by striking
			 and after the semicolon;(B)in subparagraph
			 (E), by striking the period and inserting ; and; and(C)by adding at the
			 end the following:(F)meets the
				requirements of paragraph
				(2).;(2)by redesignating
			 paragraph (2) as paragraph (3); and(3)by inserting
			 after paragraph (1) the following:(2)Revenue
				sources(A)In
				generalIn order to qualify as a proprietary institution of
				higher education under this subsection, an institution shall derive
			 not less
				than 15 percent of the institution's revenues from sources other
			 than Federal
				funds, as calculated in accordance with subparagraphs (B) and (C).(B)Federal
				fundsIn this paragraph, the term Federal funds
				means any Federal financial assistance provided, under this Act or
			 any other
				Federal law, through a grant, contract, subsidy, loan, guarantee,
			 insurance, or
				other means to a proprietary institution, including Federal
			 financial
				assistance that is disbursed or delivered to an institution or on
			 behalf of a
				student or to a student to be used to attend the institution,
			 except that such
				term shall not include any monthly housing stipend provided under
			 chapter 33 of title
			 38, United
				States Code.(C)Calculation of revenueIn making calculations under subparagraph (A), an
				institution of higher education shall—(i)use the cash
				basis of accounting;(ii)consider as
				revenue only those funds generated by the institution from—(I)tuition, fees,
				and other institutional charges for students enrolled in programs
			 eligible for
				assistance under title IV;(II)activities
				conducted by the institution that are necessary for the education
			 and training
				of the institution's students, if such activities are—(aa)conducted on
				campus or at a facility under the control of the institution;(bb)performed under
				the supervision of a member of the institution's faculty; and(cc)required to be
				performed by all students in a specific educational program at the
			 institution;
				and(III)a contractual
				arrangement with a Federal agency for the purpose of providing job
			 training to
				low-income individuals who are in need of such training;(iii)presume that
				any Federal funds that are disbursed or delivered to an institution
			 on behalf
				of a student or directly to a student will be used to pay the
			 student's
				tuition, fees, or other institutional charges, regardless of
			 whether the
				institution credits such funds to the student's account or pays
			 such funds
				directly to the student, except to the extent that the student's
			 tuition, fees,
				or other institutional charges are satisfied by—(I)grant funds
				provided by an outside source that—(aa)has no
				affiliation with the institution; and(bb)shares no
				employees with the institution; and(II)institutional
				scholarships described in clause (v);(iv)include no loans
				made by an institution of higher education as revenue to the
			 school, except for
				payments made by students on such loans;(v)include a
				scholarship provided by the institution—(I)only if the
				scholarship is in the form of monetary aid based upon the academic
			 achievements
				or financial need of students, disbursed to qualified student
			 recipients during
				each fiscal year from an established restricted account; and(II)only to the extent that funds in that
				account represent designated funds, or income earned on such funds,
			 from an
				outside source that—(aa)has no
				affiliation with the institution; and(bb)shares no
				employees with the institution; and(vi)exclude from
				revenues—(I)the amount of
				funds the institution received under part C of title IV, unless the
			 institution
				used those funds to pay a student's institutional charges;(II)the amount of
				funds the institution received under subpart 4 of part A of title
			 IV;(III)the amount of
				funds provided by the institution as matching funds for any Federal
				program;(IV)the amount of
				Federal funds provided to the institution to pay institutional
			 charges for a
				student that were refunded or returned; and(V)the amount
				charged for books, supplies, and equipment, unless the institution
			 includes
				that amount as tuition, fees, or other institutional charges.(D)Report to
				congressNot later than July 1, 2015, and by July 1 of each
				succeeding year, the Secretary shall submit to the authorizing
			 committees a
				report that contains, for each proprietary institution of higher
			 education that
				receives assistance under title IV and as provided in the audited
			 financial
				statements submitted to the Secretary by each institution pursuant
			 to the
				requirements of section 487(c)—(i)the amount and
				percentage of such institution's revenues received from Federal
			 funds;
				and(ii)the amount and
				percentage of such institution's revenues received from other
				sources..103.DefinitionsSection 103 (20 U.S.C. 1003) is amended—(1)by redesignating paragraphs (4) through (9), (10) through (14), and (15) through (24), as
			 paragraphs (5) through (10), (13) through (17), and (20) through (28),
			 respectively;(2)by inserting after paragraph (3) the following:(4)Default manipulationThe term default manipulation means engaging in a device or practice, such as branching, consolidation of campuses,
			 consolidation or manipulation of the identification
			 codes used by the Office of Postsecondary Education to designate campuses
			 and institutions, change of ownership or control, serial forbearance, or
			 any similar device or practice (as determined by the Secretary) when, but
			 for the device or practice, one or more campuses of an institution of
			 higher education  would be at risk of cohort
			 default rate sanctions under section 435 or student default risk sanctions
			 under section 489A.;(3)by inserting after paragraph (10), as redesignated by paragraph (1), the following:(11)Federal educational assistance fundsThe term Federal educational assistance funds
				means funds provided
				directly to an institution or to a student attending such
			 institution under any
				of the following provisions of law:(A)Title IV of the
				Higher Education Act of 1965 (20 U.S.C. 1070 et seq.).
							(B)Chapter 30, 31,
				32, 33, 34, or 35 of title 38, United States Code.
							(C)Chapter 101, 105,
				106A, 1606, 1607, or 1608 of title 10, United States Code.
							(D)Section 1784a,
				2005, or 2007 of title 10, United States Code.
							(E)Title I of the
				Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.) or title
			 I of the Workforce Innovation and Opportunity Act (Public Law 113–128).
							(F)The Adult
				Education and Family Literacy Act (20 U.S.C. 9201 et seq.).(12)Foster care children and youthThe term foster care children and youth—(A)means children and youth whose care and placement is the responsibility of the State or Tribal
			 agency that administers a State plan under part B or E of title IV of the
			 Social Security Act (42 U.S.C. 621 et seq. and 670 et seq.), without
			 regard to whether foster care maintenance payments are made under section
			 472 of such Act (42 U.S.C. 672) on behalf of the child or youth; and(B)includes individuals whose care and placement was the responsibility of the State or Tribal agency
			 that administers a State plan under part B or E of title IV of the Social
			 Security Act (42 U.S.C. 621 et seq. and 670 et seq.) when they were age 13
			 or older but are no longer under the care and responsibility of the State
			 or
			 tribal agency.;(4)by inserting after paragraph (17), as redesignated by paragraph (1), the following:(18)Recruiting and marketing activity(A)In generalExcept as provided in subparagraph (B), the term recruiting and marketing activity means an activity that consists of the following:
								(i)Any advertising or promotion activity, including a  paid announcement in newspapers,
			 magazines,
				radio, television, billboards, electronic media, naming rights, or
			 any other
				public medium of communication, including paying for a display or
			 promotion at
				a job fair, military installation, or postsecondary education
			 recruiting event.
								(ii)Any effort to
				identify and attract prospective students, directly or
			 through a
				contractor or other third party, which shall include any
			 contact concerning a
			 prospective
				student’s potential enrollment or application for grant, loan, or
			 work
				assistance under title IV  or participation in preadmission or
			 advising activities,
				including—
									(I)paying employees
				responsible for overseeing enrollment and for contacting potential
			 students
				in person, by phone, by email, by internet communications, or by
			 other means,
			 regarding
				enrollment;
									(II)compensating a person to provide to an
			 institution of higher education contact information regarding prospective
			 students, including information obtained through
			 websites established for such purpose; and(III)providing funds to a third
			 party to create or maintain a website for the purpose of obtaining contact
			 information regarding prospective students.
									(iii)Any other
				activity as the Secretary  may determine, including
			 paying for
				promotion or sponsorship of education or military-related
			 associations.
								(B)ExceptionAn activity that is required as a condition of receipt of funds by an
			 institution
				under title IV, or under another applicable Federal law, shall not
			 be considered to be a recruiting and marketing activity under subparagraph
			 (A).(19)Private education loanThe term private education loan has the meaning given the term in section 140(a) of the Truth in Lending Act (15 U.S.C. 1650(a)).; and(5)in paragraph (28), as redesignated by paragraph (1)—(A)in the matter before subparagraph (A), by striking scientifically valid and inserting research-based; and(B)in subparagraph (B), by striking all students, including students with disabilities and students who are limited English proficient. and inserting all students..104.Authorization of appropriations for drug and alcohol abuse preventionSection 120(e)(5) (20 U.S.C. 1011i(e)(5)) is amended by striking 2009 and inserting 2015.105.Mandatory
			 financial aid award letterPart B of title I (20
			 U.S.C. 1011 et seq.) is amended by adding at the end the following:
				
					124.Use of
				mandatory financial aid award letter
						(a)In
				generalNotwithstanding any
				other provision of law, each institution of higher education that
			 participates in any program under title IV shall use the
			 financial
			 aid award letter developed under section 483B in providing written or
			 electronic financial aid
			 offers to
				students enrolled in, or accepted for enrollment in, the
			 institution.
						(b)Effective
				dateThe requirement under subsection (a) shall take effect 12
				months after the Secretary finalizes the financial aid award letter
			 developed
				under section 483B..
				106.
				Code of conduct in affiliated consumer financial products or services
				Part B of title I (20 U.S.C. 1011 et seq.), as amended by section 105,	is further amended by
			 adding
			 at the end the following:
				
					
						125.
						Code of conduct in affiliated consumer financial products or services
						
							(a)
							Definitions
							In this section:
							
								(1)
								Affiliated
								
									(A)
									In general
									The term affiliated, when used with respect to a consumer financial product or service and an institution of higher
			 education, means an association between such institution and product or
			 service resulting from—
									
										(i)
										the name, emblem, mascot, or logo of the institution being used with respect to such product or
			 service; or
									
										(ii)
										some other word, picture, or
			 symbol readily identified with the institution in the
			 marketing of the consumer financial product or service in any way that
			 implies
			 that the institution endorses the consumer financial product or service.
									
									(B)
									Rule of construction
									Nothing in subparagraph (A) shall be construed to deem an association between an
			 institution of higher education  and a consumer financial product or
			 service to be affiliated if such association is solely based on an
			 advertisement
			 by a financial institution that is delivered to a wide and general
			 audience consisting of more than enrolled students at the institution of
			 higher education.
								
								(2)
								Associated individual
								The term associated individual, when used with respect to an institution of higher education, means an individual who is—
								
									(A)
									an officer of such institution of higher education;
								
									(B)
									an employee or agent of the institution of higher education who is involved in the contracting,
			 approval,
			 analysis, or decisionmaking process for an affiliated consumer financial
			 product or service; or
								
									(C)
									an employee or agent of the institution of higher education involved in the
			 marketing or solicitation process pertaining to an affiliated consumer
			 financial product or service.
								
								(3)
								Consumer financial product or service
								The term consumer financial product or service has the meaning given the term in section 1002 of the Consumer Financial Protection Act  of 2010
			 (12 U.S.C. 5481).
							
								(4)
								Financial institution
								The term financial institution has the meaning given the term in section 140B of the Truth in Lending Act.
							
								(5)
								Institution of higher education
								The term institution of higher education means an institution of higher education as defined in section 102.
							
							(b)
							Code of conduct
							Notwithstanding any other provision of law, no institution of higher education that is affiliated
			 with a consumer financial product or service shall be eligible to receive
			 funds or any other form of financial assistance under this Act, unless the
			 institution—
							
								(1)
								develops a code of conduct with respect to affiliated consumer financial
			 products or services with which associated individuals shall comply that—
								
									(A)
									prohibits a conflict of interest with the responsibility of an associated individual with respect
			 to such affiliated consumer financial product or services;
								
									(B)
									requires each associated individual to act in the best interest of the students enrolled at the
			 institution of higher education in carrying out their duties; and
								
									(C)
									at a minimum, is aligned with the requirements and prohibitions described under subsections (c)
			 through (g);
								
								(2)
								publishes such code of conduct prominently on the institution's website; and
							
								(3)
								administers and enforces such code by, at a minimum, requiring that all of the institution's
			 associated individuals be annually informed of the provisions of the code
			 of conduct.
							
							(c)
							Ban on revenue-Sharing arrangements
							
								(1)
								Prohibition
								An institution of higher education that is affiliated with a consumer financial product or service
			 shall not enter into any revenue-sharing arrangement with the financial
			 institution.
							
								(2)
								Definition
								In this subsection, the term revenue-sharing arrangement—
								
									(A)
									means an arrangement between an institution of higher education and a financial institution under
			 which—
									
										(i)
										the financial institution provides or issues a consumer financial product or service to students
			 attending the institution of higher education;
									
										(ii)
										the institution of higher education recommends, promotes, sponsors, or otherwise endorses
			 the financial institution, or the
			 consumer financial products or services offered by the financial
			 institution; and
									
										(iii)
										the financial institution pays a fee or provides other material benefits, including revenue or
			 profit sharing, to the institution of higher education in connection with
			 the consumer financial products
			 or services provided to students of the institution of higher education;
			 and
									
									(B)
									does not include an arrangement solely based on a financial institution paying a fair
			 market price to an institution of higher education for the
			 institution of higher education to advertise or
			 market the financial institution to the general public.
							(d)
							Gift ban
							
								(1)
								Prohibition
								No associated individual of an institution of higher education shall solicit or accept any gift
			 from a financial institution that has a  consumer financial product or
			 service with which
			 the institution is affiliated.
							
								(2)
								Definition of gift
								
									(A)
									In general
									In this subsection, the term gift means any gratuity, favor, discount, entertainment, hospitality, loan, or other item having a
			 monetary value of more than a de minimis amount. The term includes a gift
			 of services, transportation, lodging, or meals, whether provided in kind,
			 by purchase of a ticket, payment in advance, or reimbursement after the
			 expense has been incurred.
								
									(B)
									Exceptions
									The term gift shall not include any of the following:
									
										(i)
										Standard material, activities, or programs on issues related to a consumer financial product or
			 service or financial literacy, such as a brochure, a workshop, or
			 training. Such material, training, or program shall not promote a product
			 or service of any specific
financial institution.
									
										(ii)
										Food, refreshments, training, or informational material furnished to an associated individual as an
			 integral part of a training session
			 that is designed to improve the service of a financial institution to the
			 institution of higher education, if such training
			 contributes to the professional development of the associated individual.
									
										(iii)
										Favorable terms, conditions, and borrower benefits on a consumer financial product or service
			 provided to all employees of the institution of higher education if such
			 terms, conditions, or benefits are
			 comparable to those provided to all students of the institution.
									
										(iv)
										Philanthropic contributions to an institution of higher education from a financial institution that
			 are unrelated to the affiliated consumer financial product or service or
			 the financial institution in general or any contribution from the
			 financial institution that is not made in exchange for any advantage
			 related to the financial institution.
									
									(C)
									Rule for gifts to family members
									For purposes of this subsection, a gift to a family member of an associated individual of an
			 institution of higher education shall be considered a gift to the
			 associated individual if—
									
										(i)
										the gift is given with the knowledge and acquiescence of the associated individual; and
									
										(ii)
										the associated individual has reason to believe the gift was given because of the official
			 position of the associated individual.
									
							(e)
							Contracting arrangements prohibited
							
								(1)
								Prohibition
								No associated individual of an institution of higher education shall accept from a financial
			 institution that has a  consumer financial product or service with which
			 the
			 institution is affiliated a fee, payment, or other
			 financial benefit (including the opportunity to purchase stock) as
			 compensation for any type of consulting arrangement or other contract to
			 provide services to the financial institution or on behalf of the
			 financial institution.
							
								(2)
								Rule of construction
								Nothing in this subsection shall be construed as prohibiting the conduct of an individual who is
			 not an associated individual.
							
							(f)
							Ban on staffing assistance
							An institution of higher education shall not request or accept from a financial institution with
			 which the institution has an affiliated consumer financial product or
			 service
			 any assistance with call center staffing, financial aid office staffing,
			 or any other office or department of the institution of higher education.
						(g)Advisory board compensationAny associated individual of an institution of higher education who serves on an advisory board,
			 commission, or group established by a financial institution that has a 
			 consumer financial product or service with which the
			 institution is affiliated  shall be prohibited from receiving anything of
			 value
			 from the financial institution, except that the individual may be
			 reimbursed for reasonable expenses incurred in serving on such advisory
			 board, commission, or group..107.Restriction on marketing with Federal educational assistance funds(a)TransferSection 119 of the Higher Education Opportunity Act (20 U.S.C. 1011m) is amended—(1)by transferring such section so as to follow section 125 of the Higher Education Act of 1965, as
			 added by section 106; and(2)by redesignating such section as section 126 of the Higher Education Act of 1965.(b)AmendmentsSection 126, as transferred and redesignated by subsection (a), is further amended—(1)in the section
			 heading, by inserting and
			 Restrictions on Sources of Funds for Recruiting and Marketing
			 Activities after Funds;
					(2)in subsection
			 (d), by striking subsections (a) through (c) and inserting
			 subsections (a), (b), (c), and (e);
					(3)by redesignating
			 subsection (e) as subsection (f);
					(4)by inserting
			 after subsection (d) the following:
						
							(e)Restrictions on
				sources of funds for recruiting and marketing activities
								(1)In
				generalAn institution of higher education, or other
				postsecondary educational institution, may not use revenues derived
			 from
				Federal educational assistance funds for recruiting or marketing
			 activities.
								(2)Rule of
				constructionNothing in this section shall be construed as a
				limitation on the use by an institution of revenues derived from
			 sources other
				than Federal educational assistance funds.
								(3)ReportingEach
				institution of higher education, or other postsecondary educational
				institution, that receives revenues derived from Federal
			 educational assistance
				funds shall report annually to the Secretary and to Congress the
			 institution's
				expenditures on advertising, marketing, and
				recruiting, and shall include in such report a verification from an
			 independent auditor that the institution of
			 higher education is in compliance with the requirement under paragraph
			 (1).; (5)by striking the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) each place the term appears and inserting this Act; and(6)by striking Secretary of Education each place the term appears and inserting Secretary.
				108.
				Minimum standards for net price calculators
				Section 132(h) (20 U.S.C. 1015a(h)) is amended—
				
					(1)
					by redesignating paragraph (4) as paragraph (6);
				
					(2)
					in paragraph (2), by inserting before the period , and, not later than 1 year after the date of enactment of the Higher Education Affordability Act, shall meet the requirements of paragraph (4)(B);
				
					(3)
					in paragraph (3), by inserting after the first sentence the following: Not later than 1 year after the date of enactment of the Higher Education Affordability Act, such
			 calculator shall meet the requirements of paragraph (4).;
				
					(4)
					by inserting after paragraph (3) the following:
					
						
							(4)
							Minimum requirements for net price calculators
							Not later than 1 year after the date of enactment of the Higher Education Affordability Act, a
			 net price calculator for an institution of higher education shall, at a
			 minimum, meet the following requirements:
							
								(A)
								The link for the calculator—
								
									(i)
									is clearly labeled as a net price calculator and is prominently and clearly posted in locations on the institution’s
			 website where information on costs and aid is provided; and
								
									(ii)
									may also be included on the institution’s compliance webpage, which contains information relating
			 to compliance with Federal, State, and local laws.
								
								(B)
								The results screen for the calculator specifies the following information:
								
									(i)
									The net price (as calculated under subsection (h)(2)) for the individual student, which
			 is the most visually
			 prominent figure on the results screen.
								
									(ii)
									Cost of attendance for the institution, including—
									
										(I)
										tuition and fees;
									
										(II)
										the average annual cost of room and board for the institution for a first-time, full-time
			 undergraduate
			 student enrolled in the institution;
									
										(III)
										the average annual cost of books and supplies for a first-time, full-time undergraduate student
			 enrolled in the institution; and
									
										(IV)
										the estimated cost of other expenses (including personal expenses and transportation) for a
			 first-time,
			 full-time undergraduate student enrolled in the institution.
									
									(iii)
									Estimated amount of need-based grant aid and merit-based grant aid, from Federal, State, and
			 institutional sources, that students receive at the institution, showing
			 the subtotal for each category and the total for all sources of grant aid.
								
									(iv)
									Percentage of the first-time, full-time undergraduate students enrolled in the institution that
			 received any type of grant aid described in clause (iii).
								
									(v)
									The disclaimer described in paragraph (6).
								
									(vi)
									In the case of a calculator that—
									
										(I)
										includes questions to estimate a student’s (or prospective student’s) eligibility for veterans’
			 education benefits (as defined in section 480) or educational benefits for
			 active duty service members, such benefits are displayed on the results
			 screen in a manner that clearly distinguishes them from the grant aid
			 described in clause (iii); or
									
										(II)
										does not include questions to estimate eligibility for the benefits described in subclause (I), the
			 results screen indicates that certain students (or prospective students)
			 may qualify for such benefits and includes a link to official Federal
			 information about
			 such benefits.
									
								(C)
								The institution populates the calculator with data from
						no earlier than 2 academic years prior to
			 the most recent academic year.
							
							(5)
							Privacy requirements and disclosures
							(A)Privacy requirementsAn institution of higher education—(i)shall carry out this subsection in a manner that complies with the requirements of  section 444 of
			 the General Education Provisions Act (commonly known as the Family Educational Rights and Privacy Act of 1974) (20 U.S.C. 1232g); and(ii)shall not—(I)allow any personal information, voluntarily provided by users for the net
			 price calculator for
			 the institution to be sold or made
			 available to third parties;(II)store any responses made by users through the net price calculator;(III)require that a user provide any personally identifiable information in order to use the net price
			 calculator.(B)Privacy disclosuresA  net price calculator shall—
								
									(i)
									clearly indicate which questions are required to be completed for an estimate of the net price from
			 the calculator;
								(ii)in the case of a calculator that requests contact information from users, clearly mark such
			 requests as optional;(iii)clearly state Any information that you provide on this site is confidential. The Net Price Calculator does not
			 require personally identifiable information of any kind and does not
			 store your responses.; and(iv)be established, maintained, and operated in a manner that is in compliance with the requirements of
			 section 444 of the General Education Provisions Act (commonly known as the Family Educational Rights and Privacy Act of 1974) (20 U.S.C. 1232g); and(5)by adding at the end the following:
					
						
							(7)
							Universal net price calculator
							Not later than 2 years after the date of enactment of the Higher Education Affordability Act, the Secretary shall develop a universal net price calculator that—
								(A)
								enables users to answer one set of questions and receive net prices for any institution that is
			 required to have a net price calculator under this subsection;
							
								(B)
								provides the information required under subparagraphs (B) and (C) of paragraph (4) for each
			 institution for which a net price is being sought;(C)is developed in consultation with—(i)the heads of relevant Federal agencies;(ii)representatives of
			 institutions of higher education, nonprofit consumer groups, and secondary
			 and
			 postsecondary students; and(iii)secondary school and postsecondary guidance
			 counselors;
								
								(D)
								before being finalized and publicly
			 released, is tested in accordance with the consumer testing process
			 described in section 483C; and(E)complies with the privacy requirements described in paragraph (5).(8)Report from SecretaryNot later than 2 years after the date of enactment of the Higher Education Affordability Act, the Secretary shall submit a report to Congress on—(A)steps taken to raise awareness of net price
			 calculators among prospective students and families, particularly among
			 students in middle school and high school and students from low-income
			 families;(B)how institutions are complying with the requirements of this subsection, including an analysis of
			 where
			 institutions are placing the net price calculators on their websites and
			 the design of the net price calculators by institutions; and(C)an analysis of how students are benefitting from the use of net price calculators.(9)Website LinkThe Secretary shall ensure that a link to the website containing the net price calculator and the
			 universal net price calculator (once the universal net price calculator
			 has been developed)   is available on each of the following websites:(A)The College Navigator website described under subsection (i).(B)The College Scorecard website described under section 133.(C)The website of the College Affordability and Transparency Center.(D)The website of the  Office of Federal Student Aid..109.Benefits for borrowers who are members of the Armed ForcesSection 131(f) (20 U.S.C. 1015(f)) is amended to read as
			 follows:(f)Benefits for members of the Armed Forces(1)Website(A)In GeneralThe Secretary, in coordination with the Secretary of Defense, the Secretary of Veterans Affairs,
			 and the Secretary of Homeland Security, shall create a revised and updated
			 searchable Internet website that—(i)contains information, in simple and understandable terms, about all Federal and State student
			 financial assistance, readmission requirements under section 484C, and
			 other student services, for which members of the Armed Forces (including
			 members of the National Guard and Reserves), veterans, and the dependents
			 of such members or veterans may be eligible; and(ii)is easily accessible through the Internet website described in subsection (e)(3).(B)ImplementationNot later than 1 year after the date of enactment of the Higher Education Affordability Act, the Secretary shall make publicly available the revised and updated Internet
			 website described in
			 subparagraph (A).(C)DisseminationThe Secretary, in coordination with the Secretary of Defense and the Secretary of Veterans Affairs,
			 shall make the availability of the Internet website
			 described in subparagraph (A) widely known to members of the Armed Forces
			 (including members of the National Guard and Reserves), veterans, the
			 dependents of such members or veterans, States, institutions of higher
			 education, and the general public.(D)DefinitionIn this paragraph, the term Federal and State student financial assistance means any grant, loan, work assistance, tuition assistance, scholarship, fellowship, or other form
			 of financial aid for pursuing a postsecondary education that is—
								
									(i)
									administered, sponsored, or supported by the Department of Education, the Department of Defense,
			 the Department of Veterans Affairs, or a State; and
								
									(ii)
									available to members of the Armed Forces (including members of the National Guard and Reserves),
			 veterans, or the dependents of such members or veterans.
								(2)Enrollment Form(A)In GeneralThe Secretary, in consultation with the Director of the Bureau of Consumer Financial Protection,
			 the Secretary of Defense,
			 and the heads of any other relevant Federal agencies, shall create a
			 simplified disclosure and enrollment form for borrowers who are performing
			 eligible military service (as defined in section 481(d)).(B)ContentsThe disclosure and enrollment form described in subparagraph (A) shall include—(i)information about the benefits and protections under title IV and under the Servicemembers Civil
			 Relief Act (50 U.S.C. App. 501 et seq.) that are available to such
			 borrower because the borrower is performing eligible
			 military service; and(ii)an opportunity for the borrower, by completing the enrollment form, to invoke certain protections,
			 activate certain benefits, and enroll in certain programs that may be
			 available to that borrower, which shall include the opportunity—(I)to invoke applicable  protections that are available under the Servicemembers Civil Relief Act
			 (50 U.S.C.
			 App. 501 et seq.), as such protections relate to Federal student loans
			 under title IV; and(II)to activate or enroll in any other applicable benefits that are available to such borrower under
			 this Act because the borrower is performing eligible military service, 
			 such as eligibility for a deferment or
			 eligibility for a period during which interest shall not accrue.(C)ImplementationNot later than 365 days after the date of the enactment of the Higher Education Affordability Act, the Secretary shall make available to eligible institutions, eligible lenders, and personnel at
			 the Department of Defense and other Federal agencies that provide services
			 to borrowers who are members of the Armed Forces or the
			 dependents of such members, the disclosure and  enrollment form
			 described in subparagraph (A).(D)Notice Requirements(i)SCRA interest rate limitationThe completion of the disclosure and enrollment form created pursuant to subparagraph (A) by the
			 borrower of a loan made, insured, or guaranteed under part B or part D of 
			 title IV who is otherwise subject to the interest rate limitation in
			 subsection (a) of section 207 of the
			 Servicemembers Civil Relief Act (50 U.S.C. App. 527(a)) and submittal of
			 such form to the Secretary shall be considered, for purposes of such
			 section, provision to the creditor of written notice as described in
			 subsection (b)(1) of such section.(ii)FFEL LendersThe Secretary shall provide each such disclosure and  enrollment form completed and submitted by a
			 borrower of a loan made, insured, or guaranteed under part B of title IV
			 who is otherwise subject to the interest rate limitation in subsection (a)
			 of section 207 of the
			 Servicemembers Civil Relief Act (50 U.S.C. App. 527(a)) to any applicable
			 eligible lender under part B of title IV so as to satisfy the provision to
			 the lender of written notice as described in subsection (b)(1) of such
			 section..110.Data improvements for college navigatorSection 132(i)(1) (20 U.S.C. 1015(i)(1)) is amended by striking subparagraph (M) and inserting the
			 following:(M)The student faculty ratio, the number of full-time faculty, the ratio of the number of course
			 sections taught by part-time instructors to the number of course sections
			 taught by full-time faculty, the mean and median years of employment for
			 part-time instructors, and the number of graduate assistants with
			 primarily
			 instructional
			 responsibilities, at the institution..111.College scorecardPart C of title I (20 U.S.C. 1015 et seq.) is amended—(1)by redesignating sections 133 through 137 as sections 134 through 138, respectively; and(2)by inserting after section 132 the following:133.College scorecard(a)DefinitionsIn this section:(1)College ScorecardThe term College Scorecard refers to the College Scorecard website developed and operated by the Department under subsection
			 (b) and any successor
			 website.(2)Institution of higher educationThe term institution of higher education means an institution of higher education, as defined in section 102, that awards a degree or
			 certificate.(3)Recent graduateThe term recent graduate, when used in reference to a graduate of an institution of higher education, shall mean a student
			 who completed a course of study and earned a certificate or
			 degree at the institution in any of the 6 most recent preceding years for
			 which data are available.(b)In generalThe Secretary shall develop and make publicly available a College Scorecard website to provide
			 students and families with information regarding higher education
			 affordability and
			 value for each institution of higher education that receives funds under
			 title IV.(c)Standard format(1)In generalThe Secretary, in consultation with the heads of relevant Federal agencies, shall develop a
			 standard format to be used by the Secretary for public
			 disclosure of information related to higher education affordability and
			 value, including the information described in subsections (d)
			 and (e).(2)Recommendations from other groupsThe standard format developed under paragraph (1) shall be  based on recommendations from
			 representatives of secondary school students and postsecondary students, 
			 
			 the families of secondary school and postsecondary students, institutions
			 of higher education, secondary
			 school and
			 postsecondary education counselors, and nonprofit consumer groups.(3)Sources of dataThe data used in the standard format shall be data that are available to the Secretary through
			 other
			 sources and reports.(d)Key required contentsThe standard format developed under subsection (c) shall include, in a consumer-friendly manner
			 that is simple and understandable, the following information for each
			 degree- and certificate-granting
			 institution of higher education  that receives funds under title IV for
			 the most recent year for which data
			 are available:(1)Net price information(A)The average net price	paid by enrolled students to attend the
			 institution, calculated in a manner consistent with section 132(a)(3), for
			 the subgroups of students at the institution in each of the following
			 annual family income categories, and the percentage of students in each
			 category:(i)$0 to $30,000.(ii)$30,001 to $48,000.(iii)$48,001 to $75,000.(iv)$75,001 to $110,000.(v)$110,001 and more.(B)A visual representation that provides context for the information conveyed under subparagraph (A),
			 including how the net price information compares to other institutions.(C)The  Commissioner of the National Center for Education Statistics may periodically adjust the
			 annual family income categories described under subparagraph (A).(2)Completion and transfer data(A)For each institution, the percentages of certificate- or degree-seeking undergraduate students
			 enrolled at the institution who obtain a certificate or degree within—(i)100 percent of the normal time for completion of, or graduation from, the student’s educational
			 program; and(ii)150 percent of the normal time for completion of, or graduation from, the student’s educational
			 program.(B)For each institution, the percentages of certificate- or degree-seeking undergraduate students
			 enrolled at the institution—(i)who persist and remain enrolled in the institution from academic term to academic term; and(ii)who persist and remain enrolled in the institution from year to year.(C)For each institution, the percentages of certificate- or degree-seeking undergraduate students
			 who have transferred to a 4-year
			 institution
			 of higher education within—(i)100 percent of the normal time for completion of, or graduation from, the student’s initial
			 educational 
			 program; and(ii)150 percent of the normal time for completion of, or graduation from, the student’s initial
			 educational program.(D)For each institution, a visual representation that provides context for the information
			 conveyed under subparagraphs  (A) and (B) and, as applicable, subparagraph
			   (C),
			 including how
			 the completion, 
			 transfer, and persistence rates compare to other institutions.(3)Loan information(A)The percentage of students at the institution who have completed their certificate or degree
			 program and who borrowed 1 or more loans under part
			 B, D, or E of title IV, or private education loans, while attending the
			 institution.(B)The institution's speed-based loan repayment rate, as calculated under section 483D(c) and the
			 comparison information described in section 483D(c)(4).(C)A visual representation that provides context for the information conveyed under this paragraph,
			 including how the information described in subparagraphs (A) and (B)
			 compares to
			 other institutions.(4)Debt information(A)The mean and median student loan debt, including private education loan debt,  incurred by students
			 who have earned a certificate or degree from the institution and who
			 borrowed student loans in the course of
			 obtaining such  certificate or degree in
			 the most recent year for which data are available.(B)The percentage of students at the institution who have borrowed money to attend the institution.(C)A visual representation that provides context for the information conveyed under subparagraphs (A)
			 and (B),
			  including how the debt information compares to other institutions.(5)Repayment information(A)The expected monthly repayment amounts for the mean and median student loan
			 debt described in
			 paragraph (4),  under a  standard repayment plan described  in
			 section 455(d)(1)(A) based on a 10-year period.(B)A visual representation that provides context for the information conveyed under subparagraph (A),
			 including how the
			 repayment information compares to other similar institutions.(6)Type of institutionA specification as to—(A)whether the institution of higher education is a public, private nonprofit, or private for-profit
			 institution; and(B)whether the institution is a  4-year, 2-year, or less
			 than 2-year institution and which degree type the institution primarily
			 awards.(7)Additional informationAny other information the Secretary, in consultation with the heads of relevant Federal agencies,
			 representatives of institutions of higher education, nonprofit consumer
			 groups, and secondary and postsecondary students, and secondary school and
			 postsecondary guidance counselors, determines
			 necessary so that students and parents can make informed
			 decisions regarding postsecondary education.(e)College tuition transparency informationThe standard format developed for institutions	of higher education under
			 subsection (c) shall—(1)prominently and clearly identify if the institution has been identified under section 132(c)(1),
			 and the
			 reasons for each institution's identification; and(2)provide a link to the webpage of the net price calculator of the institution, as required under
			 section 132(h)(3).(f)Additional requirementsThe standard format developed
			 by the Secretary under subsection (c) shall—(1)use, for the terms described in subsection (d),  standard definitions and names  that are developed
			 by
			 the Secretary in consultation with the heads of relevant Federal agencies,
			 representatives of institutions of higher education, nonprofit consumer
			 groups, secondary and postsecondary students, and secondary school and
			 higher education guidance
			 counselors; and(2)use standard formatting and design that the Secretary, in consultation with the heads of relevant
			 Federal agencies, representatives of institutions of higher education,
			 nonprofit consumer groups, secondary school students, postsecondary
			 students, and secondary school and higher
			 education
			 guidance counselors determine are clear, understandable, and suitable for
			 secondary school students.(g)Consumer testingThe Secretary shall carry out consumer testing for the College Scorecard in accordance with section
			 483C.(h)Final standard format and availability of college scorecardNot later than 60 days after the conclusion of the consumer testing required under subsection (h),
			 the Secretary shall—(1)submit to the authorizing committees the final
			 standard format for the College Scorecard and a
			 report describing the results of
			 consumer testing, including whether the Secretary added any additional
			 items pursuant to subsection (d)(8); and(2)make the final College Scorecard, including all information required for the standard format under
			 subsections (d) and (e) for all institutions of higher education that
			 receive funds until title IV,
			 publicly available through a College Scorecard website and through a link
			 on the following other websites:(A)The College Navigator website described under section 132(i).(B)The website of the College Affordability and Transparency Center.(C)The website of the  Office of Federal Student Aid.(i)Distribution of college scorecardEach
			 institution of higher education receiving funds under title IV shall—(1)make the most recent College Scorecard for the institution publicly available on the website of the
			 institution;(2)distribute the most recent College Scorecard for the institution to prospective students and
			 accepted students of the institution—(A)in the same format
			 in which the institution communicates with prospective and accepted
			 students
			 about applying to and enrolling in the institution;  and(B)in a manner that allows
			 for the student or the family of the student to take such information into
			 account before applying or enrolling, without regard to whether the
			 information was requested; and(3)in the case of an  institution with high student default risk  that is required under section
			 487(a)(32) to	provide a
			 student accepted for enrollment with a waiting period of not less than 2
			 weeks to consider postsecondary options, disclose to the student the
			 College Scorecard of the institution at or before the start of such
			 waiting period.(j)Public awareness campaign(1)In generalNot later than 180 days after the date of enactment of the Higher Education Affordability Act, the Secretary shall coordinate, with	entities such as States, institutions of higher education,
			 State educational
			 agencies, local educational agencies, secondary schools, and other
			 agencies,
			 and organizations involved in access to higher education and student
			 financial aid,
			 and implement a public awareness campaign in order to increase national
			 awareness of the College Scorecard.(2)Content and implementation of campaignThe public awareness campaign carried out under this subsection shall
			 disseminate information regarding the functions and methods of accessing
			 the College Scorecard, and shall be implemented, to the extent
			 practicable, using a variety of media, including print, television, radio,
			 and the Internet.(3)Use of research-based strategiesThe Secretary shall design and implement the public
			 awareness campaign carried out under this subsection based on relevant
			 independent research and information
			 on dissemination strategies found suitable for students in secondary
			 school and postsecondary education..112.Reporting requirementsSection 135(b), as redesignated by section 111,  is amended—(1)in paragraph (1), by striking and after the semicolon;(2)in paragraph (2), by striking the period and inserting ; and; and(3)by adding at the end the following:(3)is developed pursuant to the institutional reporting requirements under section 493G..113.In-State tuition rates for certain individualsSection 136, as redesignated by section 111, is amended to read as follows:136.In-State tuition rates for certain individuals
							(a)
							Members of the Armed Forces on active duty(1)Requirement
								In the case of a member of the Armed Forces who is on active duty for a period of more than 30 days
			 and whose domicile or permanent duty station is in a State that receives
			 assistance under this Act, such State shall not charge such member (or the
			 spouse or dependent child of such member) tuition for attendance at a
			 public institution of higher education in the State at a rate that is
			 greater than the rate charged for residents of the State.
							
								(2)
								Continuation
								If a member of the Armed Forces (or the spouse or dependent child of a member) pays tuition at a
			 public institution of higher education in a State at a rate determined by
			 paragraph (1), the provisions of paragraph (1) shall continue to apply
			 to such member, spouse, or dependent while continuously enrolled at that
			 institution, notwithstanding a subsequent change in the permanent duty
			 station of the member to a location outside the State.
							(b)Homeless children or youths and foster care children or youthsA State shall not charge a homeless child or youth or a foster care child or youth tuition for
			 attendance at a public institution of higher education in the State at a
			 rate that is greater than the rate charged for residents of the State, if
			 the homeless child or youth or foster care child or youth—(1)graduated from secondary school or obtained the recognized equivalent of a secondary school diploma
			 in such State;(2)resided in such State as a homeless child or youth or a foster care child or youth while attending
			 secondary school in an adjacent State, as verified by—(A)a local educational agency homeless liaison, designated pursuant to section 722(g)(1)(J)(ii) of the
			 McKinney-Vento Homeless Assistance Act (42 U.S.C. 11432(g)(1)(J)(ii));(B)the director (or a designee of the director) of an emergency or transitional shelter, street
			 outreach program, homeless youth drop-in center, or
			 other program serving homeless youth or families;(C)the director (or a designee of the director) of a program funded under chapter 1 or 2 of subpart 2
			 of part A of title IV; or(D)the State or tribal organization that administers a State plan under part B or E of title IV of the
			 Social Security Act (42 U.S.C.
			 621 et seq. and 670 et seq.).(c)Effective dates(1)Armed forcesWith respect to an individual described in subsection (a)(1), this section shall take effect at
			 each public institution of higher education in a State that receives
			 assistance under this Act for the first period of enrollment at such
			 institution that begins after July 1, 2009.(2)Homeless children or youths and foster care children or youthsWith respect to an individual described in subsection (b), this section shall take effect at each
			 public institution of higher education in a State that receives assistance
			 under this Act for the first period of enrollment at such institution that
			 begins after July 1, 2015.(d)Definitions(1)Armed Forces and active duty for a period of more than 30 daysIn this section, the terms Armed Forces and active duty for a period of more than 30 days have the meanings given those terms in section 101 of title 10, United States Code.(2)Homeless children and youthsThe term homeless children and youths has the meaning given the term in section 725 of the McKinney-Vento Homeless Assistance Act (42
			 U.S.C. 11434a).. 114.State higher education information system pilot programSection 137(g), as redesignated by section 111, is amended by striking 2009 and inserting 2015.115.Responsibilities of FSA Ombudsman; addition of point of contact for military families and homeless
			 childrenSection 141(f) (20 U.S.C. 1018(f)) is amended—(1)in paragraph (3)—(A)in subparagraph (A), by striking and after the semicolon;(B)in subparagraph (B), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(C)receive, review, and resolve expeditiously complaints regarding a student's independence under
			 subparagraph (B) or (H) of section 480(d)(1), in consultation with
			 knowledgeable parties, including child welfare agencies, local educational
			 agency liaisons for homeless children and youths designated under subtitle
			 B of title VII of the McKinney-Vento Homeless Assistance Act (42 U.S.C.
			 11431 et seq.) or State Coordinators for Education of Homeless Children
			 and Youths established under such subtitle.;(2)by redesignating paragraph (4) as paragraph (5);  and(3)by inserting after paragraph (3) the following:(4)Military and Veteran Point of Contact(A)In generalThe Chief Operating Officer, in consultation with the Secretary, shall designate 1 or more
			 employees to act as the
			 military and veteran point of contact within the office of the Student
			 Loan Ombudsman.(B)FunctionsThe designated military and veteran point of contact described in subparagraph (A)  shall—(i)monitor the complaints received from the Ombudsman under paragraph (3)(A)  from, and provide timely
			 assistance to, members of
			 the Armed Forces (including members of the National Guard and Reserves),
			 veterans, and their dependents;(ii)coordinate with other agencies, including the Department of Defense, the Department of Veterans
			 Affairs, the Department of Homeland Security, and the Bureau of Consumer
			 Financial Protection, to ensure that
			 members of the Armed Forces, veterans,  and the dependents of members of
			 the Armed Forces and
			 veterans, who are students, borrowers, or potential borrowers, are aware
			 of the availability and functions of the Ombudsman;  and(iii)issue to the Committee on Health, Education, Labor, and Pensions of the Senate,  the Committee on
			 Education and the Workforce of the House of Representatives, the Committee
			 on Veterans' Affairs of the Senate, the Committee on Veterans' Affairs of
			 the House of Representatives, the Committee on Armed Services of the
			 Senate, and the Committee on Armed Services of the House of
			 Representatives an annual report on the challenges that such members of
			 the Armed Forces, veterans, and dependents are facing
			 as students, borrowers, and potential borrowers..116.Responsibilities of covered institutions, institution-affiliated organizations, and lendersSection 152 (20 U.S.C. 1019a) is amended—(1)in the matter preceding clause (i) of subsection (a)(1)(A), by striking (h) of section 487 and inserting (g) of section 487; and(2)in subsection (b)(1)(B)(i)(I), by striking section 487(e) and inserting section 487(d).117.Establishment of complaint resolution and tracking systemTitle I (20 U.S.C. 1001 et seq.) is amended—(1)by striking section 155; and(2)by adding at the end the following:FComplaint Tracking System161.Complaint tracking system(a)Definition of complainantIn this section, the term complainant means—(1)a student of a postsecondary educational institution;(2)a family member of a student of a postsecondary educational institution;(3)a third party acting on behalf of a student of a postsecondary educational institution; or(4)a staff member or employee of a postsecondary educational institution.(b)Establishment of complaint tracking system(1)Establishment of complaint tracking system(A)In generalNot later than 1 year after the enactment of the Higher Education Affordability Act, the Secretary shall complete the establishment of a complaint tracking system that includes a
			 single, toll-free telephone number and a website to facilitate the
			 centralized collection of, monitoring of, and response to complaints or
			 inquiries regarding the educational practices and services, and
			 recruiting and marketing practices, of all postsecondary educational
			 institutions.(B)PurposeThe purpose of the complaint tracking system is to address allegations of fraud, misrepresentation,
			 or negligence with respect to recruitment and marketing to students.(2)Establishment of complaint tracking officeThe Secretary shall establish within the Department an office whose functions shall include
			 establishing, administering, and disseminating widely information about
			 the complaint tracking system established under paragraph (1). The
			 Secretary shall—(A)to the extent necessary, combine and consolidate the
			 other offices and functions of the Department in order to ensure that the
			 office
			 established under this paragraph is the single point of contact for
			 students and borrowers with complaints; and(B)to the extent practicable, ensure that the office established in this paragraph will work with the
			 Student Loan Ombudsman appointed in
			 accordance with section 141(f) to assist borrowers that have complaints
			 regarding the educational practices and services, and
			 recruiting and marketing practices, of postsecondary educational
			 institutions.(c)Handling of complaints(1)Timely response to complaintsThe Secretary shall establish, in consultation with the  heads of appropriate agencies, reasonable
			 procedures
			 to provide a timely response to complainants, in writing where
			 appropriate, to complaints against, or inquiries concerning, an
			 institution of higher education that receives funds under this Act. Each
			 response shall include a
			 description of—(A)the steps that have been taken by the Secretary in response to the complaint or inquiry;(B)any responses received by the Secretary from the institution of higher education; and(C)any additional actions that the Secretary has taken, or plans to take, in response to the complaint
			 or
			 inquiry.(2)Timely response to secretary by institution of higher educationThe Secretary shall notify each institution of higher education that receives funds under this Act
			 and that is the subject of a
			 complaint or inquiry under this section regarding the complaint or
			 inquiry. Not later than 60 days after receiving such notice, such
			 institution shall provide a response to the Secretary concerning the
			 complaint or inquiry, including—(A)the steps that have been taken by the institution to respond to the
			 complaint or inquiry;(B)all responses received by the institution  from the complainant; and(C)any additional actions that the institution has taken, or plans to take,
			 in response to the complaint
			 or inquiry.(3)Further investigationThe Secretary may, in the event that the complaint is not adequately resolved or addressed by the
			 responses of the institution of higher education receiving funds under
			 this Act under paragraph
			 (2), ask additional questions of such institution
			 or seek additional
			 information from or action by the institution.(4)Provision of information(A)In generalAn institution of higher education that receives funds under this Act shall, in a timely manner,
			 comply with a request by the
			 Secretary for information in the control or possession of such institution
			 concerning a complaint or inquiry received by the Secretary under
			 subsection (a), including supporting written documentation, subject to
			 subparagraph (B).(B)ExceptionsAn institution of higher education that receives funds under this Act shall not be required to make
			 available under this
			 subsection—(i)any nonpublic or confidential information, including any confidential commercial information;(ii)any information collected by the institution for the purpose of
			 preventing fraud or detecting or making any report regarding other
			 unlawful or
			 potentially unlawful conduct; or(iii)any information required to be kept confidential by any other provision of law.(5)ComplianceAn institution of higher education that receives funds under this Act shall comply with the
			 requirements to provide responses and information, in accordance with this
			 subsection, as a condition of receiving such funds.(d)Transparency(1)Sharing information with Federal and State agenciesAs appropriate and in accordance with section 444 of the General Education Provisions Act (20
			 U.S.C. 1232g) (commonly referred to as the “Family Educational Rights and
			 Privacy Act of 1974”) and other laws, the Secretary shall coordinate with
			 the heads of relevant Federal and State agencies to—(A)collect complaints related to the complaint tracking system described in subsection (b)
			 from such agencies; and(B)route such
			 complaints to relevant Federal and State agencies when appropriate.(2)Interaction with existing  complaint systemsTo the extent practicable, all procedures established under this section, and all coordination
			 carried out under paragraph (1), shall be done in accordance with the
			 complaint tracking
			 systems established under Executive Order 13607 (77 Fed. Reg. 25861;
			 relating to establishing principles of excellence for educational
			 institutions serving servicemembers, veterans, spouses, and other family
			 members).(3)Public information(A)In GeneralThe Secretary shall regularly publish on the website of the Department information on the
			 complaints and inquiries received for each postsecondary educational
			 institution under this section,  including—(i)the number of complaints and
			 inquiries received;(ii)the types of complaints and inquiries received; and(iii)where applicable, information about the
			 resolution of the complaints and inquiries.(B)Data privacyIn carrying out subparagraph (A), the Secretary shall—(i)comply	with applicable data privacy laws and regulations; and(ii)ensure that personally identifiable information is not shared.(C)Appeals processThe Secretary shall establish an appeals process to allow postsecondary educational institutions to
			 challenge or appeal
			 a complaint after such complaint has been made public. A postsecondary
			 educational institution
			 shall provide adequate documentation to the Secretary to demonstrate that
			 such a complaint
			 is unfounded before the Secretary may decide to remove the complaint from
			 the website of the Department.(4)ReportsEach year, the Secretary shall prepare and submit a report to the authorizing committees
			 describing—(A)the types and
			 nature of complaints the Secretary has received under this section;(B)the extent to which complainants  are receiving relief pursuant to this section;(C)whether particular types of complaints are more
			 common in a given sector of postsecondary educational institutions;(D)any legislative recommendations that the Secretary determines are necessary to
			 better assist students and families; and(E)the schools with the highest volume of complaints, as determined by the Secretary.
										.118.Proprietary education oversight coordination committeeTitle I (20 U.S.C. 1001 et seq.), as amended by section 117, is further amended by adding at the
			 end the following:GProprietary Education Oversight Coordination Improvement166.DefinitionsIn this part:(1)Executive officerThe term executive officer,  with respect to a proprietary institution of higher education that is a publicly traded
			 corporation, means—(A)the president of such corporation;(B)a vice president of such corporation who is in charge of a principal business unit, division, or
			 function of such corporation, such as sales,
			 administration, or finance; or(C)any other officer or person who performs a policy making function for such corporation.(2)Federal fundsThe term Federal funds means Federal funds described in section 102(b)(2)(B).(3)Proprietary institution of higher educationThe term proprietary institution of higher education has the meaning given the term in section 102(b).(4)State approval agencyThe term State approval agency means any State agency that determines whether an institution of higher education is legally
			 authorized within such State to provide a program of education beyond
			 secondary education.(5)Veterans service organizationThe term veterans service organization means an organization recognized by the Secretary of Veterans Affairs	for the representation of
			 veterans under section 5902 of title 38, United States Code.167.Establishment of Committee(a)EstablishmentThere is  established a committee to be known as the Proprietary Education Oversight Coordination Committee (referred to in this title as the Committee) and to be composed of the head (or the designee of such head) of each of the following Federal
			 entities:(1)The Department of Education.(2)The Bureau of Consumer Financial Protection.(3)The Department of Justice.(4)The Securities and Exchange Commission.(5)The Department of Defense.(6)The Department of Veterans Affairs.(7)The Federal Trade Commission.(8)The Department of Labor.(9)The Internal Revenue Service.(10)At the discretion of the President, any other relevant Federal agency or department.(b)PurposesThe Committee shall have the following purposes:(1)Coordinate Federal oversight of proprietary institutions of higher education to—(A)improve enforcement of applicable Federal laws and regulations;(B)increase accountability of proprietary institutions of higher education to students and taxpayers;
			 and(C)ensure the promotion of quality education programs.(2)Coordinate Federal activities to protect students from unfair, deceptive, abusive,
			 unethical,
			 fraudulent, or predatory practices, policies, or procedures of proprietary
			 institutions of higher education.(3)Encourage information sharing among agencies related to Federal investigations, audits, or
			 inquiries of proprietary
			 institutions of higher education.(4)Increase coordination and cooperation between Federal and State agencies, including State Attorneys
			 General and State approval agencies, with respect to improving oversight
			 and accountability of proprietary institutions of higher education.(5)Develop best practices and consistency among Federal and State agencies in
			 the dissemination of consumer information regarding proprietary
			 institutions of higher education to ensure that students, parents, and
			 other stakeholders have  easy access to such information.
								(c)Membership(1)DesigneesFor any designee described in subsection (a), the head of the member entity shall appoint  a
			 high-level official who
			 exercises significant decision making authority for the oversight or
			 investigatory
			 activities and responsibilities related to proprietary
			 institutions of higher education of the respective Federal entity of such
			 head.(2)ChairpersonThe Secretary of Education or the designee of such Secretary shall serve
			 as the Chairperson of the Committee.(3)Committee supportThe head of each entity described in subsection (a) shall ensure appropriate staff and officials of
			 such entity are available to support the Committee-related work of such
			 entity.
								168.Meetings(a)Committee meetingsThe members of the Committee shall meet regularly, but not less than once during each quarter of
			 each fiscal year, to carry out the purposes described in section 167(b).(b)Meetings with State agencies and stakeholdersThe Committee shall meet not less than once each fiscal year, and shall otherwise interact
			 regularly, with State Attorneys General, State approval agencies, veterans
			 service organizations, and consumer advocates to carry out the  purposes
			 described
			 in section 167(b).169.Report(a)In generalThe Committee shall submit a report each year to the authorizing committees, and any other
			 committee of Congress that the Committee
			 determines appropriate.(b)Public accessThe report described in subsection (a) shall be made available to the public in a manner that is
			 easily accessible to parents, students, and other stakeholders in
			 accordance with the best practices developed under section 167(b)(5).(c)Contents(1)In generalThe report shall include—(A)an accounting of any action (as defined in paragraph (3)) taken by the Federal Government, any
			 member entity of the Committee, or a State—(i)to enforce Federal or State laws and regulations applicable to proprietary institutions of higher
			 education;(ii)to hold proprietary institutions of higher education accountable to students and taxpayers; and(iii)to promote quality education programs;(B)a summary of complaints against each proprietary institution of higher education received by any
			 member entity of the Committee;(C)the data described in paragraph (2) and any other data relevant to proprietary institutions of
			 higher education that the Committee determines appropriate; and(D)recommendations of the Committee for such legislative and administrative actions as the
			 Committee determines are necessary to—(i)improve enforcement of applicable
			 Federal laws;(ii)increase accountability of proprietary institutions of
			 higher education to students and taxpayers; and(iii)ensure the promotion of quality education programs.(2)Data(A)Industry-wide dataThe report shall include data on all proprietary institutions of higher education that consists of
			 information regarding—(i)the total amount of Federal funds that proprietary institutions of higher education
			 received for the previous academic year, and the percentage of the total
			 amount of Federal funds provided to institutions of higher
			 education (as defined in section 102) for such previous academic year that
			 reflects such total
			 amount of Federal funds provided to proprietary
			 institutions of higher education for such previous academic year;(ii)the  total amount of Federal funds that proprietary
			 institutions of higher education disbursed or delivered, on
			 behalf of a student, or to a student to be used to attend an institution
			 of higher education, for the
			 previous academic year, disaggregated by—(I)educational assistance in the form of a loan  provided under title IV;(II)educational assistance in the form of a grant  provided under title IV;(III)educational assistance provided under chapter 33 of title 38, United States Code;(IV)tuition assistance provided under section 2007 of title 10, United States Code;(V)assistance provided under section 1784a of title 10, United States Code; and(VI)Federal funds not described in subclauses (I) through (V);(iii)the percentage of the total amount of Federal funds provided to institutions of
			 higher education (as defined in section 102) for such previous academic
			 year for each of the
			 programs described in subclauses (I) through (V) of clause (ii) that
			 reflects such total amount of Federal funds provided to
			 proprietary institutions of higher education for such previous academic
			 year for each of such programs;(iv)the average retention and graduation rates for students pursuing a degree at proprietary
			 institutions of higher
			 education;(v)the average cohort default rate (as defined in section 435(m)) for proprietary institutions of
			 higher education, and
			 an annual list of cohort default rates (as defined in such section) for
			 all proprietary
			 institutions of higher education;(vi)for careers requiring the passage of a licensing examination—(I)the passage rate of individuals who attended a proprietary institution of higher education taking
			 such examination to pursue such a career; and(II)the passage rate of all individuals taking such exam to pursue such a career; and(vii)the use of private education loans at proprietary institutions of higher education that includes—(I)an estimate of the total number of such loans; and(II)information on the average debt, default rate, and interest rate of such loans.(B)Data on publicly traded corporations(i)In generalThe report shall include data on proprietary institutions of higher education that are publicly
			 traded corporations, consisting of information on—(I)any pre-tax profit of such proprietary institutions of higher education—(aa)reported as a total amount and an average percent of revenue for all such proprietary institutions
			 of higher education; and(bb)reported for each such proprietary institution of higher education;(II)revenue for such proprietary institutions of higher
			 education spent
			 on recruiting and marketing activities, student instruction, and student
			 support services, reported—(aa)as a total amount and an average percent of revenue for all such proprietary institutions of higher
			 education; and(bb)for each such proprietary institution of higher education;(III)total compensation packages of the executive officers of each such proprietary institution of
			 higher education;(IV)a list of institutional loan programs offered by each such proprietary institution of higher
			 education that includes information on the default and interest rates of
			 such programs; and(V)the data described in clauses (ii) and (iii).(ii)Disaggregated by ownershipThe report shall include data on proprietary institutions of higher education that are publicly
			 traded corporations, disaggregated by corporate or parent entity, brand
			 name, and campus, consisting of—(I)the total cost of attendance for each program at each such proprietary institution of higher
			 education,
			 and information comparing such total cost for each such program to—(aa)the total cost of attendance for each program at each public institution of higher education; and(bb)the average total cost of attendance for each program at all institutions of higher education,
			 including such institutions that are public and such institutions that are
			 private;(II)total enrollment, disaggregated by—(aa)individuals enrolled in programs taken online; and(bb)individuals enrolled in programs that are not taken online;(III)the average retention and graduation rates for students pursuing a degree at such proprietary
			 institutions of higher education;(IV)the percentage of students enrolled in such proprietary institutions of higher education who
			 complete a program of such an institution within—(aa)the standard period of completion for such program; and(bb)a period that is 150 percent of such standard period of completion;(V)the total cost of attendance for each program at such proprietary institutions of higher education;(VI)the average cohort default rate, as defined in section 435(m), for such proprietary institutions of
			 higher education,
			 and an annual list of cohort default rates (as defined in such section)
			 for all proprietary institutions of higher education;(VII)the median educational debt incurred by students who complete a program at such a proprietary
			 institution of higher education;(VIII)the median educational debt incurred by students who start but do not complete a program at such a
			 proprietary institution of higher education;(IX)the job placement rate for students who complete a program at such a proprietary  institution of
			 higher education and the type of employment obtained by such students;(X)for careers requiring the passage of a licensing examination, the rate of individuals who attended
			 such a proprietary institution of higher education and passed such an
			 examination; and(XI)the number of complaints from students enrolled in such proprietary institutions of higher
			 education who have submitted a complaint to any member entity of the
			 Committee.(iii)Department of Defense and Veterans Affairs assistance(I)In generalTo the extent practicable, the report shall provide information on the data described in clause
			 (ii) for individuals using, to pay for the costs of attending such a
			 proprietary institution of higher education, Federal funds
			 provided under title 10, United States Code or title 38, United States
			 Code.(II)RevenueThe report shall provide information on the revenue of proprietary institutions of higher education
			 that are publicly traded corporations that is derived from the Federal
			 funds described in subclause (I).(C)Comparison dataTo the extent practicable, the report shall provide information comparing the data described in
			 subparagraph (B) for proprietary institutions of higher education that are
			 publicly traded corporations with such
			 data for public institutions of higher education disaggregated by State.(3)Accounting of any actionFor the purposes of paragraph (1)(A), the term any action shall include—(A)a complaint filed by a Federal or State agency in a local, State, Federal, or tribal court;(B)an administrative proceeding by a Federal or State agency involving noncompliance
			 of any applicable law or regulation; or(C)any other review, audit, or administrative process by any Federal or State agency that results in a
			 penalty, suspension, or termination from any Federal or State program.170.Warning list for parents and students(a)In generalEach academic year, the Committee shall publish a list to be known as the Warning List for Parents and Students to be comprised of proprietary institutions of higher education—(1)that have engaged in illegal activity during the previous academic year as determined by a Federal
			 or State court;(2)that have entered into a settlement resulting in a monetary payment;(3)that have had any higher education program withdrawn or suspended; or(4)for which the Committee has sufficient evidence of widespread or systemic unfair, deceptive,
			 abusive, unethical,
			 fraudulent, or predatory practices, policies, or procedures that pose a
			 threat to the academic success, financial security, or general best
			 interest of students.(b)DeterminationsIn making a determination pursuant to subsection (a)(4), the Committee may consider evidence that
			 includes the following:(1)Any consumer complaint collected by any member entity of the Committee.(2)Any complaint filed by a Federal or State agency in a Federal, State, local, or tribal court.(3)Any administrative proceeding by a Federal or State agency involving noncompliance of any
			 applicable law or regulation.(4)Any other review, audit, or administrative process by any Federal or State agency that results in a
			 penalty, suspension, or termination from any Federal or State program.(5)Data or information submitted by a proprietary institution of higher education to any accrediting
			 agency or association recognized by the Secretary of Education pursuant to
			 section 496 or the
			 findings or adverse actions of any such accrediting agency or association.(6)Information submitted by a proprietary institution of higher education to any member entity of the
			 Committee.(7)Any other evidence that the Committee determines relevant in making a determination pursuant to
			 subsection (a)(4).(c)PublicationNot later than July 1 of each fiscal year, the Committee shall publish the list described in
			 subsection (a) prominently and in a manner that is easily accessible to
			 parents, students,
			 and other stakeholders in accordance with any best practices developed
			 under section 167(b)(5)..IIImproving educator preparation201.Improving educator preparationTitle II (20 U.S.C. 1021 et seq.) is amended to read as follows:IIImproving Educator Preparation 200.DefinitionsIn this title:(1)Applied learningThe term applied learning means a strategy that—(A)engages students in opportunities to apply rigorous academic content aligned with
			 postsecondary-level expectations to real world experience, through such
			 means as work experience, work-based learning, problem-based learning,
			 project-based learning or service-learning; and(B)develops students’ cognitive competencies and pertinent employability skills.(2)Clinical trainingThe term clinical training means sustained and high-quality preservice experiences based on scientifically valid research to
			 further develop the
			 teaching skills or leadership skills of prospective teachers or
			 school leaders, including (as applicable) early childhood educators. Such
			 experiences shall include each of  the following:(A)Experiential clinical training in an elementary school or secondary 
			 school that, to the extent practicable, is aligned with the grade level
			 and
			 subject area where the teacher or school leader will be placed upon
			 program completion, and that includes—(i)opportunities for teacher or school leader candidates to develop and demonstrate teaching skills
			 or leadership skills as supervised classroom teachers or school leaders to
			 better prepare such teachers or school leaders to meet the needs of
			 serving in high-need local educational agencies, high-need schools,
			 or schools in rural areas, or being a teacher in a high-need subject or
			 field;(ii)opportunities to work with diverse learners;(iii)ongoing assessment and regular opportunities for feedback for teacher candidates or school leader
			 candidates from faculty and current teachers or school leaders;(iv)aligning school-based clinical experiences  with coursework in educational theory and content
			 through supervised
			 clinical practice and regular feedback on the development of teaching
			 skills or leadership
			 skills and performance that include integrating social and emotional
			 development,  building a positive classroom or
			 school culture
			 and climate, and  developing effective classroom management  or school
			 leadership techniques;(v)for teachers, developing the ability to—(I)link teaching practice to student learning;(II)create effective teaching units and lesson plans that provide all students with the ability to
			 apply content knowledge, think critically, solve complex problems,
			 communicate effectively, and work collaboratively with their peers;(III)develop and implement formative and interim assessments to diagnose student learning and modify
			 instruction as a result of the data derived from such assessments;(IV)implement evidence-based differentiated instruction strategies; and(V)teach diverse learners, including students with special needs and English learners;(vi)for school leaders, developing the ability to—(I)lead effective teams of teachers;(II)identify and model effective classroom practices;(III)learn how to recruit and support effective teachers; and(IV)engage community members and parents.(B)Align the coursework offered at the educator preparation entity with the needs of the local
			 educational agencies, including the academic needs of students,  served by
			 the educator preparation entity and the
			 clinical experiences offered under subparagraph (A).(C)Provide high-quality mentoring.(D)Be offered over the course of an educator preparation program.(E)Be designed through collaboration between faculty or staff  at the educator preparation entity	and
			 employees, including teachers and school leaders, 
			 of the local educational agencies  served by the educator preparation
			 entity.(F)Provide support and training for faculty or  staff at educator preparation entities and for
			 individuals who
			 serve as mentors for new and prospective teachers or  school leaders.(3)Core academic subjectsThe term core academic subjects has the meaning given the term in section 9101 of the Elementary and Secondary Education Act of
			 1965.(4)Early childhood educatorThe term early childhood educator means an individual with primary responsibility for the education of children in an early
			 childhood education program.(5)Educational service agencyThe term educational service agency has the meaning given the term in section 9101 of the Elementary and Secondary Education Act of
			 1965.(6)Educator preparation entityThe term educator preparation entity means a teacher preparation entity or a school leader preparation entity.(7)Educator preparation programThe term educator preparation program means a teacher preparation program or a school leader preparation program offered by an educator
			 preparation entity, including an early
			 childhood education  teacher or school leader program.(8)Educator residency programThe term educator residency program means a teacher residency program or a school leader residency program within a teacher
			 preparation program or school leader preparation program.(9)Effective literacy instructionThe term effective literacy instruction means literacy instruction that—(A)includes age-appropriate, explicit, systematic, and intentional instruction in phonological
			 awareness, phonic decoding, vocabulary, language structure, reading
			 fluency, and reading comprehension;(B)includes age-appropriate, explicit instruction in writing, including opportunities for children to
			 write with clear purposes, with critical reasoning appropriate to the
			 topic and purpose, and with specific instruction and feedback from
			 instructional staff;(C)uses differentiated instructional approaches, including individual and small group instruction and
			 discussion;(D)uses age-appropriate, valid, and reliable screening assessments, diagnostic assessments, formative
			 assessment processes, and summative assessments to identify a child's
			 learning needs, to inform instruction, and to monitor the child's progress
			 and the effects of instruction;(E)uses strategies to enhance children's motivation to read and write and children's engagement in
			 self-directed learning;(F)incorporates the principles of universal design for learning;(G)depends on teachers' collaboration in planning, instruction, and assessing a child's progress and
			 on continuous professional learning; and(H)links literacy instruction to the challenging academic content standards under section 1111(b)(1)
			 of the Elementary and Secondary Education Act of 1965, including the
			 ability to navigate, understand, and
			 write about, complex print and digital subject matter.(10)Eligible partnershipExcept as otherwise provided in section 216, the term eligible partnership means an entity that—(A)shall include—(i)a high-need local educational agency;(ii)(I)a high-need school or a consortium of high-need schools served by the high-need local educational
			 agency; or(II)as applicable, a high-need early childhood education program;(iii)a partner institution; and(iv)a school, department, or  educator preparation program within such partner institution; and(B)may include any of the following:(i)The Governor of the State.(ii)The State educational agency.(iii)The State board of education.(iv)The State agency for higher education.(v)A school or department of arts and sciences within such partner institution.(vi)A business.(vii)A public or private nonprofit educational organization.(viii)An educational service agency.(ix)A teacher organization.(x)A high-performing local educational agency, or a consortium of such local educational agencies,
			 that can serve as a resource to the partnership.(xi)A charter school (as defined in section 5210 of the Elementary and Secondary Education Act of
			 1965).(xii)A school or department within the partner institution that focuses on psychology and human
			 development.(xiii)A school or department within the partner institution with comparable expertise in the disciplines
			 of teaching, learning, and child and adolescent development.(xiv)An entity operating a program that provides alternative routes to State
			 certification of teachers or school leaders.(11)English learnerThe term English  learner means an individual—(A)who is aged 3 through 21;(B)who is enrolled or preparing to enroll in an elementary school or secondary school;(C)(i)who was not born in the United States;(ii)whose native language is a language other than English;(iii)(I)who is a Native American or Alaska Native, or a native resident of the outlying areas; and(II)who comes from an environment where a language other than English has had a significant impact on
			 the individual’s level of English language proficiency; or(iv)who is migratory, whose native language is a language other than English, and who comes from an
			 environment where a language other than English is dominant; and(D)whose difficulties in speaking, reading, writing, or understanding the English language may be
			 sufficient to deny the individual—(i)the ability to meet or exceed the  State challenging student academic achievement standards under
			 section
			 1111(b)(1) of the Elementary and Secondary Education Act of 1965 in a
			 subject for
			 the individual’s grade level, as determined based on the State academic
			 assessments described in section 1111(b)(3) of such Act;(ii)the ability to successfully achieve in classrooms where the language of instruction is English; or(iii)the opportunity to participate fully in society.(12)High-need early childhood education programThe term high-need early childhood education program means an early childhood education program serving children from low-income families that is
			 located within the geographic area served by a high-need local educational
			 agency, particularly focused on a prekindergarten through third grade 
			 continuum.(13)High-need local educational agencyThe term high-need local educational agency means a local educational agency—(A)(i)for which not less than 20 percent of the children served by the agency are children from
			 low-income families;(ii)that serves not fewer than 10,000 children from low-income families;(iii)that meets the eligibility requirements for funding under the Small, Rural School Achievement
			 Program under section 6211(b) of the Elementary and Secondary Education
			 Act of 1965; or(iv)that meets the eligibility requirements for funding under the Rural and Low-Income School Program
			 under section 6221(b) of the Elementary and Secondary Education Act of
			 1965; and(B)(i)for which 1 or more schools served by the agency is identified by the State as a low-performing
			 school under section 1116 of the Elementary and Secondary Education Act of
			 1965 or identified as eligible to receive funds under
			 section 1003(g) of such Act; or(ii)for which there is—(I)a shortage of teachers in high-need subjects or fields; or(II)a high teacher turnover rate.(14)High-need schoolThe term high-need school means—(A)an elementary school or middle school in which not less than 50 percent of the enrolled students
			 are children from low-income families; or(B)a high school in which not less than 40 percent of the enrolled students are children from
			 low-income families, which may be calculated using comparable data from
			 feeder schools.(15)High-quality professional developmentThe term high-quality professional development means activities based on scientifically valid research that are coordinated and aligned to
			 increase the effectiveness of teachers or school leaders and are
			 regularly assessed to determine the activities' effectiveness, and that—(A)are designed and implemented to improve student achievement and classroom practice;(B)are aligned with—(i)State challenging academic content standards and State challenging student academic achievement
			 standards adopted under section
			 1111(b) of the Elementary and Secondary Education Act of 1965;(ii)related academic and school improvement goals of the school, local educational agency, and, as
			 appropriate, statewide and local curricula;(iii)for teachers, rigorous teaching standards; and(iv)for school leaders, rigorous standards for leadership skills;(C)increase teachers' or school leaders'—(i)knowledge and understanding about how students learn;(ii)academic content knowledge;(iii)knowledge and understanding about the link between social and emotional development and student
			 outcomes;(iv)ability to analyze student work and achievement data from multiple sources, including teacher
			 developed assessments and how to adjust instructional strategies,
			 assessments, and materials based on such analysis;(v)ability to instruct students with disabilities and English learners so that such students with
			 disabilities and English learners are able to meet the State challenging
			 academic content standards and State challenging student academic
			 achievement standards;(vi)ability to effectively manage a classroom, including the ability to—(I)implement multi-tiered systems of support;(II)create a positive learning environment that conveys high expectations for all students; and(III)equitably implement school discipline policies;(vii)ability to lead teams of effective teachers, in the case of school leaders;(viii)ability to implement opportunities for applied learning;(ix)knowledge and understanding of culturally relevant practices; and(x)teaching skills and school leadership skills;(D)are informed by, and aligned with, such teachers' and school leaders' evaluations;(E)are collaborative, data-driven, and classroom- or school-focused;(F)provide the teacher or school leader with high-quality feedback with actionable steps to improve
			 their practice;(G)are sustained, intensive, and job-embedded, and not limited in scope to a 1-day or short-term
			 workshop or conference;(H)are, as appropriate, designed to—(i)provide teachers or school leaders with the knowledge and skills to work more
			 effectively with parents and families; and(ii)where applicable, address the transition from prekindergarten	to elementary school, including
			 issues related to
			 school readiness across all major domains of early learning, as well as
			 transitions from elementary school to middle school and middle school to
			 high school; and(I)for school leaders, provide comprehensive opportunities to practice effective strategies and help
			 school leaders develop the abilities to lead effective teams of teachers
			 and maintain active engagement with families and community organizations.(16)Highly competentThe term highly competent, when used with respect to an early childhood educator, means an educator—(A)with specialized education and training in development and education of young children from birth
			 until entry into kindergarten, including children with disabilities and
			 English learners;(B)with—(i)a baccalaureate degree in an academic major in the arts and sciences; or(ii)an associate’s degree in a related educational area; and(C)who has demonstrated a high level of knowledge and use of content and pedagogy in the relevant
			 areas associated with quality early childhood education.(17)Induction programThe term induction program means a formalized program for new teachers or school leaders during not less than the first 2
			 years of teaching or leading a school that is designed to provide support
			 for, improve the professional performance of, and advance the retention of
			 beginning teachers or school leaders. Such program shall promote
			 effective teaching or leadership skills and shall include the following
			 components:(A)High-quality mentoring.(B)Periodic, structured time for collaboration and observation opportunities with teachers or school
			 leaders, as well as interdisciplinary
			 collaboration among highly effective teachers, school leaders, faculty,
			 researchers, other educators, and other staff who prepare new teachers or
			 school leaders.(C)The application of empirically based practice and scientifically valid research on instructional
			 and behavioral interventions.(D)Opportunities for new teachers or school leaders to draw directly on the expertise of mentors,
			 faculty, local educational agency personnel, and researchers to support
			 the integration of empirically based practice and scientifically valid
			 research with practice.(E)The development of content expertise.(F)Faculty who—(i)model the integration of research and practice in the classroom and innovative practices that
			 support the acquisition and transferability of college- and career-ready
			 skills, including critical thinking, complex problem solving, effective
			 communication and collaboration, such as through project-based and applied
			 learning;(ii)assist new teachers and school leaders with the effective use and integration of technology in
			 instruction;(iii)for teachers, assist in the creation and use of teacher-developed assessments for the purpose of
			 informing and
			 targeting instructional practice;(iv)demonstrate the content knowledge and skills necessary to be effective in advancing
			 student achievement; and(v)are able to substantially participate in the early childhood program or elementary school or
			 secondary school classroom setting, as applicable, which may include
			 receiving release time or workload credit for such participation.(G)Assistance with the understanding of data, particularly student assessment achievement data,
			 including data from interim, formative, and summative assessments and the
			 application of such data in classroom instruction or school leadership.(H)Regular, structured observation and evaluation of new teachers or  school leaders, including
			 post-observation feedback and dialogue,  by
			 multiple-trained evaluators, using valid and reliable measures of teaching
			 and leadership skills.(18)Low-income familyThe term low-income family means a family who—(A)has a student who is eligible for a free or reduced priced lunch under the Richard B. Russell
			 National School Lunch Act;(B)is eligible for means tested benefits or public assistance at the local, State, or Federal level;
or(C)lives in a high-poverty area or has a student who attends an elementary school or  high school with
			 an
			 attendance area in
			 a high-poverty area.(19)MentorThe term mentor means an experienced educator who shall—(A)provide opportunities for prospective or new teachers or school leaders to develop and demonstrate
			 teaching skills or
			 school leadership skills to better prepare such prospective or new
			 teachers or school leaders to meet the unique needs of serving in
			 high-need local educational agencies, high-need schools, or schools in
			 rural areas, or being a teacher in a high-need subject or field;(B)provide ongoing assessment of and regular feedback to mentees;(C)possess—(i)a demonstrated record of strong teaching skills or leadership skills and improving student
			 achievement;(ii)strong verbal and written communication skills; and(iii)knowledge, skills, and attitudes to—(I)establish and maintain a professional learning community that uses data, feedback, and coaching to
			 improve mentee performance; and(II)create and maintain a learning culture for mentees that provides a climate conducive to the
			 professional development of the mentees; and(D)have a demonstrated record of improving student achievement.(20)MentoringThe term mentoring means the advising of prospective or new educators through a program that includes the following:(A)Clear criteria for the selection of mentors that takes into account the mentor’s
			 effectiveness.(B)Provides high-quality training for such mentors in  how to support teachers or school leaders
			 effectively, including—(i)for teachers, instructional strategies for literacy instruction;
			 and(ii)for teachers or school leaders, instruction in classroom management or school management
			 techniques, including approaches that improve the schoolwide
			 climate for learning, such as social and emotional development strategies
			 and  multi-tiered systems of support.(C)Provides regularly scheduled time for collaboration, examination of student work and achievement
			 data, joint professional development opportunities, and ongoing
			 opportunities for mentors and mentees to observe each other’s teaching or
			 leading, and identify and address areas for improvement.(D)Matches mentees with mentors in the same field, grade, grade span, or subject area.(E)Provides paid release time for mentors, as applicable.(21)Partner institutionThe term partner institution means a nonprofit institution of higher education, which may include a 2-year nonprofit
			 institution of
			 higher
			 education offering a dual program with a 4-year nonprofit institution of
			 higher
			 education, participating in an eligible partnership that has a teacher
			 preparation program—(A)whose graduates exhibit strong performance on State-determined qualifying assessments for new
			 teachers through—(i)demonstrating that 80 percent or more of the graduates of the program who intend to enter the field
			 of teaching have passed all of the applicable State qualification
			 assessments for new teachers, which shall include an assessment of each
			 prospective teacher’s subject matter knowledge in the content area in
			 which the teacher intends to teach; or(ii)being ranked among the highest-performing teacher preparation programs in the State as determined
			 by the State using criteria consistent with the requirements for the State
			 report card under section 210; and(B)that requires each teacher or school leader candidate in the program—(i)to meet high academic standards or
			 demonstrate a record of success, as determined by the institution
			 (including prior to entering and being accepted into a program), and
			 participate in intensive clinical training;(ii)to become
			 highly effective; and(iii)preparing to become an early childhood
			 educator, to meet degree requirements, as established by the State, and
			 become highly competent.(22)Principles of scientific researchThe term principles of scientific research means principles of research that—(A)apply rigorous, systematic, and objective methodology to obtain reliable and valid knowledge
			 relevant to education activities and programs;(B)present findings and make claims that are appropriate to, and supported by, the methods that have
			 been employed; and(C)include, appropriate to the research being conducted—(i)use of systematic, empirical methods that draw on observation or experiment;(ii)use of data analyses that are adequate to support the general findings;(iii)reliance on measurements or observational methods that provide reliable and generalizable findings;(iv)strong claims of causal relationships, only with research designs that eliminate plausible
			 competing explanations for observed results, such as random-assignment
			 experiments;(v)presentation of studies and methods in sufficient detail and clarity to allow for replication or,
			 at a minimum, to offer the opportunity to build systematically on the
			 findings of the research;(vi)acceptance by a peer-reviewed journal or critique by a panel of independent experts through a
			 comparably rigorous, objective, and scientific review; and(vii)consistency of findings across multiple studies or sites to support the generality of results and
			 conclusions.(23)Recent program graduateThe term recent program graduate means—(A)an individual  who has graduated from a teacher preparation program or school leader
			 preparation program not earlier than 3 years preceding the date of the
			 determination; or(B)an alternative route participant who, within the 3 years preceding the date of the determination,
			 received a level of certification or licensure that
			 allows the participant to serve as the teacher or school leader  of record
			 in the State in
			 which the participant is employed.(24)Satisfaction surveyThe term satisfaction survey means a survey instrument designed to collect qualitative and quantitative data on perceptions of
			 whether new teachers or school leaders possess the skills needed to
			 succeed in the classroom, including effective teaching or school
			 leadership skills.(25)Scientifically valid researchThe term scientifically valid research includes applied research, basic research, and field-initiated research in which the rationale,
			 design, and interpretation are soundly developed in accordance with
			 principles of scientific research.(26)School leaderThe term school leader means	a principal, assistant principal, or individual who—(A)is an employee or officer of a school who is responsible for—(i)the daily instructional leadership and managerial operations of the school; and(ii)creating the optimum conditions for student learning; or(B)is an early childhood program leader or director.(27)School leader preparation entityThe term school leader preparation entity means an institution of higher education or a nonprofit organization, including those institutions
			 or organizations that
			 provide alternative routes to certification,
that is approved by the State
			 to prepare school leaders to be effective.(28)School leader preparation programThe term school leader preparation program means a program offered by a school leader preparation entity, whether traditional or alternative
			 route, that is approved by the State to
			 prepare school leaders to be effective and that leads to a specific State
			 certification to be a school leader.(29)School leader residency programThe term school leader residency program means a school-based school leader preparation program in which a prospective school leader—(A)for 1 academic year, acts as a school leader or assistant school leader alongside a mentor school
			 leader;(B)receives concurrent instruction during the year described in subparagraph (A) from an educator
			 preparation entity, which courses may be taught by local educational
			 agency personnel or residency program faculty;(C)acquires and demonstrates effective school leadership skills;(D)prior to completion of the program, attains full State certification of licensure; and(E)in the case of a postbaccalaureate or master’s residency program, acquires a master’s degree not
			 later than 24 months after beginning the program.(30)School leadership skillsThe term school leadership skills means skills that enable a school leader to—(A)recruit, train, supervise, support, retain, and evaluate teachers and other staff;(B)develop teams of effective school staff, and distributing among members of such teams
			 responsibilities for leading and improving their schools;(C)establish a positive school culture and learning community where school leaders and teachers—(i)share a commitment to improving student outcomes and performances  for all students, including
			 students with disabilities and English learners; and(ii)set a continuous cycle of collective inquiry and improvement in which teachers and school leaders
			 work together on a regular basis to analyze and improve  the alignment and
			 effectiveness of curriculum, instruction, learning, and assessment;(D)understand how students learn and develop, and use this knowledge to set high expectations for
			 student achievement and support student success;(E)address the unique needs of specific student populations served, such as students with
			 disabilities, students who are English learners, and students who are
			 homeless or in foster care;(F)manage resources and school time to support high-quality instruction and improvements in student
			 achievement; and(G)actively engage and work effectively with students' parents and other members of the community.(31)Student growthThe term student growth means a change in student achievement for an individual student between 2 or more points in
			 time. For the purpose of determining student growth, measures of student
			 achievement include—(A)for grades and subjects in which assessments are  required under section 1111(b)(3) of the
			 Elementary and  Secondary Education Act of 1965, the  student’s score on
			 such
			 assessments, and, as appropriate, other multiple  measures of student
			 learning, such
			 as those designated under paragraph (B); and(B)for grades and subjects for which such assessments are not required, alternative statewide measures
			 of student learning and performance, such as student results on pre-tests
			 and end-of-course tests, and objective performance-based assessments, and
			 student performance on English language proficiency assessments.(32)Teacher  in a high-need subject or fieldThe term teacher in a high-need subject or field means a teacher of—(A)students with disabilities;(B)English learners; or(C)science, technology, engineering, or mathematics.(33)Teacher performance assessmentThe term teacher performance assessment means an assessment used to measure teacher performance that is approved by the State and is—(A)based on professional teaching standards;(B)used to measure the effectiveness of a teacher's—(i)curriculum planning;(ii)instruction of students, including appropriate plans and modifications for students who are 
			 English learners and students who are children with disabilities;(iii)assessment of students, including analysis of evidence of student learning; and(iv)ability to advance student learning;(C)validated based on professional assessment standards;(D)reliably scored by trained evaluators, with appropriate oversight of the process to ensure
			 consistency; and(E)used to support continuous improvement of educator practice.(34)Teacher preparation entityThe term teacher preparation entity means an institution of higher education or a nonprofit organization, including those that
			 provide alternative routes to certification, that is approved by the State
			 to prepare teachers to be effective.(35)Teacher preparation programThe term teacher preparation program means a program, whether traditional or alternative route, that is approved by the State to
			 prepare teachers to be effective and that leads to a specific State
			 certification to be a teacher.(36)Teacher residency programThe term teacher residency program means a school-based teacher preparation program in which a prospective teacher—(A)for 1 academic year, teaches alongside a mentor teacher, who is the teacher of record;(B)receives concurrent instruction during the year described in subparagraph (A) from an educator
			 preparation entity, which courses may be taught by local educational
			 agency
			 personnel or residency program faculty, in the teaching of the content
			 area in which the teacher will become certified or licensed;(C)acquires teaching skills;(D)prior to completion of the program, attains full State certification of licensure and is prepared
			 to be effective; and(E)in the case of a postbaccalaureate or master’s residency program, acquires a master’s degree not
			 later than 24 months after beginning the program.(37)Teaching skillsThe term teaching skills means skills that enable a teacher to—(A)increase student learning, achievement, and the ability to apply knowledge;(B)effectively convey and explain academic subject matter;(C)effectively teach higher-order analytical, critical thinking, evaluation, problem-solving, and
			 communication skills;(D)employ strategies grounded in the disciplines of teaching and learning that—(i)are based on empirically-based practice and scientifically valid research, where applicable,
			 related to teaching and learning;(ii)are specific to academic subject matter;(iii)are culturally responsive;(iv)integrate social and emotional development and academic achievement;  and(v)focus on the identification of students’ specific learning needs and develop the skills needed to
			 promote successful learning, particularly among students with
			 disabilities, English learners, students who are gifted and talented, and
			 students with low literacy levels, and the tailoring of academic
			 instruction to such needs;(E)conduct and utilize the results of an ongoing assessment of student learning, which may include the
			 use of formative assessments, interim assessments, performance-based
			 assessments, project-based assessments, or portfolio assessments, that
			 measures the full range of academic standards and higher-order thinking
			 skills (including application, analysis, synthesis, and evaluation);(F)effectively manage a classroom, including the ability to implement multi-tiered systems of support,
			 create a positive learning environment
			 that conveys high expectations for all students, and equitably implement
			 school discipline policies;(G)communicate and work with parents, and involve parents in their children’s education;(H)use, in the case of an early childhood educator, age-appropriate and developmentally appropriate
			 strategies and practices for children in early childhood education
			 programs; and(I)teach, in the case of a career and technical education teacher, technical skills to industry
			 standards in a classroom setting and possess strategies for incorporating
			 content from non-career and technical education courses and standards for
			 college and career into career and technical education courses.AEducator quality partnership grants201.PurposesThe purposes of this part are to—(1)improve student achievement in high-need schools;(2)improve the quality of prospective and new teachers or school leaders by improving the preparation
			 of prospective teachers or school leaders and enhancing professional
			 development activities for new teachers or school leaders;(3)hold educator preparation entities at institutions of higher education accountable for preparing
			 highly effective teachers or school leaders;(4)recruit well qualified individuals, including members of groups underrepresented in teaching and
			 individuals from other occupations, as teachers and school leaders; and(5)meet the staffing needs of high-need local educational agencies and high-need schools through
			 collaborative partnerships with educator preparation programs within
			 institutions of higher education.202.Grants to improve educator preparation and support educator residencies(a)Program authorizedFrom amounts made available under subsection (g), the Secretary is authorized to award grants, on a
			 competitive basis, to eligible partnerships, to carry out the activities
			 described in this section.(b)ApplicationAn eligible partnership that desires to receive a grant under this section shall submit an
			 application to the Secretary at such time, in such manner, and accompanied
			 by such information as the Secretary may require, including at a minimum—(1)a needs assessment of the partners in the eligible partnership with respect to the preparation,
			 ongoing training, professional development, and retention of general
			 education and special education teachers, teachers of English as a second
			 language, school leaders, and, as applicable, early childhood educators
			 and career and technical education teachers, including—(A)an assessment of the hiring needs of the high-need schools served by the high-need local
			 educational agency in the eligible partnership; and(B)a projection of vacancies for teachers in a high-need subject or field, and the number of teachers
			 needed in each such high-need subject or field or school leaders in
			 high-need schools;(2)an assurance that the eligible partnership will target grant funds provided under this section to
			 recruit, prepare, and support highly effective educators to serve in
			 high-need local educational agencies and high-need schools, consistent
			 with the needs assessment conducted under paragraph (1);(3)an assurance that the eligible partnership will include meaningful collaboration, as described in
			 subsection (c)(2)(A), between an
			 educator preparation program and a high-need local educational agency, in
			 order to ensure educator preparation programs are preparing educators with
			 the teaching skills or leadership skills necessary to meet the needs of
			 the high-need local educational agency;(4)an assurance that the educator preparation program will administer satisfaction surveys to
			 employers and recent program graduates on an annual basis, in order to
			 ascertain employer satisfaction with recent program graduates’
			 performance;(5)a coherent strategy for using grant funds provided under this section with other Federal, State,
			 and local funds to—(A)increase student achievement in high-need schools by improving the quality of preparation for new
			 and prospective educators, and by enhancing professional development
			 activities for new educators; and(B)meet the needs of high-need local educational agencies and high-need schools by establishing
			 meaningful partnerships with educator residency programs;(6)a description of how the eligible partnership will sustain the activities proposed in the
			 application after the grant period ends;(7)a description of how the eligible partnership will prepare all educators to—(A)understand and use scientifically valid  research, as well as data on their students’ educational
			 progress to modify and improve the implementation or supervision of
			 classroom instruction;(B)meet the needs of students with disabilities, including training related to participation as a
			 member of individualized education program teams, as defined in section
			 614(d)(1)(B) of the Individuals with Disabilities Education Act to ensure
			 individualized education plans created promote student success; and(C)meet the needs of  English learners;(8)a description of—(A)how the eligible partnership will coordinate strategies and activities assisted under the grant
			 with other educator preparation programs or professional development
			 programs, including programs funded under the Elementary and Secondary
			 Education Act of 1965 and the Individuals with Disabilities Education Act,
			 and through the National Science Foundation; and(B)how the activities of the eligible partnership will be consistent with State, local, and other
			 education reform activities that promote teacher and school leader
			 effectiveness and student academic achievement;(9)a description of how the eligible partnership will align the educator residency program carried out
			 with grant funds with the—(A)State early learning standards for early childhood education programs, as appropriate, and with the
			 relevant domains of early childhood development, such as social and
			 emotional development;(B)challenging academic content standards and challenging student academic achievement standards under
			 section 1111(b)(1) of the Elementary and Secondary Education Act of 1965,
			 established by the State in which the partnership is located; and(C)hiring objectives of the high-need local educational agency in the partnership;(10)a description of how faculty at the partner institution will work, during the term of the grant,
			 with highly effective educators in high-need schools served by the
			 high-need local educational agency in the eligible partnership to—(A)provide high-quality professional development activities, including in-service professional
			 development, to strengthen the content knowledge and teaching skills or
			 leadership skills of elementary school and secondary school teachers or
			 school leaders;(B)for teachers, train classroom teachers to implement literacy programs that incorporate the
			 essential components of literacy instruction; and(C)as appropriate, provide training for educators to teach technical skills to industry standards in a
			 classroom setting;(11)a description of the partnership’s evaluation plan under section 204(a), including how the
			 partnership will collect, analyze, use, and report data annually on the
			 retention and performance of recent program graduates as well as how the
			 eligible partnership will conduct and publicly report the evaluation
			 required under section 204(a); and(12)a description of how the eligible partnership will design and implement an induction program to
			 support all new educators who are prepared by the educator preparation
			 program in the partnership and who serve in the high-need local
			 educational agency in the partnership, and, to the extent practicable, all
			 new educators who serve in such high-need local educational agency, and
			 how such an induction program will comply with the requirements under
			 section 200(16) and be integrated with other ongoing efforts to support
			 new educators by the high-need local educational agency.(c)Educator residency programs(1)In generalAn eligible  partnership that receives a grant under this section shall use the grant funds to
			 design and implement an
			 effective educator residency program that is grounded in scientifically
			 valid research  to prepare educators for
			 success in the high-need schools served by the high-need local educational
			 agency.(2)Content of programAn educator residency program implemented under paragraph (1) shall include the following:(A)Meaningful collaborationEstablish meaningful collaboration between the partner institution and the high-need local
			 educational agency to ensure the partner institution is preparing teachers
			 with the teaching skills  or school leaders with the leadership skills
			 necessary to meet the specific needs of the
			 high-need local educational agency by requiring the partner institution
			 to—(i)engage in regular consultation with the high-need local educational agency throughout the
			 development
			 and implementation of programs and activities carried out under this
			 section and provide evidence that such programs and activities are aligned
			 with the needs of the high-need schools served by such high-need local
			 educational
			 agency;(ii)incorporate ongoing feedback and regular communication from the high-need local educational agency
			 and the high-need schools served by such high-need local educational
			 agency, in—(I)the development of recruitment and admissions goals and priorities;(II)the design of the educator residency program’s curriculum, coursework content, clinical training,
			 induction programs, and other professional development activities,
			 including opportunities to collaborate with specialized instructional
			 support personnel;(III)continuing efforts to modify and improve the activities and programs carried out by the partner
			 institution; and(IV)meeting the needs of the high-need schools in which recent program graduates are employed and by
			 monitoring the performance of such graduates; and(iii)administer satisfaction surveys and utilize the feedback from such surveys to drive program
			 improvement.(B)Induction programs for new educatorsImplement  an induction program, as described in section 200(16) for new educators or, in the case
			 of an early childhood education program, providing mentoring or coaching
			 for new early childhood educators.  Such induction program shall be
			 integrated with other ongoing efforts to support new educators by the
			 high-need local educational agency.(C)Educator recruitmentDevelop and implement effective mechanisms (which may include alternative routes to State
			 certification of teachers or school leaders) to ensure that the eligible
			 partnership is able
			 to recruit well qualified individuals with a record of academic,
			 volunteer, or leadership distinction to become effective educators, which
			 shall include—(i)the development of recruitment and admissions goals and priorities aligned with the hiring
			 objectives identified under subsection (a)(1); and(ii)an emphasis on recruiting—(I)individuals from under represented populations;(II)individuals to—(aa)become teachers in high-need subject or fields and to teach in schools in rural areas; or(bb)become school leaders in schools in rural areas or high-need local educational agencies;(III)mid-career professionals from other occupations, former military personnel, and recent college
			 graduates; and(IV)for school leaders, individuals with teaching experience and demonstrated leadership competencies.(D)Support and training for participants in early childhood education programsIn the case of an eligible partnership focusing on early childhood educator preparation,
			 implement initiatives that increase compensation for early childhood
			 educators who attain associate or baccalaureate degrees in early childhood
			 education.(E)Recent program graduate performanceIncrease capacity and collect and analyze data on the performance of recent program graduates of
			 educator
			 residency programs, including data on—(i)results from statewide teacher or school leader evaluation systems;(ii)recent program graduate retention rates in full-time positions;(iii)satisfaction survey outcomes; and(iv)to the extent practicable, surveys of parents on how well the teacher or school leader engages
			 parents in student learning activities.(F)Comprehensive literacy instructionStrengthen comprehensive literacy instruction, that—(i)incorporates effective literacy instruction; and(ii)is designed to support—(I)developmentally appropriate, contextually explicit, systematic instruction, and frequent practice,
			 in reading across content areas; and(II)developmentally appropriate and contextually explicit instruction, and frequent practice, in
			 writing across content areas.(3)Teacher residency programsIn addition to the requirements under paragraph (2), an eligible partnership receiving a grant
			 under this section to design and implement an effective teacher residency
			 program, shall include the following requirements:(A)ReformsImplementing reforms, including—(i)curriculum changes that are aligned with the needs of the high-need local educational agency in the
			 eligible 
			 partnership, in order to improve, evaluate, and assess how well all
			 prospective and new teachers develop teaching skills;(ii)using empirically-based practice and scientifically valid research, where applicable, about
			 teaching
			 and learning  so that all prospective teachers and, as applicable, early
			 childhood educators—(I)are prepared to be highly effective teachers and, as applicable, highly competent early childhood
			 educators;(II)understand and can implement research-based teaching practices in classroom instruction;(III)possess strong teaching skills and an understanding of effective instructional strategies across
			 all applicable content areas that enable all teachers to—(aa)meet the specific learning needs of all students, including students with disabilities, English
			 learners, students who are gifted and talented, students with low
			 literacy levels and, as applicable, children in early childhood education
			 programs;(bb)differentiate instruction for such students;(cc)have knowledge of student learning styles;(dd)analyze the results of student learning and other data to improve instruction;(ee)effectively participate as a member of the individualized education program team, as defined in
			 section 614(d)(1)(B) of the Individuals with Disabilities Education Act in
			 order to ensure individualized education plans promote student success;(ff)if applicable,	successfully employ effective strategies for comprehensive literacy instruction;
			 and(gg)employ techniques to improve children’s
			 cognitive, social, emotional, and physical development;(IV)if applicable, receive training on effective teaching in rural or diverse  communities and on
			 teaching students with disabilities and English learners; and(V)can effectively teach students with disabilities; and(iii)administering satisfaction surveys to employers of recent program graduates and to recent program
			 graduates.(B)Clinical trainingImplementing at least 1 academic year of  preservice high-quality clinical training in high-need
			 schools that
			 includes the following criteria:(i)Integration of pedagogy, robust classroom practice, and mentoring to promote effective teaching
			 skills.(ii)Engagement of teacher residents in rigorous coursework, which shall be aligned to the needs of the
			 high-need local educational agency in the eligible partnership.(iii)Establishment of clear criteria for the selection and assignment of mentor teachers.(iv)Placement of teacher residents in cohorts that facilitate professional collaboration, both among
			 teacher residents and between such teacher residents and mentors in the
			 receiving school.(v)Support for teacher residents, once the teacher residents are hired as teachers of record, through
			 an induction program, high-quality professional development, and regular
			 opportunities to support the residents in their development of teaching
			 skills during not less than the residents’ first 2 years of teaching.(C)Selection of individuals as teacher residents(i)Eligible individualIn order to be eligible to be a teacher resident in a teacher residency program under this
			 paragraph, an individual shall—(I)be—(aa)a graduate of a 4-year institution of higher education; or(bb)in the third or fourth year of undergraduate baccalaureate education being pursued by the teacher
			 candidate; and(II)submit an application to the teacher residency program.(ii)Selection criteriaAn eligible partnership carrying out a teacher residency program under this subsection shall
			 establish criteria for the selection of eligible individuals to
			 participate in the teacher residency program, aligned to the hiring needs
			 and objectives of the high-need local educational agency in the eligible
			 partnership, and based on, at a minimum, the following applicant
			 characteristics:(I)Strong content knowledge or record of accomplishment in the field or subject area to be taught.(II)Strong verbal and written communication skills.(III)Other attributes linked to effective teaching, which may be determined by interviews or performance
			 assessments, as specified by the eligible partnership.(IV)Demonstrated commitment, which could be evidenced by past work experience, to serving in high-need
			 local educational agencies.(V)Demonstrated leadership in past education or work experiences.(4)School leader residency programsIn addition to the requirements under paragraph (2), an eligible  partnership receiving a grant
			 under this section to design and implement an effective school leader
			 residency program, shall include the following requirements:(A)ReformsImplementing reforms, including the following:(i)Preparing prospective school leaders for careers as principals, assistant principals, early
			 childhood education program directors, or other school leaders (including
			 individuals preparing to work in high-need local educational agencies
			 located in rural areas who may perform multiple duties in addition to the
			 role of a school leader).(ii)Promoting strong leadership skills and, as applicable, techniques for school leaders to
			 effectively—(I)develop a shared vision for high achievement and college- and career-readiness for all students;(II)support teachers in implementing rigorous curricula and assessments tied to State challenging
			 academic content standards and challenging student academic achievement
			 standards adopted pursuant to section 1111(b) of the Elementary and
			 Secondary Education Act of 1965;(III)create and maintain a data-driven, professional learning community within the school leader’s
			 school and understand the teaching skills needed to support successful
			 classroom instruction and to use data to evaluate teacher instruction and
			 drive teacher and student learning;(IV)recruit, hire, assign, and retain effective teachers and complete high-quality evaluations of
			 instructional staff for continuous improvement;(V)provide a climate conducive to the professional development of teachers, with a focus on improving
			 student academic achievement and the development of effective
			 instructional leadership skills;(VI)manage resources and school time to improve student academic achievement, and to ensure the school
			 environment is safe;(VII)engage and involve families, community members, the local educational agency, businesses, and other
			 community leaders, to respond to the diverse interests and needs and
			 leverage additional resources to improve student academic achievement;(VIII)understand how students learn and develop in order to increase academic achievement for all
			 students, including students with disabilities and English learners; and(IX)understand the varied roles and responsibilities of general and special educators and teachers of
			 English as a second language to support meaningful observation, feedback,
			 and evaluations.(B)Clinical trainingImplementing at least 1 academic year of high-quality clinical training in high-need schools  that
			 includes the following criteria:(i)Integration of coursework, robust school-based practice, and mentoring, to promote effective
			 leadership skills.(ii)Engagement of school leader residents in rigorous coursework, which shall be aligned to the needs
			 of the high-need local educational agency in the eligible partnership.(iii)Establishment of clear criteria for the selection and assignment of mentor school leaders.(iv)Placement of school leader residents in cohorts that facilitate professional collaboration, both
			 among school leader residents and between such school leader residents and
			 mentors in the receiving school.(v)Support for  school leader residents once such school leader residents are hired as school leaders,
			 through an induction program, high-quality professional development, and
			 regular opportunities, to support residents in their development of
			 leadership skills during not less than the residents’ first 2 years of
			 serving as a school leader.(C)Selection of individuals as school leader residents(i)Eligible individualIn order to be eligible to be a school leader resident in a school leader residency program under
			 this paragraph, an individual shall—(I)be a graduate of a 4-year institution of higher education;(II)have prior prekindergarten through grade 12 teaching experience;(III)have experience as an effective leader, manager, and communicator; and(IV)submit an application to the residency program.(ii)Selection criteriaAn eligible partnership carrying out a school leader residency program under this subsection shall
			 establish criteria for the selection of eligible individuals to
			 participate in the school leader residency program, aligned to the hiring
			 needs and objectives of the high-need local educational agency in the
			 eligible partnership, and based on, at a minimum, the following applicant
			 characteristics:(I)Demonstrated leadership skills in an elementary school or secondary school setting.(II)Strong record of accomplishment in prior prekindergarten through grade 12 teaching experience.(III)Strong verbal and written communication skills.(IV)Other attributes linked to effective leadership.(V)Demonstrated commitment, which may be evidenced by past work experience, to serving in high-need
			 local educational agencies.(5)Stipends or salaries; applications; agreements; repayments(A)Stipends or salariesA teacher residency program or school leader residency program funded under this subsection shall
			 provide a 1-year living
			 stipend or salary to each teacher or school leader resident during the
			 residency program.(B)Applications for stipends or salariesEach teacher or school leader residency candidate desiring a stipend or salary during the period of
			 residency shall submit an application to the eligible partnership at such
			 time, and containing such information and assurances, as the eligible
			 partnership may require.(C)Agreements to serveEach application submitted under subparagraph (B) shall contain or be accompanied by an agreement
			 that the applicant will—(i)serve as a full-time teacher or school leader for a total of not less than 3 academic years
			 immediately after successfully completing the teacher residency program or
			 school leader
			 residency program;(ii)fulfill the requirement under subclause (i)—(I)by serving as a teacher in a high-need subject or field in a high-need school served by the
			 high-need local educational agency in the eligible partnership or serving
			 as a school leader in such a school; or(II)if there is no appropriate position available in a high-need school served by the high-need local
			 educational agency in the eligible partnership, by serving as a teacher in
			 a high-need subject or field in a high-need school in another high-need
			 local educational agency or serving as a school leader in such a school;(iii)provide to the eligible partnership a certificate, from the chief administrative officer of the
			 local educational agency in which the resident is employed, of the
			 employment required in clauses (i) and (ii) at the beginning of, and
			 upon completion of, each year or partial year of service;(iv)for teachers, meet the requirements to be a highly qualified teacher, as defined in section 9101
			 of
			 the
			 Elementary and Secondary Education Act of 1965, or section 602 of the
			 Individuals with Disabilities Education Act, when the applicant begins to
			 fulfill the service obligation under this subparagraph; and(v)comply with the requirements set by the eligible partnership under subparagraph  (D) if the
			 applicant is unable or
			 unwilling to complete the service obligation required under this
			 subparagraph.(D)Repayments(i)In generalAn eligible  partnership receiving a grant
			 under this section to design and implement an effective educator residency
			 program shall
			 require a recipient of a stipend or salary under subparagraph (A) who does
			 not complete, or who notifies the eligible partnership that the recipient
			 intends
			 not to complete, the service obligation required under subparagraph (C) to
			 repay such stipend or salary to the eligible partnership, together with
			 interest, at a rate specified by the eligible partnership in the
			 agreement, and in
			 accordance with such other terms and conditions specified by the eligible
			 partnership, as necessary.(ii)Other terms and conditionsAny other terms and conditions specified by the eligible partnership may include reasonable
			 provisions for pro-rata repayment of the stipend or salary described in
			 subparagraph (A) or for deferral of a teacher or school leader 
			 resident’s service obligation required by subparagraph (C) on grounds of
			 health, incapacitation, inability to secure employment in a school served
			 by the eligible partnership, being called to active duty in the Armed
			 Forces of the United States, or other extraordinary circumstances.(iii)Use of repaymentsAn eligible partnership shall use any repayment received under this subparagraph to carry out
			 additional
			 activities that are consistent with the purposes of this subsection.(d)Consultation(1)In generalIn addition to the requirements identified in subsection (b)(2)(A),  members of an eligible
			 partnership that receives a grant under this section shall engage in
			 regular consultation throughout the development and implementation of
			 programs and activities carried out under this section.(2)Regular communicationTo ensure timely and meaningful consultation as described in paragraph (1), regular communication
			 shall occur among all members of the eligible partnership, including the
			 high-need local educational agency. Such communication shall continue
			 throughout the implementation of the grant and the assessment of programs
			 and activities under this section.(3)Written consentThe Secretary may approve changes in grant activities of a grant under this section only if the
			 eligible partnership submits to the Secretary a written consent to such
			 changes signed by all members of the eligible partnership.(e)ConstructionNothing in this section shall be construed to prohibit an eligible partnership from using grant
			 funds to coordinate with the activities of eligible partnerships in other
			 States or on a regional basis through Governors, State boards of
			 education, State educational agencies, State agencies responsible for
			 early childhood education, local educational agencies, or State agencies
			 for higher education.(f)Supplement, not supplantFunds made available under this section shall be used to supplement, and not supplant, other
			 Federal, State, and local funds that would otherwise be expended to carry
			 out activities under this section.(g)Authorization of AppropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for
			 fiscal year 2015 and each of the 5 succeeding fiscal years.203.Administrative provisions of educator residency grants(a)Duration; number of awards; payments(1)Duration(A)In generalA grant awarded under this part shall be not more than 5 years in duration.(B)Requirements for additional fundingBefore receiving funding for the third or any subsequent year of a grant under this part, the
			 eligible
			 partnership receiving the grant shall demonstrate to the Secretary that
			 the eligible partnership is—(i)making progress in implementing the requirements under section 202(c) at a rate that the Secretary
			 determines will result in full implementation of the program during the
			 remainder of the grant period; and(ii)making progress, as measured by the performance objectives established by the
			 eligible partnership under section 204(a),  at a rate that the Secretary
			 determines will result in reaching the targets and achieving the
			 objectives
			 of the grant, during the remainder of the grant period.(2)Number of awardsAn eligible partnership may not receive more than 1 grant during a 5-year period. Nothing in
			 this part shall be construed to prohibit an individual member, that can
			 demonstrate need, of an eligible partnership that receives a grant under
			 this part from entering into another eligible partnership consisting of
			 new members and receiving a grant with such other eligible partnership
			 before the 5-year period applicable
			 to the eligible partnership with which the individual member has first
			 partnered has expired.(b)Peer review(1)PanelThe Secretary shall provide the applications submitted under this part to a peer review panel for
			 evaluation. With respect to each application, the peer review panel shall
			 initially recommend the application for funding or for disapproval.(2)PriorityThe Secretary, in funding applications under this part, shall give priority—(A)to eligible partnerships that include a high-need local educational agency that serves a student
			 population that
			 consists of 40 percent or more students from low-income families;(B)to eligible partnerships that include an institution of higher education whose educator preparation
			 program has a rigorous selection process to ensure the highest quality of
			 students entering such program;(C)to applications from broad-based eligible partnerships that involve businesses and nonprofit 
			 community
			 organizations; or(D)to eligible partnerships so that the awards promote an equitable geographic distribution of grants
			 among rural and urban areas.(3)Secretarial selectionThe Secretary shall determine, based on the peer review process, which applications shall receive
			 funding and the amounts of the grants under this part. In determining
			 grant amounts, the
			 Secretary shall take into account the total amount of funds available for
			 all grants under this part and the types of activities proposed to be
			 carried out by the eligible partnership.(c)Matching requirements(1)In generalEach eligible partnership receiving a grant under this part shall provide, from non-Federal
			 sources, an amount equal to 100 percent of the amount of the grant, which
			 may be provided in cash or in-kind, to carry out the activities supported
			 by the grant.(2)WaiverThe Secretary may waive all or part of the matching requirement described in paragraph (1) for any
			 fiscal year for an eligible partnership if the Secretary determines that
			 applying the matching requirement to the eligible partnership would result
			 in serious hardship or an inability to carry out the authorized activities
			 described in this part.(d)Limitation on administrative expensesAn eligible partnership that receives a grant under this part may use not more than 4 percent of
			 the funds provided to administer the grant.204.Performance measures and evaluation of educator residency grants(a)Eligible partnership evaluationEach eligible partnership submitting an application for a grant under this part shall establish,
			 and include in such application, a plan for evaluating the grant project
			 using scientifically valid research that includes strong and measurable
			 performance objectives. The plan shall include, at a minimum, objectives
			 and measures for determining the eligible partnership’s success in
			 increasing—(1)each teacher candidate or school leader candidate’s performance during their clinical training
			 under paragraphs (3)(B) and (4)(B) of section 202(c);(2)educator retention in high-need schools—(A)3 years after initial placement as a teacher or school leader; and(B)5 years after initial placement as a teacher or school leader;(3)the pass rates and scaled scores for first time test takers on the State certification or licensing
			 examination;(4)educator effectiveness, as measured by—(A)performance on teacher or school leader evaluations, including impact on student growth; and(B)satisfaction survey outcomes; and(5)the percentage of—(A)recent program graduates hired by the high-need local educational agency who are rated effective
			 under a
			 State or district evaluation system 2 years after program completion;(B)recent program graduates hired by the high-need local educational agency who are rated effective
			 under a
			 State or district evaluation system 2 years after program completion and
			 are members of underrepresented groups;(C)recent program graduates hired by the high-need local educational agency who are rated effective
			 under a
			 State or district evaluation system 2 years after program completion and
			 who teach in high-need subject areas or fields;(D)recent program graduates hired by the high-need local educational agency who are rated effective
			 under a
			 State or district evaluation system 2 years after program completion and
			 who serve in high-need
			 schools or schools in rural areas, disaggregated by the elementary school
			 and secondary school
			 levels; and(E)early childhood education program classes in the geographic area served by the eligible partnership
			 taught by early childhood educators who are highly competent, as
			 applicable.(b)Annual reportEach eligible partnership that receives a grant under this part shall submit to the Secretary
			 and make publicly available, at such time and in such manner as the
			 Secretary may require, an annual report including at a minimum—(1)data on the eligible partnership’s progress on the measures described in subsection (a); and(2)a description of the challenges the eligible partnership has faced in implementing its grant and
			 how the eligible partnership has addressed or plans to address such
			 challenges.(c)InformationAn eligible partnership receiving a grant under this part shall ensure that candidates for
			 admission to educator preparation programs,  teachers, school
			 leaders, school superintendents, faculty, and leadership at institutions
			 of higher education located in the geographic areas served by the eligible
			 partnership are provided information, including through electronic means,
			 about the activities carried out with funds under this part.(d)Revised applicationIf the Secretary determines that an eligible partnership receiving a grant under this part is not
			 making substantial progress in meeting the purposes, goals, objectives,
			 and measures of the grant, as appropriate, by the end of the third year of
			 a grant under this part, then the Secretary—(1)shall cancel the grant; and(2)may use any funds returned or available because of such cancellation under paragraph (1) to—(A)increase other grant awards under this part; or(B)award new grants to other eligible partnerships under this part.(e)Technical assistance, evaluation, and disseminationThe Secretary shall reserve not more than 2 percent of the funds appropriated under section 202(g)
			 for a
			 fiscal year—(1)to provide, directly or through grants, contracts, or cooperative agreements, technical assistance
			 by
			 qualified experts on using practices grounded in scientifically valid
			 research to improve the outcomes of projects funded under this part;(2)acting through the Director of the Institute for Education Sciences, to—(A)develop performance measures, including the measures described in subsection (a) and evaluate the
			 activities funded under section 202 by these performance measures by
			 applying the same measures to each project funded under section 202;(B)report the findings of the evaluation to the authorizing committees and make publicly available on
			 the website of the Department; and(C)identify best practices and disseminate research on best practices that scientifically valid
			 research indicates are the most successful in improving the quality of
			 educator preparation programs,  including through regional educational
			 laboratories and comprehensive centers (as authorized under the Education
			 Sciences Reform Act of 2002).(f)Evaluation To be made publicly availableEach eligible partnership receiving a grant under this part shall complete and make publicly
			 available, not later than 90 days after the grant period for such eligible
			 partnership ends, an evaluation based on the evaluation plan described
			 under subsection (a).(g)Development of performance measuresThe Secretary shall develop performance measures described in subsection (e) prior to awarding
			 grants under this part. The Secretary shall ensure that such measures
			 are made available to potential applicants prior to seeking applications
			 for grants under this part.BState innovation in educator preparation206.Educator preparation program reform grants(a)DefinitionsIn this section:(1)Educator Preparation Program Accountability and Improvement SystemThe term Educator Preparation Program Accountability and Improvement System means a system that assesses all educator preparation programs within a State, establishes
			 performance levels for educator preparation programs, and informs the
			 interventions for low-performing educator preparation programs.
			  The minimum requirements for such a system shall include—(A)defining at least 4 performance levels that differentiate the performance of educator preparation
			 programs based on data required in subparagraph (D);(B)administering satisfaction surveys to employers of recent program graduates;(C)administering satisfaction surveys to recent program graduates;(D)assessing all such educator preparation programs on multiple measures that, at a minimum, shall
			 include—(i)for teacher preparation programs—(I)a statewide measure of teacher impact on student learning for recent program graduates who are
			 employed as full-time teachers as demonstrated through either—(aa)the percentage of recent program graduates in each evaluation rating category for States that have
			 statewide teacher evaluation systems if such evaluation systems contain
			 the impact on student achievement, multiple measures, and	more than 2
			 rating
			 categories; or(bb)for States that do not have a statewide teacher evaluation system meeting the requirements in item
			 (aa),
			 the percentage of recent program graduates who demonstrate evidence of
			 improved student growth that is limited to evidence-based
			 or externally-validated measures;(II)the number and percentage of recent program graduates employed as full time teachers who are
			 identified as well-prepared by their employers in the surveys described in
			 subparagraph (B);(III)the number and percentage of recent graduates employed as full-time teachers who identify
			 themselves as being well-prepared in surveys described in subparagraph
			 (C);(IV)the number and percentage of teachers who graduated from teacher preparation programs and who are
			 still teaching in full-time positions 3 years	and 5 years after initial
			 placement
			 as a teacher; and(V)the number and percentage of teachers who graduated from the educator preparation program in the
			 most recent academic year who are teaching in full-time positions;(ii)for school leader preparation programs—(I)a statewide measure of school leader impact on student learning for recent program graduates who
			 are employed as full-time school leaders as demonstrated through either—(aa)the percentage of recent program graduates in each evaluation rating category for States that have
			 statewide school leader evaluation systems that include the impact on
			 student achievement, multiple measures, and more than 2
			 rating categories; or(bb)for States that do not have school leader evaluation systems that meet the requirements of  item
			 (aa), the
			 percentage of recent program graduates who demonstrate evidence of
			 improved student achievement and growth that is limited to evidence-based
			 or externally-validated measures;(II)evidence of training school leaders to provide strong instructional leadership and support to
			 teachers and other staff;(III)the number and percentage of recent program graduates employed as full time school leaders who are
			 identified as well-prepared in the surveys described in subparagraph (B);(IV)the number and percentage of recent program graduates employed as school leaders who, based on
			 surveys described in subparagraph (C), described themselves as
			 prepared to be effective school leaders;(V)the number and percentage of school leaders who graduated from the educator preparation program in
			 the most recent academic year who are employed as school leaders; and(VI)the number and percentage of school leaders who graduated from programs  and are still	serving in
			 a school leadership role 3 years and 5 years  after initial placement as a
			 school
			 leader;(iii)for all educator preparation programs—(I)evidence of meaningful collaboration with high-need local educational agencies to ensure the
			 educator
			 preparation programs are preparing educators to meet the workforce needs
			 of high-need local educational agencies and to ensure that high-need local
			 educational
			 agencies have a role in the design of the teacher or school leader
			 candidate
			 education offered at educator
			 preparation programs; and(II)the number and percentage of graduates who are working as full-time teachers or school leaders in
			 high-need schools after 3 years;(E)using the same metrics and weights to determine the performance level of all educator preparation
			 programs in the State;(F)public reporting of performance levels on a program by program basis based on the measures
			 described in subparagraph (D);(G)distribution of educator preparation program performance information to all local educational
			 agencies  and school boards in the State;(H)interventions for programs identified as low performing pursuant to subparagraph (A), including—(i)for programs identified as low performing for 1 year, requiring such programs to conduct a needs
			 assessment and develop and implement an improvement plan based on that
			 needs assessment;(ii)for programs identified as low performing for 3 consecutive years, requiring such programs to lose
			 eligibility for TEACH grants under subpart 9 of part A of title IV and
			 continue to implement an improvement plan; and(iii)for programs identified as low performing for 4 consecutive years, requiring the State to terminate
			 the ability of such program to operate; and(I)for programs identified in the lowest performing level for 1 or more years under subparagraph (A),
			 an automatic designation
			 as a low performing program under section 212.(2)Eligible entityThe term eligible entity means—(A)a State; or(B)a consortium of States.(b)Program authorized(1)Educator preparation program reform grantsThe Secretary shall award grants to eligible entities to enable such entities to reform and improve
			 educator preparation programs.(2)Duration(A)In generalA grant awarded under this section shall be not more than 5 years in duration.(B)Number of grantsA State shall not receive, directly or as part of a consortium, more than 1 grant under this
			 section for any grant period.(C)Requirements for additional fundingBefore receiving funding for the third or any subsequent year of the grant, the eligible entity
			 receiving the grant shall demonstrate to the Secretary that the eligible
			 entity is—(i)making progress in implementing the plan under subsection (c)(1)(A) at a rate that the Secretary
			 determines will result in full implementation of the plan during the
			 remainder of the grant period; and(ii)making progress, as measured by the performance measures established by the
			 Secretary under subsection (h), at a rate that the Secretary determines
			 will result in reaching the measures and achieving the objectives of the
			 grant, during the remainder of the grant period.(D)Substantial progress(i)In generalIf the Secretary determines that an eligible entity receiving a grant under this section is not
			 making substantial progress in meeting the objectives of the grant, as
			 appropriate, by the end of the third year of the grant under this
			 section, then the Secretary may, after notice and an opportunity for a
			 hearing in accordance with chapter 5 of title 5, United States Code—(I)withhold funds provided under the grant under this section for failure to comply
			 substantially with the requirements of this section; or(II)take actions to recover funds provided under the grant if the entity uses grant funds for an
			 unallowable expense, or otherwise fails to discharge its responsibility
			 to properly account for grant funds.(ii)Use of recovered or unused fundsAny funds recovered or withheld under clause (i) shall—(I)be credited to the appropriations account from which amounts are available to make grants under
			 this section; and(II)remain available until expended for any purpose of such account authorized by law that relates to
			 the program under this section.(E)Reservation of fundsFrom amounts made available to carry out this section for a fiscal year, the Secretary may reserve
			 not more than 5 percent to carry out activities related to technical
			 assistance, outreach and dissemination, and evaluation.(c)Application and selection criteria(1)ApplicationAn eligible entity that desires to receive a grant under this section shall submit to the Secretary
			 an
			 application at such time, in such manner, and accompanied by such
			 information as the Secretary may require. At a minimum, each such
			 application shall include—(A)a plan to implement the required activities in subsection (e)(1) statewide, including a description
			 of its plan to support educator preparation programs to make the necessary
			 reforms and improvements required under this section;(B)an assurance that the eligible entity will use the Educator Preparation Program Accountability and
			 Improvement System to reward
			 high-performing educator preparation programs and identify and improve
			 low-performing educator preparation programs and the specific criteria the
			 eligible entity will use to identify low-performing and high-performing
			 educator preparation programs;(C)evidence of the steps the State has taken and will take to eliminate statutory, regulatory,
			 procedural, or other barriers to facilitate the full implementation of the
			 State plans under subparagraph (A);(D)a comprehensive and coherent plan for using funds under this section, and other Federal, State, and
			 local funds to develop statewide reforms and improvements to educator
			 preparation programs;(E)evidence of collaboration between the eligible entity,	State standards boards for teacher or
			 school
			 leader certification, local educational agencies, educator
			 preparation programs, teachers, school leaders, and other key stakeholders
			 within the State in developing the plan under subparagraph (A), including
			 the design of the Education Preparation Program Accountability and
			 Improvement System;(F)a commitment to participate in the reporting provisions under subsection (f) and the evaluation of
			 the activities carried out under this section, as described in subsection
			 (h); and(G)a description of the eligible entity's plan to regularly review the success of activities
			 undertaken as part
			 of the grant and continuously improve such activities.(2)Selection criteriaIn awarding grants under this section, the Secretary shall consider—(A)the extent to which the eligible entity has the capacity to implement the activities described in
			 subsection
			 (e);(B)the extent to which the eligible entity has a demonstrated record of effectiveness or an
			 evidence-based
			 plan for reforming educator preparation programs; and(C)the likelihood of the eligible entity sustaining the reforms and improvements required under the
			 grant, once the grant has ended and the eligible entity’s plan for
			 sustaining the reforms and improvements after the grant has ended.(d)Awarding grantsIn awarding grants under this section, the Secretary shall give priority to an eligible entity
			 with—(1)data systems in place to link the results of teacher or school leader evaluation systems for recent
			 program graduates back to the educator preparation programs from which
			 they graduated;(2)statewide teacher or school leader evaluation systems based on multiple measures, that include
			 student
			 growth; and(3)strong partnerships between educator preparation programs and high-need local educational agencies.(e)Activities(1)Required uses of funds for all granteesEach eligible entity that receives a grant under this section shall use the grant funds to do the
			 following:(A)Incorporate into the State’s educator preparation program approval process a requirement that
			 educator preparation entities—(i)successfully recruit top talent and hold a high bar for admission to educator preparation programs;(ii)present evidence demonstrating selective admission;(iii)provide participants with clinical training, including prioritizing clinical
			 training in high-need schools;(iv)for entities that prepare teachers, prepare all teachers to effectively teach students with
			 disabilities and English learners, and for entities that prepare school
			 leaders, prepare all school leaders to lead schools that
			 effectively address the academic needs of students with disabilities and
			 English learners;(v)for entities that prepare teachers, ensure that all teacher candidates demonstrate subject matter
			 mastery and mastery of effective classroom management, and for entities
			 that prepare school leaders, ensure that all school leader
			 candidates demonstrate mastery of  school management techniques, including
			 strategies for creating a positive learning environment that conveys high
			 expectations for all students and equitably implementing school discipline
			 policies;(vi)ensure that all teachers and school leaders develop teaching skills and school leadership skills,
			 respectively; and(vii)are aligned with research-based professional teaching or leadership standards.(B)Design and implement an Educator Preparation Program Accountability and Improvement System and
			 require all educator preparation programs to be included in such system.(C)Require all educator preparation programs to regularly communicate with the in-State local
			 educational agencies they predominantly serve to ascertain the agencies'
			 educator
			 workforce needs and whether
			 the educator preparation programs are meeting the workforce needs and
			 whether recent program graduates  have the skills needed to be effective.(D)Require all educator preparation programs to utilize satisfaction surveys of recent program
			 graduates that are conducted by the States to improve educator preparation
			 programs.(E)Require all educator preparation programs to utilize satisfaction surveys of employers that are
			 conducted by the States to ascertain
			 employer satisfaction with recent program graduates of educator
			 preparation programs.(F)Ensure statewide data systems, including the Educator Preparation Program Accountability and
			 Improvement System, do not publicly report personally identifiable
			 information of educators or elementary school or secondary school
			 students,
			 comply with section 444 of the General Education Provisions Act ((20
			 U.S.C. 1232g), commonly known as the Family Educational Rights and Privacy Act of 1974), and share with educator preparation programs the aggregate data on—(i)the aggregate impact their recent program graduates have on student achievement as demonstrated
			 through teacher or school leader evaluation results of their program
			 graduates;(ii)retention of their program graduates, including at—(I)3 years after initial placement as a teacher or school leader; and(II)5 years after initial placement as a teacher or school leader; and(iii)the number and percentage of recent program graduates hired into full-time positions as teachers
			 or school leaders within 1 year of certification or licensure.(G)Report publicly on the aggregate  performance of each educator preparation program operating in the
			 State,
			 including
			 aggregate 
			 data on the measures described in subparagraph (F), and ensure that key
			 stakeholders such as applicants to teacher preparation programs or school
			 leader preparation programs, school
			 administrators, and school board members, receive these performance
			 results.(H)Redesign certification and licensing exams to ensure that such exams are aligned with the State’s
			 challenging academic content standards and challenging student academic
			 achievement standards required under section 1111(b) of the Elementary and
			 Secondary Education Act of 1965, educator
			 performance assessments, and educator evaluation systems.(I)Utilize data collected, as described  in subsection (a)(1), in program approval, program
			 re-approval, program
			 improvement, and program closures processes.(J)Require all educator preparation programs within the State to offer a
			 high-quality clinical training  to educator candidates.(2)Required uses of funds for consortia granteesEach eligible entity that receives a grant under this section and is a consortium of States shall
			 use the grant funds to carry out the uses of funds under paragraph (1) and
			 each of the following:(A)Develop consistent program quality and accountability indicators across State lines.(B)Develop consistent measures for identifying educator preparation programs as low performing.(C)Develop systems for the sharing of the data required under the Educator Preparation Program
			 Accountability and Improvement System across State lines that complies
			 with all relevant Federal and State privacy laws, including section 444 of
			 the General Education Provisions Act ((20
			 U.S.C. 1232g), commonly known as the Family Educational Rights and Privacy Act of 1974).(3)Permissive uses of fundsEach eligible entity that receives a grant under this section may use the grant funds (after
			 meeting
			 all the required uses of funds under paragraph (1) and, as applicable,
			 paragraph (2)) to do the following:(A)Incentivize educator preparation programs to pursue programmatic accreditation.(B)Improve diversity of  teacher or school leader candidates in educator preparation programs.(C)Develop partnerships between high-need local educational agencies and educator preparation entities
			 to provide
			 high-quality induction programs and
			 mentoring programs for new educators.(D)Provide subgrants for educator development. In this subparagraph, the term educator means specialized instructional support
			 personnel, or other staff member who provides or directly supports
			 instruction, such as a school librarian, counselor, or paraprofessional.(E)Include, in the subgrants provided under subparagraph (D), the following activities:(i)Implementing curriculum changes that improve, evaluate, and assess how well educators develop
			 instructional skills.(ii)Preparing educators to use empirically based practice and scientifically valid research, where
			 applicable.(iii)Providing pre-service clinical training.(iv)Creating induction programs for new educators.(v)Aligning recruitment and admissions goals and priorities with the hiring objectives with local
			 educational agencies in the State, including high-need local educational
			 agencies.(f)ReportingAn eligible entity that receives a grant under this section shall submit to the Secretary and make
			 publicly available,  at such
			 time and in
			 such manner as the Secretary may require, an annual report, including, at
			 a minimum—(1)data on the eligible entity’s progress on the performance measures established by the Secretary
			 under
			 subsection (h);(2)a description of the challenges the eligible entity has faced in implementing its plan under this
			 section, and
			 how the eligible entity has addressed or plans to address such challenges;
			  and(3)data on educator preparation programs in the State recruiting and selecting candidates who are
			 members of groups underrepresented in the teaching profession.(g)Supplement, not supplantGrant funds provided under this section shall be used to supplement, and not supplant, any other
			 Federal, State, or local funds otherwise available to carry out the
			 activities described in this section.(h)Research, evaluation, and disseminationThe Secretary, acting through the Director of the Institute of Education Sciences, shall—(1)develop performance measures to evaluate the effectiveness of the activities
			 carried out under this grant program; and(2)identify best practices and disseminate research on best practices.(i)Development of performance measuresThe Secretary shall establish performance measures described under subsection  (h) prior to
			 awarding
			 grants under this section. The Secretary shall ensure that such measure
			 are made available to potential applicants prior to seeking applications
			 for grants under this section.(j)Teacher  or school leader privacyNo State or local educational agency shall be required to publicly report information in compliance
			 with this section in a case in which the results would reveal personally
			 identifiable information about an individual teacher or school leader.(k)ConstructionNothing in this section shall be construed to alter or otherwise affect the rights, remedies, and
			 procedures afforded school or school district employees under Federal,
			 State or local laws (including applicable regulators or court orders) or
			 under the terms of collective bargaining agreements, memoranda of
			 understanding, or other agreements between such employees and their
			 employers.(l)Report to CongressNot later than 5 years after the date of enactment of the Higher Education Affordability Act, the
			 Secretary shall submit a report
			 to the Committee on Health, Education, Labor, and Pensions of the Senate,
			 the Committee on Appropriations of the Senate, the Committee on Education
			 and the Workforce of the House of Representatives, and the Committee on
			 Appropriations of the House of Representatives on lessons learned through
			 programs funded with grants awarded under this section and shall make such
			 report publicly available.(m)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for
fiscal year 2015 and each of the 5 succeeding fiscal years.CEducator preparation program reporting and improvement210.Information on educator preparation programs(a)Institutional and program report cards on the quality of educator preparation(1)Report cardEach institution of higher education that conducts a traditional educator preparation program or
			 alternative routes to State certification or licensure program and that
			 enrolls students receiving Federal assistance under this Act  and each
			 educator preparation entity that is not based at an institution of higher
			 education and that receives Federal assistance shall report
			 annually to the State and the general public, in a uniform and
			 comprehensible manner that conforms with the definitions and methods
			 established by the Secretary, the following, in the aggregate for each
			 institution and entity  and disaggregated by program within each
			 institution and entity:(A)Goals and assurancesFor the most recent year for which the information is available for the institution or entity—(i)whether the goals set under section 211 have been met; and(ii)if the goals under section 211 have not been met, a description of the steps the program is taking
			 to improve its performance in meeting such goals.(B)Pass rates and scaled scoresFor the most recent year for which the information is available for those program participants who
			 took the assessments used for teacher or school leader certification or
			 licensure by the State in which the program is located and are enrolled in
			 the traditional educator preparation program or alternative routes to
			 State certification or licensure program, for each of such assessments—(i)the percentage of all program participants who have taken the assessment who have passed such
			 assessment compared to the average passage rate percentage in the State on
			 such assessment;(ii)the percentage of all program participants who have taken the assessment who passed such assessment
			 on the first time taking the assessment compared to the first-time average
			 passage rate in the State on such assessment;(iii)the percentage of program participants who have taken such assessment and enrolled in the
			 traditional teacher or school leader preparation program or alternative
			 routes to State certification or licensure program, as applicable;(iv)the average scaled score for all program participants who have taken such assessment, as compared
			 to the
			 passing score required by the State on such assessment;(v)the average  scaled score for all program participants who have taken  such assessment for the
			 first time
			 compared to the average scaled  score for programs in the State; and(vi)if applicable, the percentage of all program participants who have taken and passed a teacher
			 performance assessment
			 compared to the average passage rate for all programs in the State on such
			 assessment.(C)Candidate informationFor the most recent academic year for which data is available—(i)the median cumulative grade point average of admitted program participants compared to the
			 institution or
			 entity as a whole;(ii)the median score on standardized entrance examinations of admitted program participants  compared
			 to the
			 institution or entity as a whole,  as applicable;(iii)in the aggregate and disaggregated by race, ethnicity, gender, and Pell Grant recipient status, the
			 number of program participants  who—(I)enrolled in the program; and(II)completed or graduated from the program in 100 percent of normal time and 150 percent of normal
			 time; and(iv)the total number of program participants  who have been certified or licensed as teachers or school
			 leaders,
			 disaggregated by race, ethnicity, gender, Pell Grant recipient status,
			 subject and area of certification or licensure.(D)Program informationFor the most recent academic year for which data is available—(i)the percentage of enrolled program participants  who participated in a clinical training;(ii)the number of hours of clinical training required for program participants; and(iii)the percentage of program participants graduating from or completing the program who obtained at
			 minimum 50 percent of clinical training in high-need schools.(E)Accreditation and approvalWhether the program is accredited by a specialized accrediting agency recognized by the Secretary
			 for accreditation of professional educator preparation programs and
			 whether the program is approved by the State.(F)Designation as low-performingWhether the program has been designated as low performing by the State under section 212.(G)Educator trainingA list of the activities that prepare—(i)general education and special education teachers and other
			 educators to effectively teach students with disabilities effectively,
			 including
			 training related to participation as a member of individualized education
			 program teams, as defined in section 614(d)(1)(B) of the Individuals with
			 Disabilities Education Act, and to effectively teach students who are
			 English learners; and(ii)school leaders to effectively develop a shared vision for high achievement and college and career
			 readiness for all students, including creating structures and staffing to
			 meet the needs of all students, in particular students with disabilities
			 and English learners.(2)FinesThe Secretary may impose a fine not to exceed $27,500  on an institution of higher education or
			 educator preparation entity that is not based at an institution of higher
			 education for
			 failure to provide the information described in this subsection in a
			 timely or accurate manner.(3)Rule of constructionNothing in this section shall be construed to prevent a State from collecting and reporting
			 additional data indicators regarding teacher preparation programs.(4)Special ruleIn the case of an institution of higher education, or educator preparation entity that is not based
			 at an institution of higher
			 education, that conducts a traditional educator preparation
			 program or alternative routes to State certification or licensure program
			 and has fewer than 10 program participants in a program,	the
			 institution or entity
			 shall
			 collect and publish information, as required under paragraph (1) over a
			 3-year period.(5)Protection for teacher or leader identity and data validityThe Secretary, in consultation with the Commissioner of the National Center for Education
			 Statistics, shall ensure that data collected under paragraph (1)
			 and
			 subsection (b) is collected in a way to protect the privacy of teacher or
			 school leader
			 candidates, as well as teachers or school leaders, and to ensure there is
			 sufficient data quality to ensure the
			 validity of conclusions to be drawn from the data collection.(b)State report card on the quality of educator preparation(1)In generalEach State that receives funds under this Act shall provide to the Secretary, and make widely
			 available to the general public and to all local educational agencies
			 located within the State,  including by sending information about the
			 State report card to every local educational agency in the State, in a
			 uniform and comprehensible manner that
			 conforms with the definitions and methods established by the Secretary, an
			 annual State report card on the quality of educator preparation in the
			 State, both for traditional educator preparation programs and for
			 alternative routes to State certification or licensure programs, which
			 shall include not less than the following:(A)All information reported under subsection (a)(1), for the State as a whole, and for each educator
			 preparation program located within the State.(B)For the most recent year for which the information is available for each educator preparation
			 program located within the State—(i)the number and percentage of recent program graduates hired into full-time positions as teachers or
			 school leaders within 1 year of certification or licensure, in the
			 aggregate and reported separately by—(I)teachers in high-need subject areas or fields;(II)high-need schools; and(III)certification or licensure type;(ii)for teacher preparation programs, the number and percentage of recent program graduates hired into
			 full-time positions as teachers who served for periods of not less than 3
			 academic years after their initial placement in a teacher position, in the
			 aggregate and reported separately by—(I)teachers in high-need subject areas or fields;(II)high-need schools;(III)certification or licensure type; and(iii)for school leader preparation programs, the number and percentage of recent program graduates hired
			 into full-time positions as school leaders who served for periods of not
			 less than 3 academic years after their initial placement in a school
			 leader position, in the aggregated and reported separately by—(I)principals;(II)assistant principals; and(III)high-need schools.(C)For recent program graduates at each educator preparation program in the State—(i)the percentage of recent program graduates whose elementary and secondary students demonstrate
			 evidence of improved student growth on State teacher or
			 leader evaluation systems, if States have such teacher or leader
			 evaluation systems; and(ii)the percentage of recent program graduates who are rated highly based on results from
			 State-administered satisfaction surveys, as available, and the percentage
			 of recent program graduates who self-identify as prepared to be effective
			 teachers or school leaders based on results from State-administered
			 satisfaction surveys, as available.(D)Any educator preparation program that has a first-time passage rate for all test takers from the
			 program (regardless of whether or not they are considered program
			 graduates) on assessments used for teacher or school leader certification
			 or licensure below 80 percent.(E)The total number of teachers certified or licensed in the preceding year in each high-need subject
			 or field, as compared to the number of teachers needed in each high-need
			 subject or field, and	the total number of school leaders certified or
			 licensed in the preceding year and serving in a high-need school compared
			 to the number of school leaders needed in a high-need school, by 
			 elementary schools and secondary schools located within the State.(2)State report card distribution and publicationEach academic year, a State shall—(A)submit the report card required under paragraph (1) for the State and for each educator preparation
			 program in the State to the Secretary;(B)publish the State’s and each educator preparation program’s report cards on the website of the
			 State educational agency;(C)require that each educator preparation program in the State publish the report card required under
			 paragraph (1) on the program’s website and provide the report card to
			 prospective teacher and school  leader candidates as well as teacher and
			 school
			 leader candidates accepted for admission; and(D)provide the report card required under paragraph (1) to each local educational agency in the State.(3)Low-performing programsEach State receiving funds under this Act shall provide—(A)the State’s criteria for assessing the performance of educator preparation programs in the State,
			 including the measures described in section 212(a);(B)a list of all programs identified as low performing under section 212, and an identification of
			 those programs at
			 risk of being placed on such list, including a specification of the
			 factors that led to each program’s identification;(C)for States that do not identify any programs as low performing under section 212 or at risk of
			 being classified as low performing, a description of the reliability and
			 validity of the measures used to assess program performance and evidence
			 that each program met the State’s criteria for assessing performance of
			 teacher preparation programs and school leader preparation programs; and(D)for States that do not identify any programs as low performing under section 212 or at risk of
			 being classified as low performing, an explanation of why programs that
			 have first-time passage rates under 80 percent on assessments used
			 for teacher
			 or school leader certification or licensure are not identified as
			 low-performing by the State.(4)Prohibition against creating a national listThe Secretary shall not create a national list or ranking of States, institutions, or schools using
			 the scaled scores provided under this subsection.(c)Data qualityThe Secretary shall prescribe regulations to ensure the reliability, validity, integrity, and
			 accuracy of the data submitted pursuant to this section.(d)Report of the secretary on the quality of educator preparation(1)Report cardThe Secretary shall annually provide to the authorizing committees, and publish and make widely
			 available, a report card on  teacher and school leader qualifications and
			 preparation in the United States, including all the information reported
			 in subsection (b)(1). Such report shall identify States which received a
			 grant under this part as part of an eligible
			 partnership.(2)Report to congressThe Secretary shall prepare and submit a report to the authorizing committees and make such report
			 publicly available that contains the
			 following:(A)A comparison of States’ efforts to improve the quality of the current and future educator force,
			 including a list of those States that did not identify any programs as low
			 performing under section 212, or at risk for being identified as
			 low performing, and an assessment of the reliability and validity of the
			 criteria used to by such States to evaluate program performance.(B)A comparison of eligible partnerships’ efforts to improve the quality of the current and future
			 educator force.(C)The national mean and median scaled scores and pass rate on any standardized test that is used in
			 more than one State for teacher or school leader certification or
			 licensure.(3)Special ruleIn the case of a teacher preparation program or school leader preparation program with fewer than
			 10 graduates
			 in a program, the Secretary shall collect and publish, and make publicly
			 available, the information required under subsection (b)(1)  taken over a
			 3-year period.(e)CoordinationThe Secretary, to the extent practicable, shall coordinate the information collected and published
			 under this part among States for individuals who took State teacher
			 certification or licensure assessments in a State other than the State in
			 which the individual received the individual’s most recent degree.211.Goals for meeting the needs of educator shortage areas(a)Annual goalsEach institution of higher education that offers a traditional educator preparation program
			 (including programs that offer any ongoing professional development
			 programs) or alternative routes to State certification or licensure
			 program, and that enrolls students receiving Federal assistance under this
			 Act,  and each non-institution of higher education-based educator
			 preparation entity receiving Federal assistance shall set annual
			 quantifiable goals for increasing the
			 number of
			 prospective educators trained in educator shortage areas designated by the
			 Secretary or by the State educational agency, including mathematics,
			 science, special education, and instruction of English learners.(b)AssurancesEach institution described in subsection (a) shall provide assurances to the Secretary that—(1)training provided to prospective educators responds to the identified needs of the local
			 educational agencies or States where the institution’s graduates are
			 likely to teach or lead, based on past hiring and recruitment trends;(2)training provided to prospective educators is closely linked with the needs of schools and the
			 instructional decisions new teachers or school leaders  face in the
			 classroom and school;(3)prospective special education teachers receive course work in core academic subjects and receive
			 training in providing instruction in core academic subjects;(4)general education teachers receive training in providing instruction to diverse populations,
			 including children with disabilities, English learners, and
			 children from low-income families; and(5)prospective educators receive training on how to effectively meet the needs of	urban and rural
			 schools, as applicable.(c)Rule of constructionNothing in this section shall be construed to require an institution to create a new educator
			 preparation area of concentration or degree program or adopt a specific
			 curriculum in complying with this section.212.State identification of low-performing programs(a)State assessmentIn order to receive funds under this Act, a State shall conduct an assessment to identify
			 low-performing educator preparation programs in the State and to assist
			 such programs through the provision of technical assistance. Each such
			 State shall provide the Secretary with an annual list of low-performing
			 educator preparation programs and an identification of those programs at
			 risk of being placed on such list, as applicable. Such assessment shall be
			 described in the report under section 210(b). Levels of performance shall
			 be determined by the State and shall include, at minimum—(1)measures of candidates’ academic strength, such as median cumulative grade point averages or median
			 standardized entrance examination scores of admitted students;(2)first-time passage rates and scaled scores on assessments used for teacher or school leader
			 certification or licensure by the State;(3)the number of hours of clinical training required for program candidates;(4)programs’ progress towards achieving goals set under section 211(a);(5)employment outcomes for recent program graduates, including job placement rates and retention
			 rates, particularly in high-need schools;(6)recent program graduates’ results from teacher or leader evaluations; and(7)results of satisfaction surveys, as applicable.(b)Termination of eligibilityAny educator preparation program from which the State has withdrawn the State’s approval, or
			 terminated the State’s financial support, due to the low performance of
			 the program based upon the State assessment described in subsection (a)—(1)shall be ineligible for any funding for professional development activities awarded by the
			 Department;(2)may not be permitted to accept or enroll any student who receives aid under title IV in the
			 institution’s educator preparation program;(3)shall provide transitional support, including remedial services if necessary, for students enrolled
			 at the institution at the time of termination of financial support or
			 withdrawal of approval; and(4)shall be reinstated upon demonstration of improved performance, as determined by the State.(c)Negotiated rulemakingIf the Secretary develops any regulations implementing subsection (b)(2), the Secretary shall
			 submit such proposed regulations to a negotiated rulemaking process, which
			 shall include representatives of States, institutions of higher education,
			 and educational and student organizations.(d)Application of the requirementsThe requirements of this section shall apply to both traditional educator preparation programs and
			 alternative routes to State certification and licensure programs.213.General provisions(a)MethodsThe Secretary shall ensure that States, institutions of higher
			 education, and educator preparation entities,	use fair and equitable
			 methods in reporting under this part and
			 that the
			 reporting methods do not reveal personally identifiable information.(b)Special ruleFor each State that does not use content assessments as a means of ensuring that all teachers
			 teaching in core  academic subjects within the State are highly qualified,
			 as required under section 1119 of the Elementary and Secondary Education
			 Act of 1965, in accordance with the State plan submitted or revised under
			 section 1111 of such Act, and that each person employed as a special
			 education teacher in the State who teaches elementary school or secondary
			 school is highly qualified by the deadline, as required under section
			 612(a)(14)(C) of the Individuals with Disabilities Education Act, the
			 Secretary shall—(1)to the extent practicable, collect data comparable to the data required under this part from
			 States, local educational agencies, institutions of higher education, or
			 other entities that administer such assessments to teachers or prospective
			 teachers; and(2)notwithstanding any other provision of this part, use such data to carry out requirements of this
			 part related to assessments, pass rates, and scaled scores.(c)Release of information to educator preparation programs(1)In generalFor the purpose of improving teacher and school leader preparation programs, a State that receives
			 funds under this
			 Act, or that participates as a member of a partnership, consortium, or
			 other entity that receives such funds, shall provide to an educator
			 preparation program any and all pertinent education-related information
			 that—(A)may enable the educator preparation program to evaluate the effectiveness of the program’s
			 graduates or the program itself; and(B)is possessed, controlled, or accessible by or through  the State.(2)Data required to be sharedIn addition to the information described in paragraph (1), the State shall share with each educator
			 preparation program in the State, and to the extent practicable, with
			 educator preparation programs in other States whose program graduates are
			 teaching in the State, data from teacher or school leader evaluation
			 results, including any information necessary to complete subsections (a)
			 and (b) of   section 210.(3)PrivacyThe information and data required under paragraphs (1) and (2) to be shared shall—(A)include
			 aggregate elementary and secondary  academic achievement,
			 without
			 revealing personally identifiable information about an individual student,
			 for students who have been taught by graduates of the educator preparation
			 program, as available; and(B)comply with section 444 of the General Education Provisions Act (20 U.S.C. 1232g, commonly known as
			 the Family Educational Rights and Privacy Act of 1974).(d)FundingA State may use funds made available under section 2113(a)(3) of the Elementary and Secondary
			 Education Act of 1965 to carry out this section.DEnhancing teacher education1Honorable Augustus F. Hawkins Centers of Excellence214.DefinitionsIn this subpart:(1)Eligible institutionThe term eligible institution means—(A)an institution of higher education that offers a teacher preparation program that is—(i)a part B institution (as defined in section 322);(ii)a Hispanic-serving institution (as defined in section 502);(iii)a Tribal College or University (as defined in section 316);(iv)an Alaska Native-serving institution (as defined in section 317(b));(v)a Native Hawaiian-serving institution (as defined in section 317(b));(vi)a Predominantly Black Institution (as defined in section 318);(vii)an Asian American and Native American Pacific Islander-serving institution (as defined in section
			 320(b)); or(viii)a Native American-serving, nontribal institution (as defined in section 319);(B)a consortium of institutions described in subparagraph (A); or(C)an institution described in subparagraph (A), or a consortium described in subparagraph (B), in
			 partnership with any other institution of higher education, but only if
			 the center of excellence established under section 215 is located at an
			 institution described in subparagraph (A).(2)Scientifically based reading researchThe term scientifically based reading research has the meaning given such term in section 1208 of the Elementary and Secondary Education Act of
			 1965.215.Augustus F. Hawkins Centers of Excellence(a)Program authorizedFrom the amounts appropriated to carry out this part, the Secretary is authorized to award
			 competitive grants to eligible institutions to establish centers of
			 excellence.(b)Use of fundsGrants provided by the Secretary under this subpart shall be used to ensure that current and future
			 teachers are highly qualified by carrying out 1 or more of the following
			 activities:(1)Implementing reforms within teacher preparation programs to ensure that such programs are preparing
			 teachers who are highly qualified, are able to understand scientifically
			 valid research, and are able to use advanced technology effectively in the
			 classroom, including use of instructional techniques to improve student
			 academic achievement, by—(A)retraining or recruiting faculty; and(B)designing (or redesigning) teacher preparation programs that—(i)prepare teachers to serve in low-performing schools and close student achievement gaps, and that
			 are based on rigorous academic content, scientifically valid research
			 (including scientifically based reading research and mathematics research,
			 as it becomes available), and challenging State academic content standards
			 and student academic achievement standards; and(ii)promote strong teaching skills.(2)Providing sustained and high-quality preservice clinical training, including the mentoring of
			 prospective teachers by exemplary teachers, substantially
			 increasing interaction between faculty at institutions of higher education
			 and new and experienced teachers, school leaders, and other administrators
			 at elementary schools or secondary schools, and providing support,
			 including preparation time, for such interaction.(3)Developing and implementing initiatives to promote retention of highly qualified teachers and
			 school leaders, including minority teachers and school leaders, including
			 programs that provide—(A)teacher or school leader mentoring from exemplary  teachers or school leaders, respectively;
			 or(B)induction and support for teachers and school leaders during their first 3 years of employment as
			 teachers or school leaders, respectively.(4)Awarding scholarships based on financial need to help students pay the costs of tuition, room,
			 board, and other expenses of completing a teacher preparation program, not
			 to exceed the cost of attendance.(5)Disseminating information on effective practices for teacher preparation and successful teacher
			 certification and licensure assessment preparation strategies.(6)Activities authorized under section 202.(c)ApplicationAny eligible institution desiring a grant under this subpart shall submit an application to the
			 Secretary at such a time, in such a manner, and accompanied by such
			 information as the Secretary may require.(d)Minimum grant amountThe minimum amount of each grant under this subpart shall be $500,000.(e)Limitation on administrative expensesAn eligible institution that receives a grant under this subpart may use not more than 2 percent of
			 the funds provided to administer the grant.(f)RegulationsThe Secretary shall prescribe such regulations as may be necessary to carry out this subpart.2Preparing general education teachers To more effectively educate students with disabilities216.Teach to reach grants(a)Authorization of program(1)In generalThe Secretary is authorized to award grants, on a competitive basis, to eligible partnerships to
			 improve the preparation of general education teacher candidates to ensure
			 that such teacher candidates possess the knowledge and skills necessary to
			 effectively instruct students with disabilities in general education
			 classrooms.(2)Duration of grantsA grant under this section shall be awarded for a period of not more than 5 years.(3)Non-Federal shareAn eligible partnership that receives a grant under this section shall provide not less than 25
			 percent of the cost of the activities carried out with such grant from
			 non-Federal sources, which may be provided in cash or in kind.(b)Definition of eligible partnershipIn this section, the term eligible partnership means a partnership that—(1)shall include—(A)1 or more departments or programs at an institution of higher education—(i)that prepare elementary or secondary general education teachers;(ii)that have a program of study that leads to an undergraduate degree, a master’s degree, or
			 completion of a postbaccalaureate program required for teacher
			 certification; and(iii)the graduates of which are highly qualified;(B)a department or program of special education at an institution of higher education;(C)a department or program at an institution of higher education that provides degrees in core
			 academic subjects; and(D)a high-need local educational agency; and(2)may include a department or program of mathematics, earth or physical science, foreign language, or
			 another department at the institution that has a role in preparing
			 teachers.(c)ActivitiesAn eligible partnership that receives a grant under this section—(1)shall use the grant funds to—(A)develop or strengthen an undergraduate, postbaccalaureate, or master’s teacher preparation program
			 by integrating special education strategies into the general education
			 curriculum and academic content;(B)provide teacher candidates participating in the program under subparagraph (A) with skills related
			 to—(i)response to intervention, positive behavioral interventions and supports, differentiated
			 instruction, and data driven instruction;(ii)universal design for learning;(iii)determining and utilizing accommodations for instruction and assessments;(iv)collaborating with special educators, related services providers, and parents, including
			 participation in individualized education program development and
			 implementation; and(v)appropriately utilizing technology and assistive technology for students with disabilities; and(C)provide extensive clinical training for participants described in subparagraph (B) with mentoring
			 and induction program support throughout the program that continues during
			 the
			 first 2 years of full-time teaching; and(2)may use grant funds to develop and administer alternate assessments of students with disabilities.(d)ApplicationAn eligible partnership seeking a grant under this section shall submit an application to the
			 Secretary at such time, in such manner, and containing such information as
			 the Secretary may require. Such application shall include—(1)a self-assessment by the eligible partnership of the existing teacher preparation program at the
			 institution of higher education and needs related to preparing general
			 education teacher candidates to instruct students with disabilities; and(2)an assessment of the existing personnel needs for general education teachers who instruct students
			 with disabilities, performed by the local educational agency in which most
			 graduates of the teacher preparation program are likely to teach after
			 completion of the program under subsection (c)(1).(e)Peer reviewThe Secretary shall convene a peer review committee to review applications for grants under this
			 section and to make recommendations to the Secretary regarding the
			 selection of grantees. Members of the peer review committee shall be
			 recognized experts in the fields of special education, teacher
			 preparation, and general education and shall not be in a position to
			 benefit financially from any grants awarded under this section.(f)Evaluations(1)By the partnership(A)In generalAn eligible partnership receiving a grant under this section shall conduct an evaluation at the end
			 of the grant period to determine—(i)the effectiveness of the general education teachers who completed a program under subsection (c)(1)
			 with respect to instruction of students with disabilities in general
			 education classrooms; and(ii)the systemic impact of the activities carried out by such grant on how each institution of higher
			 education that is a member of the partnership prepares teachers for
			 instruction in elementary schools and secondary schools.(B)Report to the secretaryEach eligible partnership performing an evaluation under subparagraph (A) shall report the findings
			 of such evaluation to the Secretary.(2)Report by the secretaryNot later than 180 days after the last day of the grant period under this section, the Secretary
			 shall make available to Congress and the public the findings of the
			 evaluations submitted under paragraph (1), and information on best
			 practices related to effective instruction of students with disabilities
			 in general education classrooms.EGeneral provisions217.Limitations(a)Federal control prohibitedNothing in this title shall be construed to permit, allow, encourage, or authorize any Federal
			 control over any aspect of any private, religious, or home school, whether
			 or not a home school is treated as a private school or home school under
			 State law. This section shall not be construed to prohibit private,
			 religious, or home schools from participation in programs or services
			 under this title.(b)No change in State control encouraged or requiredNothing in this title shall be construed to encourage or require any change in a State’s treatment
			 of any private, religious, or home school, whether or not a home school is
			 treated as a private school or home school under State law.(c)National system of teacher certification or licensure prohibitedNothing in this title shall be construed to permit, allow, encourage, or authorize the Secretary to
			 establish or support any national system of teacher certification or
			 licensure.(d)Rule of constructionNothing in this title shall be construed to alter or otherwise affect the rights, remedies, and
			 procedures afforded to the employees of local educational agencies under
			 Federal, State, or local laws (including applicable regulations or court
			 orders) or under the terms of collective bargaining agreements, memoranda
			 of understanding, or other agreements between such employees and their
			 employers.(e)Teacher or school leader privacyNo State, institution of higher education, or local educational agency shall be required to
			 publicly report information in compliance with this title in a case in
			 which the results would reveal personally identifiable information about
			 an individual teacher or school leader.
								.IIIInstitutional aid301.Rule of constructionSection 301 (20 U.S.C. 1051) is amended—(1)in the section heading by adding ; rule of construction after Findings and purposes; and(2)by adding at the end the following:(c)Rule of ConstructionNothing in this Act shall be construed to restrict an institution from using funds provided under
			 a section of this title for activities and uses that were authorized under
			 such section on the day before the date of enactment of the Higher Education Affordability Act..302.Program purposeSection 311 (20 U.S.C. 1057) is amended—(1)by striking subsection (c) and inserting the following:(c)Authorized activitiesGrants awarded under this section shall be used for 1 or more of the following activities:(1)The purchase, rental, or lease of educational resources.(2)The construction, maintenance, renovation, or joint use and improvement of classrooms, libraries,
			 laboratories, or other instructional facilities, including the integration
			 of computer technology into institutional facilities to create smart
			 buildings.(3)Support of faculty exchanges, faculty development, and faculty fellowships to assist members of the
			 faculty in attaining advanced degrees in their field of instruction.(4)Student support services, including supporting distance education, the development and improvement
			 of academic programs, tutoring,
			 counseling, school-sanctioned travel, and financial literacy for students
			 and families.(5)Improving funds management, administrative management, and the acquisition of equipment for use in
			 strengthening funds management.(6)Maintaining financial stability through establishing or developing a contributions development
			 office or endowment fund.(7)Other activities proposed in the application submitted pursuant to section 391 that—(A)contribute to carrying out the purposes of the program assisted  under this section; and(B)are approved by the Secretary as part of the review and acceptance of such application.; and(2)in subsection (d)—(A)in paragraph (2), by inserting 75 percent of after equal to or greater than; and(B)by adding at the end the following:(4)ScholarshipAn eligible institution that uses grant funds provided under this part to establish or increase an
			 endowment fund may use the interest proceeds from such endowment to
			 provide scholarships to students for the purposes of attending such
			 institution..303.Duration of grantSection 313 (20 U.S.C. 1059) is amended by adding at the end the following:(e)Requirement for additional funding(1)In generalThe Secretary shall not award grant funds for the fourth or fifth year of a grant under this part
			 unless the Secretary determines that the grantee is making progress in
			 implementing the activities described in the grantee's application under
			 section 391 at a rate that will result in the full implementation of such
			 activities before the end of the grant period.(2)Consideration of data and informationThe Secretary shall consider any data or information provided to the Department by grantees for the
			 continued receipt of grants under this title under paragraph (1) that is
			 considered in accordance with regulations issued by the Secretary before
			 the date of enactment of the Higher Education Affordability Act. Any
			 requirements the Secretary develops for institutions in accordance with
			 regulations issued by the Secretary after the date of enactment of the
			 Higher Education Affordability Act to carry out this subsection shall take
			 into account the capacity and resources of institutions to comply with
			 such requirements..   304.American Indian tribally controlled colleges and universitiesSection 316 (20 U.S.C. 1059c) is amended—(1)in subsection (c)—(A)by striking subparagraphs (A) through (N) and  inserting the following:(A)The activities described in section 311(c).(B)Academic instruction in disciplines in which Indians are underrepresented and instruction in tribal
			 governance or tribal public policy.(C)Establishing or enhancing a program of teacher education designed to qualify students to teach in
			 elementary schools or secondary schools, with a particular emphasis on
			 teaching Indian children and youth, that shall include, as part of such
			 program, preparation for teacher certification.(D)Establishing community outreach programs that encourage Indian elementary school and secondary
			 school students to develop the academic skills and the interest to pursue
			 postsecondary education.;(B)by striking paragraph (2);(C)by redesignating paragraph (3) as paragraph (2); and(i)in paragraph (2), as redesignated by subparagraph (C)—(ii)by inserting not less than 75 percent of after	in an amount equal to; and(iii)by adding at the end the following:(D)ScholarshipA Tribal College or University that uses grant funds under this section to establish or increase an
			 endowment fund may use the interest proceeds from such endowment to
			 provide scholarships to students for the purposes of attending such Tribal
			 College or University.; and(2)in subsection (d)—(A)by striking paragraph (1); and(B)by redesignating paragraphs (2), (3), and (4), as paragraphs (1), (2), and (3), respectively.305.Alaska Native and Native Hawaiian-serving institutionsSection 317(c) (20 U.S.C. 1059d(c)) is amended—(1)in paragraph (1)—(A)by striking Authorized Activities.— in the subsection heading and all that follows through Grants awarded under this section shall and inserting Authorized Activities.—Grants awarded under this section shall; and(B)by inserting  Such activities may include the activities described in section 311(c). after	capacity to serve Alaska Natives or Native Hawaiians.; and(2)by striking paragraph (2).306.Predominantly Black InstitutionsSection 318(d) (20 U.S.C. 1059e(d)) is amended—(1)in paragraph (2)(A), by striking paragraphs (1) through (12) and inserting paragraphs (1) through (7); and(2)in paragraph (3)(B), by inserting 75 percent of after equal to or greater than.307.Native American-serving nontribal institutionsSection 319(c) (20 U.S.C. 1059f(c)) is amended—(1)in paragraph (1)—(A)by striking Authorized Activities.— in the subsection heading and all that follows through Grants awarded under this section shall and inserting Authorized Activities.—Grants awarded under this section shall; and(B)by inserting Such activities may include the activities described in section 311(c). after	serve Native Americans and low-income individuals.; and(2)by striking paragraph (2).308.Asian American and Native American Pacific Islander-serving institutionsSection 320(c)(2) (20 U.S.C. 1059g(c)(2)) is amended by striking subparagraphs (A) through (N) and
			 inserting the following:(A)the activities described in section 311(c);(B)academic instruction in disciplines in which Asian Americans and Native American Pacific Islanders
			 are underrepresented;(C)conducting research and data collection for Asian American and Native American Pacific Islander
			 populations and subpopulations; and(D)establishing partnerships with community-based organizations serving Asian Americans and Native
			 American Pacific Islanders..309.Native American education tuition cost sharePart A of title III of the Higher Education Act of 1965 (20 U.S.C. 1057 et seq.) is amended by
			 inserting after section 319 the following:319A.Native American education tuition cost share(a)Amount of payment(1)In generalSubject to paragraphs (2) and (3), for fiscal year 2015 and each succeeding fiscal year, the
			 Secretary shall pay to any eligible college an amount equal to 40 percent
			 of the total amount of charges for tuition for such year, and the State
			 shall pay 60 percent of such charges for such year, for all Native
			 American Indian students who—(A)are not residents of the State in which the college they attend is located; and(B)are enrolled in the college for the academic year ending immediately prior to the beginning of such
			 fiscal year.(2)Eligible collegesFor purposes of this section, an eligible college is any institution of higher education serving
			 Native American Indian students that provides tuition-free education to
			 such students, as mandated by Federal law, with the support of the State
			 in which the college is located, in fulfillment of a condition under which
			 the State or college received its original grant of land and facilities
			 from the United States.(b)Treatment of paymentAny amounts received by an eligible college under this section shall be treated as a reimbursement
			 from the State in which the college is located, and shall be considered as
			 provided in fulfillment of any Federal mandate upon the State to admit
			 Native American Indian students free of charge of tuition.(c)Rule of constructionNothing in this section shall be construed to relieve any State from any mandate the State may have
			 under Federal law to reimburse a college for each academic year—(1)with respect to Native American Indian students enrolled in the college who are not residents of
			 the State in which the college is located, any amount of charges for
			 tuition for such students for such academic year that exceeds the amount
			 received under this section for such academic year; and(2)with respect to Native American Indian students enrolled in the college who are residents of the
			 State in which the college is located, an amount equal to the charges for
			 tuition for such students for such academic year.(d)DefinitionIn this section, the term Native American Indian student means an Indian pupil (as such term has been defined for purposes of Federal laws that impose a
			 mandate upon a State or college to provide tuition-free education to
			 Native American Indian students in fulfillment of a condition under which
			 the State or college received its original grant of land and facilities
			 from the United States)..310.Grants to institutionsSection 323 (20 U.S.C. 1062) is amended—(1)in subsection (a), by striking paragraphs (1) through (15) and inserting the following:(1)The purchase, rental, or lease of educational resources.(2)The construction, maintenance, renovation, or joint use and improvement of classrooms, libraries,
			 laboratories, or other instructional facilities, including the integration
			 of computer technology into institutional facilities to create smart
			 buildings.(3)Support of faculty exchanges, faculty development, and faculty fellowships to assist members of the
			 faculty in attaining advanced degrees in their field of instruction.(4)Student academic and support services, including supporting distance education (including through
			 the purchase or rental of telecommunications technology equipment or
			 services), the development and improvement of academic programs and
			 curricula, tutoring, counseling, school-sanctioned travel, and financial
			 literacy for students and families.(5)Improving funds management, administrative management, and the acquisition of technology, services
			 and equipment for use in strengthening funds and administrative
			 management.(6)Maintaining financial stability through establishing or developing a contributions development
			 office or endowment fund.(7)Initiatives to improve the educational outcomes of African-American males.(8)Other activities proposed in the application submitted pursuant to section 325 that—(A)contribute to carrying out the purposes of the program assisted  under this section; and(B)are approved by the Secretary as part of the review and acceptance of such application.; and(2)in subsection (b)—(A)in paragraph (2), by inserting 75 percent of  after equal to or greater than; and(B)by adding at the end the following:(4)ScholarshipAn institution that uses grant funds provided under this part to establish or increase an endowment
			 fund may use the interest proceeds from such endowment to provide
			 scholarships to students for the purposes of attending such institution..311.Allotments to institutionsSection 324(c) (20 U.S.C. 1063(c)) is amended by striking 5 years and inserting 6 years.312.Professional or graduate institutionsSection 326 (20 U.S.C. 1063b) is amended by striking subsection (c) and inserting the following:(c)Uses of funds(1)In GeneralA grant under this section may be used for 1 or more of the following activities:(A)The purchase, rental, or lease of educational resources.(B)The construction, maintenance, renovation, or joint use and improvement of classrooms, libraries,
			 laboratories, or other instructional facilities, including the integration
			 of computer technology into institutional facilities to create smart
			 buildings.(C)Support of faculty exchanges, faculty development, and faculty fellowships to assist members of the
			 faculty in attaining advanced degrees in their field of instruction.(D)Student academic support services, including supporting distance education (including through the
			 purchase or rental of telecommunications technology equipment or
			 services), the development and improvement of academic programs, tutoring,
			 counseling, school-sanctioned travel, distance education, and financial
			 literacy for students and families.(E)Improving funds management, administrative management, and the acquisition of technology, services,
			 and equipment for use in strengthening funds and administrative
			 management.(F)Maintaining financial stability through establishing or developing a contributions development
			 office or endowment fund.(G)Other activities proposed in the applications submitted pursuant to subsection (d) and section 391
			 that—(i)contribute to carrying out the purposes of the program assisted  under this section; and(ii)are approved by the Secretary as part of the review and acceptance of such application..313.Applications for assistanceSection 391(b) (20 U.S.C. 1068(b)) is amended—(1)by redesignating paragraphs (6) through (8) as paragraphs (7) through (9); and(2)by inserting after paragraph (5), the following:(6)provide an assurance that the institution will report to the Secretary on—(A)the number and percentage of undergraduate students who upon entry into the institution matriculate
			 into a major field of study or other program leading to a postsecondary
			 certificate, an associate's degree, or a baccalaureate degree;(B)student persistence data for the institution's undergraduates, demonstrating the number and
			 percentage of students who are continuously enrolled in the institution,
			 which shall be
			 measured in a manner proposed by the institution and approved by the
			 Secretary; and(C)data on the number and percentage of undergraduate students making satisfactory progress, as
			 defined in
			 accordance with section 484(c)..314.Limitations on Federal insurance for bonds issued by the designated bonding authoritySection 344(a) (20 U.S.C. 1066c(a)) is amended—(1)in the matter preceding paragraph (1), by striking $1,100,000,000 and inserting $3,000,000,000;(2)in paragraph (1), by striking $733,333,333 and inserting $2,088,000,000; and(3)in paragraph (2), by striking $366,666,667 and inserting $912,000,000.315.Authorization of appropriationsSection 399(a) (20 U.S.C. 1068h(a)) is amended—(1)in paragraph (1)—(A)in subparagraph (A), by striking $135,000,000 for fiscal year 2009 and inserting such sums as may be necessary for fiscal year 2015;(B)in subparagraph (B), by striking $30,000,000 for fiscal year 2009 and inserting such sums as may be necessary for fiscal year 2015;(C)in subparagraph (C), by striking $15,000,000 for fiscal year 2009 and inserting such sums as may be necessary for fiscal year 2015;(D)in subparagraph (D), by striking $75,000,000 for fiscal year 2009 and inserting such sums as may be necessary for fiscal year 2015;(E)in subparagraph (E), by striking $25,000,000 for fiscal year 2009 and inserting such sums as may be necessary for fiscal year 2015; and(F)in subparagraph (F), by striking $30,000,000 for fiscal year 2009 and inserting such sums as may be necessary for fiscal year 2015;(2)in paragraph (2)—(A)in subparagraph (A), by striking $375,000,000 for fiscal year 2009 and inserting such sums as may be necessary for fiscal year 2015; and(B)in subparagraph (B), by striking $125,000,000 for fiscal year 2009 and inserting such sums as may be necessary for fiscal year 2015;(3)in paragraph (3), by striking $10,000,000 for fiscal year 2009 and inserting such sums as may be necessary for fiscal year 2015;(4)in paragraph (4)—(A)in subparagraph (A), by striking $185,000 for fiscal year 2009 and inserting such sums as may be necessary for fiscal year 2015; and(B)in subparagraph (B), by striking fiscal year 2009 and inserting fiscal year 2015;	and(5)in paragraph (5)—(A)in subparagraph (A), by striking $12,000 for fiscal year 2009 and inserting such sums as may be necessary for fiscal year 2015; and(B)in subparagraph (B), by striking fiscal year 2009 and inserting fiscal year 2015.IVStudent assistanceAGrants to students1Federal Pell Grants401.Year-round Federal Pell Grants; extension of Federal Pell Grant inflation adjustmentsSection 401 (20 U.S.C. 1070a) is amended—(1)in subsection (a)(1), by striking through fiscal year 2017 and inserting through fiscal year 2020;(2)in subsection (b)—(A)in paragraph (2)(A)(ii), by striking paragraph (7)(B) and inserting paragraph (9)(B);(B)by redesignating paragraphs (5) through (7) as paragraphs (7) through (9), respectively;(C)by inserting after paragraph (4) the following:(5)(A)The purpose of this paragraph is to establish a year-round Federal Pell Grant program to allow
			 eligible students to accelerate the time needed to earn a  degree.(B)In this paragraph, the term eligible student means a student who—(i)has received a Federal Pell Grant for an award year and is
			 enrolled in a program of study for 1 or more additional payment periods
			 during the
			 same award year that are not otherwise covered by the student's Federal
			 Pell Grant;(ii)continues to meets all eligibility requirements to receive a Federal Pell Grant under this section;
			 and(iii)attends an institution of higher education on  not less than a half-time basis.(C)Notwithstanding  any other provision of this subsection, the Secretary shall award an additional
			 Federal Pell Grant to an eligible student for the additional payment
			 periods during an award year  that are not otherwise covered by the
			 student's Federal Pell Grant for the award year.(D)In the case of a student receiving more than one Federal Pell Grant in a single award year under
			 subparagraph (C), the total amount of the  Federal Pell Grants awarded to
			 such student for the award year shall not exceed an amount equal to 150
			 percent of the total maximum Federal Pell
			 Grant for such award year calculated in accordance with paragraph
			 (9)(C)(iv)(II).(E)Any period of study covered by a Federal Pell Grant awarded under subparagraph (C) shall be
			 included in determining a student's duration limit under subsection
			 (c)(5).(6)In any case where an eligible  student is receiving a Federal Pell Grant for a payment period that
			 spans 2 award years, the Secretary shall allow the eligible institution in
			 which the student is enrolled to determine the  award year to which the
			 additional period shall be assigned.; and(D)in paragraph (9)(C), as redesignated by subparagraph (B)—(i)in clause (ii)—(I)in the clause heading, by striking 2017–2018 and inserting 2020–2021; and(II)in the matter preceding subclause (I), by striking 2017–2018 and inserting 2020–2021;  and(ii)in clause (iii)—(I)by striking 2018–2019 and inserting 2021–2022; and(II)by striking 2017–2018 and inserting 2020–2021; and(3)by adding at the end the following:
								(k)Notification of
				Pell grant eligibility
									(1)In
				GeneralEach eligible institution shall notify each
			 student
				enrolled in the institution who is receiving a Federal Pell Grant
			 of the student's remaining period of eligibility for a Federal Pell Grant
			 in accordance with subsection (c)(5), at the times required under
			 paragraph (2) and (3).
									(2)Frequency of notificationsAn eligible institution shall provide the notification described in paragraph (1) to a student
			 receiving a Federal Pell Grant—(A)not less than once a year while the student is enrolled in the institution; and(B)in the case of a student with 2 years, or less, of Federal Pell Grant eligibility remaining, not
			 less than once a semester (or its
			 equivalent) while the
			 student is enrolled in the institution.(3)Pell Grant
				Recipients who are borrowersIn the case of a student who is
				receiving a Federal Pell Grant who is also a borrower of a loan
			 made, insured,
				or guaranteed under part B (other than a loan made pursuant to
			 section 428C or
				a loan made on behalf of a student pursuant to section 428B) or
			 made under part
				D (other than a Federal Direct Consolidation Loan or a Federal
			 Direct PLUS loan
				made on behalf of a student), the requirement described in
			 paragraph (1) shall
				be carried out in accordance with the notification and counseling
			 requirements
				described in section
				485(n)..401A.College opportunity and graduation bonus demonstration programSubpart 1 of part A of title IV (20 U.S.C. 1070a et seq.) is amended by adding at the end the
			 following:401B.College opportunity and graduation bonus demonstration program(a)Demonstration Program AuthorityThe Secretary is authorized to establish a demonstration program—(1)to reward eligible institutions of higher education that enroll and graduate a significant number
			 of
			 low- and moderate-income students on time; and(2)to encourage institutions of higher education  to improve their performance in enrolling and
			 graduating a significant number of low- and moderate-income students on
			 time.(b)GrantsThe Secretary shall carry out the demonstration program described in paragraph (1) by awarding
			 grants to eligible institutions of higher education in not more than 5
			 eligible States selected in accordance with subsection (c) that the
			 Secretary determines have a strong record of supporting, reforming, and
			 improving the performance of the State's public higher education systems
			 in order to make college more affordable and increase college access and
			 success, especially for low-income students.(c)Eligible StatesThe Secretary shall select eligible States based on the extent to which a State has—(1)invested, and continues to invest, significantly in public higher education, resulting in a lower
			 net price for low-income students, as compared to the net price for such
			 students in other States;(2)adopted policy reforms to ensure seamless transitions into higher education and among public
			 institutions of higher education, such as dual enrollment and guaranteed
			 credit transfers;(3)allocated State financial aid primarily on the basis of need, and(4)met other criteria, as determined by the Secretary.(d)Institutional eligibilityThe Secretary shall establish criteria for the eligibility of institutions that are located in
			 eligible States on the basis of—(1)the percentage of the institution's graduating class that is comprised of Pell Grant recipients;(2)the institution’s graduation rate;(3)the institution’s average net price; and(4)other criteria, as determined by the Secretary.(e)Uses of fundsEach eligible institution of higher education that receives a grant under this section shall use
			 the grant funds to support reforms to further increase college access and
			 success for low- and moderate-income students, by making key investments
			 and adopting best practices, such as—(1)awarding additional need-based financial aid;(2)enhancing academic and student support services;(3)improving student learning and other outcomes while reducing costs;(4)using technology to scale and enhance improvements; and(5)establishing or expanding accelerated learning opportunities.(f)Amount of grant funds(1)In GeneralEach eligible institution of higher education that receives a grant under this section shall
			 receive annual grant funds in an amount  equal to—(A)the number of Pell Grant recipients who graduate from the institution on time (defined as an amount
			 of time equal to or less than 100 percent of program length based on
			 full-time enrollment status) in the previous academic year; multiplied by(B)a per-student base amount, which shall be determined by the Secretary and shall be based on the
			 type of institution receiving the grant (such as whether the institution
			 provides a 2-year program or a 4-year program).(2)Additional per-student fundsIn addition to the amount of grant funds awarded under paragraph (1), the Secretary shall award
			 eligible institutions that graduate a number of Pell Grant recipients in
			 excess of a certain threshold number established by the Secretary, a
			 per-student bonus amount (in excess of the per student base amount
			 described in paragraph (1)(B)) for each additional Pell Grant recipient
			 who graduates from the institution that is in excess of that threshold.(g)Supplement not supplantFunds made available under this section shall be used to supplement, and not supplant—(1)other State funds that eligible States would otherwise expend to carry out activities under this
			 section to improve college affordability and graduate additional
			 low-income and moderate-income students; and(2)other institutional funds that eligible institutions receiving a grant under this section would
			 otherwise expend to carry out activities under this section to improve
			 college affordability and graduate additional low-income and
			 moderate-income students.(h)EvaluationNot later than 3 years after the enactment of this section, the Secretary shall prepare and submit
			 to Congress a report that contains an evaluation of the effectiveness of
			 the pilot program under this section in improving college access and
			 success for low-income and moderate-income students.(i)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for
			 fiscal year 2015 and each of the five succeeding fiscal years..2Early awareness of college financing options403.Federal TRIO programs authorizationSection 402A(g) (20 U.S.C. 1070a–11(g)) is amended by  striking $900,000,000 and all that follows through years. and inserting such sums as may be necessary for fiscal year 2015 and each of the five succeeding fiscal years..404.Postbaccalaureate achievement program authorizationSection 402E(g) (20 U.S.C. 1070a–15(g)) is amended by striking each of the fiscal years 2009 through 2014 and inserting fiscal year 2015 and each of the five succeeding fiscal years.405.Gaining early awareness and readiness for undergraduate programs authorizationSection 404H (20 U.S.C. 1070a–28) is amended by striking $400,000,000 and all that follows through the period at the end and inserting such sums as may be necessary for fiscal year 2015 and each of the five succeeding fiscal years.405A.Early awareness of college financing optionsSubpart 2 of part A of title IV (20 U.S.C. 1070a–11 et seq.) is amended by adding at the end the
			 following:3Early awareness of college financing options405A.Early awareness of college financing options(a)PurposeThe purpose of this section is to  establish a demonstration program that explores the
			 effectiveness of early
			 notification of postsecondary financial aid options and the cost of
			 postsecondary education.(b)Grants authorized; Duration(1)Grants AuthorizedFrom amounts appropriated under subsection (l) and not reserved under paragraph (3), and beginning
			 after the first postsecondary education information form
			 described in subsection (h) has been developed,  the Secretary is
			 authorized to award grants to 
			 15
			 State educational agencies to enable such
			 agencies to pay the expenses, including the expenses of local educational
			 agencies in the State, for providing information in a cost-effective way
			 to students in grades 8 through 12 in order to—(A)increase student awareness
			 of, and access to, postsecondary education; and(B)increase the likelihood
			 that those  students will apply for postsecondary
			 financial aid and attend an institution of higher education.(2)DurationA grant awarded under this section shall be awarded for a 3-year period.(3)Reservation of fundsFrom amounts made available to carry out this section for a fiscal year, the Secretary may reserve
			 not
			 more than 1 percent to award a grant to the Bureau of Indian Education, to
			 enable the Bureau to carry out the purposes of this section with respect
			 to
			 schools operated or funded by the Bureau.(c)State educational agency applications(1)In GeneralEach State educational agency desiring to participate in the demonstration program under this
			 section shall submit an application to the Secretary at such time and in
			 such manner as the Secretary may require.(2)ContentsEach application described in paragraph (1) shall include—(A)a commitment to utilize the postsecondary education information form described in subsection (h)
			 (referred to in this section as the information form), including the provision of State-specific grant aid information, as described in subsection
			 (h)(1)(G);(B)a description of how the State educational agency plans to disseminate the information form
			 to every school serving grades 8 through 12 in the State;(C)an assurance that the State educational agency will fully cooperate with the ongoing evaluation
			 of the demonstration
			 program; and(D)such other information as the Secretary may require.(d)Selection considerationsIn selecting State educational agencies to participate in the demonstration program under this
			 section, the Secretary
			 shall consider—(1)the number and quality of State educational agency applications received;(2)the geographic diversity of applicants; and(3)a State educational agency’s—(A)financial responsibility;(B)administrative capability; and(C)ability to ensure that the  activities carried out under the demonstration program serve all
			 students in
			 grades 8
			 through 12 in the State.(e)Selection priorityIn selecting State educational agencies to participate in the demonstration program under this
			 section, the Secretary shall give priority to those States that have a
			 high
			 percentage of students who are eligible for free and reduced priced
			 lunches under the Richard B. Russell National School Lunch Act (42 U.S.C.
			 1751 et seq.) or who are, or come from families that are, eligible for
			 benefits
			 under another means-tested
			  Federal benefit program as defined in section 479(d)(2).(f)ActivitiesEach State educational agency receiving a grant under this section shall carry out the following
			 activities:(1)Make the information form available to
			 every school in the State that serves students in grades 8 through 12 so
			 that such schools can distribute the form to each student
			 in grades 8 through 12, not less than once each school year, utilizing the
			 most useful, effective, and relevant modes of
			 communication, including through technology.(2)Develop a statewide public awareness campaign, using a variety of media, to inform students about
			 the cost of postsecondary
			 education and the availability of financial aid.(3)Ensure that local educational agencies serving
			 students who receive the information form will participate in the
			 evaluation of the demonstration program, and that data from such local
			 educational agencies will be made available in
			 accordance with the requirements of  section 444 of the General Education
			 Provisions Act (20 U.S.C. 1232g) (commonly known as the Family Educational
			 Rights and Privacy Act of 1974).(4)Conduct annual surveys of a representative sample of students who receive the information form,
			 both  before the receipt of such form and after the receipt of such form, 
			 to
			 determine the short-term and long-term effects of the information form,
			 including—(A)such  students' knowledge about the
			 cost of postsecondary education and financial aid options;(B)the
			 likelihood of such students applying for financial aid, attending an
			 institution of higher education, and enrolling in Advanced Placement,
			 International Baccalaureate, dual enrollment, or early college high
			 school programs;  and(C)any other information the State
			 educational agency determines relevant.(g)Development of an initial form(1)Initial developmentNot later than 90 days after the date of enactment of the Higher Education Affordability Act, the Secretary, in
			 consultation with the heads of relevant Federal agencies and
			 representatives of higher education mentors, admissions staff from
			 institutions of higher education, financial
			 aid staff, student and parent focus groups (including students and parents
			 from low-income families), consumer advocates, and secondary school
			 guidance counselors, shall complete the development of an initial model
			 form of postsecondary
			 education information (referred to in this subsection as the initial  form).(2)Consumer testing processThe Secretary shall—(A)submit the initial form for consumer testing that is in accordance with section 483C and includes
			 the
			 representatives described in paragraph (1); and(B)not later
			 than 60 days after the conclusion of the consumer testing under
			 subparagraph (A),  use the results of the consumer testing of the initial
			 form in the
			 development of a final information form described in subsection (h).(h)Postsecondary Education Information Form(1)In generalThe Secretary shall develop, using the best available evidence and research, an information
			 form that the Secretary shall update annually and distribute to all State
			 educational agencies that
			 receive a grant under this section. The  information form shall contain,
			 at a
			 minimum, the
			 following information:(A)Information about Federal Pell Grants, including—(i)the maximum amount of a Federal Pell
			 Grant for the award year in which the form will be disbursed to students,
			 as determined under clauses (i) and (ii) of section 401(b)(2)(A), which
			 shall be the most visually prominent figure on the information form; and(ii)information about when, and how, a student may
			 apply for a Federal Pell Grant.(B)Information on—(i)Federal student financial aid options, including a description of all available Federal
			 grants (including Federal supplemental educational opportunity grants
			 under subpart 3), loans (including loans under parts  D and
			 E), work study assistance under part C, and scholarships for postsecondary
			 education; and(ii)the
			 application
			 processes for such grants,
			 loans, assistance, and scholarships.(C)Information about Federal tax credits available for higher education expenses.(D)Links to the application for the  Free Application for Federal Student Aid  described in section
			 483 and Federal student aid
			 websites.(E)A link to the Department’s College Affordability and Transparency Center website, including
			 a link to a webpage providing information about net price calculators, or
			 a successor
			 website with similar information.(F)Information about fee waivers for applications for institutions of higher education that  may be
			 available to qualified students.(G)A State-specific section, in which each
			 State educational agency shall include information on State grants for
			 postsecondary education.(2)Distribution of final formThe Secretary shall make the final information form described in this subsection available to all
			 State educational
			 agencies that receive a grant under this section.(i)State reportEach State educational agency receiving a grant under this section shall use results from the
			 surveys described in subsection (f)(4), and other pertinent information,
			 to submit an annual report to the Secretary that includes the following:(1)A description of the delivery method by which the information form was given to students, and a
			 measurement of the reach of such delivery method.(2)The number of students who report being encouraged to pursue higher
			 education by the activities carried out under the grant program.(3)A description of the barriers to the effectiveness of the grant program.(4)An assessment of  the cost-effectiveness of the grant program in improving access to higher
			 education.(5)An identification of outcomes related to postsecondary education attendance, including whether
			 a student who received the information form reported being more likely, as
			 compared to before having  received such form—(A)to enroll in Advanced Placement, International Baccalaureate, dual enrollment, or early
			 college high school programs;(B)in the case of a student in grade 12, to submit an application to an institution of higher
			 education;(C)to take the Preliminary SAT/National Merit Scholarship Qualifying Test (PSAT/NMSQT), SAT, or ACT;
			 and(D)in the case of a student in grade 12, to file a Free Application for Federal Student Aid described
			 in section 483.(6)The number of students who received the information form and were in  grade 12 in the previous
			 year,	disaggregated by race, ethnicity, gender,
			 status as an English language learner, status as an economically
			 disadvantaged individual, and status as an individual with a
			 disability (except that such disaggregation shall not be required in a
			 case in which the results would reveal personally identifiable information
			 about an individual student), who—(A)enrolled in an
			 institution of higher education;(B)applied for Federal student financial aid; and(C)received Federal student financial aid.(7)A description of the impact of the grant program on the parents of students who received the
			 information form.(j)Evaluation and dissemination of research on best practicesThe Secretary, acting through the Director of the Institute of Education Sciences, shall—(1)develop performance measures, taking into account the elements that are  included in the State
			 report described in subsection (i), for grantees  to ascertain outcomes
			 and progress related to the grant program;(2)evaluate the demonstration program, using both quantitative and qualitative methods, to examine the
			 effectiveness of delivery methods used in disseminating the information
			 form to students; and(3)identify best practices and disseminate research on best practices—(A)to State educational agencies, local
			 educational agencies, elementary school and secondary school guidance
			 counselors,
			 and other interested stakeholders; and(B)by making such research publicly available on
			 the website of the Institute of Education Sciences.(k)Implementation(1)In GeneralThe Secretary shall—(A)upon completion of the grant period, use the results of the evaluation described in subsection (j)
			 to work with all State educational agencies and with local educational
			 agencies to use the
			 results of the evaluation described in subsection (j) to disseminate the
			 information form  described in subsection (h) to every State educational
			 agency; and(B)in cooperation with States, institutions of higher education, organizations involved in college
			 access and student financial aid,
			 employers, and workforce investment boards, make special efforts to
			 provide the information form to individuals who may qualify as
			 independent students, as defined in section 480(d).(2)State educational agenciesNot later than 1 year after receiving the first information form from the Secretary under paragraph
			 (1), each State
			 educational agency that receives assistance under part A of title I of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.)
			 shall ensure that the information form is distributed
			 to all students
			 in grades 8 through 12 in the State.(l)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for
			 fiscal year 2015 and each of the 2 succeeding fiscal years..405B.Awareness of postsecondary education financing options for adult learnersSubpart 2 of part A of title IV (20 U.S.C. 1070a–11 et seq.), as amended by section 405A, is
			 further
			 amended by adding at the end the following:4Awareness of postsecondary education financing options for adult learners405B.Awareness of postsecondary education financing options for adult learners(a)PurposeThe purpose of this section is to establish a demonstration program that explores the effectiveness
			 of notification processes for adult students regarding postsecondary
			 financial aid options	and the cost of postsecondary education.(b)Grants authorized; duration(1)Grants authorizedFrom amounts appropriated under subsection (l) and beginning after the first information form
			 described in subsection (h) has been developed, the Secretary is
			 authorized to award grants to 15 States to enable such
			 States to pay the expenses of providing information in a cost-effective
			 way to adult students who have received a secondary school diploma or who
			 have been out of secondary school for not less than 3 years, in order to—(A)increase adult student awareness of, and access to, postsecondary education; and(B)increase the likelihood that adult students will apply for postsecondary financial aid and attend
			 an institution of higher education.(2)DurationA grant awarded under this section shall be awarded for a 3-year period.(c)State applications(1)Designation of agencyIn order for a State to apply for a grant under this part, the Governor of the State shall
			 designate one agency as the eligible State agency who will apply for and
			 administer the grant.(2)Application processEach State agency designated under paragraph (1) that  desires to participate in the demonstration
			 program under this section shall submit an
			 application to the Secretary at such time and in such manner as the
			 Secretary may require.(3)ContentsEach application described in paragraph (2) shall include—(A)a commitment to utilize the postsecondary education information form described in subsection (h)
			 (referred to in this section  as the adult information form), including the provision of State-specific grant aid information, as described in subsection
			 (h)(1)(B);(B)a description of how the State plans to disseminate the information form to—(i)one-stop centers, as defined in section 3 of the Workforce Innovation and Opportunity Act (29
			 U.S.C. 3102);(ii)offices that provide access to public benefits at the State and local levels, including
			 unemployment insurance benefits, assistance or benefits provided under the
			 State temporary assistance for needy families program funded under part A
			 of title IV of the Social Security Act (42 U.S.C. 601 et seq.) and medical
			 assistance provided under the State Medicaid program established under
			 title XIX of the Social Security Act (42 U.S.C. 1396 et seq.);(iii)public libraries;(iv)2-year degree-granting institutions of higher education,  including occupational programs at such
			 institutions;(v)adult education providers, which may include 2-year degree-granting institutions of higher
			 education or local educational agencies;(vi)local boards, as defined in section 3 of Workforce Innovation and Opportunity Act (29 U.S.C. 3102),
			 and
			 community-based programs;(C)an assurance that the State will fully cooperate with the ongoing evaluation of
			 the demonstration program; and(D)such other information as the Secretary may require.(d)Selection considerationsIn selecting States to participate in the demonstration program under this section, the
			 Secretary shall consider—(1)the number and quality of State applications received;(2)the geographic diversity of applicants;(3)(A)the financial responsibility of the State agency designated by the State to carry out the program;(B)the administrative capability of such agency; and(C)such agency's ability to ensure that the activities carried out under the grant program serve the
			 maximum number
			 of adult students in the State.(e)Selection priorityIn selecting States to participate in the demonstration program under this section, the
			 Secretary shall give priority to those States that have a high percentage
			 of adults who are unemployed, underemployed, or eligible for benefits
			 under a Federal means-tested program.(f)ActivitiesEach State agency receiving a grant under this section shall carry out the following activities:(1)Make the information form available to every one-stop center, adult education program, public
			 library, office that provides access to public benefits, 2-year
			 degree-granting institution of higher education, and community-based
			 program in the State that serves adult
			 students so that such entities can distribute the form to each adult
			 student utilizing services at the entity in the most useful, effective,
			 and relevant modes of communication, including through technology.(2)Develop a statewide public awareness campaign, using a variety of media, to inform adult students
			 about the value of a postsecondary education, the availability of supports
			 to help them balance work and school, the cost of postsecondary education,
			 and the availability of financial aid.(3)Ensure that entities serving adult students who receive the information form will participate in
			 the evaluation of the demonstration program, and that data from such
			 entities will be made available in accordance with the requirements of
			 section 444 of the General Education Provisions Act (20 U.S.C. 1232)
			 (commonly known as the Family Educational Rights and Privacy Act of 1974).(4)Conduct annual surveys of a representative sample of adult students who receive the information
			 form to determine the short-term and long-term effects of the information
			 form, including what those students know about the cost of postsecondary
			 education and financial aid options, the likelihood of such students
			 applying for financial aid, and attending an institution of higher
			 education, and any other information the State agency determines
			 relevant—(A)before the receipt of such form; and(B)after the receipt of such form.(g)Development of an initial form(1)Initial developmentNot later than 90 days after the date of enactment of this Act, the Secretary, in consultation with
			 the heads of relevant Federal agencies and representatives of college
			 admissions staff, financial aid staff, adult student focus groups
			 (including students from low-income families), consumer advocates, and
			 adult education program directors, shall complete the development of an
			 initial model form of postsecondary education information (referred to in
			 this subsection as the initial form).(2)Consumer testing processThe Secretary shall—(A)submit the initial form for consumer testing in accordance with section 483C that includes the
			 representatives described in paragraph (1); and(B)not later than 60 days after the conclusion of the consumer testing under subparagraph (A), use the
			 results of the consumer testing of the initial form in the development of
			 a final information form described in subsection (h).(h)Postsecondary education information form(1)In generalThe Secretary shall develop, using the best available evidence and research, an information form
			 that the Secretary shall update annually and distribute to all State
			 agencies that receive a grant under this section. The information form
			 shall contain, at a minimum, the following information:(A)The information described in subparagraphs (A) through (F) of section 405A(h)(1).(B)A State-specific section, in which each
			 State shall include information on State grants for
			 postsecondary education.(C)Information about the—(i)individual and societal benefits of postsecondary education;(ii)importance of academic preparation;(iii)array of postsecondary options available to adult students in the State, including availability of
			 programs that can help adults balance work and school; and(iv)the eligibility of the student for various Federal and State tax benefits and public benefits, such
			 as assistance or benefits provided under the State temporary assistance
			 for needy families program funded under part A of title IV of the Social
			 Security Act (42 U.S.C. 601 et seq.) and medical assistance provided under
			 the State Medicaid program established under title XIX of the Social
			 Security Act (42 U.S.C. 1396 et seq.).(2)Distribution of final formThe Secretary shall make the final information form described in this subsection available to all
			 States agencies that receive a grant under this section.(i)State reportEach State agency receiving a grant under this section shall use results from the surveys described
			 in subsection (f)(4), and other pertinent information, to submit an annual
			 report to the Secretary including the following:(1)A description of the delivery method by which the information form was given to students, and a
			 measurement of the reach of such delivery method.(2)The number of students who report being encouraged to pursue postsecondary education by the
			 activities carried out under the grant program.(3)A description of the barriers to the effectiveness of the grant program.(4)An assessment of the cost-effectiveness of the grant program in improving access to postsecondary
			 education.(5)An identification of outcomes related to postsecondary education attendance, including whether a
			 student who received the information form reported being more likely, as
			 compared to before having received such form—(A)to submit an application to an institution of higher education;(B)to take the SAT or ACT; and(C)to file a Free Application for Federal Student Aid described in section 483.(6)The number of students who received the information form, disaggregated by race, ethnicity, gender,
			 status as an English language learner, status as an economically
			 disadvantaged individual, and status as an individual with a disability,
			 (except that such disaggregation shall not be required in a case in which
			 the results would reveal personally identifiable information about an
			 individual student) who—(A)enrolled in an institution of higher education;(B)applied for Federal student financial aid; and(C)received Federal student financial aid.(7)A description of the impact of the grant program on the children of students who received the
			 information form.(j)Evaluation and dissemination of research on best practicesThe Secretary, acting through the Director of the Institute of Education Sciences, shall—(1)develop performance measures, taking into account the elements that are included in the State
			 report described in subsection (i), for grantees to ascertain outcomes and
			 progress related to the grant program;(2)evaluate the demonstration program, using both quantitative and qualitative methods, to examine the
			 effectiveness of delivery methods used in disseminating the information
			 form to students; and(3)identify best practices and disseminate research on best practices—(A)to States, State agencies administering a grant under this section, local educational agencies,
			 community colleges, adult education programs, local
			 workforce development boards, and other interested stakeholders; and(B)by making such research publicly available on the website of the Institute of Education Sciences.(k)Implementation(1)In generalThe Secretary shall—(A)upon completion of the grant period, use the results of the evaluation described in subsection (j)
			 to work with all States to use the results of the evaluation
			 described in subsection (j) to disseminate the information form to the
			 most appropriate agency in each State; and(B)in cooperation with States, institutions of higher education, organizations involved in
			 postsecondary education access and student financial aid, employers, and
			 workforce development
			 boards, make special efforts to provide the information form to
			 individuals who may qualify as independent students, as defined in section
			 480(d).(2)State agenciesNot later than 1 year after receiving the first information form from the Secretary under paragraph
			 (1), each State that receives assistance under this Act shall ensure that
			 the State agency receiving the information form under paragraph (1)(A)
			 distributes the information form to all adult
			 students, to the maximum extent practicable.(l)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for
			 fiscal year 2015 and each of the following 2 fiscal years..3Federal supplemental education opportunity grants407.Authorization of appropriationsSection 413A(b)(1) (20 U.S.C. 1070b(b)(1)) is amended by striking 2009 and inserting 2015.408.Institutional share of Federal supplemental educational opportunity grantsSection 413C(a)(2) (20 U.S.C. 1070b–2(a)(2)) is amended by striking 75 percent and inserting 50 percent.409.Federal supplemental educational opportunity grants allocation of fundsSection 413D (20 U.S.C. 1070b–3) is amended—(1)by striking subsection (a) and inserting the following:(a)Allocation based on previous allocation(1)In GeneralFrom the amount appropriated pursuant to section 413A(b), for each fiscal year, the Secretary shall
			 allocate to each eligible institution an amount equal to not less than 90
			 percent and not more than 110 percent of the amount that the eligible
			 institution received under this subsection and subsection (b) (as such
			 subsections were in effect with respect to allocations for such fiscal
			 year) for the
			 previous fiscal year for which that institution received funds under this
			 section.(2)Ratable reductionIf the amount appropriated for any fiscal year is less than the amount required to be allocated to
			 all institutions under paragraph (1), then the amount of the allocation to
			 each such institution shall be ratably reduced.(3)No previous allocationIn the case of an institution that has not received a previous allocation under this section, the
			 Secretary shall allocate funds under this section solely on the basis of
			 the need determination described under subsection (c).
									; and(2)in subsection (c)—(A)in paragraph (2), by striking To determine the need of an institution's eligible undergraduate students, and inserting Until such time as the Secretary establishes a revised method to determine the need of an
			 institution's eligible undergraduate students, in accordance with
			 paragraph (5),; and(B)by adding at the end the following:(5)Not later than 1 year after the date of enactment of the Higher Education Affordability Act, the
			 Secretary shall establish a revised method for determining the need of an
			 institution's
			 eligible undergraduate students, as described in paragraph (2), which
			 shall take into account the number of low- and moderate-income students
			 that an eligible institution serves.  The Secretary shall promulgate any
			 regulations necessary to carry out the revised methods of determining an
			 eligible institution's need under this subsection..4American Dream Grants and LEAP program415.Purpose; appropriations authorizedSection 415A (20 U.S.C. 1070c) is amended—(1)in subsection (a), in the matter preceding paragraph (1) of subsection (a), by inserting to award American dream grants under section 415G and before to make; and(2)in subsection (b)—(A)in paragraph (1), by striking subpart and all that follows  through the period at the end and inserting subpart (except for section 415F) such sums as may be necessary for fiscal year 2015 and each of
			 the five succeeding fiscal years.; and(B)by adding at the end the following:(4)Authorization of appropriations for American Dream grantsThere are authorized to be appropriated to carry out section 415F such sums as may be necessary for
			 fiscal year 2015 and each of the five succeeding fiscal years..416.American Dream grantsSubpart 4 of part A of title IV (20 U.S.C. 1070c et seq.) is
			 amended—(1)by redesignating section 415F as section 415G; and(2)by adding at the end the following:415F.American dream grants(a)Dreamer students(1)In generalIn this section, the term Dreamer student means an individual who—(A)was younger than 16 years of age on the date on which the individual initially entered the United
			 States;(B)has provided, to the applicable State,	a list of each secondary school that the student attended
			 in the United States; and(C)(i)has earned a high school diploma or the recognized equivalent of such diploma from a  secondary
			 school, has obtained a
			 high school equivalency diploma in the United States, or is scheduled to
			 complete the requirements for	such a diploma or equivalent before the
			 next academic
			 year begins;(ii)has  acquired a degree from an institution of higher education or has completed not less than 2
			 years	in a program for a
			 baccalaureate degree or higher
			 degree at an institution of higher education in the United States and has
			 made satisfactory progress, as defined in section 484(c), in the program
			 of study during
			 such time period; or(iii)has served in the uniformed services, as defined in section 101 of title 10, United States Code,  
			 for not less than 4 years and, if discharged, received an
			 honorable discharge.(2)Hardship exceptionThe Secretary shall issue regulations that direct when a State shall waive the requirement of
			 subparagraph (A) or (B), or both, of paragraph (1) for an individual to
			 qualify as a Dreamer
			 student under such paragraph, if the individual—(A)demonstrates compelling circumstances for the inability to satisfy the requirement of such
			 subparagraph (A) or (B), or both; and(B)satisfies the requirement of paragraph (1)(C).(b)Grants to States(1)Reservation for administrationFrom the amounts appropriated to carry out this section for each fiscal year, the Secretary may
			 reserve not more than 1 percent of such amounts to administer this
			 section.(2)Grants authorized to eligible StatesFrom the amounts appropriated to carry out this section for each fiscal year and not reserved under
			 paragraph (1), the Secretary shall award grants, through allotments under
			 paragraph (4),  to eligible States to
			 enable the eligible States to carry out the activities described in
			 clauses (i) and (ii) of paragraph (3)(A).(3)Eligible StateIn this section, the term eligible State means a State that—(A)increases access and affordability to higher education for students by—(i)offering in-State tuition for Dreamer students; or(ii)expanding in-State financial aid to Dreamer students; and(B)submits an application to the Secretary that contains an assurance that—(i)notwithstanding any other provision of law, the State will not discriminate in awarding student
			 financial assistance or determining who is eligible for in-State tuition,
			 against a Dreamer student who resides in the State, if the student
			 otherwise qualifies  for the assistance or tuition;
			 and(ii)for fiscal year 2015 and each of the 4 succeeding fiscal years, the State will maintain State
			 support for public
			 institutions of higher education located in the State (not including
			 support for capital projects, research and development, or tuition and
			 fees paid by students) at not less than the level of such support for
			 fiscal year 2013, increased by a percentage equal to the estimated
			 percentage increase in the Consumer Price Index (as such term is defined
			 in section 478(f)) between December 2013 and the December preceding the
			 fiscal year for which the determination under this clause is being made.(4)AllotmentsThe Secretary shall allot the amount appropriated to carry out this section for each fiscal year
			 and not reserved under paragraph (1) among the eligible States in
			 proportion to the number of Dreamer students enrolled at least half-time
			 in postsecondary education who reside in the State for the most recent
			 fiscal year for which satisfactory data are available, compared to the
			 number of such students who reside in all eligible States for such fiscal
			 year.(c)Supplement not supplantGrant funds awarded under this section shall be used to supplement, and not supplant, non-Federal
			 funds that would otherwise be used for activities authorized under this
			 section.(d)ApplicabilityThe provisions of sections 415B through 415E shall not apply to the program authorized by this
			 section..5Reauthorization of appropriations for other part A programs.417.Reauthorization of appropriations for other part A programs(a)Special programs for students whose families are engaged in migrant and seasonal farmworkSection 418A(i) (20 U.S.C. 1070d–2(i)) is amended by striking $75,000,000 and all that follows through the period at the end and inserting such sums as may be necessary for fiscal year 2015 and each of the five succeeding fiscal years..(b)Robert C. Byrd Honors Scholarship ProgramSection 419K (20 U.S.C. 1070d–41) is amended by striking 2009 and inserting 2015.(c)Child Care Access Means Parents in SchoolSection 419N(g) (20 U.S.C. 1070e(g)) is amended by striking 2009 and inserting 2015.BFederal Family Education Loan program421.Simplification of income-based repayment options for federally insured student loans(a)Amendment replacing income-Sensitive replacementSection 427(a)(2)(H)  (20 U.S.C. 1077(a)(2)(H)) is amended—(1)by striking graduated or income-sensitive repayment schedule and inserting graduated  repayment schedule or income-based repayment schedule under section 493C; and(2)by striking in accordance with the regulations of the Secretary and inserting in accordance with section 493C and regulations issued by the Secretary.(b)Effective date relating to termination of income-Sensitive repaymentThe amendments made by		subsection (a) shall take effect on the date that is 1 year after
			 the
			 date of enactment of this Act.422.Improvements to military loan deferment; clarification of SCRA protections; simplification of
			 income-based repayment options(a)AmendmentsSection 428 (20 U.S.C. 1078) is amended—(1)in subsection (b)—(A)in paragraph (1)—(i)in subparagraph (D), by striking may, following a default by the borrower, be subject to income contingent repayment in accordance
			 with subsection (m) and inserting may, following a default by the borrower, be subject to income-based repayment in accordance with
			 subsection (m) and section 493C(d);(ii)in subparagraph (E)(i), by striking standard, graduated and all that follows  and inserting standard, graduated, income-based, or  extended repayment schedule (as described in paragraph (9)),
			 established by the lender in accordance with the regulations of the
			 Secretary; and(iii)in subparagraph (M)—(I)by redesignating clause (iv) as clause (v);(II)in clause (iii), by striking the borrower— and all that follows through described in subclause (I) or (II); or and inserting the borrower is performing eligible military service,
			  and for the 180-day period following the demobilization date for such
			 eligible military service;; and(III)by inserting after clause (iii) the following:(iv)not in excess of 180 days after the effective movement date listed on the military orders of a
			 borrower's spouse if that spouse is a member of the Armed Forces who has
			 received military orders for a
			 permanent change of station; or; and(B)in paragraph (9)(A)(iii), by inserting and an income-sensitive repayment plan shall be available only for borrowers who have selected
			 or been required to use such a plan before the date that is 1 year after
			 the
			 date of enactment of the Higher Education Affordability Act before the semicolon at the end;(2)in subsection (d), by striking section 207 of the Servicemembers Civil Relief Act (50 U.S.C. App. 527) and inserting the Servicemembers Civil Relief Act (50 U.S.C. App. 501 et seq.); and(3)by striking subsection (m) and inserting the following:(m)Income-Based repayment(1)Authority of Secretary to requireThe Secretary may require borrowers who have defaulted on loans made under this part that are
			 assigned to the
			 Secretary under subsection (c)(8) to repay those loans under an
			 income-based repayment plan, under terms and conditions established by the
			 Secretary that are the same, or similar to, the terms and conditions
			 established under such section.(2)Loans for which income-based repayment may be requiredA loan made under this part may be required to be repaid under this subsection if the note or other
			 evidence of the loan has been assigned to the Secretary pursuant to
			 subsection (c)(8)..(b)Rulemaking regarding termination of income contingent and income-Sensitive repayment plansBy not later than 1 year after the date of enactment of this Act, the Secretary of Education shall
			 promulgate a
			 final rule  ending all eligibility for income contingent and
			 income-sensitive repayment plans for loans made under part B or D of title
			 IV of the Higher Education Act of 1965 unless the borrowers have selected,
			 and remained continuously enrolled in, such payment plans before the date
			 that is 1 year after the date of enactment of this Act, in accordance with
			 the amendments
			 made by this Act.(c)Effective date regarding income contingent and income-Sensitive repayment plansThe amendments made by clauses (i) and (ii) of	subparagraph (A), and subparagraph (B), of
			 paragraph (1), and by paragraph (3), of subsection
			 (a) shall take effect on the date
			 that is 1 year
			 after the date of enactment of this Act.423.Simplification of income-based repayment options for Federal Consolidation Loans(a)AmendmentsSection 428C of such Act  (20 U.S.C. 1078–3) is amended—(1)by striking subclause (V) of subsection  (a)(3)(B)(i) and inserting the following:(V)an individual may obtain a subsequent consolidation loan under section 455(g) only—(aa)for the purposes of obtaining  income-based repayment under section 493C, and only if
			 the loan has been submitted to the guaranty agency for default aversion or
			 if the loan is already in default;(bb)for the purposes of using the public service loan forgiveness program under section 455(m); or(cc)for the purpose of using the no accrual of interest for active duty service members benefit offered
			 under section 455(o).;(2)in subsection (b)—(A)by striking subparagraph (E) of paragraph (1) and inserting the following:(E)that the lender shall—(i)offer an income-based repayment schedule, established by the lender in accordance with section 493C
			 and regulations promulgated by the Secretary, to the borrower of any
			 consolidation loan made by the lender on or after July 1, 1994, and before
			 July 1, 2010; and(ii)only in the case of any borrower who has selected, before the date that is 1 year after the date of
			 enactment of the Higher Education Affordability Act, an income-sensitive repayment schedule, in accordance with regulations promulgated by the
			 Secretary and as in effect on the day before the date that is 1 year
			 before such date of enactment, continue to offer such borrower the
			 income-sensitive repayment schedule until the borrower selects an
			 alternative repayment schedule;; and(B)in paragraph (5), by inserting (if such borrower has selected an income contingent repayment schedule before the date that is 1
			 year after the date of enactment of the Higher Education Affordability Act) after income contingent repayment under part D of this title; and(3)in subsection (c)—(A)in the matter preceding clause (i) of paragraph (2)(A),  by inserting , except that an income-sensitive repayment schedule shall only be available to borrowers who have
			 selected such schedule before the date that is 1 year after the date of
			 enactment of the Higher Education Affordability Act after regulations of the Secretary; and(B)in paragraph (3)(B), by inserting for borrowers who have selected income contingent repayment before the date that is 1 year after
			 the date of enactment of the Higher Education Affordability Act after subsection (b)(5).(b)Effective date for termination of  income-Sensitive or income contingent repayment plansThe amendments made by subsection (a) shall take effect on the date that is 1 year after the
			 date of enactment of this Act.424.Reasonable collection costs and rehabilitation paymentsSection 428F (20 U.S.C. 1078–6) is amended—(1)in subsection (a)—(A)by striking item (aa) of paragraph (1)(D)(i)(II) and inserting the following:(aa)charge to the borrower an amount that is reasonable and that does not exceed the bona fide
			 collection costs associated with such loan that are actually incurred in
			 collecting the debt against the borrower, which amount shall  not exceed
			 16 percent of the outstanding principal and
			 interest at the time of the loan sale; and; and(B)by striking paragraph (5); and
						(2)by adding at the end the following:(d)Determination of reasonable and affordable(1)In generalFor purposes of this section,  a monthly payment shall be reasonable and affordable based upon the
			 borrower's total financial circumstances if the payment is the equivalent
			 of a
			 monthly payment
			 amount determined for a borrower under the income-based repayment plan
			 under section 493C, except that in no cases shall the monthly payment
			 under this section be less than $5.(2)Appeals processThe Secretary  shall establish	a clear and
			 accessible process for appealing the monthly payment amount determined
			 as reasonable and affordable under this section  in any	case where
			 a
			 borrower believes that  the borrower's monthly payment amount is
			 incorrect, or that the amount calculated for the borrower under paragraph
			 (1) is based on incorrect information or is unreasonable based on the
			 borrower's total circumstances.. 
					425.
					FFEL loan forgiveness for certain American Indian educatorsSection 428J(c) (20 U.S.C. 1078–10(c)) is amended by adding at
			 the end the following:(4)American Indian teachers in local educational agencies with a high percentage of American Indian
			 studentsNotwithstanding the amount specified in paragraph (1) and the requirements under subparagraphs (A)
			 and (B) of subsection (b)(1), the aggregate amount that the Secretary
			 shall repay under this section shall be not more than
			 $17,500 in the case of a borrower who—(A)has been employed as a full-time teacher for 5 consecutive  complete school years in
			 a local educational agency described in section 7112(b) of the Elementary
			 and Secondary Education Act of 1965 or in a school operated or funded by
			 the Bureau of Indian Education; and(B)is
			 a member of an Indian tribe (as defined in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450b))..426.Reauthorization of appropriations for  certain loan forgiveness programs(a)Loan forgiveness for service in areas of national needsSection 428K(h) (20 U.S.C. 1078–11(h)) is amended by striking 2009 and inserting 2015.(b)Loan repayment for civil legal assistance attorneysSection 428L(i) (20 U.S.C. 1078–11(i)) is amended by striking $10,000,000 and all that follows through the period at the end and inserting such sums as may be necessary for fiscal year 2015 and each of the five succeeding fiscal years..
					427.Improvements to credit reporting for Federal student loansSection 430A (20 U.S.C. 1080A) is amended—(1)by redesignating subsections (d) through (f) as subsections (e) through (g), respectively; and(2)by inserting after subsection (c) the following:(d)Treatment of rehabilitation and income-Based repayment and income contingent repayment plans(1)Necessary stepsThe Secretary and each guaranty agency, eligible lender, and subsequent holder of a loan shall take
			 all necessary
			 steps to ensure that information furnished under this section about a 
			 loan covered by Federal loan insurance pursuant to this part or covered by
			 a guaranty agreement pursuant to section 428, or a loan made under part D,
			 is reported in
			 a manner that reflects the unique attributes of a Federal student loan
			 under this title. The necessary steps required shall include—(A)furnishing consumer reporting agencies with information about a loan's	delinquency,
			 default, post-default performance, rehabilitation, and post-rehabilitation
			 performance, as applicable, in a manner that
			 ensures the entire loan history is
			 reported as a single open account for the duration of the borrower's
			 financial obligation;(B)reporting  a payment as paid as agreed if the payment made—(i)satisfies the terms of the borrower's income-based repayment plan
			 under section 493C or any income contingent repayment plan authorized
			 under section 455(e); or(ii)is a reasonable and affordable payment	made by a
			 borrower subject to section 428F that meet the requirements of such
			 section; and(C)for purposes of payments under an income-based repayment plan under section 493C or any income
			 contingent repayment plan authorized under section 455(e), any additional
			 steps that the Secretary determines necessary, through rulemaking or
			 published guidance, based on the results of the study performed under
			 section 1018 of the Higher Education Affordability Act.(2)Application to agents and contractorsThe requirements of paragraph (1) shall apply to any person furnishing information
			 about loan performance on behalf of the Secretary, a guaranty agency,
			 eligible lender, or subsequent holder of a loan, including third party
			 student loan servicers or collectors.
								.428.Reduced duplication in student loan servicingSection 432(l)(4) (20 U.S.C. 1082(l)(4)) is amended by striking simplifying and standardizing and inserting simplifying, standardizing, and reducing duplication in.429.Improved determination of cohort default rates;  publication of default prevention planSection 435 (20
			 U.S.C. 1085) is amended—
					(1)in subsection
			 (a)—(A)in paragraph (2), by adding at the end the following:(E)In any case where the Secretary has determined that the institution has engaged in default
			 manipulation, the Secretary—(i)shall recalculate the cohort default rate for the institution under this  section using corrected
			 data and information, for all fiscal years for which the default
			 manipulation has occurred; and(ii)using the  recalculated cohort default rate, shall redetermine under subsection (a)(2) whether the
			 institution is ineligible to participate in a program under this title.; and(B)in paragraph (7)(A), by adding at the end the following:
								(iii)Summary of
				default prevention planUpon receiving technical assistance from the Secretary under clause (ii), each institution subject
			 to this
				subparagraph shall—(I)prepare a summary of the plan described under
			 clause (i) that is directed to a student audience;(II)make the summary publicly available; and(III)provide the summary to students at the institution.
									;
				and
						(2)in subsection (m)(3), by striking through the use of and  all that follows through the period at the end and inserting through default manipulation..430.Improved disability determinations(a)In generalSection 437(a)
			 (20 U.S.C. 1087(a)) is amended—(1)in the matter preceding subparagraph (A) of paragraph (1), by striking Notwithstanding any other provision of this subsection, and inserting Except as provided in paragraph (4),;(2)by
			 striking
			 paragraph (2)	and inserting the following:(2)Service-connected disability determinations(A)In generalA borrower who has been determined by the Secretary of Veterans Affairs or Secretary of Defense to
			 be unemployable due to a
			 service-connected condition and who provides documentation of such
			 determination to the Secretary of Education, shall be considered
			 permanently and totally disabled for the purpose of discharging such
			 borrower's loans under this subsection, and such borrower shall not be
			 required to present additional documentation for purposes of this
			 subsection.
									(B)Determination by the secretary of veterans affairs or the secretary of defense(i)In generalA borrower who has been assigned a disability rating of 100 percent (or a combination of ratings
			 equaling 100 percent or more) by the Secretary of Veterans Affairs or the
			 Secretary of Defense for a service-connected disability (as defined in
			 section 101 of title 38, United States Code)  and who
			 provides documentation of such rating to the Secretary of
			 Education, shall be considered permanently and totally disabled for the
			 purpose of discharging such borrower's loans under this subsection, and
			 such borrower shall not be required to present any additional
			 documentation for purposes of this subsection.(ii)Rating of disabilityA disability rating described in clause (i), or similar determination of unemployability by the
			 Secretary of
			 Veterans
			 Affairs or the Secretary of Defense, transmitted in accordance with
			 clause (iii) shall be considered sufficient documentation for purposes
			 of this subsection.(iii)Transfer of informationNot later than 180 days after the date of enactment of the Higher Education Affordability Act, the Secretary, in coordination with the Secretary of Defense and the Secretary of Veteran
			 Affairs, shall create a system through which the applicable disability
			 ratings (or alternative means of  transmitting a determination of
			 unemployability) shall be automatically transmitted from the Department of
			 Defense or the Department of Veterans Affairs, as the case may be, to the
			 Department of Education and shall satisfy the documentation requirement
			 described in this subparagraph.  The Secretary shall have the authority to
			 enter into any agreements necessary to implement the requirements of this
			 subparagraph.(3)Disability determinations by the Social Security administrationA borrower who has been determined by the Social Security Administration to be disabled with
			 medical improvement not expected and who provides documentation of such
			 determination to the Secretary of Education, shall be considered
			 permanently and totally disabled for the purpose of discharging such
			 borrower's loans under this subsection, and such borrower shall not be
			 required to present additional documentation for purposes of this
			 subsection.(4)Reinstatement
				provisionsA borrower  of a loan that is discharged under paragraph (2) or (3)
				shall not be subject to the reinstatement provisions described in
			 paragraph
				(1).(5)Data collection
				and report to congress
									(A)Data
				collectionThe Secretary shall annually collect data about
				borrowers applying for, and borrowers receiving, loan discharges
			 under this
			 subsection,
				which shall include the following:(i)Data regarding—
											(I)the number of
				applications received under this subsection;
											(II)the number of
				such applications that were approved; and
											(III)the number of
				loan discharges that were completed under this subsection.
											(ii)A summary of the
				reasons why the Secretary reinstated the obligation of, and resumed
			 collection
				on, loans discharged under this subsection.
										(iii)The data described in subclauses (I) through (III) of clause (i), and clause (ii), for each of the
			 following:(I)Borrowers applying for, and
			 borrowers receiving, loan
			 discharges under paragraph (2)(A).(II)Borrowers applying for, and
			 borrowers receiving, loan
			 discharges under paragraph (2)(B).(III)Borrowers applying for, and borrowers receiving, loan discharges under paragraph (3).(iv)Any other
				information the Secretary determines is necessary.
										(B)ReportThe
				Secretary shall annually report to Congress, and make publicly
			 available, the
				information described in subparagraph
				(A)..(b)Reports(1)PlanNot later than 90 days after the date of the enactment of this Act, the Secretary of Education
			 shall submit to the appropriate committees of Congress a report that
			 includes a plan to carry out the activities described under  section
			 437(a)(2)(B)(iii) of the Higher Education Act
			 of 1965 (20 U.S.C. 1087(a)(2)(B)(iii)), as amended by this section.(2)Follow-up ReportIf the Secretary of Education has not carried out the activities described under section
			 437(a)(2)(B)(iii)
			 of the Higher Education Act
			 of 1965, as amended by this section, by the date that is 1 year after the
			 date of
			 enactment of
			 this Act, the Secretary of Education shall submit to the appropriate
			 committees of Congress, by such date, a report
			 that includes an explanation of why those activities have not been
			 implemented.431.Treatment of borrowers falsely certified as eligible to borrow due to identity theftSection 437(c)(1)
			 (20 U.S.C. 1087(c)(1)) is amended by striking of a
			 crime.CFederal work-Study programs441.Authorization of appropriationsSection 441(b) (42 U.S.C. 2751(b)) is amended by striking 2009 and inserting 2015.442.Federal work study allocation of fundsSection 442 (42 U.S.C. 2752) is amended—(1)by striking subsection (a) and inserting the following:(a)Allocation based on previous allocation(1)In GeneralFrom the amount appropriated pursuant to section 441(b), for each fiscal year, the Secretary shall
			 allocate to each eligible institution an amount equal to not less than 90
			 percent and not more than 110 percent of the amount that the eligible
			 institution received under this subsection and subsection (b) (as such
			 subsections were in effect with respect to allocations for such fiscal
			 year) for the
			 previous fiscal year for which that institution received funds under this
			 section.(2)Ratable reductionIf the amount appropriated for any fiscal year is less than the amount required to be allocated to
			 all institutions under paragraph (1), then the amount of the allocation to
			 each such institution shall be ratably reduced.(3)No previous allocationIn the case of an institution that has not received a previous allocation under this section, the
			 Secretary shall allocate funds under this section solely on the basis of
			 the self-help need determination described under subsection (c).; and(2)in subsection (c)—(A)in paragraph (2), by striking To determine the self-help need of an institution's eligible undergraduate students, and inserting Until such time as the Secretary establishes a revised method to determine the self-help need of an
			 institution's eligible undergraduate students, in accordance with
			 paragraph (5),;(B)in paragraph (3), by striking To determine the self-help need of an institution's eligible graduate and professional students, and inserting Until such time as the Secretary establishes a revised method to determine the self-help need of an
			 institution's eligible graduate and professional students, in accordance
			 with paragraph (5),; and(C)by adding at the end the following:(5)Not later than 1 year after the date of enactment of the Higher Education Affordability Act, the
			 Secretary shall establish revised methods for determining the self-help
			 need of an
			 institution's eligible undergraduate students, as described in paragraph
			 (2), and eligible graduate and professional students, as described in
			 paragraph (3), which shall take into account the number of low- and
			 moderate-income students that an eligible institution serves.	The
			 Secretary shall promulgate any regulations necessary to carry out the
			 revised methods of determining an eligible institution's self-help need
			 under this subsection..443.Institutional share of Federal work study fundsSection 443(b)(5) (42 U.S.C. 2753(b)(5)) is amended by striking 75 percent and inserting 50 percent each place the term appears.444.Additional funds to conduct community service work-study programsSection 447(b)(4) (42 U.S.C. 2756a(b)(4)) is amended by striking 2009 and inserting 2015.445.Work collegesSection 448(f) (42 U.S.C. 2756b(f)) is amended by striking 2009 and inserting 2015.DFederal Direct Loan program451.Elimination of origination fees and other amendments to terms and conditions of loans(a)AmendmentsSection 455 (20 U.S.C. 1087e) is amended—(1)by repealing subsection (c);(2)in subsection (d)—(A)in paragraph (1)(D), by inserting or to any borrower who has not selected the income contingent repayment plan before the date that
			 is 1 year after the date of enactment of the Higher Education Affordability Act before the semicolon at the end; and(B)in paragraph (5)—(i)by striking subparagraph (A) and inserting the following:(A)pay collection costs in an amount that is reasonable and that does not exceed the bona fide
			 collection costs associated
			 with such student loan that are actually incurred in collecting the debt
			 against the borrower; and; and(ii)in subparagraph (B), by striking income contingent repayment plan and inserting income-based repayment plan, as provided in 493C;(3)in subsection (e)—(A)in paragraph (1), by striking The Secretary may and inserting With respect to borrowers who have selected, or been required to use, an income contingent
			 repayment plan before the date that is 1 year after the date of enactment
			 of the Higher Education Affordability Act, the Secretary may;(B)in paragraph (3), by inserting before the date that is 1 year after the date of enactment of the Higher Education Affordability Act after income contingent repayment;(C)by striking paragraph (6); and(D)by redesignating paragraph (7) as paragraph (6);(4)in subsection (f)(2)—(A)in subparagraph (C), by striking the borrower— and all that follows through described in clause (i) or (ii); or and inserting the borrower is performing eligible military service,	and for the
			 180-day
			 period following the demobilization date for such eligible military
			 service;;(B)by redesignating subparagraph (D) as subparagraph (E);	and(C)by inserting after subparagraph (C) the following:(D)any period not in excess of 180 days after the effective movement date listed on the military
			 orders of a
			 borrower's spouse if that spouse is a member of the Armed Forces who has
			 received military orders for a
			 permanent change of station; or
									;(5)by striking subsection (h) and inserting the following:
								(h)Borrower claims and defenses(1)In generalNotwithstanding any other provision of State or Federal law, a borrower, regardless of
			 the account status of the borrower's loan, may assert as an affirmative
			 claim or
			 defense against
			 repayment, any act or omission of an institution of higher education
			 attended by the borrower that would give rise to a cause of action against
			 the institution under this Act, other Federal law, or applicable State
			 law, except that in no event may a borrower recover from the Secretary, in
			 any action arising from or relating to a loan made under this part, an
			 amount in excess of the amount such borrower has repaid on such loan.(2)Exercise by SecretaryThe
			 Secretary may elect to carry out the authority under this subsection on
			 behalf of a group of multiple borrowers if the Secretary determines that
			 the group has been harmed by the same act, omission, or practice.; (6)in subsection (m)—(A)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and(B)by inserting after paragraph (2) the following:(3)Lump sum paymentFor purposes of this subsection, if a borrower has enrolled in a repayment plan described in
			 paragraph (1)(A) and  makes a lump sum payment through a student loan
			 repayment program under section 2171 of
			 title 10, United States Code, or a similarly structured eligible repayment
			 program (as determined by the Secretary),  the Secretary will treat the
			 borrower as having made a number of qualifying payments equal to the
			 lesser
			 of—(A)the number, rounded to the nearest whole number, equal to the quotient of—(i)such lump sum payment; divided by(ii)the monthly payment amount that the borrower would have otherwise made under the  repayment plan
			 described in paragraph (1)(A) selected by the borrower; or(B)12 payments.; and(7)in subsection (o)—(A)by striking paragraph (1) and inserting the following:(1)In generalNotwithstanding any other provision of this part and in accordance with paragraphs (2) and (4), the
			 Secretary shall not charge interest on a loan made to a borrower under
			 this part for which the first disbursement is made on or after October 1,
			 2008, during the period in which a borrower who is performing eligible
			 military service is  serving in an area of
			 hostilities in which service qualifies for special pay
			 under section 310 of title 37, United States Code.; (B)by striking paragraph (3) and inserting the following:(3)Implementation of accrual of interest provision for members of the Armed Forces(A)In generalThe Secretary of Education shall enter into any necessary  agreements, including agreements  with
			 the Commissioner of  the Internal Revenue Service and the Secretary of
			 Defense—(i)to ensure that interest does not accrue for eligible military borrowers, in accordance with this
			 subsection; and(ii)to obtain or provide any information necessary to implement clause (i) without requiring a request
			 from the borrower.(B)Reports(i)PlanNot later than 90 days after the date of enactment of the Higher Education Affordability Act, the Secretary shall submit to the appropriate committees of Congress a report that
			 includes a plan to implement the accrual of  interest provision described
			 in subparagraph (A).(ii)Follow-up reportIf the Secretary has not implemented the accrual of interest provision described in
			 subparagraph (A) by the date that is  1
			 year after the date of enactment of the Higher Education Affordability Act, the Secretary shall submit, by such date, a report that includes an explanation of why
			 such provision has not been implemented.; and(C)in paragraph (4), by striking who qualifies as an eligible military borrower under this subsection and inserting described in paragraph (1).(b)Effective dates(1)Repeal of loan feesThe amendment made by subsection (a)(1) shall apply with respect to loans made under part D of
			 title
			 IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.)  for
			 which the first disbursement of principal is made, or, in the case of a
			 Federal Direct Consolidation Loan made under such part, the application is
			 received, on or
			 after July 1, 2014.(2)Terminating income contingent repaymentThe amendments made by subparagraphs (A) and (B)(ii) of paragraph (2), and paragraph (3), of
			 subsection (a) shall take effect on the date
			 that is 1 year after the
			 date of enactment of this Act.452.Improved student loan servicing and debt collection practices(a)AmendmentsSection 456 (20 U.S.C. 1087f) is amended by adding at the end
			 the following:(c)Limitation on contracts for the servicing of loans(1)In generalA contract entered into under this section for the servicing of loans made or purchased under this
			 part shall include—(A)a provision that prohibits the servicer from marketing to a borrower of a loan which the
			 servicer services, a financial product or service while the
			 borrower is enrolled in an institution of higher education;(B)a provision that, after the borrower is no longer enrolled in an institution of higher education,
			 the servicer  may only market a financial product or service to the
			 borrower
			 through an opt-in rather than an opt-out
			 system; and(C)a provision that, to the extent practicable, the servicer shall clearly disclose in any
			 written material or correspondence sent or made available to the borrower 
			 (including
			 correspondence and disclosures on the website of the servicer) that the
			 material or correspondence is
			 in relation to a Department of Education loan.(2)No predispute arbitration clausesA contract entered into under this section for the servicing of loans made or purchased under this
			 part shall include a provision that any rights and remedies available to
			 borrowers against the servicer may not be waived by any agreement, policy,
			 or form, including by a predispute arbitration agreement.(d)Study of direct loan debt collection(1)In generalThe Secretary shall conduct a study to determine whether it is efficient and effective to contract
			 with private entities under this section for
			 the
			 collection of loans made or purchased under this part that are in default.(2)Evaluation methodFor purposes of the study described in paragraph (1), the Secretary shall evaluate efficiency and
			 effectiveness in terms of—(A)the cost incurred by the Federal Government for the collections of defaulted loans under this part
			 through contracts under this section, and such cost in comparison with the
			 costs of other methods by which  debt owed to the Federal Government are
			 collected or recovered, including the collection of any unpaid Federal
			 income taxes;(B)the consumer protections provided to the borrower who has defaulted on a loan under this part
			 through the collections process;(C)the  impact of the collections process for defaulted loans under this part on the integrity
			 of the loan program carried out under this part; and(D)borrower experience, as determined through borrower surveys.(3)Recovery costs(A)In generalAs part of the study conducted under this subsection, the Secretary shall calculate the average
			 recovery cost, per dollar  recovered, through the collection of  defaulted
			  loans made under this part, in the aggregate for all borrowers of
			 defaulted loans  and disaggregated	   for the following categories of
			 borrowers of defaulted loans:(i)Veterans with a service-connected disability (as defined in section 101 of title 38, United States
			 Code).(ii)Individuals who are entitled to benefits under section 223 of the Social Security Act (42 U.S.C.
			 423).(iii)Individuals who are allowed an earned income tax credit pursuant to section 32 of the Internal
			 Revenue Code of 1986.(iv)Recipients of assistance under	the
		supplemental nutrition assistance program established under the
		Food and Nutrition Act of 2008 (7
		U.S.C. 2011 et seq.).(B)ConsultationThe Secretary shall consult with the Secretary of the Treasury, the
			 Administrator of the Social Security Administration, the Secretary of
			 Veterans Affairs, and the Secretary of Agriculture, as appropriate, in
			 order to identify individuals in the categories described in clauses (i)
			 through (iv) of  subparagraph (A)
			 and to  calculate the average recovery cost per dollar recovered for each
			 category of borrowers.(4)Additional information regarding costsThe Secretary may directly carry out collection activities for a subset of defaulted loans under
			 this part, instead of awarding contracts under subsection (b)(2) for such
			 activities, if the Secretary determines it would better inform the study
			 required under paragraph (1).(5)ReportBy not later than the date that is 1 year after the date of enactment of the Higher Education Affordability Act, the Secretary shall prepare and submit to the authorizing committees a report that includes the
			 findings of the study conducted under paragraph (1).(e)Certification necessary for continued private debt collections(1)CertificationNot later than 1 year after the date of enactment of the Higher Education Affordability Act, the Secretary shall submit to the authorizing committees, and make available to the public—(A)a certification that the Secretary has determined, based on the results of the study conducted
			 under subsection (d), that—(i)the use of private entities for the collection of defaulted loans made or purchased under this part
			 is necessary to maintain the integrity of the loan
			 program carried out under this part;(ii)the collection costs paid to such private entities under the contracts authorized by this section, 
			 in the aggregate and for each category of borrowers  described in
			 subsection (d)(3)(A), are reasonable; and(iii)expending funds for such collection costs is in the best financial interest of
			 the United States; or(B)a notification that the Secretary will not issue the certification described in subparagraph (A).(2)Prohibition of contracts for private debt collections without certificationNotwithstanding subsection (b)(2), beginning on the date that is 1 year after the date of enactment
			 of the Higher Education Affordability Act, the Secretary shall not enter into any contract with a private entity under this section for the
			 collection of defaulted loans made or purchased under this part if the
			 Secretary did not issue the certification described in paragraph (1)(A) by
			 such date.(f)Termination of contracts(1)TerminationThe Secretary shall terminate any contract with an entity for the collection of
			 defaulted loans made or purchased under this part if the entity, an 
			 affiliate of that entity, or a service
			 provider  of the entity is found to have committed a  violation of—(A)the prohibition on unfair, deceptive, or abusive acts or practices under section 1031 of the
			 Consumer Financial Protection Act of 2010 (12 U.S.C. 5531), including the
			 regulations promulgated under such section, relating to
			 the services performed pursuant to a contract under
			 this section; or(B)the Fair Debt Collection Practices Act (15 U.S.C. 1692 et seq.), including the regulations
			 promulgated under such Act, relating to the services performed
			 pursuant to a
			 contract under this section.(2)Prohibition on additional contractsIf the Secretary terminates a contract with an entity under paragraph (1), such entity—(A)shall not be eligible  to participate in the next award cycle for contracts relating to the
			 collection of defaulted loans made or purchased under this part that
			 follows the date of termination of the contract; and(B)shall not be eligible to receive  any new contract  relating to the collection of such defaulted
			 loans during the 2-year period beginning on the date of termination.(3)Identification of other violations(A)In generalIn any case where the Secretary obtains evidence that any person or entity has engaged in debt
			 collection practices  described in paragraph (1) that may constitute a
			 violation of Federal law, the Secretary shall transmit such evidence to
			 the Director of the Bureau of Consumer Financial Protection for further
			 proceedings under the appropriate law.(B)Rule of constructionNothing in this paragraph shall be construed to affect any other authority provided to the
			 Secretary to disclose information to a  Federal agency..(b)Study and report on specialty servicing contracts(1)In generalThe Secretary of Education, in consultation with the Director of the Bureau of Consumer Financial
			 Protection
			 and the Secretary of the Treasury, shall—(A)conduct a study as to whether specialty servicing contracts in the Federal Direct Loan Program
			 under
			 part D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et
			 seq.) could better serve varying segments of student loan borrowers, and,
			 in particular, the unique needs of borrowers in delinquency or
			 experiencing partial financial hardship and the allocation of servicer
			 resources to assist such borrower segment; and(B)not later than 180 days after the date of enactment of this Act,  submit a report to the Committee
			 on Health, Education, Labor, and Pensions and the Committee on
			 Banking, Housing, and Urban Affairs of the Senate,  and the Committee on
			 Education and the Workforce and the
			 Committee on Financial Services of the House of Representatives,  on the
			 study described in subparagraph (A).(2)Specialty servicing contractIn this subsection, the term specialty servicing contract means a contract—(A)entered into pursuant to section 456 of the Higher Education Act of 1965 (20 U.S.C. 1087f) for the
			 servicing  of loans made or purchased under part D of title IV of such Act
			  (20 U.S.C. 1087a et seq.)
			 that provides for servicing loans for a distinct and specified
			 subset of borrowers; and(B)that may be
			 compensated at a greater level for such services, as determined
			 appropriate by the Secretary of Education.(c)Report on servicer compensation(1)In generalThe Secretary of Education, in consultation with the Director of the Bureau of Consumer Financial
			 Protection and the Secretary of the Treasury, shall conduct a report—(A)on the compensation and incentive structure for servicers of loans made, insured, or guaranteed
			 under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et
			 seq.)	and whether servicers adequately encourage repayment, as well as
			 the use of alternative repayment options and discharge where appropriate;
			 and(B)that includes an analysis of the criteria utilized by the Department of Education in determining
			 performance-based allocation of account volume in entering into contracts
			 for servicing of loans made or purchased under part D of title IV of the
			 Higher Education Act of 1965 (20 U.S.C. 1087a et seq.), and the
			 effectiveness of those metrics in promoting repayment.(2)Comments from the publicIn conducting the report under paragraph (1), the Secretary of Education, in consultation with the
			 Director of the Bureau of Consumer Financial Protection and the Secretary
			 of the Treasury,
			 shall seek and  take comments from the public.(3)Procedures to implement recommendationsIf the report conducted under paragraph (1) includes recommendations on measures to improve the
			 incentive structure, the report shall also include the procedures to
			 implement such recommendations.(4)PublicationThe report conducted under paragraph (1) shall be published not later than 180 days after the date
			 of enactment of this Act.(d)Report and plan on FFEL servicing(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Education, in
			 consultation with the Director of the Bureau of Consumer Financial
			 Protection and the Secretary of the Treasury,
			 shall publish a report that identifies whether the public has adequate
			 visibility into the market of loan servicing under part B of title IV
			 of the Higher Education Act of 1965 (20 U.S.C. 1071 et
			 seq.) to adequately assess the performance of such servicing under such 
			 part, including—(A)the utilization of alternative repayment plans;(B)the distribution of delinquent and defaulted loan balances; and(C)loan performance by institution type.
							(2)PlanIf the Secretary of Education, in
			 consultation with the Director of the Bureau of Consumer Financial
			 Protection and the Secretary of the Treasury, determines that the public
			 does not have enough visibility
			 into the market of loan servicing, as described in paragraph (1), the
			 Secretary of Education, in
			 consultation with the Director of the Bureau of Consumer Financial
			 Protection and the Secretary of the Treasury, shall establish a plan to
			 disclose such information necessary
			 to provide for such visibility.(e)Report on servicing challengesThe Secretary of Education shall periodically issue a report, at times determined appropriate by
			 the Secretary,
			 about the challenges borrowers face in the
			 servicing of their student loans, impediments to the efficient and
			 effective
			 servicing of loans under title IV of the Higher Education Act of 1965 (20
			 U.S.C. 1070 et seq.), and any changes, including
			 protections for consumers, that should be considered to improve
			 postsecondary education loan servicing for  all borrowers, servicers,
			 taxpayers, and the Department of Education.453.Funds for administrative expensesSection 458(a) (20 U.S.C. 1087h(a)) is amended—(1)in paragraph (3)—(A)in the paragraph heading, by striking 2007 through 2014 and inserting 2015 through 2020; and(B)by striking 2007 through 2014 and inserting 2015 through 2020;(2)in paragraph (4), by striking 2007 through 2014 and inserting 2015 through 2020; and(3)in paragraph (5), by striking paragraph (3) and inserting paragraph (4).
					454.
					Federal Direct Loan forgiveness for certain American Indian educatorsSection 460(c) (20 U.S.C. 1087j(c)) is amended by adding at the
			 end the following:(4)American Indian teachers in local educational agencies with a high percentage of American Indian
			 studentsNotwithstanding the amount specified in paragraph (1) and the requirements under subparagraphs (A)
			 and (B) of subsection (b)(1), the aggregate amount that the Secretary
			 shall cancel under this section shall be not more than
			 $17,500 in the case of a borrower who—(A)has been employed as a full-time teacher for 5 consecutive  complete school years in a
			 local educational agency described in section 7112(b) of the Elementary
			 and Secondary Education Act of 1965 or in a school operated or funded by
			 the Bureau of Indian Education; and(B)is
			 a member of an Indian tribe (as defined in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450b))..EFederal Perkins Loans461.Appropriations authorizedSection 461(b) (20 U.S.C. 1087aa) is amended—(1)in paragraph (1), by striking $300,000,000  and all that follows through the period at the end and by inserting such sums as may be necessary for fiscal year 2015 and each of the five succeeding fiscal years.; and(2)in paragraph (2), by striking 2015 each place the term appears and inserting 2021.462.Perkins allocation of fundsSection 462 (20 U.S.C. 1087bb) is amended—(1)by striking subsection (a) and inserting the following:(a)Allocation based on previous allocation(1)In GeneralFrom the amount appropriated pursuant to section 461(b), for each fiscal year, the Secretary shall
			 allocate to each eligible institution an amount equal to not less than 90
			 percent and not more than 110 percent of the amount that the eligible
			 institution received under this subsection and subsection (b) (as such
			 subsections were in effect with respect to allocations for such fiscal
			 year) for the
			 previous fiscal year for which that institution received funds under this
			 section.(2)Ratable reductionIf the amount appropriated for any fiscal year is less than the amount required to be allocated to
			 all institutions under paragraph (1), then the amount of the allocation to
			 each such institution shall be ratably reduced.(3)No previous allocationIn the case of an institution that has not received a previous allocation under this section, the
			 Secretary shall allocate funds under this section solely on the basis of
			 the self-help need determination described under subsection (c).; and(2)in subsection (c)—(A)in paragraph (2), by striking To determine the self-help need of an institution's eligible undergraduate students, and inserting Until such time as the Secretary establishes a revised method to determine the self-help need of an
			 institution's eligible undergraduate students, in accordance with
			 paragraph (5),;(B)in paragraph (3), by striking To determine the self-help need of an institution's eligible graduate and professional students, and inserting Until such time as the Secretary establishes a revised method to determine the self-help need of an
			 institution's eligible graduate and professional students, in accordance
			 with paragraph (5),; and(C)by adding at the end the following:(5)Not later than 1 year after the date of enactment of the Higher Education Affordability Act, the
			 Secretary shall establish revised methods for determining the self-help
			 need of an
			 institution's eligible undergraduate students, as described in paragraph
			 (2), and eligible graduate and professional students, as described in
			 paragraph (3), which shall take into account the number of low- and
			 moderate-income students that an eligible institution serves.	The
			 Secretary shall promulgate any regulations necessary to carry out the
			 revised methods of determining an eligible institution's self-help need
			 under this subsection..463.Institutional contributions for PerkinsSection 463(a)(2)(B)  (20 U.S.C. 1087cc(a)(2)(B)) is amended by striking one-third of the Federal capital contributions and inserting 50 percent of the Federal capital contributions.464.Simplification of military deferment eligibilitySection 464(c)(2)(A) (20 U.S.C. 1087dd(c)(2)(A)) is amended—(1)by redesignating clauses (iv) and (v) as clauses (v) and (vi), respectively;(2)in clause (iii), by striking the borrower— and all that follows through described in subclause (I) or (II); and inserting during which the borrower is performing eligible military service,
			  and for the 180-day period following the demobilization date for such
			 eligible military service;; and(3)by inserting after clause (iii) the following:(iv)not in excess of 180 days after the effective movement date listed on the military orders of a
			 borrower's spouse if that spouse is a member of the Armed Forces who has
			 received military orders for a
			 permanent change of station; or.465.Forgiveness of loans for eligible military serviceSection 465(a)(2)(D) (20 U.S.C. 1087ee(a)(2)(D)) is amended by striking qualifies for special pay under section 310 of title 37, United States Code, as an area of
			 hostilities and inserting is eligible military service.466.Distribution of assets from student loan fundsSection 466(b) (20 U.S.C. 1087ff(b)) is amended by striking October 1, 2012 and inserting October 1, 2021.FNeed analysis471.Increased income protection allowance for dependent students(a)AmendmentSection 475(g)(2)(D) (20 U.S.C.
			 1087oo(g)(2)(D)) is amended to read as follows:(D)an income
				protection allowance (or a successor amount prescribed
				by the Secretary under section 478) of $8,451 for
				academic year 2015–2016;.(b)Effective dateThe amendment made by  subsection (a) shall take effect on July 1, 2015.472.Increased income protection allowance for independent students without dependents other than a
			 spouse(a)AmendmentSection 476(b)(1)(A)(iv) (20 U.S.C. 1087pp(b)(1)(A)(iv)) is
			 amended to read as
			 follows:(iv)an income
				protection allowance (or a successor amount prescribed
				by the Secretary under section 478)—(I)for single or
				separated students, or married students where both are enrolled
			 pursuant to
				subsection (a)(2), of $13,135 for
				academic year 2015–2016; and(II)for married
				students where 1 is enrolled pursuant to subsection (a)(2), of
			 $21,060 for
				academic year 2015–2016;.(b)Effective dateThe amendment made by subsection (a) shall take effect on July 1, 2015.473.Increased income protection allowance for independent students with dependents other than a spouse(a)AmendmentSection 477(b)(4) of the Higher Education Act of 1965 (20 U.S.C. 1087qq(b)(4)) is amended to read
			 as follows:(4)Income
				protection allowanceThe income protection allowance is
				determined by the following table (or a
				successor table prescribed by the Secretary under section 478), for
			 academic year 2015–2016:Income Protection AllowanceFamily SizeNumber in College(including student)12345For each additional subtract:2$33,277$27,580$4,250341,43135,761$30,078451,15145,48139,825$34,114560,35854,66149,00543,321$37,665670,59164,90859,26553,55447,898For eachadditionaladd:6,000.(b)Effective dateThe amendment made by this section shall take effect on July 1, 2015.474.Updated tables and amounts for income protection allowance(a)AmendmentsSection 478(b) of the Higher Education Act of 1965 (20 U.S.C. 1087rr(b)) is
			 amended—(1)in paragraph (1), by striking
			 subparagraphs (A) and (B)  and inserting the following:(A)In
				generalFor each academic year after academic year 2015–2016, the
				Secretary shall publish in the Federal Register a revised table of
			 income
				protection allowances for the purpose of sections 475(c)(4) and
			 477(b)(4),
				subject to subparagraphs (B) and (C).(B)Table for
				independent studentsFor each academic year after academic year 2015–2016, the
				Secretary shall develop the revised table of income protection
			 allowances by
				increasing each of the dollar amounts contained in the table of
			 income
				protection allowances under section 477(b)(4)(D) by a percentage
			 equal to the
				estimated percentage increase in the Consumer Price Index (as
			 determined by the
				Secretary) between December 2014 and the December next preceding
			 the beginning
				of such academic year, and rounding the result to the nearest $10.; and(2)in
			 paragraph (2), by striking shall be developed and all that
			 follows through the period at the end and inserting shall be developed
			 for each academic year after academic year 2015–2016, by increasing each
			 of the
			 dollar amounts contained in such section for academic year 2015–2016 by a
			 percentage equal to the estimated percentage increase in the Consumer
			 Price
			 Index (as determined by the Secretary) between December 2014 and the
			 December
			 next preceding the beginning of such academic year, and rounding the
			 result to
			 the nearest $10..(b)Effective
			 dateThe amendments made by	subsection (a) shall take effect on
			 July 1, 2015.475.Prior prior year; definition of independent studentSection 480 (20 U.S.C. 1087) is amended—(1)by striking subparagraph (B) of subsection (a)(1) and inserting the following:(B)Notwithstanding section 478(a) and beginning not later than 180 days after the date of enactment of
			 the Higher Education Affordability Act, the Secretary shall provide for the use of data from
			 the second preceding tax year when and to the extent necessary to carry
			 out the simplification of applications (including simplification for a
			 subset of applications) used for the estimation and determination of
			 financial aid eligibility. Such simplification shall include the sharing
			 of data between the Internal Revenue Service and the Department, pursuant
			 to the consent of the taxpayer.;(2)in subsection (d)—(A)in paragraph (1)(H)—(i)in the matter preceding clause (i), by striking during the school year in which the application is submitted as either an unaccompanied youth and inserting as either an unaccompanied youth age 23 or younger who is;(ii)in clause (i), by inserting , or a designee of the liaison after Act; and(iii)in clause (ii), by striking a program funded under the Runaway and Homeless Youth Act and inserting an emergency or transitional shelter, street outreach program, homeless youth drop-in center, or
			 other program serving homeless youth,; and(B)by adding at the end the following:(3)Simplifying the determination process for unaccompanied youth(A)VerificationA financial aid administrator is not required to verify homelessness determinations made by the
			 individuals authorized to make such determinations under clause (i), (ii),
			 or (iii) of paragraph (1)(H) in the absence of conflicting information. A
			 documented phone call with, or a written statement from, one of the
			 authorized individuals is sufficient verification when needed.(B)Determination of independenceA financial aid administrator shall  conduct the verification under paragraph (1)(H) if
			 a student does not have, and cannot get, documentation from any of the
			 individuals authorized to make such determinations under clause (i), (ii),
			 or (iii) of paragraph (1)(H). The financial aid administrator shall make
			 the determination of independence based on the determination of a student
			 as an	unaccompanied youth who is a homeless child or
			 youth (as such terms are defined in section 725 of the McKinney-Vento
			 Homeless Assistance Act), or as unaccompanied, at risk of homelessness,
			 and self-supporting, which—(i)shall be distinct from a
			 determination of independence described under paragraph (1)(I); and(ii)may be based on a documented interview with the student if there is no
			 written documentation available.(C)Duration of determinationA student shall receive a determination under paragraph (1)(H) during the school year in which the
			 student initially submits the application.  If a student is determined to
			 be independent under paragraph (1)(H), the student shall be presumed to be
			 independent in subsequent years unless—(i)the student informs the financial aid office that circumstances have changed; or(ii)the financial aid administrator has specific conflicting information about the student's
			 independence.; and(3)by striking paragraph (5) of subsection (e)  and inserting the following:(5)payments made and services provided under part E of title IV of the Social Security Act, including
			 the value of vouchers for education and training made available under
			 section 477 of such Act, and any payments made directly to youth as
			 part of an extended foster care program pursuant to such part E; and.GGeneral provisions481.DefinitionsSection 481 (20 U.S.C. 1088) is amended—(1)by striking subsection (d);(2)in the subsection heading of subsection (f), by striking Definition of;(3)by redesignating subsections (b), (c), (e), and (f) as subsections  (f), (m), (c), and (d),
			 respectively, and transferring such subsections to be in alphabetical
			 order based on  subsection designation;(4)by inserting after subsection (a) the following:(b)Commission, bonus, or other incentive paymentFor purposes of this title, the term commission, bonus, or other incentive payment means a sum of money or something of value, other than a fixed salary or wages, paid to or given
			 to a person or an entity for services rendered.; (5)by inserting after subsection (d), as redesignated  and transferred by paragraph (3), the
			 following:(e)Eligible military service(1)In GeneralThe term eligible military service—(A)in the case of a member of a regular component of the Armed Forces, means full-time duty in the
			 Armed Forces, other than active duty for training (as defined in section
			 101 of title 38, United States Code) of  30 days or
			 less;(B)in the case of a member of the reserve components of the Armed Forces, means service on active duty
			 under a call or order to active duty under—(i)section 688, 12302, 12304, or 12322 of title 10, United States Code;(ii)subsection (a), (d), or (g) of section	12301 of title 10, United States Code; or(iii)section 712 of title 14, United States Code;(C)in the case of a member of the Army National Guard of the United States or Air National Guard of
			 the United States, means, in addition to service described in subparagraph
			 (B), full-time service—(i)in the National Guard of a State for the purpose of organizing, administering, recruiting,
			 instructing, or training the National Guard; or(ii)in the National Guard under section 502(f) of title 32, United States Code, when authorized by the
			 President or the
			 Secretary of Defense for the purpose of responding to a national emergency
			 declared by the President and supported by Federal funds; and(D)in the case of a servicemember who is a commissioned officer of the Public Health Service or the
			 National Oceanic and Atmospheric Administration, active service.(2)ExclusionsThe term eligible military service does not include any period during which an individual—(A)was assigned full-time by the Armed Forces to a civilian institution for a course of education that
			 was substantially the same as established courses offered to civilians;(B)serves as a cadet or midshipman at one of the military service academies of the United States; or(C)serves under the provisions of section 12103(d) of title 10, United States Code, pursuant to an
			 enlistment in the Army National Guard or the Air National Guard, or as a
			 Reserve for service in the Army Reserve, Navy Reserve, Air Force Reserve,
			 Marine Corps Reserve, or Coast Guard Reserve.; (6)by inserting after subsection (f), as redesignated and transferred by paragraph (3), the following:(g)Institution affiliateFor purposes of this title, the term institution affiliate means any person or entity that controls, is controlled by, or is under common control with, an
			 institution of higher education.(h)Military ordersFor purposes of this title, the term military orders, when used with respect to a member of the Armed Forces, means official military orders, or any
			 notification,
			 certification, or verification from the member's commanding officer, with
			 respect to the member's current or future military duty status.(i)Revenue-Sharing arrangementFor purposes of this title, the term revenue-sharing arrangement  means an arrangement between an institution of higher education and third party under which—(1)the third party provides, exclusively or nonexclusively, educational products or services to
			 prospective students or students attending the
			 institution of higher education; and(2)the third party or institution of higher education pays a fee or provides other material benefits,
			 including revenue- or profit-sharing, to the institution of higher
			 education or third party in connection with the educational products or
			 services provided to prospective students or students attending the
			 institution of higher education.(j)Securing enrollments or securing or awarding financial aid(1)In generalFor purposes of this title, the term securing enrollments or securing or awarding financial aid—(A)means any activity carried out by a person or entity for the purpose of the admission or
			 matriculation of
			  a student to an institution of higher education or the award of financial
			 aid to a student that occurs at any time until the student has completed
			 the student's educational program at an institution;(B)includes contact in any form with a prospective student, such as contact through preadmission or
			 advising activities,
			 scheduling an appointment to visit the
			 enrollment office or any other office of the institution, attendance at
			 such an appointment, or involvement in a prospective student's signing of
			 an enrollment agreement or financial aid application; and(C)does not include making a payment to a third party for the provision of student
			 contact information for prospective students, as long as  such payment is
			 not based on—(i)any additional conduct or action by the third party or any prospective student, such as
			 participation in preadmission or advising activities, scheduling an
			 appointment to visit the enrollment office or any other office of the
			 institution or attendance at such an appointment, or the signing, or being
			 involved in the signing, of a prospective student's enrollment agreement
			 or financial aid application; or(ii)the number of students (calculated at any point in time of an educational program) who apply for
			 enrollment, are awarded financial aid, or are enrolled for any period of
			 time, including through completion of an educational program.(k)Service providerFor purposes of this title, the term service provider means	any State, person, or entity that enters into a
			 contract with an eligible institution to administer any aspect of the
			 institution's participation in any program under this title, including—(1)securing enrollments or securing or awarding financial aid;(2)student performance in educational coursework;(3)student graduation;(4)job placement of students; or(5)any other academic facet of a student’s enrollment in an institution of higher education.(l)Student default
				riskFor purposes of this title, the term student default risk means a risk that
				is reflected as a percentage that is calculated by taking an
			 institution's
				3-year cohort default rate, as defined in section 435(m), for the
			 most recent
				fiscal year available, and multiplying it by the percentage of
			 students
				enrolled at such institution receiving a Federal student loan
			 authorized under
				this title during the previous academic year..482.Standard notification format for delinquent borrowers; explanation of benefits of Federal loansPart G of title IV (20 U.S.C. 1088 et seq.) is amended by inserting after section 483 the
			 following:483A.Standard notification format for delinquent borrowers; explanation of benefits of Federal loans(a)Standard notification format for delinquent borrowers
								(1)In
				generalThe Secretary, in consultation with the Director of the Bureau of Consumer
			 Financial
			 Protection, shall develop and submit for consumer testing in accordance
			 with section 483C, a standard format to be used to notify, by writing and
			 by
			 telephone,  any borrower	who is
			 delinquent, or at risk of becoming delinquent, on loans made, insured, or
			 guaranteed under part B or D of the
			 borrower's repayment options, including deferment,
			 forbearance, the income-based repayment plan available under section 493C,
			 loan forgiveness opportunities, and, if applicable, the possibility for
			 loan discharge.
								(2)ContentsTo the extent practicable, the information provided through the standard format to borrowers
			 described in paragraph (1) shall
			 include all terms, conditions, fees, and costs associated with the
			 available 
			 repayment plans in a format that allows the borrower to compare the
			 borrower's current repayment plan with the alternatives.(b)Explanation of the benefits of Federal loansThe Secretary, in consultation with the Director of the Bureau of Consumer Financial Protection,
			 shall prepare and make
			 available to eligible institutions, for disclosure in accordance with
			 section 485(l)(2)(L)(ii), a written
			 explanation of the benefits that are unique to Federal student loans
			 (including
			 repayment plans, loan forgiveness, and loan deferment) and a description
			 of the
			 loan terms that borrowers should examine carefully if considering a
			 private
			 education loan..483.Institutional financial aid award letter(a)In generalPart G of title IV (20 U.S.C. 1088 et seq.) is further amended by
			 inserting after section 483A, as added by section 482, the following:483B.Institutional financial aid award letters(a)Standard
				formatThe Secretary, in consultation with the heads
				of relevant Federal agencies, shall develop a standard format for
			 financial aid
				award letters based on recommendations from representatives
			 of
			 students,
				students’ families, institutions of higher education, secondary
			 school and
				postsecondary education counselors, and nonprofit consumer
				groups.(b)Key required
				contents for financial aid award lettersThe standard format developed under
				subsection (a) shall include, in a consumer-friendly manner that is
			 simple and
				understandable, the following items clearly separated from each
			 other and
				listed on the first page of the financial aid award letter in
			 either
			 electronic
				or written format:
									(1)Information on
				the student's cost of attendance based on the most current costs
			 for the
				academic period covered by the financial aid award letter,
			 including
			 the
				following expenses (as determined under section 472):
										(A)Tuition and fees.
										(B)Room and board
				costs.
										(C)Books and
				supplies.
										(D)Transportation.
										(E)Miscellaneous
				personal expenses.
										(2)(A)The amount of
				financial aid that the student would not have to repay, such as
			 scholarships,
				grant aid offered under this title, or grant aid offered by the
			 institution, a State, or
			 an outside
				source to the student for such academic period;(B)a
			 disclosure that such
				financial aid does not have to be repaid and whether the student
			 can expect to
				receive similar amounts of such financial aid for each academic
			 period the
				student is enrolled at the institution; and
										(C)in the case of any institution that has a policy or practice of front-loading grant aid, a
			 disclosure of that practice and that the student may receive less grant
			 aid in future academic terms.(3)The net price
				that the student, or the student's family on behalf of the student,
			 will have
				to pay for the student to attend the institution for such academic
			 period,
				equal to the difference between—
										(A)the cost of
				attendance as described in paragraph (1) for the student for
			 such
			 academic
				period; and
										(B)the amount of
				financial aid described in paragraph (2) that is included in the
			 financial aid
				award letter.
										(4)The amount of work study
				assistance, including such assistance  available under part C, the
			 likelihood of	finding employment opportunities on campus, and a
			 disclosure that the
			 aid must be earned by
			 the student
				and the assistance offered is subject to the
			 availability of
				employment opportunities.
									(5)The types and
				amounts of loans under part D or E that the
			 institution
			 recommends
				for the student for such academic period, including—(A)a disclosure that such
			 loans have to
				be repaid;(B)a disclosure that the student can borrow a lesser amount
			 than the
				recommended loan amount;(C)a clear use of the word loan to describe
				the recommended loan amounts;(D)personalized information showing estimates of the borrower’s anticipated monthly payments and the
			 difference in total interest paid and total payments under each plan;(E)a disclosure that Federal loans cannot be discharged in bankruptcy except in cases of extreme
			 or undue hardship; and(F)a disclosure that the student may be eligible for longer
			 repayment
				terms, such as extended or income-based repayment plans, and that
			 longer
			 repayment terms
				may result in the student paying more money over the life of the
			 loans.
										(6)Where a student
				or the student’s family can seek additional information regarding
			 the financial
				aid offered, including contact information for the institution’s
			 financial aid
				office and the Department's website on financial aid.
									(7)A disclosure that
				Federal student loans offer generally more favorable terms and
			 beneficial
				repayment options than private education loans so students should
			 examine
				available Federal student loan options before applying for private
			 education
				loans, and an explanation to be written by the Secretary, in
				consultation with the heads of relevant Federal agencies of—(A)the
			 benefits
				unique to Federal student loans, including various repayment plans,
			 loan
				forgiveness, and loan deferment; and(B)the loan terms and conditions to examine carefully, if
				considering a private education loan.
										(8)The deadline and
				summary of the process, if any, for accepting the financial aid
			 offered in the
				financial aid award letter.
									(9)The academic
				period covered by the financial aid award letter and a clear
			 indication whether
				the aid offered is based on full-time or part-time enrollment.
									(10)With respect to
				institutions where more than 30 percent of enrolled students borrow
			 loans to
				pay for their education, the institution’s most recent cohort
			 default rate, as
				defined in section 435(m), compared to the most recent national
			 average cohort
			 default rate.
									(11)Any other
				information the Secretary, in consultation with the
			 heads of
				relevant Federal agencies, determines necessary so that students
			 and parents
				can make informed loan borrowing decisions, including quality
			 metrics such as
				percentage of students at the institution who take out student
			 loans and
				average debt at graduation for students at the
				institution.(c)Other required
				contents for the financial aid award letterThe standard format for a financial aid award letter developed under
				subsection (a) shall also include the following information, in a
			 concise format determined by
			 the
			 Secretary, in consultation with the heads of relevant Federal
			 agencies:
									(1)A concise summary
				of the terms and conditions of financial aid recommended under
			 paragraphs (2),
				(4), and (5) of subsection (b), and a method to provide students
			 with
				additional information about such terms and conditions, such as
			 links to the
				supplementary information.
									(2)At the
				institution’s discretion, additional options for paying for the net
			 price amount
				listed in subsection  (b)(3), such as the amount recommended to be
			 paid by the
				student or student’s family, Federal Direct PLUS Loans, or private
			 education loans. If
				the institution recommends private education loans, the financial
			 aid
			 award letter
				shall contain the additional following general disclosures:
										(A)The availability
				of, and the student’s potential eligibility for, additional Federal
			 financial
			 assistance
				under this title.
										(B)The impact of a
				proposed private education loan on the student’s potential
			 eligibility for
				other financial assistance, including Federal financial assistance
			 under this title.
										(C)The student’s
				ability to select a private educational lender of the student’s
			 choice.
										(D)The student's
				right to accept or reject a private education loan within the
			 30-day period
				following a private educational lender’s approval of a student’s
			 application
				and a student’s 3-day right-to-cancel period.
										(E)With respect to
				dependent students, any reference to private education loans shall
			 be
				accompanied by information about the recommended family
			 contribution and the
				availability of, and terms and conditions associated with, Federal
			 Direct PLUS
				Loans 
				for the student's parents regardless of family income, and of the
			 student’s
				increased eligibility for Federal student loans under this title if
			 the student's
			 parents are not
				able to borrow under the Federal Direct PLUS Loan program.
										(3)The following
				disclosures:
										(A)That the
				financial aid award letter only contains information for 1
			 academic
			 period and
				the financial aid offered in following academic periods may change,
			 unless the
				institution is offering aid that covers multiple academic periods.
										(B)How
				non-institutional scholarships awarded to the student affect the
			 financial aid
				package offered to the student.
										(C)A concise summary
				of any Federal or institutional conditions required to receive and
			 renew
				financial aid and a method to provide students with additional
			 information
				about these conditions, such as links to the supplementary
			 information.
										(d)Additional
				requirements for financial aid award letterIn addition to the
				requirements listed under subsections (b) and (c), the financial
			 aid award letter shall meet the following requirements:
									(1)Clearly
				distinguish between the aid offered under paragraphs (2), (4), and
			 (5)
			 of
				subsection (b), by including a subtotal for the aid offered in each
			 of such
				paragraphs and by refraining from commingling the different
			 types
			 of aid
				described in such paragraphs.
									(2)Use standard
				definitions and names for the terms described in subsection (b)
			 that are
				developed by the Secretary in consultation with the
			 heads of
				relevant Federal agencies, representatives of institutions of
			 higher education,
				nonprofit consumer groups, students, and secondary school and
			 higher education
				guidance counselors, not later than 3 months after the date of
			 enactment of the Higher Education Affordability Act.
									(3)If an
				institution’s recommended Federal student loan aid offered under
			 subsection (b)(5)
				is less than the maximum amount of Federal assistance available to
			 the student under parts D and E,  provide additional information on
			 Federal student loans,
			 including the
				types and amounts for which the student is eligible in an attached
			 document or
				webpage.
									(4)Use standard
				formatting and design  to ensure—
										(A)that figures
				described in paragraphs (1) through (5) of subsection (b) are in
			 the same font,
				appear in the same order, and are displayed prominently on the
			 first page of
				the financial aid award letter whether produced in written or
			 electronic format;
				and
										(B)that the other
				information required in subsections (b) and (c) appears in a
			 standard format
			 and design on
				the financial aid award letter.
										(5)Include an
				attestation that the student has accessed and read the financial
			 aid award letter, if provided to the student in electronic format.
									(6)Include language
				developed by the Secretary, in consultation with the
			 heads of
				relevant Federal agencies, notifying eligible students that they
			 may be
				eligible for education benefits, and where they can locate more
			 information
				about such benefits, described in the following provisions:
										(A)Chapter 30, 31,
				32, 33, 34, or 35 of title 38, United States Code.
										(B)Chapter 101, 105,
				106A, 1606, 1607, or 1608 of title 10, United States Code.
										(C)Section 1784a,
				2005, or 2007 of title 10, United States Code.
										(e)Additional
				informationNothing in this section shall preclude an institution
				from supplementing the financial aid award letter with additional
			 information as 
				long as such additional information supplements the financial aid
			 award letter
				and is not located on the financial aid award letter, except as
			 provided in subsection (c)(2).
								(f)Consumer
				testingThe financial aid award letter under this section shall undergo consumer testing  in accordance
			 with section
			 483C.	The Secretary, in
			 consultation with the
				heads of relevant Federal agencies, representatives of institutions
			 of higher
				education, nonprofit consumer groups, students, and secondary
			 school and higher
				education guidance counselors, shall develop multiple designs and
			 formatting, subject to the requirements of subsection (d)(4), of the
			 financial aid award letter to be used for consumer testing not
			 later
			 than 6 months
				after the date of enactment of the Higher Education Affordability Act.
								.(b)Conforming amendmentSection 484 of the Higher Education Opportunity Act (20 U.S.C. 1092 note) is repealed.483A.Consumer testingPart G of title IV (20 U.S.C. 1088 et seq.) is further amended
			 by inserting after section 483B, as added by section 483, the following:483C.Consumer testing
							(a)Establishment
			 of consumer testing processNot later than 6 months after the date of
			 enactment of the Higher Education Affordability Act, and every 5 years thereafter,  the Secretary shall establish, in consultation with the heads of
			 relevant Federal agencies,  a process for
			 consumer testing each of the following:(1)The universal net price calculator established under section 132(h)(7).(2)The College Scorecard established under section 133.(3)The initial model form of postsecondary education information required under section 405A(g) for
			 the initial consumer testing, and the postsecondary education information
			 form under section 405A(h) for all subsequent consumer testing.(4)The initial model form of postsecondary education information required under section 405B(g) for
			 the initial consumer testing, and the postsecondary education information
			 form under section 405B(h) for all subsequent consumer testing.(5)The master promissory note.(6)The standard notification format for borrowers who are delinquent or at risk of being delinquent
			 under section 483A.(7)The institutional financial aid award letter  required under section 483B.(8)The methodology for comparing institutions based on the speed-based repayment rate under section
			 483D(c)(4)(A).(9)Online entrance, exit, and
			 interim loan counseling tools, including the Department of  Education's
			 Financial Awareness
			 Counseling Tool and other online tools  that may be used, and any
			 disclosures that may be provided,
			 during
			 the counseling that is required under subsections (b), (l), and (n) of
			 section
			 485.
								(10)The personalized periodic statement required for borrowers who are  automatically enrolled into an
			 income-based
			 repayment plan under section 493C(d)(1)(D).(11)Any consent form or any online tool required for consent of borrowers with $0 payment under
			 paragraph
			 (1)(C)(ii)(II) or (3)(B) of section 493C(d).(b)Participants in
			 Consumer TestingThe consumer
			 testing process for a product described in subsection (a) shall include,
			 as the Secretary determines necessary for the product—
								(1)representatives of students (including
			 low-income students, first generation college students, students
			 underrepresented in higher education (including students from ethnic and
			 racial minorities), adult students,
			 and
			 prospective students);
								(2)students’ families (including low-income
			 families, families with first generation college students, families with
			 students who are underrepresented in higher education (including students
			 from ethnic and racial minorities), and families
			 with
			 prospective students);
								(3)representatives of institutions of higher education, including faculty;
								(4)secondary school and postsecondary education counselors;(5)postsecondary financial aid officers;
			 and
								(6)nonprofit consumer groups.(c)Use of consumer
			 testing resultsThe Secretary
			 shall use the results of the consumer testing in the final
			 development of each product described in subsection (a), and may modify
			 the
			 definitions, terms, formatting, and design of any product tested under
			 this section based on the results of the consumer testing before
			 finalizing the product.(d)Report to
			 CongressNot later than 3
			 months after the date any consumer testing under this section
			 concludes, the Secretary shall submit to the authorizing committees a
			 report that contains the results of such consumer testing..483B.Loan repayment rate and speed-based repayment ratePart G of title IV (20 U.S.C. 1088 et seq.) is further amended by
			 inserting after section 483C, as added by section 484,  the following:483D.Loan repayment rate and speed-based repayment rate(a)DefinitionsIn this section:(1)Amount paidThe term amount paid, when used with respect to a covered Federal student loan, means the amount paid of the
			 outstanding balance, 
			 calculated by determining the difference between the original outstanding
			 balance on the loan and the current loan balance on the loan.(2)Cohort loanThe term cohort loan, when used with respect to an institution,  means a covered Federal student loan in the 2-year
			 loan repayment cohort identified for the institution under subsection
			 (b)(2) for a fiscal year.(3)Covered Federal student loanThe term covered Federal student loan means—(A)a loan made, insured, or guaranteed under part B or D that is issued to a student borrower; or(B)the portion of a loan made under section 428C or a Federal Direct Consolidation Loan that is used
			 to repay a loan described in subparagraph (A).(4)Current loan balanceThe term current loan balance means the sum of the  current outstanding  balance due on a covered Federal student loan,
			 as of the date on which a rate determination under this section is being
			 made,	plus the accrued and unpaid
			 interest balance on the loan as of such date.(5)Original outstanding balanceThe term original outstanding balance, when used with respect to a covered Federal student loan, means the total amount
			 of the
			 outstanding balance of the loan,
				including capitalized interest and any unpaid accrued interest that
			 has not been capitalized, as of the date that the loan entered repayment.(6)Payments-made
				loanThe term payments-made loan means a covered  Federal student loan that has never been in default (or, in
			 the case of
				a loan described in paragraph (3)(B), neither
				the consolidation loan nor any underlying loan have ever
			 been in
				default), where—(A)payments made by a borrower during the most
			 recently
				completed fiscal year reduce the outstanding balance of the loan 
			 (which, in the case of a loan described in paragraph (3)(B), shall be
			 deemed to mean reducing the outstanding balance of the entire
			 consolidation loan) to an amount that is less than the outstanding
			 balance of
				the loan at the beginning of that fiscal year; or(B)the borrower of the loan is
				in the process of qualifying for public service loan forgiveness
			 under section
				455(m) and submits an employment certification to the Secretary
			 that
				demonstrates the borrower is engaged in a public service job and
			 the borrower
				made qualifying payments, as determined under such section,  on the
			 loan during the most recently
			 completed fiscal
				year.(b)Loan repayment rate(1)Method of calculationEach fiscal year,  the Secretary shall determine the loan repayment rate for each institution of
			 higher
			 education that
				is participating in a program under this title or seeking to regain
			 eligibility
				to participate in a program under this title by using the loan
			 cohort identified under paragraph (2) to calculate the loan
			 repayment
			 rate, in accordance with paragraph (3).(2)Determination of loan cohort(A)In generalFor purposes of calculating the loan repayment rate for a fiscal year under this subsection, the
			 2-year loan repayment cohort for an institution of higher education shall
			 consist of all covered Federal student loans of the institution that are
			 in their third year of repayment or in their fourth year of repayment,
			 except as provided in subparagraph (B).(B)Special rules and exclusions(i)Special rule for medical and dental studentsNotwithstanding subparagraph (A), a covered Federal student loan for any borrower who is a
			 professional or graduate student enrolled in a program of study that
			 requires a medical internship or residency shall be included in the loan
			 cohort when the loan is in its sixth and seventh years of
			 repayment.(ii)ExclusionsThe Secretary shall exclude from a loan cohort for a fiscal year any covered
			 Federal student loan
			 that would otherwise qualify, if the loan—(I)was discharged	under
			 subsection (a)(1) or
				(d) of section 437 as a result of the death of the borrower; or
											(II)was assigned or transferred to the Secretary and is being
			 considered for
				discharge as a result of the total and permanent disability of the
			 borrower, or
				was discharged by the Secretary on that basis, under section
			 437(a).(iii)Treatment of deferments and forbearance(I)In generalThe Secretary shall treat  any period during which a covered Federal student loan is in deferment
			 or forbearance
			 under this title as a period of repayment for purposes of this subsection,
			 except as provided in subclause (II).(II)Exception for in-school defermentThe Secretary shall not include any period during which
			 payments on a covered Federal student loan
			 are deferred under section 428(b)(1)(M)(i), 428B(d)(1)(A)(i), or
			 455(f)(2)(A)  in determining the borrower's
			 period of
			 repayment for purposes of paragraph (1), subject to subclause (III).(III)No exception for certain short term programs of studySubclause (II) shall not apply in any case where a deferral described in such subclause is due to a
			 borrower's
			 enrollment, after completion of the program for which the loan was made,
			  in  a program of study of less than 6 months in duration.(iv)Treatment of consolidation loansFor each covered Federal student loan that is a loan described in subsection (a)(3)(B), the
			 Secretary shall—(I)determine the original
				outstanding balance for each original covered Federal
			 student
			 loan that
			 comprises the consolidation loan;(II)determine the date that the repayment period began, in accordance with this subparagraph,	for
			 each
			 such original loan;(III)include, in determining the duration of the repayment period under this paragraph for the
			 underlying loan, the period during which the original loan was in
			 repayment and the period during which the consolidation loan was in
			 repayment; and(IV)include the amount determined under subclause (I) for each underlying loan in the calculations
			 under this
			 paragraph for the appropriate fiscal year based on the repayment period
			 for the underlying loan.(3)Formula for loan repayment rate
									(A)In
				generalFor purposes of this section, the loan repayment rate
				for an institution for a fiscal year shall be equal to the
			 proportion that—
										(i)the sum of—(I)the
				total original outstanding balance of all covered Federal
			 student loans in the
			 loan cohort of the institution for such  fiscal year that are paid in
			 full in accordance with subparagraph (B);  and(II)the total original outstanding balance
			 of all
				payments-made loans  in the loan cohort for such
			 year; bears
			 to
											(ii)the total original
				outstanding balance of all loans in the loan cohort for
			 such year.
										(B)Loans Paid in
				Full
										(i)In
				GeneralFor purposes of paragraph (1)(A), a loan paid in full
				is a covered Federal student loan in the loan cohort that—
											(I)has never been in
				default (or in the case of a loan described in subsection
			 (a)(3)(B), neither the
			 consolidation
				loan nor any original loan comprising the consolidation loan has
			 ever been in default);
			 and(II)has been paid in
				full by a borrower.
											(ii)Consolidation
				loans and refinancingA covered Federal student loan described in subsection (a)(3)(B) or consolidated under
			 another
				refinancing process provided for under this Act, is not counted as
			 a loan paid
				in full for purposes of this subparagraph until the consolidation
			 loan or other
				financial instrument is paid in full by the borrower.(4)PublicationThe Secretary shall
			 make the loan
				repayment rate for each institution of
			 higher
			 education participating in a program under this title or seeking to regain
			 eligibility
				to participate in a program under this title publicly available on
			 the
				College Navigator website of the Department, or any successor
			 website, and the website for the National Center for Education
			 Statistics.(c)Speed-Based repayment rate(1)PurposeThe purpose of the speed-based repayment rate under this subsection is to provide an estimate of—(A)the annual rate at which
			 student borrowers at an institution of higher education are repaying their
			 loans under part B and D; and(B)the total
			 expected time it takes student borrowers to repay their loans.(2)In generalIn order to provide additional information regarding loan repayment, the Secretary shall, for each
			 fiscal year—(A)determine the speed-based  repayment rate for each institution of higher education that is
			 participating in a program under this title or seeking to regain
			 eligibility to participate in a program under this title;(B)determine the information required for the comparison methodology established by the Secretary
			 under paragraph (4); and(C)publish the most recently available  speed-based repayment rate and the comparison information
			 under paragraph (4) for each such institution	on the College Scorecard,
			 in accordance with section 133(d)(3), and on the College Affordability and
			 Transparency Center website, or any successor website, of the Department.(3)Determination of speed-based repayment rateIn order to provide additional information regarding loan repayment and determine the speed-based 
			 repayment rate  required under paragraph (2)(A) for an institution of
			 higher education, the Secretary shall, for each
			 fiscal year—(A)determine the percentage paid of the total original outstanding balance of all cohort
			 loans	of the institution  for the fiscal year (including, for purposes of
			 calculating the speed-based repayment rate only,  all loans that  would be
			 cohort loans for such fiscal year
			 if the loans were not in delinquency, forbearance, deferment, or default)
			 for which the
			 determination
			 is being made, by dividing—(i)the amount paid of all such cohort loans of the institution	for such year; by(ii)the total original outstanding balance of all such cohort loans of the institution for such
			 year; and(B)divide such percentage by the average number of years in repayment for the cohort loans of the
			 institution, rounded to the nearest month and weighted based on the dollar
			 amount of the current loan balance of each cohort loan.(4)Comparison methodology for disclosure purposes(A)In generalThe
			 Secretary shall establish a methodology for comparing similar institutions
			 of higher education based on the speed-based repayment rate. The
			 methodology shall—(i)use clear and understandable terms, such as quickly and slowly, to indicate the relative significance of the	speed-based repayment rate of an institution of
			 higher education;(ii)include a projection of the expected time for the average borrower in the loan cohort described in
			 paragraph (3)(A) of each
			 institution to complete repayment at each institution, based
			 on
			 the speed-based repayment rate;(iii)include a comparison of  each institution's expected time of repayment under clause (ii) with the
			 expected times of repayment for similar institutions;(iv)not disaggregate the comparisons based on status as a public, private nonprofit, or proprietary
			 institution of higher education;(v)distinguish the overall speed-based repayment rate of an institution from the speed-based repayment
			 rate of all
			 professional degree programs of the institution; and(vi)calculate a separate speed-based repayment rate for each program at
			 an institution that is subject to gainful employment regulations under
			 section 668.7 of title 34, Code of Federal Regulations.(B)Consumer testingThe Secretary shall submit the methodology described in subparagraph (A)  for consumer testing in
			 accordance with section 483C.(5)Guidance and regulationsThe Secretary may issue guidance and promulgate rules for the purposes of determining the
			 speed-based repayment rate.(6)Authority to adjust formulaNotwithstanding any other provision of this section, the Secretary may adjust the formula for
			 calculating the speed-based repayment rate under paragraphs (2) and (3) to
			 provide a more informative and accurate measure of the speed of
			 repayment.(d)Publication of student default riskEach year, the Secretary shall publish the student default risk for each institution for the most
			 recent fiscal year on the website of the National Center for Education
			 Statistics..483C.One-time FAFSA pilot programPart G of title IV (20 U.S.C. 1088 et seq.) is further amended by
			 inserting after section 483C, as added by section 485,  the following:483E.One-time FAFSA pilot program(a)PurposesThe purposes of this section are—(1)to streamline the annual process by which students apply for Federal financial assistance; and(2)to reduce the need for students to apply for such assistance each year.(b)Pilot program authorizedThe Secretary is authorized to establish a pilot program and select 5 eligible States—(1)in which a student who attends an institution of higher education in
			 the  eligible State  may submit a single Free Application for Federal
			 Student Aid  described in section 483 and as modified under subsection (d)
			 (referred to in this section as the FAFSA), to be used for application to
			 determine the need and eligibility of the student for financial assistance
			 under this title during the official length of the student's
			 proposed postsecondary degree program; and(2)that shall receive a grant in accordance with subsection (e).(c)Eligible StatesThe Secretary shall select 5 eligible States that are	determined by the Secretary
			 to have a strong record of increasing college access and
			 affordability, especially for low-income students, to participate in the
			 pilot program described in subsection (b).  The selection of eligible
			 States shall be based on the extent to which the State has—(1)invested, and continues to invest, significantly in public higher education, resulting in a
			 comparatively lower net price for low-income students;(2)allocated State financial aid primarily on the basis of need; and(3)agreed, as a condition of the State's application for the pilot program under this section, to
			 provide all in-State students (as determined by the State) with an offer
			 for State financial aid that—(A)is valid for  not less than 2 years and not  more than 4 years, as determined by the State; and(B)shall be subject to change only upon certain conditions, such as significant changes in a student's
			 financial circumstances.(d)Single FAFSA submissionThe Secretary shall implement, in consultation with the 5 selected eligible States, a
			 pilot program to streamline the process of application to
			 determine the need and eligibility of a student for financial assistance
			 under this title that incorporates the following:(1)An option for students that are enrolled in an institution of higher education in a selected
			 eligible State to submit a single  FAFSA at the beginning of the student's
			 postsecondary degree program
			 and receive a determination of financial assistance under this title that
			 shall, on a
			 contingent basis, be valid for not less than 2 years and not more than
			 four  years, as determined by the State.(2)The determination of financial assistance under paragraph (1) shall be made in accordance with part
			 F, except
			 that relevant calculations shall be made using a multi-year average, of
			 two or three years, from the most recent tax years for which data are
			 available.	   A student may use previously submitted student and
			 parent taxpayer
			 data to prepopulate the electronic version of the
FAFSA, as described in section 483(f) of the Higher Education Act of 1965 (20 U.S.C. 1090(f)).(3)As a condition of the continued receipt of financial assistance under this section, the Secretary
			 may require a student who submits the single
			 FAFSA to respond to a	short number of questions (which may be determined
			 by the Secretary), on an annual basis, to determine if there is a change
			 in the  financial status of the student  (such as whether the student or
			 the student's parent has experienced a
			 substantial increase in annual income) in order to ensure that the student
			 continues to  receive the
			 appropriate amount of financial assistance under this title.(4)Notwithstanding paragraph (1), a requirement that students who experience significant
			 changes in their financial circumstances, as determined by the Secretary,
			 will be required to resubmit the
			 FAFSA in order to receive a new determination of financial assistance
			 under this title.(5)An income verification process—(A)which the Secretary, through the establishment of a memorandum of understanding with
			 the Secretary of the Treasury, will develop to share the income tax data
			 of a
			 random
			 sample of students who have received Federal assistance under this title,
			 including Federal Pell Grants under section 401 and loans made under part
			 D;(B)to ensure that students who have not resubmitted a FAFSA in accordance with paragraph (4) did not
			 have a significant change in financial circumstances that would have
			 required them to do so;(C)that shall be carried out in a way so as to ensure that no
			 personally identifiable information is made public through the income
			 verification
			 process; and(D)that will be carried out only with the consent of  students, whose consent will be requested as
			 part of the annual
			 response  required under paragraph (3).(6)An option for  students to request professional judgment or resubmit their FAFSA each year, to
			 receive a new determination of  eligibility for financial assistance
			 under this title.(e)Grant amountSelected eligible States that receive a grant under this section shall use grant funds to increase
			 public
			 awareness of, and promote the use of, the single FAFSA that may be
			 submitted under the pilot program to be used for application to
			 determine the need and eligibility of the student for financial assistance
			 under this title during the official length of the student's
			 proposed postsecondary degree program.(f)Supplement not supplantThe grants provided under this section shall be used to supplement, and not supplant, State funds
			 that are used to improve college access and affordability.(g)EvaluationNot later than 3 years after the date of enactment of the Higher Education Affordability Act, and  5 years thereafter, the Secretary shall prepare
			 and submit to the authorizing committees a report that contains an
			 evaluation of the
			 effectiveness of the pilot program under this section in improving college
			 access, increasing
			 FAFSA submission rates, and increasing postsecondary education credit and
			 course accumulation..484.Ability to benefit
					(a)In generalSubsection (d) of
		section 484 (20 U.S.C. 1091) is amended to read as follows:
						
							(d)Students who
		  are not high school graduates
								(1)Student
		  eligibilityIn order for a student who does not have a
		  certificate of graduation from a school providing secondary education, or the
		  recognized equivalent of such certificate, to be eligible for any assistance
		  under subparts 1, 3, and 4 of part A and parts B, C, D, and E of this title, the
		  student shall meet the requirements of one of the following
		  subparagraphs:
									(A)The student is
		  enrolled in an eligible career pathway program and meets one of the following
		  standards:
										(i)The student shall
		  take an independently administered examination and shall achieve a score,
		  specified by the Secretary, demonstrating that such student can benefit from
		  the education or training being offered. Such examination shall be approved by
		  the Secretary on the basis of compliance with such standards for development,
		  administration, and scoring as the Secretary may prescribe in
		  regulations.
										(ii)The student
		  shall be determined as having the ability to benefit from the education or
		  training in accordance with such process as the State shall prescribe. Any such
		  process described or approved by a State for the purposes of this section shall
		  be effective 6 months after the date of submission to the Secretary unless the
		  Secretary disapproves such process. In determining whether to approve or
		  disapprove such process, the Secretary shall take into account the
		  effectiveness of such process in enabling students without high school diplomas
		  or the equivalent thereof to benefit from the instruction offered by
		  institutions utilizing such process, and shall also take into account the
		  cultural diversity, economic circumstances, and educational preparation of the
		  populations served by the institutions.
										(iii)The student
		  shall be determined by the institution of higher education as having the
		  ability to benefit from the education or training offered by the institution of
		  higher education upon satisfactory completion of 6 credit hours or the
		  equivalent coursework that are applicable toward a degree or certificate
		  offered by the institution of higher education.
										(B)The student has
		  completed a secondary school education in a home school setting that is treated
		  as a home school or private school under State law.
									(2)Eligible career
		  pathway programIn this subsection, the term eligible
		  career pathway program means a program that—
									(A)concurrently
		  enrolls participants in connected adult education and eligible postsecondary
		  programs;
									(B)provides
		  counseling and supportive services to identify and attain academic and career
		  goals;
									(C)provides
		  structured course sequences that—
										(i)are articulated
		  and contextualized; and
										(ii)allow students
		  to advance to higher levels of education and employment;
										(D)provides
		  opportunities for acceleration to attain recognized postsecondary credentials,
		  including degrees, industry relevant certifications, and certificates of
		  completion of apprenticeship programs;
									(E)is organized to
		  meet the needs of adults;
									(F)is aligned with
		  the education and skill needs of the regional economy; and
									(G)has been
		  developed and implemented in collaboration with partners in business, workforce
		  development, and economic
		  development..
					(b)Effective date
		and transitionThe amendment made by subsection (a) shall apply to
		students who first enroll in a program of study during the period beginning
		July 1, 2012, and ending June 30, 2019.485.Reasonable collection costs in State court judgmentsSection 484A(b)(1)  (20 U.S.C. 1091a(b)(1)) is amended	by
			 striking reasonable collection costs and inserting reasonable collection costs, which, in the case of a loan made under part D, means collection costs
			 in an amount that is reasonable and that does not exceed the bona fide
			 collection
			 costs associated with such student loan that are actually incurred in
			 collecting the debt against the borrower.
				486.Improved disclosures, counseling, and financial assistance information for students(a)In generalSection 485 (20 U.S.C. 1092) is amended—(1)in subsection
			 (b)—
							(A)in paragraph
			 (1)(A)—
								(i)by
			 striking clause (i) and inserting the following:
									
										(i)personalized information that reflects
				the borrower's actual borrowing circumstances, which shall include—
											(I)the repayment plans available,
				including the income-based repayment option under section 493C and
			 the standard 10-year repayment option under section 428(b)(9)(A)(i) or
			 455(d)(1)(A);
											(II)a description of the different
				features of each plan; and
											(III)personalized information showing
				estimates of the borrower's anticipated monthly payments and the
			 difference in
				total interest paid and total payments under each
				plan;
											; 
								(ii)by redesignating
			 clauses (viii) and (ix) as clauses (x) and (xi), respectively;
								(iii)by inserting
			 after clause (vii) the following:
									
										(viii)a statement that student loans must
				be repaid even if the student does not complete the program in
			 which the student is enrolled;(ix)information and resources related to financial literacy and planning, including budgeting, as
			 determined by the Secretary based on the recommendations of the Secretary
			 of the Treasury in the
			 report submitted under section 1103 of the Higher Education Affordability Act;
										;
				and
								(iv)by adding at the
			 end the following:
									
										(C)The counseling described in
				subparagraph (A)—
											(i)shall be provided in a simple and
				understandable manner that includes mechanisms to check for
			 comprehension;
				and
											(ii)shall be provided—
												(I)during an exit counseling session
				conducted in person; or
												(II)online.
												;
				and
								(B)in paragraph
			 (2)(A)(iv), by striking , address, social security number, references,
			 and driver's license number and inserting , postal address,
			 social security number, references, driver's license number, phone number,
			 and
			 personal electronic mailing address that is not associated with the
			 institution;(2)in subsection (d)(1),  by striking income-sensitive and all that follows through part D and inserting income-based repayment plans for loans made, insured, or guaranteed under part B or made under part
			 D.;(3)in subsection (f)—(A)by striking the subsection heading and inserting Disclosure of campus security and harassment policy and campus crime statistics;(B)in paragraph (6)(A)—(i)by redesignating clauses (iii), (iv), and (v) as clauses (vii), (viii), and (ix), respectively; and(ii)by inserting after clause (ii) the following:(iii)The term commercial mobile service has the meaning given the term in section 332(d) of the Communications Act of 1934 (47 U.S.C.
			 332(d)).(iv)The term electronic communication means any transfer of signs, signals, writing, images, sounds, or data of any nature transmitted
			 in whole or in part by a wire, radio, electromagnetic, photoelectronic, or
			 photooptical system.(v)The term electronic messaging services has the meaning given the term in section 102 of the Communications Assistance for Law Enforcement
			 Act (47 U.S.C. 1001).(vi)The term harassment means conduct, including acts of verbal, nonverbal, or physical aggression, intimidation, or
			 hostility (including conduct that is undertaken in whole or in part,
			 through the use of electronic messaging services, commercial mobile
			 services, electronic communications, or other technology) that—(I)is sufficiently severe, persistent, or pervasive so as to limit a student's ability to participate
			 in or benefit from a program or activity at an institution of higher
			 education, or to create a hostile or abusive educational environment at an
			 institution of higher education; and(II)is based on a student's actual or perceived—(aa)race;(bb)color;(cc)national origin;(dd)sex;(ee)disability;(ff)sexual orientation;(gg)gender identity; or(hh)religion.;(C)by redesignating paragraphs (9) through (18) as paragraphs (10) through (19), respectively; and(D)by inserting after paragraph (8) the following:(9)(A)Each institution of higher education participating in any program under this title, other
			 than a foreign institution of higher education, shall develop and
			 distribute as part of the report described in paragraph (1) a statement of
			 policy regarding harassment, which shall include—(i)a prohibition of harassment of enrolled students by other students, faculty, and staff—(I)on campus;(II)in noncampus buildings or on noncampus property;(III)on public property;(IV)through the use of electronic mail addresses issued by the institution of higher education;(V)through the use of computers and communication networks, including any telecommunications
			 service, owned, operated, or contracted for use by the institution of
			 higher education or its agents; or(VI)during an activity sponsored by the institution of higher education or carried out with the
			 use of resources provided by the institution of higher education;(ii)a description of the institution's programs to combat harassment, which shall be aimed at the
			 prevention of harassment;(iii)a description of the procedures that a student should follow if an incident of harassment
			 occurs; and(iv)a description of the procedures that the institution will follow once an incident of
			 harassment has been reported.(B)The statement of policy described in subparagraph (A) shall address the following areas:(i)Procedures for timely institutional action in cases of alleged harassment, which procedures
			 shall include a clear statement that the accuser and the accused shall be
			 informed of the outcome of any disciplinary proceedings in response to an
			 allegation of harassment.(ii)Possible sanctions to be imposed following the final determination of an institutional
			 disciplinary procedure regarding harassment.(iii)Notification of existing counseling, mental health, or student services for victims or
			 perpetrators of harassment, both on campus and in the community.(iv)Identification of a designated employee or office at the institution that will be responsible
			 for receiving and tracking each report of harassment by a student,
			 faculty, or staff member.; (4)in subsection
			 (l)—
							(A)by striking
			 paragraph (1) and inserting the following:
								
									(1)Disclosure
				required prior to signing master promissory noteEach eligible
				institution shall, prior to obtaining or arranging execution of a 
			 master promissory
			 note for a loan under part D (other than a Federal Direct Consolidation
			 Loan)
			 by a first-time borrower at such institution, ensure that the borrower
			 receives
			 comprehensive
				information on the terms and conditions of the loan and of the
			 responsibilities
				the borrower has with respect to such loan in accordance with
			 paragraph (2).
				Such information—
										(A)shall be provided
				through the use of interactive programs that include mechanisms to
			 check the borrower's comprehension
				of the terms and conditions of the borrower’s loans under part D,
			 using simple
				and understandable language and clear formatting; and
										(B)shall be
				provided—
											(i)during an
				entrance counseling session conducted in person; or
											(ii)online.
											;
				
							(B)in paragraph (2)—(i)in subparagraph (H), by striking within the regular time for program completion; and(ii)by adding at the end the following:
									
										(L)(i)A disclosure that
				Federal student loans offer generally more favorable terms and
			 beneficial
				repayment options than private education loans, an explanation of
			 the
				difference and relevance between student loans with a fixed
			 interest rate as
				compared to student loans with a variable interest rate, and a
			 recommendation
				that students examine available Federal student loan options before
			 applying
				for private education loans.
											(ii)The explanation of the benefits provided under Federal student loans developed by the Secretary
			 under section 483A(b).
											(M)An explanation,
				if applicable, that a student may refuse all or part of a student
			 loan available
				under part D, which could help minimize
			 the
				student's debt obligations.
										(N)Information
				relating to the institution's cohort default rate, including—
											(i)the cohort
				default rate, as defined in section 435(m), of the institution;(ii)an easy to
				understand explanation of the cohort default rate;
											(iii)the percentage
				of students at the institution of higher education who borrow
			 Federal student
				loans under this title;
											(iv)the national
				average cohort default rate (as determined by the Secretary in
			 accordance with
				section 435(m));
											(v)in the case of an institution with a cohort
				default rate that is
			 greater than
				the national average cohort default rate (as described in clause
			 (iv)), a disclosure to
				the student that the institution's cohort default rate is above the
			 national
				average; and(vi)in the case of an institution with a cohort default rate that is greater than 30 percent, a
			 disclosure to the students that if the cohort default rate remains greater
			 than 
			 30 percent for the 3 consecutive years—(I)the institution will lose institutional
			 eligibility for the purposes of programs authorized under this title; and(II)the student will no longer  be able to receive Federal
			 financial aid at that institution.(O)Information
				relating to the institution's speed-based loan repayment rate,
			 including—
											(i)the speed-based loan repayment rate, as described in section 483D(c), of the institution and, if
			 applicable, the speed-based loan repayment rate of each program at
			 the institution that is subject to gainful employment regulations under
			 section 668.7 of title 34, Code of Federal Regulations;(ii)an easy to understand description of what a speed-based loan repayment rate is;(iii)the national average speed-based loan repayment rate, as determined by the Secretary in
			 accordance with section 483D(c);  and(iv)in the case of an institution with a speed-based loan repayment rate that is below the national
			 average  speed-based loan repayment rate (as described in clause (iii)),
			  a disclosure to the student that the institution's speed-based loan
			 repayment rate is below the national average.(P)In the case of an institution with a school default risk for a fiscal year, as calculated by the
			 Secretary, of 0.1 or higher, an explanation of the obligations of the
			 institution under section 487(a)(32)(A).(Q)The percentages of
				students at the institution who obtain a degree or certificate
			 within 100 percent of the normal time for completion of the student's
			 program, and who obtain a degree or certificate within 150
				percent of the normal time for completion of, the student's
				program.(R)Information and resources related to financial literacy and planning, including budgeting, as
			 determined by the Secretary based on the recommendations of the Secretary
			 of the Treasury in the
			 report submitted under section 1103 of the Higher Education Affordability Act.
										;
				and
								(C)by adding at the
			 end the following:
								
									(3)Borrower
				Contact Information(A)In generalEach eligible institution shall—(i)require that
				a borrower who applies for a loan under this title to attend the
			 institution on or after
				the date of enactment of the Higher Education Affordability Act submit to the institution, during the entrance
				counseling required by this subsection, the borrower's contact
			 information at
				the time of the entrance counseling, including the borrower's phone
				number and the borrower's postal address; and(ii)request that the borrower provide a personal electronic mailing address of the borrower that is not
			 associated
			 with the institution.(B)Borrower responsibilityA borrower receiving  entrance counseling under this subsection shall provide the institution with
			 the personal electronic mailing address described in subparagraph (A)(ii)
			 and shall update the borrower's contact information as necessary  to
			 ensure that the information remains accurate.;
				and(5)by adding at the
			 end the following:
							(n)Additional
				notifications and counseling for borrowers
									(1)Annual
				notificationsEach eligible
				institution shall, not less than once every year while a student is
			 enrolled in
				the institution, carry out the notification requirements described
			 in
				subparagraphs (A) through  (G) with respect to a borrower of
			 a loan made,
				insured, or guaranteed under part B (other than a loan made
			 pursuant to section
				428C) or made
				under part D (other than a Federal Direct Consolidation Loan). Such
			 notification
			 requirements
				may be fulfilled by notifications provided at the same time as
			 existing methods
			 of
				communication, such as by accompanying the annual financial aid
			 award letter, subject to subparagraph (E).
										(A)Student loan
				balance; loan termsThe eligible institution shall provide the
				borrower with a written notification of—
											(i)the borrower's
				outstanding balance of principal and interest owing on any loan
			 made, insured,
				or guaranteed under this title;
											(ii)the borrower's
				repayment options;
											(iii)a disclosure
				that Federal student loans offer generally more favorable terms and
			 beneficial
				repayment options than private education loans, an explanation of
			 the
				difference and relevance between student loans with a fixed
			 interest rate as
				compared to student loans with a variable interest rate, and a
			 recommendation
				that students examine available Federal student loan options before
			 applying
				for private education loans; and
											(iv)the explanation of the benefits provided under Federal student loans developed by the Secretary
			 under section 483A(b).(B)Federal direct
				stafford loan eligibilityIn addition to the notifications under
				subparagraph (A) and under subparagraph (C), if applicable, in the
			 case of a
				borrower described in paragraph (1) who qualifies for a Federal
			 Direct Stafford
				Loan and who was a new borrower on or after July 1, 2013, the
			 institution shall
				provide—
											(i)a written
				notification of the period of time that the borrower has remaining
			 before the
				borrower will not be eligible for a Federal Direct Stafford Loan in
			 accordance
				with section 455(q) because the period of time for which the
			 borrower has
				received Federal Direct Stafford Loans, in the aggregate, exceeds
			 the period of
				enrollment described in section 455(q)(3); and
											(ii)a written
				notification to such student when the period of time for which the
			 borrower has
				received Federal Direct Stafford Loans, in the aggregate, reaches—
												(I)except as
				provided in subclause (II) or (III), a period equal to 100 percent
			 of the
				published length of the educational program in which the student is
				enrolled;
												(II)in the case of a
				borrower who was previously enrolled in 1 or more other educational
			 programs
				that began on or after July 1, 2013, a period equivalent to
				2/3 of the maximum period of time that the borrower is
				eligible to receive a Federal Direct Stafford Loan, as calculated
			 in accordance
				with section 455(q)(3)(A)(ii); or
												(III)in the case of
				a borrower who was or is enrolled on less than a full-time basis or
			 in the case
				of a borrower whose course of study or program is described in
			 paragraph (3)(B)
				or (4)(B) of section 484(b), a period equivalent to 2/3 of
				the maximum period of time that the borrower is eligible to receive
			 a Federal
				Direct Stafford Loan, as calculated in accordance with section
				455(q)(3)(B).
												(C)Federal Pell Grant
				eligibilityIn addition to the notifications under subparagraph
				(A) and under subparagraph (B), if applicable, in the case of a
			 borrower
				described in paragraph (1) who is receiving a Federal Pell Grant,
			 the
				institution shall provide a written notification to such borrower
			 of the student's remaining period of eligibility for a Federal Pell Grant
			 in accordance with section 401(c)(5).
										(D)Confirmation of
				receipt of notificationEach eligible institution shall require
				the borrower, for each applicable notification described in this
			 paragraph, to
				provide written confirmation (including through electronic means)
			 that the
				borrower has received the notification and understands the
			 information
				contained in that notification.
										(E)Notifications
				by certain institutionsIn the case of an institution described
				in paragraph (2), the notification requirements under this
			 paragraph
				(including the confirmation of notification described in
			 subparagraph (D))
				shall be carried out annually during the interim in-school
			 counseling described
				in paragraph (2).(F)Additional loan counseling requirements for certain student borrowers(i)Borrowers in need of additional loan counselingA borrower shall be subject to the requirements described in clause (iii) if—(I)the borrower has a loan made, insured, or guaranteed under part B (other than a loan made pursuant
			 to section 428C or a loan made on behalf of a student pursuant to section
			 428B) or made under part D (other than a Federal Direct Consolidation Loan
			 or a Federal Direct PLUS loan made on behalf of a student); and(II)(aa)the borrower has transferred to the institution from another institution of higher education; or(bb)the borrower meets certain criteria that may place a borrower at
			 greater risk of defaulting on student loans.(ii)Determination made by SecretaryThe Secretary shall determine any appropriate criteria to be used in clause (i)(II)(bb), such as 
			 withdrawing prematurely from an educational
			 program or being in danger of failing to meet standards of academic
			 progress. Nothing in this subparagraph shall be construed to allow an
			 institution to select any criteria for purposes of such clause.(iii)Additional counselingEach eligible institution shall require each borrower described in clause (i) to participate in an
			 additional loan counseling session, which shall—(I)be coordinated jointly by the student’s academic advisor and the financial aid office of the
			 institution;(II)include disclosure of the estimated additional cost of attendance that the borrower may incur by
			 failing to progress through the borrower’s educational program at a pace
			 that meets the requirements for satisfactory progress, as described in
			 section 484(c); and(III)in the case of a borrower described in clause (i)(II)(bb), include the development of an
			 institutionally approved academic plan designed to ensure that the
			 borrower will complete the borrower’s educational program within a
			 reasonable timeframe.(G)Counseling for parent plus borrowers(i)In generalEach eligible institution shall, prior to disbursement of a Federal Direct PLUS loan made on behalf
			 of a student, ensure that the borrower receives comprehensive information
			 on the terms and conditions of the loan and of the responsibilities the
			 borrower has with respect to such loan. Such information—(I)shall be provided through the use of interactive programs that use mechanisms to check the
			 borrower’s understanding of
			 the terms and conditions of the borrower’s loan, using simple and
			 understandable language and clear formatting; and(II)shall be provided—(aa)during a counseling session conducted in person; or(bb)online.(ii)Information to be providedThe information to be provided to the borrower under clause (i) shall include the following:(I)Information on how interest accrues and is capitalized during periods when the interest is not paid
			 by the borrower.(II)An explanation of when loan repayment begins, of the options available for a borrower who may
			 need a deferment, and that interest accrues during a deferment.(III)The repayment plans that are available to the borrower, including personalized information showing—(aa)estimates of the borrower’s anticipated monthly payments under each repayment plan that is
			 available; and(bb)the difference in interest paid and total payments under each repayment plan.(IV)The obligation of the borrower to repay the full amount of the loan, regardless of whether the
			 student on whose behalf the loan was made completes
			 the program in which the student is enrolled.(V)The likely consequences of default on the loan, including adverse credit reports, delinquent debt
			 collection procedures under Federal law, and litigation.(VI)A notification that the loan is not eligible for an income-based repayment plan under section 493C.(VII)The name and contact information of the individual the borrower may contact if the borrower has
			 any questions about the borrower’s rights and responsibilities or the
			 terms and conditions of the loan.(2)Interim in-school counseling requirements for institutions with greater than average
			 student default riskEach eligible institution that has a student default risk that is greater than the national average
			 student default risk (as determined by the Secretary),  shall require each
			 borrower of a loan made,
			 insured, or
				guaranteed under part B (other than a loan made pursuant to section
			 428C or a
				loan made on behalf of a student pursuant to section 428B) or made
			 under part D
				(other than a Federal Direct Consolidation Loan or a Federal Direct
			 PLUS loan
				made on behalf of a student), to undertake not less than 1 online
			 or
				in-person counseling session at the beginning of each academic
			 year that the
				borrower is enrolled at such institution, which shall include—(A)the applicable
				notification requirements described in paragraph (1); and
										(B)a statement that
				student loans must be repaid even if the student does not complete
			 the program in which the student enrolled.(o)Required
			 DataIn any case where an institution needs data to comply with subsection (b), (l), or (n) that are not
			 available to the institution but that are available to the Department or a
			 Federal agency, the Secretary or the head of such agency shall
			 provide or make available such information to the institution.(p)Reports relating to clinical training programs(1)Report on clinical training program agreements(A)In GeneralBeginning in the year in which	the Higher Education Affordability Act is enacted, an eligible institution that participates in any program under this title shall
			 prepare and submit
			 a report to the Secretary
			 containing the
			 information described in subparagraph (C), for every  year in which the
			 eligible institution has
			 an agreement
			 with a hospital or health facility, through which—(i)the eligible institution agrees to provide funding or other benefits to the hospital or health
			 facility; and(ii)that hospital or health facility provides opportunities for students at the institution to
			 participate in a clinical training
			 program.(B)TimingFollowing the year in which the Higher Education Affordability Act is enacted, the report described in this paragraph shall be submitted not more than 30 days after
			 the end of any year for which a report is required to comply with
			 subparagraph (A).(C)Contents of ReportThe report described in this paragraph shall include the following:(i)The amount of any payments from the institution of higher education to a hospital or health
			 facility during the period covered by the report, and the precise terms of
			 any agreement under which such amounts are determined.(ii)Any conditions associated with the transfer of money or the provision of clinical training program
			 opportunities that are part of the agreement described in subparagraph
			 (A).(iii)Any memorandum of understanding between 
the institution of higher education, or an alumni association or foundation affiliated with or
			 related to such institution, and a  hospital or health facility, that
			 directly or indirectly relates to any aspect of any agreement referred to
			 in subparagraph (A) or controls or directs 
any obligations or distribution of benefits between or among any such entities.(iv)For each hospital or health facility that has an agreement described in subparagraph (A) with the
			 institution, the number of clinical training positions at the hospital or
			 health facility that are reserved for students at that institution.(2)Report on charitable donations(A)In GeneralBeginning in the year in which	the Higher Education Affordability Act is enacted, and annually thereafter, an eligible institution shall prepare and submit to the
			 Secretary a report containing the
			 information described in subparagraph (C) if—(i)the eligible institution made a charitable donation to a hospital or health facility in any of the
			 previous 3 years; and(ii)the number of
			 students from the eligible institution who participate in any
			 clinical training program at the hospital or health facility where such a
			 donation was made increases by
			 more than 5 students or 10 percent, whichever is less, as compared to the
			 number of such students who participated in a clinical training program at
			 that hospital or health facility
			 during the first year in the previous
			 3-year period.(B)TimingFollowing the year in which the Higher Education Affordability Act is enacted, the report described in subparagraph (A) shall be submitted not more than 30 days
			 after the end of any year for which a report is required to comply with
			 subparagraph (A).(C)Contents of ReportThe report described in this paragraph shall include the following:(i)The amount of each charitable donation that was made in the previous 3-year period by the eligible
			 institution to a hospital or health facility.(ii)The number of students from the eligible institution who participate in any
			 clinical training program at the hospital or health facility where each
			 such donation was made—(I)during the year in which the report is submitted; and(II)during the first year in the previous 3-year period
			 covered by the report.(3)Aggregation by institutionThe information required to be reported in this subsection shall include, and shall be aggregated
			 with respect to, each institution of higher education and each alumni
			 association or foundation affiliated with or related to such institution. 
			 For any year in which an institution is required to submit a report
			 described under paragraph (1) and a report described under paragraph (2),
			 the institution may submit a single report for that year containing all of
			 the information required under paragraphs (1) and (2).(4)Report to CongressThe Secretary, in conjunction with the Secretary of Health and Human Services, shall submit to
			 Congress, and make available to the public, an annual report
that lists the reports submitted to the Secretary by each
			 institution of higher education in accordance with this subsection.(5)Public disclosureEach eligible institution described in paragraph (1) or (2) of this subsection shall  make readily
			 available
			 the reports described in such paragraph (as applicable), through
			 appropriate
			 publications, mailings, and electronic media to the general public.(6)DefinitionsIn this subsection:(A)Clinical training programThe term clinical training program means any program at, or associated or affiliated with, a hospital or health facility (or any of a
			 hospital’s
			 affiliates or health facility's affiliates), the completion of which
			 fulfills a requirement that is
			 necessary to receive a license, certificate, specialized accreditation, or
			 other academically related pre-condition necessary under Federal or State
			 law for a health profession.(B)Health facilityThe term health facility has the meaning given that term in section 804(d).(C)HospitalThe term hospital has the meaning given that term in section 1861 of the Social Security Act (42
			 U.S.C. 1395x)..(b)Effect on changes to campus safety provisions on other lawsNothing in the amendments made by subsection (a)(3),  shall be construed to
			 invalidate or limit rights, remedies, procedures, or
			 legal standards available to victims of discrimination under any other
			 Federal law or law of a State or political subdivision of a State,
			 including title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et
			 seq.), title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et
			 seq.), section 504 or 505 of the Rehabilitation Act of 1973 (29 U.S.C.
			 794, 794a), or the Americans with Disabilities Act of 1990 (42 U.S.C.
			 12101 et seq.). The obligations imposed by this Act are in addition to
			 those imposed by title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d
			 et seq.), title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et
			 seq.), section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), and
			 the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).(c)Effective date for termination of income-Sensitive repayment plan referenceThe amendment made by subsection (a)(2) shall take effect on the date that is 1 year
			 after the
			 date of enactment of this Act.487.Improvements to National Student Loan Data System(a)AmendmentsSection 485B (20 U.S.C. 1092b) is amended—(1)in subsection (a), by inserting and loans made or insured under part A of title VII, or part E of title VIII,  of the Public Health
			 Service Act (42 U.S.C. 292 et seq., 296 et seq.), after parts D and E,; and(2)by striking subsection (h) and inserting the following:(h)Integration of databases(1)In GeneralThe Secretary shall integrate the National Student Loan Data System with the Federal Pell Grant
			 applicant
			 and recipient databases as of January 1, 1994, and  any other databases
			 containing information on participation in programs under this title.(2)Department of Defense and Department of Veterans Affairs Information(A)In GeneralIn order to incorporate the military and veteran status of borrowers into the National Student Loan
			 Data System, the Secretary shall integrate the National Student Loan Data
			 System with information from—(i)the Department of Defense, including the Defense Manpower Data Center; and(ii)the Department of Veterans Affairs, including data about  veterans who are eligible for educational
			 assistance under laws administered by the Secretary of Veterans Affairs.(B)Memoranda of understandingThe Secretary shall enter into any memoranda of understanding or other agreements that are
			 necessary to carry out this paragraph.; and(3)by adding at the end
			 the following:(i)Public Health Service loansThe Secretary shall include in the National Student Loan Data System established pursuant to
			 subsection (a) information regarding loans made under—(1)subpart II of part A of title VII of the Public Health Service Act; or(2)part E of title VIII of the Public Health Service Act.
									(j)Private education loan informationThe Secretary shall include in the National Student Loan Data System established pursuant to
			 subsection (a) the
			 information regarding private education loans that is determined necessary
			 by the Director of the Bureau of Consumer Financial
			 Protection, in
			 coordination with the Secretary, to be included pursuant to section
			 128(e)(13) of the Truth
			 in Lending Act (15 U.S.C. 1638(e)(13))..(b)Reports(1)PlanNot later than 90 days after the date of the enactment of this Act, the Secretary of Education
			 shall submit to the appropriate committees of Congress a report that
			 includes a plan to implement the Department of Defense and Department of
			 Veterans Affairs data integration
			 provision described under section 485B(h)(2) of the Higher Education Act
			 of 1965, as amended by subsection (a)(2).(2)Follow-up ReportIf the Secretary of Education has not implemented the Department of Defense and Department of
			 Veterans Affairs data integration
			 provision described under section 485B(h)(2) of the Higher Education Act
			 of 1965, as amended by subsection (a)(2), by the date that is 1 year after
			 the
			 date of
			 enactment of
			 this Act, the Secretary of Education shall submit, by such date, a report
			 that includes an explanation of why such provision has not been
			 implemented.488.Competency-based education demonstration programPart G of title IV (20 U.S.C. 1088 et seq.) is further amended by
			 inserting after section 486A the following:486B.Competency-based education demonstration program(a)PurposeIt is the purpose of this section—(1)to allow a demonstration program that is monitored by the Secretary to explore ways of delivering
			 education and disbursing student financial aid that are based on
			 demonstrating competencies  rather than credit hours;(2)to potentially lower the cost of postsecondary education and reduce the time needed to attain a
			 postsecondary degree; and(3)to help determine—(A)the specific statutory and regulatory requirements that should be modified to provide greater
			 access to high-quality competency-based education programs, which may be
			 independent of, or combined with, traditional credit hour or clock hour
			 programs;(B)the most effective means of delivering competency-based education; and(C)the appropriate level and distribution methodology of Federal assistance for students enrolled in
			 competency-based education.(b)DefinitionsIn this section:(1)Competency-based educationThe term competency-based education means an academic program that—(A)uses direct assessment of learning for any of its components as a substitute for traditional
			 coursework measured in credit-hours; and(B)upon successful completion, results in the attainment of a 2-year or 4-year postsecondary degree or
			 certificate.(2)Eligible entityThe term eligible entity means any of the following:(A)An institution of higher education, as defined in section 101,	that is eligible to participate in
			 programs under this title.(B)A consortia of institutions of higher education that meet the requirements in subparagraph (A).(c)Demonstration programs authorized(1)In generalThe Secretary shall carry out a competency-based education demonstration program under which the
			 Secretary selects, in accordance with subsection (e), eligible entities to
			 participate and receive waivers described in paragraph (2), in order to
			 enable the eligible entities to offer competency-based education programs.(2)Waivers(A)In generalThe Secretary may waive, for an eligible entity participating in the demonstration program under
			 this section, any requirement of subsections (a) and (f) of section 481 as
			 such subsections relate to requirements under this Act
			 for a minimum number of weeks of instruction (including any regulation
			 promulgated under such subsections).(B)Additional requirements eligible for waiver(i)In generalIn addition to any waiver authorized under subparagraph (A), the Secretary may waive any
			 requirements described in clause (ii) for an eligible entity that requests
			 such a waiver in the application submitted under subsection (d), if—(I)the Secretary determines that the eligible entity has proposed a high-quality plan for
			 competency-based education that requires such waiver;(II)the eligibility entity has provided equivalent metrics to each of
			 the requirements described in clause (ii) for which the eligible entity is
			 seeking a waiver; and(III)the Secretary  has certified that all
			 requirements being waived have such high-quality equivalents.(ii)Description of additional requirementsRequirements described in this clause are  requirements under this part, part F, or title I
			 (including any regulations promulgated under such parts or title) that
			 inhibits the operation of competency-based education, related to—(I)minimum weeks of instructional time;(II)credit hour or clock hour equivalencies; and(III)the definitions of the terms academic year, full-time student, standard term, non-term, non-standard term, term, satisfactory academic progress, educational activity, program of study, and payment period.(d)Application(1)In generalEach eligible entity desiring to participate in the demonstration program under this section shall
			 submit to the Secretary an application at such time, in such manner, and
			 containing such information as the Secretary shall require.(2)ContentsEach application submitted under paragraph (1) shall include—(A)a description of the competency-based education to be offered by the eligible entity through the
			 demonstration program;(B)a detailed description of the proposed academic delivery, business, and financial models to be used
			 in
			 the program, including brief explanations of how the program’s approach
			 would result in the achievement and assessment of competencies and how the
			 approach would differ from standard credit hour approaches;(C)(i)a summary of the evidence-based analysis of the financial impact of the proposed program on the
			 institution, its prospective students, and the Federal government; and(ii)a written assurance that—(I)the summary presented to the Secretary is a good-faith representation of all the information
			 available to the institution at the time of the application; and(II)all material internal analyses and supporting data used in the summary shall be retained and made
			 available to the Secretary upon request for a period of not less than 5
			 years after the approval of the proposed program;(D)a written assurance that the program fully conforms to the institution’s academic policies, and
			 that any degrees or certificates conferred through the program shall be
			 equivalent to the institution’s traditional degrees or certificates;(E)documentation of approval of the competency-based demonstration program from a regional accrediting
			 agency or association;(F)a description of the statutory and regulatory requirements described in subsection (c)(2) for which
			 a waiver is sought, the reasons for which each such waiver is sought,	
			 and how the institution proposes to mitigate any
			 risks to students or the Federal Government as a result of the waiver;(G)a description of the entity’s proposal for determining a student’s Federal student aid eligibility
			 under this title and awarding and distributing such aid, including
			 safeguards to ensure that students are making satisfactory progress that
			 warrants disbursement of such aid, and an explanation of how the proposal
			 ensures that the program does not require the expenditure of additional
			 Federal funding beyond what the student is eligible for;(H)a description of the students to whom competency-based education will be offered, including an
			 assurance that the eligible entity will include a minimum of 100 and a
			 maximum of 2,000 eligible students as part of the program;(I)a description of the goals the entity hopes to achieve through the use of competency-based
			 education, including evidence-based estimates of cost savings to the
			 institution, students, and the Federal Government as a direct result of
			 the delivery method being proposed;(J)a description of how the entity plans to maintain program quality and integrity, consistent with
			 part H;(K)an assurance that the entity will fully cooperate with the ongoing evaluations of the demonstration
			 program under subsection (f)(3);(L)an assurance that the entity will not require the expenditure of additional Federal funding to
			 implement the proposed program;(M)an evidence-based estimate of the percentage of students the program would enroll whom the
			 institution estimates will successfully complete the program, satisfy all
			 academic requirements, and attain the academic credential the program is
			 intended to confer;(N)a written assurance that the eligible entity will comply with section 444 of the General Education
			 Provisions Act (commonly referred to as the Family Educational Rights and Privacy Act of 1974) by agreeing to obtain a  signed consent form from each student who will participate in the
			 program, before the student enrolls in the program or receives Federal
			 student financial aid under this title for the program, that will allow
			 the
			 Secretary to conduct an evaluation of the
			 program’s effectiveness, including its impact on post-enrollment earnings
			 through matching data with other Federal agencies, as long as—(i)no
			 information from the student’s education record would be permanently
			 stored with any other Federal agency; and(ii)no student’s personally
			 identifiable information would be publicly disclosed; and(O)such other information as the Secretary may require.(e)Selection(1)In generalNot later than 180 days after the date of enactment of the Higher Education Affordability Act, the Secretary shall select not more than 15 eligible entities to participate in the
			 demonstration program under this section.(2)ConsiderationsIn selecting eligible entities to participate in the demonstration program under this section, the
			 Secretary shall—(A)not select any eligible entity for which the estimated percentage of students in the proposed
			 program expected to complete their degree, as provided in the application
			 under subsection (d)(2)(O), is lower than the percentage of students
			 enrolled in traditional academic programs at the institution that complete
			 their degree or program of study;(B)consider the number and quality of applications received;(C)consider the eligible entity’s—(i)demonstrated quality, as measured through outcome-based metrics of student success;(ii)financial responsibility;(iii)administrative capability, including the ability to successfully execute the program as described;(iv)commitment and ability to effectively finance a demonstration program as proposed;(v)demonstrated administrative capability and expertise to evaluate learning based on measures other
			 than credit hours or clock hours;(vi)commitment to allow random assignment and collection of school records of eligible program
			 applicants, in full compliance with section 444 of the General Education
			 Provisions Act (commonly referred to as the Family Educational Rights and Privacy Act of 1974), if necessary, in order to allow
			 for the evaluation of program impacts described in
			 subsection (f)(2)(B); and(vii)ability to translate competencies to traditional credit hours to help facilitate the ability of
			 students participating in the demonstration project to transfer to another
			 institution of higher education if the student so desires;(D)ability to offer a financial guarantee to assume all Federal loans made under part D to students
			 who
			 demonstrate that the education received did not lead to improved
			 employment prospects;(E)consider the Department’s capacity to oversee and monitor each eligible institution’s
			 participation; and(F)ensure the participation of a diverse group of institutions of higher education (including
			 institutions within eligible entities described in subparagraph (B) or (C)
			 of subsection (b)(2)) with respect to size, mission, and geographic
			 distribution of the institutions.(3)NotificationNot later than 180 days after the date of enactment of the Higher Education Affordability Act, the Secretary shall make available to the authorizing committees, and to the public through
			 the Department’s website, a list of the eligible entities selected to
			 participate in the demonstration program under this section. Such list
			 shall include, for each such eligible entity, the specific statutory and
			 regulatory requirements that the Secretary is waiving for the program and
			 a description of the competency-based education courses to be offered.(f)Evaluations and reports(1)Eligible entity reportEach eligible entity that participates in the demonstration program under this section shall
			 prepare and submit to the Secretary an annual report that includes all of
			 the following:(A)For each student participating in the competency-based education program offered by the eligible
			 entity—(i)the number of postsecondary credit hours the student had earned prior to enrollment in the program;(ii)the period of time between the admission of the student in the program and the first assessment of
			 the student’s learning;(iii)the number of credits or competencies and progress towards completion that the student acquired
			 through the program and the period of time during which the student
			 acquired such credits, competencies,  and made such progress;(iv)an identification of whether the student is participating in the program and only receiving
			 competency-based education or participating in the program while also
			 taking courses offered in credit or clock hours;(v)the percentage of assessments of student learning that the student passed on the first attempt,
			 during the period of the student’s participation in the program; and(vi)the percentage of assessments of student learning that the student passed on the second attempt,
			 and the average period of time between the student’s first and second
			 attempts, during the period of the student’s participation in the program.(B)The rates of retention in the program for participating students, for each 6-month period of the
			 program.(C)Graduation rates for participating students and the average period of time for degree completion by
			 a student participating in the program, disaggregated based on student
			 status as a first-year, second-year, third-year, or fourth-year student
			 when the student enrolled in the program and status with respect to
			 participating in courses offered in credit or clock hours while also
			 participating in competency-based education.(D)Issues related to awarding and disbursing student financial assistance for competency-based
			 education.(E)The job placement rates of all students who participated in the program, as measured in  the 
			 second fiscal year
			 after the completion of the program. The Secretary may offer guidance for
			 the purposes of making this calculation.(F)An analysis of the mean debt to earnings ratio,  and the  mean debt to discretionary earnings
			 ratio,
			 of the students who participated in the program, as measured in the second
			 fiscal year after the completion of the program—(i)in the aggregate and disaggregated for students who earned the degree or credential and students
			 who did not earn the degree or credential; and(ii)calculated for each quintile of students, based on the salary of the students after participation
			 in the program.(G)A compilation of quality reviews by students who participated in the program.(H)Such other information as the Secretary may require.(2)EvaluationThe Secretary shall—(A)in the aggregate, annually evaluate the program offered by each eligible entity participating in
			 the demonstration program under this section to review—(i)the extent to which the eligible entity has met the goals set forth in its application under
			 subsection (d), including the progress of the eligible entity based on the
			 measures of program quality assurance;(ii)the number and types of students participating in the competency-based education programs offered,
			 including the progress of participating students toward recognized degrees
			 and the extent to which participation, postsecondary education retention,
			 postsecondary education completion, employment after graduation, and debt
			 repayment increased or decreased for participating students as compared to
			 the general postsecondary education student population;(iii)obstacles related to student financial assistance for competency-based education; and(iv)the extent to which statutory or regulatory requirements not waived under the demonstration program
			 present difficulties for students or institutions of higher education; and(B)acting through the Director of the Institute of Education Sciences—(i)evaluate the implementation and impact of the activities allowed under this section; and(ii)identify promising practices regarding competency-based education and disseminate research on these
			 practices.(3)Annual reportThe Secretary shall annually prepare and submit to the authorizing committees a report that
			 includes the following:(A)The evaluations of the demonstration programs required under paragraph (3).(B)The number and types of students receiving assistance under this title who participate in
			 competency-based education programs supported under this section.(C)The postsecondary education retention and completion rates of students participating in such
			 programs.(D)The job placement rates of participating students, as measured	2 fiscal years after the completion
			 of such
			 programs.(E)An analysis of the mean debt to earnings ratio,  and the  mean debt to discretionary earnings ratio
			 of the students who participated in the program, as measured in the second
			 fiscal year after the completion of the program—(i)in the aggregate and disaggregated for students who earned the degree or credential and students
			 who did not the degree or credential; and(ii)calculated for each quintile of students, based on the salary of the students after participation
			 in the program.(F)Any statutory changes the Secretary would recommend that are designed to support and enhance the
			 expansion of competency-based education.(G)Other such measures as determined by the Secretary.(g)OversightIn conducting the demonstration program under this section, the Secretary shall, on a continuing
			 basis—(1)ensure that eligible entities participating in the program comply with the requirements of this
			 title (other than the requirements that are waived under subsection
			 (c)(2));(2)provide technical assistance;(3)monitor fluctuations in the student population enrolled in the participating eligible entities; and(4)consult with appropriate accrediting agencies or associations and appropriate State regulatory
			 authorities regarding the program.(h)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for
			 fiscal year 2015 and each of the five succeeding fiscal years..489.Program participation agreements(a)Sense of the Senate regarding incentive compensationIt is the sense of the Senate that—(1)incentive compensation is an inappropriate mechanism in the
			 delivery of higher education for institutions of higher education wishing
			 to participate in
			 programs under title IV of the Higher Education Act of 1965 (20 U.S.C.
			 1001 et seq.); and(2)the ban
			 on incentive compensation under section 487(a)(20) of the Higher Education
			 Act of 1965 (20 U.S.C. 1094(a)(20)), as amended by subsection (b), is
			 intended
			 to
			 preclude its use by institutions wishing to participate in such programs,
			 at any point in the recruitment, enrollment, education, or employment
			 placement of students.(b)AmendmentsSection 487 (20 U.S.C. 1094) is amended—(1)in subsection (a)—(A)in paragraph (19), by inserting housing facilities, after libraries,; and(B)by striking paragraph (20) and
			 inserting
			 the following:
								
									(20)(A)(i)The institution or any third party acting on the institution’s behalf, including an institution
			 affiliate or
			 service provider to the institution, will not provide any commission,
			 bonus, or other incentive payment to any person or entity at any phase of
			 the academic process based directly or indirectly on success in—(I)securing enrollments or securing or awarding financial aid;(II)performance in educational coursework;(III)graduation;(IV)job placement; or(V)any other academic facet of a student’s enrollment in an institution of higher education.(ii)The requirements of subparagraph (A) shall not apply to the recruitment of foreign students
			 residing in
			 foreign countries who are not eligible to receive Federal student
			 assistance.(B)The institution affirmatively acknowledges that the provision of incentive compensation to
			 employees of institutions, institution affiliates, or service providers
			 retained by the institution at any point in the recruitment,
			 enrollment, education, or employment placement of students is a
			 prohibited activity under subparagraph (A)(i).(C)The institution will provide, upon hiring an employee or contracting with a service provider, and
			 not less than once per calendar year, official notice, on a form developed
			 by the Secretary, to employees and service providers (and employees
			 of service providers) contracted by the institution of the statutory and
			 regulatory requirements pursuant to this section.(D)The institution will not enter into any contract with a third party acting on its behalf, including
			 institution affiliates or service providers, that contains a
			 revenue-sharing component premised in full or in any part on any practice
			 described in subparagraph (A)(i).;(C)by striking paragraph (24) and inserting the following:(24)The institution certifies that the institution—(A)has designated an appropriate staff person, who may also be a coordinator for other programs, as a
			 single point of contact to assist homeless children and youths (as such
			 term is defined in section 725 of the McKinney-Vento Homeless Assistance
			 Act (42 U.S.C. 11434a)) and foster care children and youth in accessing
			 and completing postsecondary education;(B)posts public notice about student financial assistance and other assistance available to homeless
			 children and youths and foster care children and youth, including their
			 eligibility as independent students under subparagraphs (B) and (H) of
			 sections 480(d)(1);(C)has developed a plan for how homeless children and youths and foster care children and youth can
			 access housing resources during and between academic terms, through means
			 that may include access to on-campus housing during school breaks and a
			 list of
			 housing resources in the community that provide short-term housing; and(D)has included in the institution's application for admission questions (to be answered voluntarily)
			 regarding the
			 applicant's status as a homeless child or youth or foster care child or
			 youth, which the applicant can voluntarily choose to answer for the
			 limited purpose
			 of being provided information about financial aid or any other available
			 assistance.;(i)in paragraph
			 (25)(A)(ii), by striking
			 subsection (e) and inserting subsection (d);(ii)in paragraph (27), by striking subsection
			 (h) and inserting subsection (g);
								(D)by striking
			 paragraph (28) and inserting the following:(28)(A)The institution shall—
											(i)upon the request of a private educational
				lender, acting in connection with an application initiated by a
			 borrower for a
				private education loan in accordance with section 128(e)(3) of the
			 Truth in
				Lending Act, provide—
												(I)certification to such private educational
				lender—
													(aa)that the student
				who initiated the application for the private education loan, or on
			 whose
				behalf the application was initiated, is enrolled or is accepted
			 for enrollment at
				the institution;
													(bb)of
				such student's cost of attendance at the institution as determined
			 under part F
				of this title; and
													(cc)of
				the difference between—
														(AA)the cost of
				attendance at the institution; and
														(BB)the student's
				estimated financial assistance received under this title, if the
			 student
				pursued such assistance, and other assistance known to the
			 institution, as
				applicable; or
														(II)in the case of a
				private education loan that the institution may not certify because
			 the private
				education loan does not meet the requirements described in
			 subsection (D),
				provide notice to the private educational lender of the
			 institution’s refusal
				to certify the private education loan; and
												(ii)provide the
				certification described in clause (i)(I), or notice of the refusal
			 to provide
				certification described in clause (i)(II), as the case may be, or
			 notify the
				creditor that the institution has received the request for
			 certification and
				will need additional time to comply with the certification request—
												(I)within 15
				business days of receipt of such certification request; and
												(II)only after the
				institution has completed the activities described in subparagraph
			 (B).
												(B)The institution shall, upon receipt of a
				certification request described in subparagraph (A)(i), and prior
			 to providing
				the certification under subparagraph (A)(i)(I) or providing notice
			 of the
				refusal to provide certification under subparagraph (A)(i)(II)—
											(i)determine whether the student who initiated
				the application for the private education loan, or on whose behalf
			 the
				application was initiated, has applied for and exhausted the
			 Federal financial
				assistance available to such student under this title and inform
			 the student
				accordingly; and
											(ii)provide the student  whose loan application
				has prompted the certification request by a private education
			 lender, as
				described in subparagraph (A)(i), with the following information
			 and
				disclosures:
												(I)The availability of, and the student’s
				potential eligibility for, Federal financial assistance under this
			 title,
				including the explanation of the benefits provided under Federal
			 student loans developed by the Secretary under section 483A(b).
												(II)The student's ability to select a private
				educational lender of the student's choice.
												(III)The impact of a
				proposed private education loan on the student's potential
			 eligibility for
				other financial assistance, including Federal financial assistance
			 under this
				title.
												(IV)The student’s right to accept or reject a
				private education loan within the 30-day period following a private
			 educational
				lender’s approval of a student’s loan application and the right of
			 a borrower of a private education loan to cancel the loan within a 3-day
				period, in accordance with paragraphs (6) and (7) of section 128(e)
			 of the Truth in Lending Act.
												(C)For purposes of
				this paragraph, the term private educational lender has the meaning given such term in
			 section 140 of
				the Truth in Lending Act (15 U.S.C. 1650).
										(D)In the case of a
				private education loan that includes a cosigner, the institution
			 shall not
				provide certification to a private educational lender under this
			 paragraph
				unless the private educational lender agrees to send a statement to
			 the
				borrower’s cosigner, annually notifying the cosigner of the terms,
			 conditions,
				and status of such private education
				loan.
										; and(E)by adding at the end the following:
								(30)(A)The institution—(i)shall not include a
				predispute arbitration agreement in any contract with a student or
			 prospective student for
			 enrollment at
				the institution; and(ii)shall agree that, in any case where a contract for enrollment at the institution entered into by a
			 student before the date of
			 enactment of the Higher Education Affordability Act included a predispute arbitration agreement, such agreement shall be invalid and unenforceable by
			 the institution.(B)In this paragraph, the term predispute arbitration
				agreement means any agreement to arbitrate a dispute that had not yet
				arisen at the time of the making of the
				agreement.(31)The institution
				will provide the Secretary with any information that the Secretary
			 requests in
				order to meet the default prevention requirements of section
				435(a)(7).
									(32)(A)If the institution has
				a student default risk	for  a fiscal year, as calculated by the
			 Secretary, of
				0.1 or greater, the institution will, for such year—(i)provide an individual accepted for enrollment at the institution with a waiting period, beginning
			 on the date that the individual receives notification of the acceptance
			 and lasting for not less than 2 weeks, before the individual is required
			 to enroll in the institution, pay tuition charges, or sign a master
			 promissory note for a loan under this title, in order to give the
			 individual time to consider, and compare among
			 postsecondary options,
			 program costs at the
			 institution and employment prospects upon completion of a program of
			 study;(ii)ensure that the receipt of
				financial aid, incentives, or other benefits is not made contingent
			 on an individual  confirming enrollment before the end of the individual's
			 waiting period;
											(iii)inform the individual,	in writing and in a manner determined by the Secretary at the time of the
			 acceptance notification, of—(I)the  individual's right to the	2-week waiting period under clause (i) beginning on the date that
			 the individual receives notification of the acceptance; and(II)the reason why the institution is required to provide such waiting period;(iv)notify an individual accepted for enrollment at the institution of all financial aid determinations
			 by
			 not less
			 than 1 week
				before the enrollment confirmation deadline, if all
			 requested
				application forms are received from the individual on time; and
											(v)disclose to an individual accepted for enrollment, in a manner determined by the Secretary, that
			 the individual may file a complaint through the complaint tracking system
			 established under section 161 if the individual believes that the 
			 institution has violated any provision of this paragraph.(B)If an institution described in
				subparagraph (A) fails to meet the requirements of this paragraph,
			 the
				institution shall be subject to a civil penalty in accordance with
			 section
				489A.(C)Notwithstanding subparagraph (A), the Secretary may, after providing notice and an opportunity to
			 comment, elect to replace the use
			 of the student default risk percentage threshold established  under
			 subparagraph (A)
			 with a  loan repayment rate  threshold calculated in accordance with
			 section  483D(b).(33)In the case of an institution that enrolls during an academic year more than 100 students who are
			 veterans, the institution shall
			 certify that the institution has developed and implemented a plan to
			 ensure the success of veterans at that institution.   To the extent
			 practicable, the institution shall make the plan, and associated
			 policies, public and accessible to students who are veterans.	Such plan
			 shall include the following:(A)The designation of certain faculty or staff at the institution who will serve as a point of contact
			 for veterans—(i)within campus offices, including the admissions office; and(ii)during any orientation process for newly enrolled students.(B)The establishment of a working group that will be responsible for veterans issues.(C)A description of disability services that are available to meet the needs of disabled students who
			 are veterans.(D)A plan for how the institution will identify students who are veterans through the application
			 process, or through other processes, to provide better assistance in the
			 receipt of educational
			 assistance under laws administered by the Secretary of Veterans Affairs or
			 the Secretary of Defense.(E)A description of how the institution will evaluate and maximize the number of credits students can
			 receive from military training and service.(34)The institution, and the officers at the institution, will not make any substantial
			 misrepresentation, as described in section 489A(a)(1)(A).(35)The institution will adopt policies regarding academic leaves of absence, readmission, and
			 dismissal for psychiatric reasons that are comparable	to such policies
			 for physical health and other medical reasons, including policies that
			 include the same guarantees of due process and appeal.; (2)in subsection (c)—(A)in paragraph (1)—(i)in subparagraph (A)(i), by striking available and inserting made publicly available and provided.(ii)by striking subparagraphs (F) and (G);(iii)by redesignating subparagraphs (H) and (I) as subparagraphs (F) and (G), respectively; and(iv)in subparagraph (F), as redesignated by clause (iii),  by striking under paragraph (3)(B) and inserting on the institution of higher education under section 489A; and(B)by striking paragraph (3); and(C)by redesignating paragraphs (4) through (7) as paragraphs (3) through (6), respectively;
							(3)by striking subsection (d);(4)by redesignating
			 subsections (e) through (j) as subsections (d) through (i),
			 respectively; and(5)in subsection
			 (f)(1) (as redesignated by paragraph (4)), by striking subsection
			 (e)(2) and inserting subsection (d)(2).(c)Effective
			 date regarding private loan certificationThe amendment made by subsection (b)(1)(D) shall take effect on
			 the effective date of the regulations described in section 1012(b).490.Civil penaltiesPart G of title IV is further amended by inserting after section 489 the
			 following:489A.Civil penalties and other remedies(a)DefinitionsIn this section:(1)Substantial misrepresentation or other serious violationThe term substantial misrepresentation or other serious violation means any of the following:(A)A substantial misrepresentation regarding—(i)the nature of
			 the educational program of an institution of higher education;(ii)the financial charges of the institution;(iii)the space availability in
			 a program of the institution for which a
			 student is considering enrollment;(iv)the admission requirements of the institution;(v)the
			 transferability of credits from the institution;(vi)whether a program of the institution meets the necessary
			 standards
			 to qualify students to sit for licensing examinations, or obtain
			 certification
			 required as a precondition for employment, in the State in which the
			 students reside;(vii)the passage rates of students
			 at the institution in
			 obtaining certification requirements;(viii)the passage rates of students who
			 sit for
			 licensing examinations; or(ix)the employability of
			 the graduates of the institution.(B)Failure of an institution subject to the requirements of section 487(a)(32) to comply with such
			 section.(C)A knowing and willful misuse of Federal student aid from any source.
									(D)A violation of section
				487(a)(20).
									(E)A violation of the default manipulation regulations promulgated by the Secretary under section
			 435(m)(3).(F)Failure to comply with the program review process described in section 498A, including any
			 disclosure  requirement described in paragraph (2)(C) or (5) of section
			 498A(b).(G)A violation of the program integrity regulations promulgated by the Secretary under this Act.(H)A violation of this Act that the Secretary has	determined, by regulation,  to be a serious
			 violation for purposes of this section.(2)Officer of an institution of higher educationThe term officer of an institution of higher
				education includes the president, chief executive officer, and chief
				financial officer of an institution of higher education or their
			 equivalents.(b)Sanctions for substantial misrepresentations or serious violations(1)Civil penalties(A)In generalThe Secretary may impose a civil penalty upon an eligible institution upon making a determination,
			 after reasonable notice and opportunity for a hearing, that an eligible
			 institution has engaged in a substantial misrepresentation or other   
			 serious
			 violation.(B)Amount of civil penaltiesA civil penalty imposed for a violation under subparagraph (A) shall be not less than	$100,000
			 or—
										(i)in the case of a first violation,  an
			 amount equal to
				the product of $1,000,000 multiplied by the institution’s student
			 default risk,
			 whichever is larger;
										(ii)in the case of a second violation, an
			 amount equal to
				the product of $2,000,000 multiplied by the institution’s student
			 default risk,
			 whichever is larger; and
										(iii)in the case of a third or subsequent
				violation, an
				amount equal to the product of	$3,000,000 multiplied by the
			 institution’s student
			 default risk, whichever is larger.
										(C)Treatment of multiple institutionsFor the purpose of determining the number of violations for subparagraph (B),
				any violation by a particular institution will accrue against all
			  identification codes used by the Office of Postsecondary Education to
			 designate campuses and
			 institutions affiliated with the institution, and
				within the period of participation for the institution, as defined
			 in section
				668.13(b) of title 34, Code of Federal Regulations, or any
			 successor regulation.(c)Sanctions  for other violations of this titleUpon determination, after
				reasonable notice and opportunity for a hearing, that an eligible
			 institution
				has engaged in a violation of any other provision of this
			 title, including the failure to carry out any provision of this title,
			 that is  not a significant misrepresentation or other serious violation,
			 the
				Secretary may impose a civil penalty upon such institution of not
			 more than
				$100,000 (subject to such adjustments for inflation as may be
			 prescribed in
				regulation) for each such violation.(d)Civil penalties  and sanctions for
				officers of institutionsUpon determination, after reasonable notice and an opportunity for a hearing on the record, that an
			  officer
				of an institution of higher education that participates in a
			 program under this
				title  has knowingly and willfully, or
			 with gross negligence,
			 violated a
				provision of this title, the Secretary may sanction the officer.
			 Such sanctions may include the following:(1)Prohibiting the institution of higher education that has employed the
				officer of an institution of higher education and that participates
			 in a program under this title, or any other institution of higher
			 education that participates in a program under this title, from employing
			 the officer, except that any such
			 prohibition under this subsection shall not be  for a period of more than
			 5 years
			 from the
				date of the determination of the violation.
								(2)Assessing a civil penalty against an officer of an institution of higher education who has
			 knowingly and willfully, or with gross negligence, violated a provision of
			 this title, except that any such civil penalty under this subsection shall
			 not be greater than the amount of the officer’s compensation for each year
			 for which the violations are determined to have occurred.  For purposes of
			 this subparagraph, an officer's compensation shall include proceeds of any
			 sales of stock and any incentive-based compensation (including stock
			 options awarded as compensation) based on information required to be
			 reported to the Secretary or any other Federal agency during the period in
			 which the violations are determined to have occurred.(e)Limitation, suspension, or termination of eligibility status(1)In generalUpon determination, after
				reasonable notice and opportunity for a hearing, that an eligible
			 institution has engaged in a violation of any	provision of this
			 title (including the failure to carry out any provision of this title or
			 any regulation prescribed under such provision)  or  a violation of any
			 applicable special arrangement, agreement, or
			 limitation,  the Secretary may limit, suspend, or terminate the
			 participation in any program under this title of
			 an eligible institution, subject to the requirements of paragraph (2).(2)Suspension proceduresNo period of suspension under this section shall
			 exceed 60 days unless the institution and the Secretary agree to an
			 extension or unless limitation or termination proceedings are initiated by
			 the Secretary within that period of time.(f)Emergency action(1)In generalThe Secretary may take an emergency action against an institution, under which the Secretary shall,
			 effective on the date
			 on which a notice and statement of the basis of the action is mailed to
			 the institution (by registered mail, return receipt requested), withhold
			 funds from the institution or its students and withdraw the institution's
			 authority to obligate funds under any program under this title, if the
			 Secretary—(A)receives information, determined by the Secretary to be reliable, that the institution is violating
			 any provision of this title, any regulation prescribed under this title,
			 or any applicable special arrangement, agreement, or limitation;(B)determines that immediate action is necessary to prevent misuse of Federal funds; and(C)determines that the likelihood of loss outweighs the importance of the procedures prescribed in
			 subsection (e) for limitation, suspension, or termination.(2)Time limitationAn emergency action described in paragraph (1) shall not exceed 30 days unless limitation,
			 suspension, or
			 termination proceedings are initiated by the Secretary against the
			 institution within that period of time.(3)Opportunity to show causeThe Secretary
			 shall provide an institution that is the subject of an emergency action
			 under this subsection an opportunity to show cause, if the institution so
			 requests, that the emergency action is unwarranted and should be lifted.(g)Lifting of
				sanctionsNotwithstanding any other provision of this title, an
				institution of higher education that has been sanctioned by the
			 Secretary under
				this section or any other provision of this title may not have
			 such
				sanctions lifted until the Secretary has conducted a subsequent
			 program review under section 498A and has found the institution to be in
			 compliance with this
			 title.(h)Single course of conduct; compromise authority and collection of penalty(1)Same course of conductFor purposes of this section, acts and omissions relating to a single course of conduct shall be
			 treated as a single violation.(2)Compromise authorityAny civil penalty under this
				section may be compromised by the Secretary. In determining the
			 amount of such penalty, or the amount agreed upon in compromise,  the
			 Secretary shall consider—(A)the appropriateness of
				the penalty to the size of the institution of higher education
			 subject to the
				determination; and(B)the gravity of the violation, failure, or
			 misrepresentation.(i)Collection of penaltyThe amount of any penalty under this section may be deducted from any sums owing by the United
			 States
			 to the
				institution
				charged.(j)Disposition of amounts recovered(1)In generalAmounts collected under this section shall be transferred to the Secretary, who shall
			 determine the distribution of collected
			 amounts, in accordance with paragraphs (2) and (3).(2)Use for program integrity efforts and program reviews(A)In generalFor each fiscal year, an amount equal to not more than 50 percent of the amounts recovered or
			 collected under this section—(i)shall be available to the Secretary to carry out program reviews under section 498A and other
			 efforts by the Secretary
			 related to program integrity under part H; and(ii)may be credited, if
			 applicable, for that purpose by the Secretary to any  appropriations and
			 funds
			 that are available to the Secretary for obligation at the time of
			 collection.(B)Supplement not supplantAmounts made available under subparagraph (A) shall be used to supplement and not supplant any
			 other amounts available to the Secretary for the purpose described in such
			 subparagraph.(C)Availability for fundsAny amounts collected under this section that are made available under paragraph (2) shall remain
			 available until expended.(3)Use for student relief fundFor each fiscal year, an amount equal to not less than 50 percent of the amounts recovered or
			 collected under this section shall be deposited into the Student Relief
			 Fund
			 established under subsection (k).(4)ReportThe Secretary shall regularly publish, on the website of the Department, a detailed description
			 that includes—(A)the amount of funds that were distributed for the purposes
			 described in paragraph (2) and the amount used for the Student Relief Fund
			 under paragraph (3); and(B)how funds were distributed among the purposes
			 described
			 in paragraph (2)(A)(i).
									(k)Student relief fund(1)EstablishmentThe Secretary shall establish a Student Relief Fund (referred to in this subsection as the Fund) that shall be used, subject to the availability of funds, to provide financial relief to any
			 student enrolled in an institution of higher education that—(A)has failed to
			 comply with an eligibility requirement under section 101 or 102 or an
			 obligation incurred under the terms of the program participation agreement
			  under section 487; or(B)has been sanctioned under subsection (b) or (c).(2)Determination of reliefThe
			 Secretary, in consultation with Director of the Bureau of Consumer
			 Financial Protection—(A)shall determine the manner of relief to be provided under paragraph (1),
			 which may include tuition reimbursement or full or partial loan
			 forgiveness; and(B)may issue regulations regarding how the amounts in the Fund will be distributed among  students
			 eligible for the funds.(3)Treatment and availability  of funds(A)Funds that are not government fundsFunds obtained by or transferred to the Fund shall not be construed to be Government funds or
			 appropriated monies.(B)Amounts not subject to apportionmentNotwithstanding any other provision of law, amounts in the Fund
			 shall not be subject to apportionment for purposes of chapter 15 of title
			 31, United States Code, or under any other authority.(C)No fiscal year limitationSums deposited in the Fund shall remain in the Fund and be available for expenditure under this
			 chapter without fiscal year limitation.(4)Investments(A)Amounts in fund may be investedThe Secretary of Education may request the Secretary of the Treasury to invest the portion of the
			 Fund that is
			 not, in the discretion of the Secretary of Education, required to meet the
			 current
			 needs of the Fund.(B)Eligible investmentsInvestments shall be made by the Secretary of the Treasury in obligations of the United States or
			 obligations that are guaranteed as to principal and interest by the United
			 States, with maturities suitable to the needs of the Fund as determined by
			 the Secretary on the record.(C)Interest and proceeds creditedThe interest on, and the proceeds from the sale or redemption of, any obligations held in the Fund
			 shall be credited to the Fund.(5)RegulationsThe Secretary shall prescribe regulations to implement the requirements of this section within 1
			 year after the date of enactment of the Higher Education Affordability Act.(6)Authorization of appropriationsIn addition to funds derived from financial penalties assessed pursuant to subsection (j), there
			 are authorized to be appropriated such sums as may be necessary to carry
			 out this subsection for fiscal year 2015 and each of the five succeeding
			 fiscal years.(l)State enforcement(1)In generalAny violation of subsection (b), including the regulations promulgated under such subsection, 
			 shall be a cause of action enforceable by the State, through the attorney
			 general (or the equivalent thereof) of the State, in any district court of
			 the United States in that State or
			 in a State court that is located in that State and that has jurisdiction
			 over the defendant. The State may seek any relief provided under paragraph
			 (4)(B) for such violation, or any remedies otherwise provided under 
			 law.(2)Notice required(A)In generalBefore initiating any action in a court or other administrative or regulatory proceeding against
			 any institution of higher education as authorized by paragraph (1)  to
			 enforce any provision of
			 this subsection, including any regulation promulgated by the Secretary
			 under
			 this subsection, a State attorney general shall timely provide a copy of
			 the
			 complete complaint to be filed and written notice describing such action
			 or proceeding to the Secretary, except as provided in subparagraph (B).(B)Emergency actionIf prior notice is not practicable, the State attorney general shall provide a copy of the complete
			 complaint and the notice to the Secretary immediately upon instituting the
			 action or proceeding.(C)Contents of noticeThe notification required under this subparagraph shall, at a minimum, describe—(i)the identity of the parties;(ii)the alleged facts underlying the proceeding; and(iii)whether there may be a need to coordinate the prosecution of the proceeding so as not to interfere
			 with any action, including any rulemaking, undertaken by the Secretary or
			 another Federal agency.(3)RegulationsThe Secretary shall prescribe regulations to implement the requirements of this subsection and
			 periodically provide guidance in order to further coordinate actions with
			 the State attorneys general.(4)Preservation of state authority(A)State claimsNothing in this subsection shall be construed as altering, limiting, or affecting the authority
			 of a State attorney general or any other regulatory or enforcement agency
			 or authority to bring an action or other regulatory proceeding arising
			 solely under the law in effect in that State.(B)Relief(i)In generalRelief under this subsection may include, without limitation—(I)rescission or reformation of contracts;(II)refund of moneys or return of real property;(III)restitution;(IV)disgorgement or compensation for unjust enrichment;(V)payment of damages or other monetary relief  pursuant to the requirements of paragraph (2);(VI)public notification regarding the violation, including the costs of notification; and(VII)limits on the activities or functions of the person.(ii)ExclusionRelief under this subsection shall not include the ability to suspend or terminate the eligibility
			 status of an institution of higher education
			 for programs under this title..491.Advisory Committee on Student Financial AssistanceSection 491(k) (20 U.S.C. 1098(i)) is amended by striking 2015 and inserting 2020.492.Income-based repayment(a)In generalSection 493C of the Higher Education Act of 1965 (20 U.S.C. 1098e) is amended to read as follows:493C.Income-based repayment(a)DefinitionsIn this section:(1)Eligible loanThe term eligible loan means any outstanding loan of a borrower that is made, insured, or guaranteed	under part B or
			 part D, except that the term does not include—(A)any such loan that is in default;(B)any PLUS loan made, insured, or guaranteed under section 428, or any Federal Direct PLUS Loan, made
			 to a parent borrower;	or(C)any consolidation loan made, insured, or guaranteed under section 428C, or any Federal Direct
			 Consolidation Loan,   that repaid a loan described in subparagraph (B).(2)Partial financial hardshipThe term partial financial hardship, when used with respect to a borrower, means that—(A)for such borrower—(i)the annual amount due on the total amount of eligible loans made to a borrower as calculated under
			 the standard repayment plan under section 428(b)(9)(A)(i) or 455(d)(1)(A),
			 based on a 10-year repayment period; exceeds(ii)10 percent of the result obtained by calculating, on an annual basis, the amount by which—(I)the borrower’s, and the borrower’s spouse’s (if applicable), adjusted gross income; exceeds(II)150 percent of the poverty line; or(B)the borrower is considered 150 days or more days delinquent  on one or more eligible loans.(b)Income-Based repayment program authorizedNotwithstanding any other provision of this Act, the Secretary shall carry out a program under
			 which—(1)a borrower of any eligible loan may elect to participate in the income-based repayment plan if the
			 borrower has a partial financial hardship as of the time the borrower
			 makes the election—(A)whether or not the
			 borrower’s loan has been submitted to a guaranty agency for default
			 aversion or had been in default previously; and(B)whether or not the borrower is, at the time of the election, enrolled in another repayment plan,
			 including the income contingent repayment plan, income-sensitive repayment
			 plan, or another repayment plan based on income eligibility (except that
			 in the case of a borrower who is enrolled in the income contingent
			 repayment plan and has a Federal Direct
			 Consolidation Loan   that repaid a Federal Direct PLUS Loan, that Federal
			 Direct Consolidation Loan shall not be an eligible loan for purposes of
			 this section);(2)after selection of the income-based repayment plan, and for the remaining period of the borrower's
			 loans unless the borrower elects a different repayment method, the
			 borrower’s aggregate monthly payment for all such loans shall not exceed
			 the
			 result described in subsection (a)(2)(A)(ii), as calculated on an annual
			 basis, divided by 12;(3)the holder of such a loan shall apply the borrower’s monthly payment under this subsection first
			 toward interest due on the loan, next toward any fees due on the loan, and
			 then toward the principal of the loan;(4)any interest due and not paid under paragraph (3) shall accrue but not be capitalized, except that,
			 in the case of loans under section 428, or Federal Direct Stafford Loans
			 for which interest was subsidized,  any interest due and not paid under
			 paragraph (3) shall be paid by the
			 Secretary for a period of not more than 3 years after the date of the
			 borrower’s election under paragraph (1) (not including any period during
			 which the borrower is in deferment due to an
			 economic hardship described in section 435(o)); and(5)any principal due and not paid under paragraph (3) shall be deferred;(6)a borrower who elects to participate in an 
			 income-based repayment plan under paragraph (1) and whose eligibility for
			 an income-based repayment plan is verified may participate in the
			 income-based repayment plan during the period of the borrower's loans,
			 even
			 if the borrower no longer has a partial financial hardship;(7)the amount of time the borrower makes monthly payments under paragraph (2) may exceed 10 years;(8)the Secretary shall repay or cancel any outstanding balance of principal and interest due on all
			 eligible loans to a borrower who—(A)at any time, elected to participate in income-based repayment under paragraph (1); and(B)for a period of time prescribed by the Secretary, not to exceed 20 years, meets 1 or more of the
			 following  requirements—(i)has made reduced monthly payments under paragraph (2);(ii)has made monthly payments of not less than the monthly amount required under paragraph (1) of
			 subsection (b), as such subsection was in effect on the day before the
			 date of enactment of the Higher Education Affordability Act;(iii)has made monthly payments of not less than the monthly amount calculated under section
			 428(b)(9)(A)(i) or 455(d)(1)(A), based on a 10-year repayment period, when
			 the borrower first made the election described in this subsection;(iv)has made payments of not less than the payments required under a standard repayment plan under
			 section 428(b)(9)(A)(i) or 455(d)(1)(A) with a repayment period of 10
			 years;(v)has made payments under an income contingent repayment plan under section 455(d)(1)(D), as in
			 effect on the day before the date that is 1 year after the date of
			 enactment of the Higher Education Affordability Act; or(vi)has been in deferment due to an economic hardship described in section 435(o);(9)a borrower who is repaying an eligible loan pursuant to income-based repayment may elect, at any
			 time, to terminate repayment pursuant to income-based repayment and repay
			 such loan under another repayment plan; and(10)the special allowance payment to a lender calculated under section 438(b)(2)(I), when calculated
			 for a loan in repayment under this section, shall be calculated on the
			 principal balance of the loan and on any accrued interest unpaid by the
			 borrower in accordance with this section.(c)Monthly loan payment determinations(1)Verification process(A)In generalThe Secretary shall establish procedures for annually determining the borrower’s monthly payment
			 amount for income-based repayment, including verification of a borrower’s
			 annual income and the annual amount due on the total amount of eligible
			 loans.(B)Rule for borrowers who do not provide the additional informationIn the case of a borrower who has selected the income-based repayment plan and who does not submit
			 the borrower's annual income documentation by such date as required under
			 subparagraph (A)—(i)until the borrower submits the required documentation (but in no case for a period greater than 1
			 year), the
			 borrower's monthly payment amount for an eligible loan shall be the
			 greater of—(I)the monthly payment required under a standard repayment plan under
			 section 428(b)(9)(A)(i) or 455(d)(1)(A) with a repayment period of 10
			 years for the loan; and(II)the
			 amount described in subsection (a)(2)(A)(ii), as calculated  based on the
			 most recent income documentation
			 provided to the Secretary by the borrower; and(ii)no monthly payments made before the borrower has submitted the required
			 information shall be included for purposes of loan repayment or
			 cancellation under subsection (b)(8)(B) or the  public service loan
			 forgiveness program under section 455(m).(C)Additional procedures to considerIn addition to the procedures established in this section, the
			 Secretary shall consider, but is not limited to, the procedures
			 established in accordance with section 455(e)(1) or in connection with
			 income-sensitive repayment schedules under section 428(b)(9)(A)(iii) or
			 428C(b)(1)(E), as in effect on the day before the date that is 1 year
			 after the date of enactment of the Higher Education Affordability Act.(2)Special rule for married borrowers filing separatelyIn the case of a married borrower who files a separate Federal income tax return, the Secretary
			 shall calculate the amount of the borrower’s income-based repayment under
			 this section solely on the basis of the borrower's student loan debt and
			 adjusted gross income.(d)Automatic enrollment for delinquent borrowers(1)In generalThe Secretary shall establish procedures for automatically enrolling delinquent borrowers with a
			 partial financial hardship described in  subsection (a)(2)(B) into the
			 income-based repayment plan. Such procedures shall include the following
			 requirements:(A)Each entity with a contract to	service  loans under section 456, and each entity that is a  lender
			 of loans made, insured, or guaranteed under part B or	any entity that
			 provides student loan servicing for such lender, shall—(i)identify each delinquent borrower of a loan serviced or held by the entity on the date that such
			 borrower
			 qualifies for a partial financial
			 hardship described in subsection (a)(2)(B); and(ii)retrieve for such borrower, using the online income verification system established under
			 paragraph (4),  the
			 borrower's new monthly payment amount under this section.(B)In any case where an entity described in subparagraph (A) is unable to obtain information regarding
			 the borrower's new monthly payment amount under this section, the entity
			 shall notify the Secretary and the Secretary shall provide the entity with
			 a determination of the new monthly payment amount for a borrower
			 not later than 7 days after the entity's request.(C)The entity described in subparagraph (A) shall automatically enroll a borrower identified in such
			 subparagraph into the income-based repayment plan as follows:(i)In the case of a borrower who filed a return under 
			 section 6012(a)(1) of the Internal
			 Revenue Code of 1986 for 1 or both of the  immediately preceding tax
			 years—(I)if such borrower makes a payment equal to or greater than	the new monthly payment amount
			 determined under
			 subparagraph (A)(ii)
			 for the income-based repayment plan, the entity 
			 will automatically
			 enroll the borrower in the income-based repayment program, unless the
			 borrower requests otherwise;(II)if such borrower's  new monthly payment amount provided under
			 subparagraph (A)(ii)
			 for the income-based repayment plan is determined to be $0, the entity 
			 will automatically
			 enroll the borrower in the income-based repayment program, if the borrower
			 provides consent for such enrollment, as determined through either an
			 online agreement or a signed consent form; and(III)if such borrower does not make a payment equal to or greater than the new monthly payment amount
			 determined under
			 subparagraph (A)(ii)
			 for the income-based repayment plan, the entity 
			 will not automatically
			 enroll the borrower in the income-based repayment program.(ii)In the case of a borrower identified under subparagraph (A)(i)	who was not required to file a tax
			 return under section 6012(a)(1) of
			 the Internal Revenue Code of 1986 for the 2 consecutive preceding tax
			 years—(I)the entity will deem the borrower's monthly payment amount
			 for income-based repayment to be $0 until determined
			 otherwise through additional information; and(II)the entity will automatically enroll the borrower in the income-based repayment program if the
			 borrower provides consent for such enrollment, as determined through
			 either an online agreement or a signed
			 consent form.(iii)In the case of a borrower identified under paragraph (1)(A) who failed to file a return under 
			 section 6012(a)(1) of the Internal
			 Revenue Code of 1986, for the preceding tax year, the entity will carry
			 out the requirements described
			 in paragraph (3)(C), including automatically enrolling the borrower in the
			 income-based repayment program if the borrower provides consent and
			 provides additional information, as described in such paragraph.(D)The entity described in subparagraph (A) shall provide each borrower identified with a partial
			 financial hardship under subparagraph (A)(i), as part of the borrower's
			 next
			 periodic statement, a personalized statement to the borrower
			 that—(i)informs the borrower—(I)that the borrower will	be automatically enrolled into the income-based repayment plan under
			 this section, in accordance
			 with the procedure described in subparagraph (C) that is applicable to the
			 borrower's case;(II)of the key terms and conditions of such repayment plan; and(III)what the borrower's new monthly payment amount under the
			 income-based repayment plan will be
			 for the next year;(ii)notifies the borrower of the automatic enrollment procedures described in subparagraph (C);(iii)provides a clear list of dangers associated with continued delinquency and default on eligible
			 loans;(iv)informs the borrower that the borrower is eligible for a different monthly payment
			 amount under the standard 10-year plan,  and the estimated monthly payment
			 amount under the standard 10-year plan;(v)informs the borrower that paying the minimum monthly payment amount under the income-based
			 repayment plan under this section may lead to negative amortization such
			 that if a borrower’s monthly payment does not fully cover the amount of
			 interest owed, then the principal amount owed may increase over time and
			 cause the borrower's loan balance to increase; and(vi)includes any other information
			 determined to be relevant by the Secretary, in consultation with the
			 Director of the Bureau of Consumer Financial Protection.(2)Standard notification format; consumer testingThe Secretary, in consultation with the Director of the Bureau of Consumer Financial Protection,
			 shall—(A)develop  a standard format for the personalized statement described
			 in paragraph (1)(D); and(B)submit for  consumer testing under section 483, such standard format and any consent form or online
			 tool required for consent of borrowers with $0 payment to participate in
			 income-based repayment under paragraph (1)(C)(ii)(II) or (3)(B).(3)Failure to file(A)Monthly payment amount treated as $0In the case of a borrower identified under paragraph (1)(A) who is required to file a return under 
			 section 6012(a)(1) of the Internal
			 Revenue Code of 1986 and fails to file such return, the
			 Secretary of
			 the Treasury shall transmit to the Secretary of Education any such tax
			 information of the individual as may be necessary to  determine the
			 appropriate monthly payment amount. If such information is unavailable or
			 insufficient, then the monthly payment amount shall be treated as $0
			 until determined otherwise through additional information.(B)Borrower contact requirementA borrower whose monthly payment amount is treated as
			 $0 due to unavailable or insufficient information, as described in
			 subparagraph (A), shall be automatically enrolled in the income-based
			 repayment
			 plan under
			 this section if the borrower—(i)provides consent for such enrollment, as determined through either an online agreement or a signed
			 consent form; and(ii)provides the information needed to determine the
			 appropriate monthly payment amount under the income-based repayment plan.(C)NotificationThe entity described in paragraph (1)(A) shall communicate to a borrower  described in this
			 paragraph of the  policy described in subparagraph (A) and the
			 requirements that the borrower must fulfill, as described in subparagraph
			 (B),
			 in order to enroll in the income-based repayment plan under this section
			 if such borrower's monthly payment amount has been treated as $0 due to
			 unavailable or insufficient information, as determined by the Secretary. 
			 Such policy and requirements
			 shall be communicated to the borrower in plain and simple language in the
			 next periodic statement described under paragraph (1)(D).(4)Creation of online income verification system(A)In generalBy not later than the date that is 1 year after the date of enactment of the Higher Education Affordability Act, the Secretary, in consultation with the Secretary of the Treasury, shall develop and
			 establish a streamlined
			 online income verification system website that allows each entity with a
			 contract to  service  loans under section 456, and each entity that is an
			 eligible lender of loans made, insured, or guaranteed under part B or
			 another entity that provides student loan servicing for such lender or
			 loan
			 holder, to access and retrieve the  monthly payment amount for the
			 income-based repayment program
			 for a borrower identified under paragraph (1)(A). The website shall
			 provide no additional information
			 relating to a borrower’s financial circumstances beyond that needed to
			 determine a monthly payment amount.(B)SecurityThe Secretary shall  ensure that the online income verification system website established under
			 subparagraph (A) is secure and that information regarding a borrower is
			 accessible only to the lender of a loan of such borrower or the entity
			 that is servicing a loan of such borrower.
			 The Secretary shall ensure that no entity shall access the online income
			 verification system
			 website for the purposes of collections with respect to loans.(C)Prohibition of inappropriate useAny use of the online income verification system that is not for the purpose described in
			 subparagraph
			 (A) is prohibited and may be the basis for a claim of a violation of a
			 contract  entered into  under section 456, or for an action under
			 subsection (g) or (h) of section 432, as the case may be.(5)Appeals processThe Secretary  shall establish	a clear and
			 accessible process for appealing the monthly payment amount determined
			 under the online income verification system website for a borrower 
			 identified in paragraph (1)(A) in any	case where a
			 borrower believes that  the monthly payment amount is based on tax
			 information that is incorrect. If a borrower wins such an appeal, then the
			 Secretary shall—(A)retroactively credit the overpaid amount towards future
			 payments; or(B)apply the overpaid amount towards the principal balance of the borrower's loans, if requested to do
			 so by the borrower.(e)Changes to FAFSABy not later than 1 year after the date of enactment of the Higher Education Affordability Act, the Secretary shall make changes as needed to the common master promissory note developed under
			 section 432(m)(1)(A) and the Free Application for Federal Student Aid
			 described in section 483 to implement the requirements of
			 this section..(b)Effective dateThe amendment made by subsection (a) shall take effect on the date that is 1 year
			 after the date of enactment of this Act.493.Extending the protections for student loans for active duty borrowersSection 493D (20 U.S.C. 1098f) is amended—(1)in the section heading, by inserting and protections for active duty borrowers before the period at the end;(2)by redesignating subsection (b) as subsection (c); and(3)by inserting after subsection (a) the following:(b)Use of information(1)In generalThe Secretary shall utilize information the Secretary  receives regarding the active duty
			 status of borrowers from the
			 Secretary of Defense for any purpose under this title	to ensure that the
			 interest rate charged on any  loan made under part D of
			 title IV for borrowers who are subject to  section
			 207(a)(1) of the Servicemembers
			 Civil
			 Relief Act (50 U.S.C. App. 527(a)(1)) does not exceed the maximum interest
			 rate set forth in such section.(2)SCRA interest rate limitation notice requirementsThe submittal by the Secretary of Defense to the Secretary of Education of information that informs
			 the Secretary of Education that a member of the Armed Forces with a
			 student loan under part D of title IV has been or is being
			 called to military service (as defined in section 101 of the
			 Servicemembers Civil Relief Act (50 U.S.C. App. 511)), including a member
			 of a reserve unit who is ordered to report for military service as
			 provided for under section 106 of such Act (50 U.S.C. App. 516), shall be
			 considered, for
			 purposes of subjecting such student loan to the provisions of section 207
			 of the Servicemembers Civil Relief Act (50 U.S.C. App. 527), provision by
			 the borrower to the creditor of written notice and a copy of military
			 orders as described in subsection (b)(1) of such section.(3)ProceduresNot later than 180 days after the date of enactment of the Higher Education Affordability Act, the Secretary, in consultation with the Department
			 of Defense, shall establish a procedure to implement
			 this subsection.. 
					493A.
					Disbursement of credit balance
					Part G of title IV (20 U.S.C. 1088 et seq.) is amended by
			 adding at the end the following:
					
						
							493E.
							Disbursement of credit balance
							
								(a)
								Credit balance
								In this section, the term credit balance means the amount of program funds under this title credited to a student’s ledger account at the
			 institution of higher education that exceed the amount assessed the
			 student by the institution for allowable institutional charges, as defined
			 by the Secretary.
							
								(b)
								Establishment of system for disbursement
								Not later than 3 years after the date of enactment of the Higher Education Affordability Act, each institution of higher education that enrolls a student
			 who receives a grant or loan under this title shall establish a system for
			 the disbursement of credit balances in accordance with subsection (c).
							
								(c)
								Electronic payment system
								
									(1)
									In general
									Each institution of higher education described in subsection (b) shall establish a system for
			 disbursement of credit balances through electronic payments to a deposit
			 account or a general use prepaid card with the protections afforded under
			 the Electronic Fund Transfer Act (15
			 U.S.C. 1693 et seq.).
								
									(2)
									No preferred financial institution or denial or delay
									In carrying out the system under paragraph (1), an institution of higher education shall not—
									
										(A)
										require or encourage a student to select a particular financial institution to which an electronic
			 payment under
			 this section shall be made; or
									
										(B)
										deny or cause a delay
			 in the disbursement of credit balances based on the selection by a student
			 of a
			 particular financial institution.
									(3)WaiverA public institution of higher education may seek a waiver from the Secretary of the requirements
			 of
			 paragraph (1) if a State or local governmental entity, or a State or local
			 policy or procedure, prevents compliance with such requirements. The
			 Secretary shall grant the waiver  only if such institution ensures that
			 credit balances are provided to students in a manner consistent with the
			 goals and purposes of this section, as determined by the Secretary.
								(d)
								Distribution options
								
									(1)
									Pilot program
									The Secretary of Education, in consultation with the Secretary of the Treasury and the Director of
			 the Bureau of Consumer Financial Protection, shall conduct a
			 pilot program on providing students with the option of receiving
			 credit balances, through the electronic payment system of the institution
			 of higher education in accordance with subsection (c), by using the
			 Treasury Direct Express system established under section 3336 of title 31,
			 United States Code,  or through any other low-cost alternative as
			 determined by the Secretary.
								(2)ImplementationIf the Secretary of Education, after conducting the pilot program described in paragraph (1),
			 determines
			 that allowing students with credit balances to use any option described in
			 such paragraph is in the best interest of students, the Secretary shall
			 take such actions as are necessary  to provide any such option to
			 students, which may include entering into agreements with the Secretary of
			 the Treasury or other entity to implement this paragraph..493B.Disclosure of cohort rates based on  repayment plan and deferment statusPart G of title IV (20 U.S.C. 1088 et seq.), as amended by section 493A,  is further amended by
			 adding at the end the following:493F.Disclosure of cohort rates based on  repayment plan and deferment status(a)Preparation  and publication of additional cohort rates(1)In generalNot less often than once every fiscal year, the Secretary shall prepare and publish a report that
			 includes—(A)all of the cohort rates calculated under subsections (a) and (c) for each eligible institution
			 participating in any program under this title; and(B)the underlying numbers and data used to calculate the cohort rates described in paragraph (1).(2)Timing and method of publicationThe Secretary shall publish the  report described in paragraph (1)—(A)on, or as close as practicable
			 to, the date on which the cohort default rates under section 435(m) are
			 made available to the public; and(B)in the same report, or in a nearby location on the same website, as the report on cohort default
			 rates required under section 435(m)(4).(b)Calculation of cohort rates for Stafford and Unsubsidized Stafford cohort borrowers(1)Identification of cohortFor each fiscal year, the Secretary shall use, as the cohort for purposes of calculating the rates
			 described in paragraph (3), the borrowers of the loans that are included
			 in the institution's cohort for purposes of the cohort default rate
			 calculation under section
			 435(m), except that a borrower of multiple loans in such cohort shall only
			 be counted as a single borrower.(2)CalculationNot less often than once every fiscal year, the Secretary shall calculate for each eligible
			 institution
			 participating in any program under this title, the following rates:(A)The percentages  of borrowers within each cohort in each type of deferment status described—(i)sections 427(a)(2)(C) and  428(b)(1)(M);  and(ii)sections 427(a)(2)(C)(vii) and	428(b)(1)(M)(vii) (as in effect
			 prior to the enactment of the Higher Education Amendments of 1992).
										(B)The percentages of borrowers within each cohort that, as of the date of the determination, have
			 been delinquent on the loan included in the cohort for—(i)at least 30 and not more than 59 days;(ii)at least 60 and not more than 89 days;	and(iii)90 days or more.(C)Of the borrowers in the cohort that are in active repayment, the percentages of borrowers in each
			 of the following
			 repayment plans:(i)Standard repayment.(ii)Extended repayment,  for each of the following maximum repayment periods:(I)Not more than 10 years.(II)More than 10, but not more than 12, years.(III)More than 12, but not more than 15, years.(IV)More than 15, but not more than 20, years.(V)More than 20, but not more than 25, years.(VI)More than 25, but not less than 30, years.(iii)An income contingent repayment plan authorized under section 455(e).(iv)Income-based repayment under section 493C.(v)Income-sensitive repayment under section 428(b)(9)(A)(iii) or  428C(b)(1)(E).(D)Of the borrowers  in each group described in clauses (iii) through (iv) of subparagraph (D), the
			 percentage whose outstanding
			 balance due on the loan at the end of the year is greater than the total
			 outstanding balance due on such loan at the beginning of the year.(c)Calculation of cohort rates for Graduate PLUS borrowers(1)In generalNot less often than once every fiscal year, the Secretary shall calculate a cohort rate for
			 Graduate PLUS borrowers for each institution by—(A)identifying the cohort of 1 or more borrowers of   a loan received for attendance at the
			 institution that—(i)is made to a graduate student under section 428B, Federal Direct PLUS Loan,  or a loan under
			 section 428C or a Federal Direct Consolidation Loan that is used to repay
			 such loan; and(ii)that entered repayment during the second fiscal year preceding the fiscal year for which the
			 determination is being made; and(B)using the cohort described in subparagraph (A) to calculate the graduate PLUS cohort rate under
			 paragraph (2).(2)CalculationThe graduate PLUS cohort rate under this subsection for an institution shall be calculated by
			 determining the ratio of—(A)the number of borrowers in the cohort  described in paragraph (1)(A) for the institution that have
			 defaulted on a loan included in the cohort; to(B)the total number of borrowers in such cohort.(d)Calculation of cohort rates for parent PLUS borrowers(1)In generalNot less often than once every fiscal year, the Secretary shall calculate a cohort rate for parent
			 PLUS borrowers for each institution by—(A)identifying the cohort of borrowers for the fiscal year, in accordance with paragraph (2); and(B)using such cohort described in subparagraph (A) to calculate the parent PLUS cohort rate in
			 accordance with paragraph (3).(2)Cohort(A)In generalThe cohort for an institution for purposes of this subsection shall be the borrowers of a loan
			 under section 428B, Federal Direct PLUS Loan, or a loan under section 428C
			 or a Federal Direct Consolidation Loan that—(i)is made on behalf of a dependent student under section 428B for attendance at the institution; and(ii)(I)for determinations made for fiscal years preceding fiscal year 2025, entered repayment during the
			 period beginning in fiscal year 2015 and ending on September 30 of the
			 fiscal year preceding the fiscal year for which the determination is being
			 made; or(II)for determinations made for fiscal year 2025 and each subsequent fiscal year, entered repayment
			 during the tenth year preceding the fiscal year for which the
			 determination is being made.(3)CalculationThe parent PLUS cohort rate under this subsection for an institution shall be calculated by
			 determining the ratio of—(A)the number of borrowers in the cohort  described in paragraph (1)(A) for the institution that have
			 defaulted on a loan included in the cohort; to(B)the total number of borrowers in such cohort.(e)Treatment of borrowers with multiple loansA borrower with multiple loans in the same borrower repayment cohort of an institution	shall be
			 counted as a single borrower.(f)ProceduresThe Secretary shall carry out this section in a manner that is as similar as practicable to the
			 manner in which the Secretary calculates the cohort default rates under
			 section 435(m), including by using common definitions, timelines, and
			 procedures. Such procedures shall include providing an opportunity for
			 each institution to have a reasonable opportunity (as specified by the
			 Secretary) to review and correct errors in the information required
			 for the purposes of
			 calculating the rates under this section for such institution, prior to
			 the
			 calculation of such rate..493C.Institutional reporting requirementsPart G of title IV (20 U.S.C. 1088 et seq.), as amended by section 493A and 493B, is further
			 amended
			 by adding at the end the following:493G.Institutional reporting requirements(a)PurposesThe purposes of this section are—(1)to promote better transparency of information to students and their families about postsecondary
			 costs and outcomes while protecting student privacy in data collection;(2)to reduce the burden of data collection on institutions of higher education, including duplicative
			 IPEDS reporting;(3)to inform institutional and program improvement at institutions of higher education; and(4)to help improve laws and policies impacting postsecondary education.(b)IPEDS data components(1)Submission of dataEach institution of higher education participating in a program under this title shall submit to
			 the Secretary student unit record data that is necessary and sufficient,
			 as determined by the Secretary, to complete all
			 student components of reporting required for the Integrated Postsecondary
			 Education Data System (referred to in this section as IPEDS).(2)Required dataThe data required to be reported to the Secretary under paragraph (1) shall include the minimum
			 number of data elements necessary and sufficient for the fall enrollment,
			 12-month enrollment, completions, student financial aid and net price,
			 graduation rates, student charges portions of IPEDS, and portions of IPEDS
			 relating to admissions, test scores, and institutional characteristics
			 surveys, and other surveys, as determined by the Secretary. The
			 Secretary shall undertake data minimization efforts in collecting this
			 data and shall aggregate the data received and report it publicly at the
			 institutional, program-specific, and State-specific level.(3)Review(A)In generalNot later than 6 months after the date of enactment of the Higher Education Affordability Act, the
			 Secretary shall—(i)review the data collected pursuant to IPEDS to determine whether it is duplicative of the data
			 required to be collected under this section; and(ii)establish a process by which institutions of higher education will transition to reporting data
			 under this section in a way that reduces duplication and burden.(B)Update of reviewBeginning 5 years after the date of enactment of the Higher Education Affordability Act, and every
			 5 years thereafter or as necessary as determined by the Secretary, the
			 Secretary shall review and update, as
			 necessary, the categories of data that shall be
			 submitted pursuant to paragraph (1).(4)GuidanceNot later than 1 year after the date of enactment of the Higher Education Affordability Act, the
			 Secretary shall submit to institutions of higher education—(A)guidance related to the submission of data under this section; and(B)a reasonable timeframe by which institutions of higher education shall submit the data.(5)Continuation of collectionIPEDS data that is required to be collected on the day before the date of enactment of the Higher
			 Education Affordability but is not reported into the student unit record
			 system established under this section
			 shall continue to be collected.(c)Establishment of new outcome metrics(1)In generalData submitted to the Secretary under subsection (b) shall be used to calculate student components
			 of IPEDS.(2)Additional measures to be calculated by the secretaryIn addition to the IPEDS student component measures required to be calculated by the Secretary on
			 the day before the date of enactment of the Higher Education Affordability
			 Act and the data elements described in subsection (b)(2), the Secretary
			 shall also collect the
			 student unit record data necessary and sufficient to calculate, beginning
			 not later than 2 years after the date of enactment of the Higher Education
			 Affordability Act and at the certificate or degree-level, and
			 institutional, program-specific, and State-specific level,
			 information concerning each of the following:(A)The dollar amount and number of students receiving Federal, State, institutional and private
			 financial aid, including grants, loans, and cumulative debt that is
			 reported
			 separately for undergraduate and graduate students and disaggregated by
			 completion status.(B)Graduation, persistence, transfer rates, and still enrolled rates for all undergraduate students,
			 reported overall and separately for first-time full-time students at
			 entry, first-time part-time students at entry, transfer full-time students
			 at entry and  part-time transfer students at entry within 100 percent, 150
			 percent, and 200 percent of the normal time to graduation, including
			 transfer rates by level of receiving institution.(C)Completion rates for master's, professional, and doctoral level students.(D)Earnings data for undergraduate and graduate students, disaggregated by completion status, for each
			 of the following time periods:(i)2 years after program exit.(ii)5 years after program exit.(iii)10 years after program exit.(E)Loan repayment rates for  undergraduate and graduate students, disaggregated by completion status.(F)Enrollment in subsequent postsecondary education for undergraduate and graduate level students.(G)Any other measures determined by the Secretary, after consultation with the National Center for
			 Education Statistics and with input from the postsecondary education
			 community, including students, representatives from institutions of higher
			 education, researchers, the public, and other relevant stakeholders.(3)Requirements for the student unit record data systemThe Secretary shall establish a student unit record data system under this section that shall—(A)establish consistent  definitions and directions for institutions to follow in submitting the
			 student unit record data required under this section;(B)determine both collection and submission requirements for this section, including the CIP codes to
			 be used for reporting program-specific data;(C)be subject to a privacy impact assessment, as described in section 208 of the E-Government Act of
			 2002, before collecting information;(D)streamline and minimize the data required
			 to be submitted under subsection (b)(2) and paragraph (2), in order to
			 reduce duplication of reporting of information by institutions of higher
			 education and to protect student privacy, which shall be done by working
			 with the National Center for Education Statistics, the Office of Federal
			 Student Aid, other offices within the Department, and other Federal
			 agencies, as determined appropriate by the Secretary;(E)prepopulate the student unit record data system with data from existing data sources, including the
			 National Student Loan Data System under section 485B, and ensure that such
			 data is imported into the student unit record data system but data from
			 the
			 student unit record system is not exported back to the National Student
			 Loan Data System or other existing data sources;(F)include a process, developed in collaboration with the Social Security Administration, by which—(i)the Department
			 submits unit record lists to the Social Security Administration with
			 instructions on how to group and aggregate the data; and(ii)the Social Security Administration, consistent with Social Security Administration privacy
			 standards and in a way that does not reveal personally identifiable
			 information—(I)returns, to the Department,  earnings data for students attending each institution that is provided
			 in the aggregate and disaggregated based on the programs of education
			 attended and by type of certificate or degree earned by the graduates; and(II)aggregates the earning data for students attending institutions in order to provide
			 institution-specific and State-specific earnings data needed by the
			 Department for purposes of paragraph (2); and(G)allow institutions of higher education to request the system of higher education of which they are
			 a member or the State in which they are located  to report student unit
			 record data on their behalf if such reporting fully complies with
			 all the requirements of this section;(H)report the outcome metrics required under this subsection, disaggregated,  if the number of
			 students
			 in such subgroup or with such status is sufficient to avoid  revealing
			 personally identifiable information about an individual student, by—(i)race and ethnicity;(ii)gender;(iii)whether and at what level the student has enrolled in a degree-granting program,
			 certificate-granting program, or developmental education;(iv)first-time or transfer status;(v)part-time or full-time status;(vi)disability status, if applicable;(vii)receipt of a  Federal Pell Grant;(viii)receipt of a loan made, insured, or guaranteed under section 428 or a Federal Direct Stafford Loan;(ix)status as a student who has received no Federal Pell Grants, no loans made, insured, or guaranteed
			 under section 428, and no Federal Direct Stafford Loans;(x)age ranges, to be determined by the Secretary;(xi)military or veteran status; and(xii)other categories determined necessary by the Secretary; and(I)require that data required under this section be collected for all students, including
			 undergraduate and graduate students but reported separately for
			 undergraduate and graduate students.(d)Reporting of data(1)In generalThe Secretary shall use the data provided by institutions of higher education under subsections (b)
			 and (c) only for the following:(A)Publication of such statistical reports and studies as the Secretary determines appropriate,
			 provided that such reports do not disclose personally identifiable
			 information to any party. The Secretary shall specifically provide public
			 statistical reports on access, costs, financial aid, educational needs,
			 and student outcomes that include graduation rates.(B)Management, policy planning, and oversight purposes within the Department, including research to
			 improve Federal laws impacting postsecondary education.(C)Consumer information.(D)Providing information to institutions of higher education for institutional and program
			 improvement.(E)To fulfill the IPEDS reporting obligations of institutions of higher education and reduce the
			 reporting burden on institutions.(2)Public access to informationThe IPEDS data components and new outcome metrics collected under this section shall be included in
			 the IPEDS Data Center at the institution and program specific level. 
			 Non-personally identifiable data shall also be available to the public and
			 widely disseminated through electronic transfer, or other means, such as
			 posting on the National Center for Education Statistics’ website or other
			 relevant place in a way that does not allow for the disclosure or
			 dissemination of any personally identifiable information and shall fully
			 comply with rules and regulations of the  National Center for Education
			 Statistics for data access.(e)Involvement of stakeholders in developing calculation and reporting standardsIn carrying out this section, the Secretary shall consult extensively with institutions of higher
			 education, State agencies of higher education, privacy advocates,
			 education researchers, statistical experts, students and their families.(f)Privacy, security, and use of student unit record information(1)Limitations on disclosure of informationPersonally identifiable information maintained in the Federal student unit record data system
			 established under this section shall only be disclosed to—(A)students whose data is contained in the system, upon request, and in connection with their own
			 personally identifiable information;(B)institutions of higher education or their contractors (subject to paragraph (2)), to the extent
			 that such disclosures may be
			 required for purposes of data validation or correction regarding the data
			 that institutions or their contractors already submitted, provided that no
			 student-level data elements from other sources are disclosed to such
			 institutions of higher education or their contractors;(C)employees or contractors of the Department to the extent that such disclosure is necessary for the
			 Secretary to carry out the requirements of this section, and, in the case
			 of contractors,  subject to
			 paragraph (2); or(D)employees or contractors of the Social Security Administration, provided that such disclosures are
			 limited to the minimum number of data elements needed to obtain earnings
			 data specifically authorized in this section, and that no personally
			 identifiable information from the student unit record data system is
			 retained by the Social Security Administration after they have provided
			 earnings data.(2)Requirements for contractsIn carrying out the requirements of this section, the Secretary and institutions of higher
			 education may not disclose personally identifiable information from
			 records of students to a contractor, consultant, or other third party to
			 whom the Secretary or institution has delegated data collection and
			 maintenance functions unless that contractor, consultant, or other third
			 party—(A)is performing a function or task for which the Department, or institution of higher education would
			 otherwise use employees;(B)is under the direct control of the Department or institution with respect to the use and
			 maintenance of education records;(C)does not use the education records for any other purposes than those explicitly authorized in its
			 contract and agrees to not re-disclose personally identifiable information
			 to any third party;(D)uses applicable Federally mandated or industry-standard encryption technologies;(E)has sufficient administrative and technical procedures to maintain safeguards and continuously
			 monitor the security of personally identifiable information in its
			 custody;(F)provides training to all employees and responsible individuals, to ensure the security of education
			 records;(G)provides to the Department or institution, an acceptable breach remediation plan prior to the
			 initial receipt of education records;(H)reports all actual and suspected security breaches to the Department or institution that provided
			 the education records as soon as detected;(I)in the event of a security breach or unauthorized disclosure of personally identifiable
			 information, pay all costs and liabilities incurred by the Department or
			 institution related to the security breach or unauthorized disclosure,
			 including costs related to inquiries, mitigation, notification, and
			 investigation costs; and(J)destroys or returns to the Department or institution all such personally identifiable information
			 that has been submitted into the student unit record system upon request
			 of the Department or institution at the termination of the contract.(3)Data audit and data governance systemsIn order to ensure compliance with all Federal standards of data quality and
			 individual privacy, the student unit record data system developed under
			 this section shall include—(A)a data audit system
			 assessing data quality;(B)a breach audit system;(C)processes for data safeguarding; and(D)a data governance
			 system.(4)Prohibition and unauthorized use(A)In generalIndividual data collected under this section shall not be used for any purpose not specifically
			 authorized by this section.(B)No future action taken against an individual(i)In generalNo action of Federal authority, State authority, or local authority of any kind may be taken
			 against an individual by utilizing the student unit record data system
			 established under this section nor shall the student unit record data
			 system established under this section be used—(I)for purposes of—(aa)establishing or verifying the eligibility of applicants for, or recipients or
			 beneficiaries of,  cash or in-kind assistance or payments under Federal
			 benefit programs; or(bb)continuing compliance with
			 statutory and regulatory requirements	for such assistance or payments by
			 such applicants, recipients, or beneficiaries;(II)for recouping payments or delinquent debts under such Federal benefit programs; or(III)to affect future educational, employment, health, civil, criminal, or other actions against an
			 individual whose information is maintained by the student unit record data
			 system.(ii)ExceptionAny data collected, stored outside of the unit record system prior to enactment of the Higher
			 Education Affordability Act, and used for enforcement actions, including
			 data in the National Student Loan
			 Data System, shall continue to be used for those purposes even when
			 duplicates of the data are included in the unit record system.(C)GuidelinesThe Secretary shall issue guidelines to institutions regarding the need to amend the institutions’
			 required annual privacy notices to reference the data collection required
			 under this section.(D)Commercial use prohibitedNo data collected or maintained under this section shall sold to third parties nor used to market
			 any products to individuals whose data is collected under this section.(5)Individual privacy and access to dataPrior to implementation of this section, the Secretary shall publish for public comment proposed
			 procedures that ensure—(A)the system developed under this section does not disclose any personally identifiable information
			 and complies with the requirements of section 444 of the General Education
			 Provisions Act (20 U.S.C. 1232g) (commonly known as the Family Educational Rights and Privacy Act) and other applicable Federal and State privacy laws; and(B)there is a policy on the use of data collected under this section that prevents any use of data
			 outside of the purposes of this section.(g)Penalties for unauthorized disclosure of dataAny individual who willfully discloses any personally identifiable information, including personal
			 identifiers, provided under this section, in any manner to an entity not
			 authorized to receive such personally identifiable information, shall be
			 charged with a class E felony, punishable by up to 5 years in prison, a
			 fine of $250,000, or both.(h)Website and hotlineThe Secretary shall establish a website and free hotline number that will provide information to
			 students, their families, and the public about the student unit record
			 data system established under this section to answer any questions the
			 public may have about such system.(i)Cooperation of other Federal agenciesThe Commissioner of Social Security shall work with the Secretary of Education to  establish a
			 process for matching and obtaining the data required under subsection
			 (c)(3)(E).(j)Data sovereigntyThe Secretary shall ensure all data maintained in the student unit record system are stored within
			 the boundaries of the United States or in a facility owned and controlled
			 by a contractor subject to the legal jurisdiction of the United States..HProgram integrity 496.Public disclosure of finalized accreditation documents; prohibition on pre-dispute arbitration
			 mandates(a)Requirements for accrediting agencies or associationsSection 496 (20 U.S.C. 1099b) is amended—(1)in subsection (a)—(A)in paragraph (7), by striking and after the semicolon;(B)in paragraph (8), by striking the period and inserting a semicolon; and(C)by adding at the end the following:(9)such agency or association does not require any institution to enter into predispute arbitration
			 agreements with the students of the
			 institution; and(10)such agency or association shall comply with the requirements of section 444 of the General
			 Education Provisions Act (commonly known as the Family Educational Rights and Privacy Act of 1974) (20 U.S.C. 1232g).;(2)in subsection (c)—(A)in paragraph (3)(A), by striking section
			 487(f) and inserting section 487(e);(B)in paragraph (8), by striking and after the semicolon;(C)in paragraph (9)(B), by striking the period at the end and inserting ; and; and(D)by adding at the end the following:(10)makes available on the website of the agency or association, for each institution subject to its
			 jurisdiction, the accreditation documents relating to academic and
			 institutional quality, as described in subsection
			 (o), for the most recent accreditation period.;  (3)by redesignating subsections (o) through (q) as subsections (p) through (r), respectively; and(4)by inserting after subsection (n) the following:(o)Finalized accreditation documents relating to academic and institutional quality(1)In generalThe finalized accreditation documents relating to academic and institutional quality
			 that are subject to the requirements of subsection (c)(10) and section
			 487(a)(21) shall be any final report or analysis of the agency or
			 association, as determined by the Secretary in consultation with the
			 National Advisory Committee on Institutional Quality and Integrity, 
			 regarding whether an institution or program is in compliance with the
			 standards of the agency or association, including—(A)any finalized self-study report prepared by the institution or program that includes the assessment
			 of
			 educational quality and the institution’s or program’s continuing efforts
			 to improve educational quality;(B)any finalized report by the accrediting agency or association on each on-site review conducted of
			 the
			 institution
			 or program (including any written response by the institution or program
			 to such report);(C)any finalized written report by the accrediting agency or association assessing the institution or
			 program’s compliance with the accrediting standards and the institution or
			 program’s performance with respect to student achievement;(D)the documents required under section 496(c)(7) relating to any adverse accrediting agency or
			 association action regarding the institution or program, including any
			 decision of
			 final denial, withdrawal, suspension, or termination of accreditation,
			 placement on probation, or other adverse action, and all supporting
			 documentation for such action; and(E)a summary by the accrediting agency or association that clearly explains to the public the overall
			 assessment, including key concerns, of the relevant institution or
			 program.(2)Appeals Process for Finalized Accreditation DocumentsThe Secretary shall establish a clear and
			 accessible process for an institution of higher education to appeal the
			 public release of finalized
			 accreditation documents under paragraph (1).(p)Single webpage to finalized accreditation documents(1)In generalThe Secretary shall establish and maintain a webpage on the website of the Department that provides
			 a single
			 point of
			 access to the finalized accreditation documents relating to the academic
			 and
			 institutional quality that institutions of higher education are required
			 to make available under section 487(a)(21).(2)Public explanation regarding redacted or unavailable informationIf the Secretary makes a decision to delay the release of the finalized accreditation documents, or
			 to redact information from any  such documents, for an institution of
			 higher education, the Secretary shall include a  public explanation of
			 such decision on the webpage described in paragraph (1)..497.Improved targeting of program reviewsSection 498(k)(1) (20 U.S.C. 1099c(k)(1)) is amended by striking section 487(f) and inserting section 487(e).498.Program review and
			 data
					Section 498A (20 U.S.C. 1099c–1) is amended to read as
			 follows:498A.Program review and
				data
							(a)DefinitionsIn
				this section:
								(1)Executive
				compensationThe term executive compensation, when used with respect to an institution of higher education, means
				the wages, salary, fees, commissions, fringe benefits, deferred
			 compensation,
				retirement contributions, options, bonuses, property, and any other
			 form of
				remuneration that the Secretary determines is appropriate, given to
			 the 
			 5 percent of employees
				at the institution who are the highest compensated.
								(2)Relevant
				Federal agencyThe term relevant Federal agency
				means—
									(A)the Department of
				Education;
									(B)the Department of
				Veterans Affairs;
									(C)the Department of
				Defense;
									(D)the Bureau of Consumer Financial Protection;
									(E)the Federal Trade
				Commission; or
									(F)any other Federal
				agency that provides Federal student assistance or that the
			 Secretary
				determines appropriate.
									(3)Relevant State
				entity or agencyThe term relevant State entity or
				agency means—
									(A)an appropriate
				State licensing or authorizing agency;
									(B)the attorney general (or the equivalent thereof) of the State; or
									(C)any other State
				entity or agency that the Secretary determines appropriate.(b)Program reviews
				for institutions participating under title IV
								(1)In
				generalThe Secretary—(A)is authorized to conduct program reviews, including
				on-site visits, of each institution of higher education
			 participating in a
				program authorized under this title; and(B)shall conduct a program review under this subsection of each institution of higher education that
			 poses a significant risk
			 of failure to
				comply with this title, as described in paragraphs (2) and (3).
									(2)Mandatory
				reviews
									(A)In
				generalThe Secretary shall, on an annual basis, conduct program
				reviews of each institution of higher education participating in a
			 program
				authorized under this title that meets 1 or more of the following
				criteria:
										(i)As of the date of
				the determination—
											(I)more than 15
				percent of the students enrolled at the institution have received a
			 Federal
				Direct Unsubsidized Stafford Loan during the previous year; and
											(II)the institution
				has a cohort default rate, as defined in section 435(m), that is
			 more than 20 percent.
											(ii)As of the date
				of the determination—
											(I)the institution
				has a cohort default rate, as defined in section 435(m), that
			 exceeds the
				national average, as determined by the Secretary in accordance with
			 such section; and
											(II)the institution has an aggregate amount of defaulted loans, as determined by the Secretary, that 
				places the
				institution in the highest 1 percent of institutions participating
			 in programs
				authorized under this title in terms of the aggregate amount of
			 defaulted loans.
											(iii)In the case of
				proprietary institutions of higher education, the institution
			 received more
				than 80  percent of the institution’s revenues from Federal
			 funds as defined in section 102(b)(2)(B), during the 2 most recent years
			 for which data
			 is
				available.
										(iv)The institution
				is among the top 1 percent of institutions participating in
			 programs authorized
				under this title in terms of numbers or rates of complaints related
			 to Federal
				student financial aid, educational practices and services, or
			 recruiting and
				marketing practices, as reported in the complaint tracking system
			 established under section 161.
										(v)As of the date of
				the determination, the institution is among the top 1 percent of
			 institutions
				in terms of low graduation rates, as determined by the Secretary, 
			 of all institutions participating
			 in programs
				authorized under this title.
										(vi)The institution
				spends more than 20 percent of the institution’s revenues on
			 recruiting and
				marketing activities and executive compensation.
										(vii)In the fiscal year immediately following the most recent cohort default rate period—(I)the
			 institution’s loan
				defaults increased by 50 percent or more as compared to the
			 preceding period; and(II)more than 50 percent of the students attending the institution received loans under this title.(viii)The institution
				has been put on probation by, or is subject to	a show cause order
			 from,	a nationally recognized accrediting agency or association
			 that is recognized by the Secretary pursuant to part H of title IV;
										(ix)The institution,
				or an executive of the institution, has publicly acknowledged
			 or
			 disclosed that
				the institution—(I)is in violation or noncompliance with any provision
			 of law administered by a relevant Federal agency or relevant State entity
			 or agency; or(II)is being investigated regarding a potential violation of such
			 provision of law.(x)The institution—(I)is a 
				proprietary institution of higher education that has acquired a
			 nonprofit
				institution of higher education at any point during the 1-year
			 period preceding
				the date of the determination; or
											(II)was a proprietary institution of higher education and has become a nonprofit
			 institution of
				higher education at any time during the 1-year period preceding the
			 date of the
				determination.(B)Publication of
				institutions reviewedThe Secretary shall—
										(i)post, on a
				publicly available website, the name of each institution of
			 higher education
				that is reviewed under subparagraph (A);
										(ii)indicate, on
				such website, with respect to each such institution, which of the
			 mandatory
				review criteria, as described in subparagraph (A), such institution
			 met; and
										(iii)indicate on the
				College Navigator website of the Department, or any successor
			 website, the name of each institution
			 of higher
				education that is reviewed under subparagraph (A).
										(C)Institutional
				disclosure of reviewEach institution of higher education that is
				reviewed under subparagraph (A) shall—
										(i)post on the home
				page of the institution's website that the institution will be
			 subject to a
				mandatory program review and why the institution is being reviewed
			 and shall
				maintain such posting and explanation for 1 year or until the
			 Secretary has
				issued its final program review report under subsection (c)(5)(C),
			 whichever
				occurs sooner;
										(ii)provide a clear,
				conspicuous disclosure of the information described in clause (i)
			 to students
				who inquire about admission to the institution or submit an
			 application for
				admission to the institution prior to the student signing an
			 enrollment
				agreement with the institution, for 1 year or until the Secretary
			 has issued
				the final program review report under subsection (c)(6)(C),
			 whichever occurs
				sooner; and
										(iii)include the
				information described in clause (i) on materials of acceptance or
			 admission
				submitted to each student before the student enrolls in the
			 institution, for 1
				year or until the Secretary has issued the final program review
			 report under
				subsection (c)(6)(C), whichever occurs sooner.
										(3)Risk-based
				reviews
									(A)In
				generalThe Secretary shall use a risk-based approach to select,
				on an annual basis not less than 2 percent of institutions of
			 higher education
				participating in a program authorized under this title that are not
			 reviewed
				under paragraph (2), for a program review. This approach shall
			 prioritize
				program reviews of institutions that—
										(i)have received
				large increases in funding under this title during the 5-year
			 period preceding
				the date of the determination;
										(ii)have a large
				proportion of overall revenue from Federal funds, as defined in
			 section 102(b)(2)(B);
										(iii)have a
				significant fluctuation in Federal Direct Stafford Loan volume,
			 Federal
			 Pell Grant award volume, or any
			 combination
				thereof, in the year for which the determination is made, compared
			 to the year
				prior to such year, that is not accounted for by changes in the
			 Federal Direct Stafford Loan program, the Federal
				Pell Grant program, or any combination thereof;
										(iv)have experienced
				sharp increases in enrollment in absolute numbers or rate of
			 growth;
										(v)have high rates
				of defaults, relative to all other institutions of higher education
				participating in a program authorized under this title, for loans
			 issued under
				this title over the lifetime of the loans;
										(vi)have a large aggregate dollar amount of loans under this title in default, or a high cohort
			 default rate as described in section 435(m);
										(vii)have a	high student
				default risk, as compared to the student default risk for all
			 institutions participating in a program under this
			 title;
										(viii)have a high
				proportion or high rate of complaints related to Federal student
			 financial aid,
				educational practices and services, or recruiting and marketing
			 practices, as
				reported in the complaint tracking system established under section
			 161;
										(ix)have extremely
				low graduation rates, as determined by the Secretary;
										(x)are in poor
				financial health according to financial responsibility standards
			 described in
				section 498(c);
										(xi)are spending
				a large percentage  of the institution's revenues on recruiting
			 and marketing
				activities and executive compensation;
										(xii)in the case of
				proprietary institutions of higher education, have large profit
			 margins and
				profit growth;
										(xiii)have been put
				on notice or warning by its accrediting agency;(xiv)has been  found to have compliance problems under this
			 title, or is
				at significant risk of failing to comply with applicable Federal or
			 State laws,
				by a relevant Federal agency or a relevant State entity or agency,
			 including
				the Comptroller General of the United States;(xv)has had a large amount of funds returned under section 484B; or(xvi)in the case of
				proprietary institutions of higher education, have experienced a
			 change in
				ownership or control of the institution, including a buyout.
										(B)Criteria for risk-based reviewsThe Secretary shall publish, and update as necessary, the specific criteria that the Secretary will
			 use to determine which institutions of higher education are selected for
			 risk-based reviews under subparagraph (A).
									(4)Public
				disclosure of violationsThe Secretary shall—
									(A)post on the College Navigator website, or any successor website, of the Department, the name of
			 each
			 institution of
			 higher education
				that is found to have violated a provision of this title knowingly
			 and
				willfully or with gross negligence;
									(B)indicate on such
				website, with respect to each such institution, which of the
			 provisions of this
				title the institution violated; and
									(C)maintain such
				posting until the date the institution of higher education
			 rectifies the
				violation or the date that is 1 year after the date the Secretary
			 issues the
				final program review report under subsection (c)(6)(C) with respect
			 to such
				institution, whichever date is later.
									(5)Institutional
				disclosure of violationsEach institution of higher education
				that is found to have violated a provision of this title knowingly
			 and
				willfully or with gross negligence shall—
									(A)not later than 15
				days after the date of issuance of the final program review report
			 containing
				the finding, post on the home page of the institution’s website
			 that the
				institution has been found to have violated a provision of this
			 title knowingly
				and willfully or with gross negligence, including the provision the
			 institution
				was found to have violated;
									(B)maintain such
				posting until the date the institution rectifies the violation or
			 the date that
				is 1 year after the date the Secretary issues the final program
			 review report
				under subsection (c)(6)(C) with respect to such institution,
			 whichever date is
				later; and
									(C)include the
				information described in subparagraph (A) on materials of
			 acceptance or
				admission submitted to each student before the student enrolls in
			 the
				institution until the date the institution rectifies the violation
			 or the date
				that is 1 year after the date the Secretary issues the final
			 program review
				report under subsection (c)(6)(C) with respect to such institution,
			 whichever
				date is later.
									(c)Characteristics
				of program reviews
								(1)NoticeThe
				Secretary may give not more than 72 hours notice to an institution
			 of higher
				education that will undergo a program review pursuant to subsection
			 (b) of such
				review.
								(2)Sharing of
				informationThe Secretary shall share all final program review determinations conducted under this section with
			 relevant Federal agencies and
			 relevant State
				entities or agencies, and appropriate accrediting agencies and
			 associations, to
				enable such agencies, entities, and associations to determine the
			 eligibility
				of institutions for funds or accreditation.
								(3)Interaction with other Federal agencies and lawsTo the extent practicable, the Secretary shall coordinate
				program reviews conducted under this section with other reviews and
			 audits
				conducted by the Department, and with relevant Federal agencies and
			 relevant
				State entities or agencies.(4)Violations discovered through program review(A)Violations of this titleIf, in the course of conducting a program review, the Secretary obtains evidence that any
			 institution of higher education or person has engaged in conduct that may
			 constitute a violation of this title, including a failure to fully comply
			 with the program review process and reporting requirements under this
			 section, the Secretary may sanction such institution or person, pursuant
			 to section 489A.(B)Violations of other Federal lawsIf, in the course of conducting a program review, the Secretary obtains evidence that any
			 institution of higher education or person has engaged in
			 conduct that may constitute a violation of Federal law, the Secretary
			 shall transmit such evidence to the Attorney General of the United States,
			 the Director of the Bureau of Consumer Financial Protection, the
			 Commissioner of the Federal Trade Commission, or the head of any other
			 appropriate Federal agency who may institute proceedings under appropriate
			 law.(C)Rule of constructionNothing in this paragraph shall be constructed to affect any other authority of the Secretary
			 to disclose information.(5)Conduct of
				reviewsWhen conducting program reviews under this section, the
				Secretary shall assess the institution of higher education's
			 compliance with
				the provisions of this title. Each program review shall include, at
			 a minimum,
				the following:
									(A)With regard to
				the institutional information, the Secretary shall assess financial
			 capability,
				administrative capability, and program integrity, including whether
			 the
				institution—
										(i)knowingly and
				willfully misused Federal student aid from any source;
										(ii)violated section
				487(a)(20);
										(iii)engaged in any substantial misrepresentation or other serious violation, as defined in section
			 489A; or
										(iv)violated the
				program integrity regulations promulgated by the Secretary under
			 this Act.
										(B)With regard to
				student information, the Secretary shall examine—
										(i)graduation rates
				compared with all other institutions participating in a program
			 authorized
				under this title;
										(ii)student
				complaints, including interviews with current and former students,
			 faculty and
				staff, and accrediting agencies; and
										(iii)information
				from the complaint data system established under section 161.
										(6)Administrative
				process
									(A)TrainingThe
				Secretary shall provide training, including investigative training, 
			 to personnel of the Department
			 designed to
				improve the quality of financial and compliance audits and program
			 reviews
				conducted under this section, including instruction about
			 appropriately and
				effectively conducting such audits and reviews for institutions of
			 higher
				education from different sectors of higher education.
									(B)Carrying out
				program reviewsIn carrying out program reviews under this
				section, the Secretary shall—
										(i)establish
				guidelines designed to ensure uniformity of practice in the conduct
			 of such
				reviews;
										(ii)make available
				to each institution of higher education participating in a program
			 authorized
				under this title complete copies of all review guidelines and
			 procedures used
				in program reviews, except that internal training materials for
			 Department
				staff related to identifying instances of fraud, misrepresentation,
			 or
				intentional noncompliance shall not be disclosed;
										(iii)permit an
				institution of higher education to correct or cure an
			 administrative,
				accounting, or recordkeeping error within 90 days of the issuance
			 of the final
				program review report, if the error is not part of a pattern of
			 error and there
				is no evidence of fraud or misconduct related to the error;
										(iv)without sharing
				personally identifiable information and in accordance with section
			 444 of the
				General Education Provisions Act (20 U.S.C. 1232g, commonly known
			 as the
				Family Educational Rights and Privacy Act of 1974), inform the
				relevant Federal agencies and relevant State entities or agencies,
			 and
				accrediting agency or association, whenever the Secretary finds a
			 violation of
				this title or sanctions an institution of higher education under
			 section 432,  489A,
				or 498; and
										(v)provide to an
				institution of higher education 90 calendar days to review and
			 respond to any
				program review report and relevant materials related to the report
			 before any
				final program review report is issued.
										(C)Final program
				review determination(i)In generalNot later than 180 calendar days after issuing a program
				review report under this section, the Secretary shall review and
			 consider an
				institution of higher education’s response, and issue a final
			 program review
				determination or audit determination. The final determination shall
			 include—(I)a written
				statement addressing the institution of higher education’s
			 response;
											(II)a written
				statement of the basis for such determination; and
											(III)a copy of the
				institution’s response.
											(ii)ConfidentialityThe
				Secretary shall maintain and preserve at all times the
			 confidentiality of any
				program review report  until a final program review determination
			 is
			 issued, other than
				to inform the relevant Federal agencies and relevant State entities
			 or
				agencies, and accrediting agency or association, as required under
			 this
				section.
										(D)Reports
				disclosed to the institutionThe Secretary shall promptly
				disclose each program review report and each final program review
			 determination to the institution of higher
			 education
				under review.
									(E)Removal of
				personally identifiable informationAny personally identifiable
				information from the education records of students shall be removed
			 from any
				program review report or final program review determination before
			 the report is shared with any relevant
			 Federal
				agency, State entity or agency, or accrediting agency or
			 association.
									(7)Follow-up
				reviews after violationsThe Secretary shall conduct follow-up
				reviews of each institution of higher education that has been found
			 in
				violation of a provision of this title not later than 1 year after
			 the date of
				such finding. Such follow-up reviews may only assess whether the
			 institution of
				higher education has corrected violations found in a previous
			 program
				review or final program review determination..IState-Federal college affordability partnership499.State-Federal college affordability partnershipTitle IV of the  Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) is amended by adding at the
			 end the following:JState-Federal college affordability partnership499–1.PurposeThe purpose of this part is to establish a State-Federal partnership that incentivizes State
			 investment in public higher education.499–2.DefinitionsIn this part:(1)Eligible StateThe term eligible State means a State that provides net State operating support per FTE student in an amount equal to not
			 less than 50
			 percent of the amount that reflects the
			 maximum Federal
			 Pell
			 Grant award amount.(2)Full-time equivalent student numberThe term full-time equivalent student number means a number that reflects the sum of the number of students enrolled full time at a public
			 institution of higher
			 education in the State, plus the full-time equivalent of the number of
			 students enrolled part time (determined on the basis of the quotient of
			 the sum of the credit hours of all part-time students divided by 12) at
			 such institutions.  The Secretary may establish a methodology for
			 calculating the full-time equivalent student number and may offer guidance
			 to States in determining the State's full-time equivalent student number
			 for purposes of this part.(3)Net State operating supportThe term net State operating support
						means an amount that is equal to the amount of
			 State funds  and local government appropriations used to support public
			 higher education annual operating
			 expenses in the State, calculated
			 in accordance
			 with subparagraphs (A) and (B).(A)CalculationA State's net State operating support shall be an amount that is equal to the difference resulting
			 from the gross
			 amount of State funds annually appropriated for public higher education
			 operating expenses in the State; minus—(i)such appropriations that are returned to the State;(ii)State-appropriated funds derived from Federal sources, including funds provided under this part;(iii)local government funds not appropriated for operating support for public higher education;(iv)amounts that are portions of multi-year appropriations to be distributed over multiple years;(v)tuition charges remitted to the State to offset State appropriations;(vi)State funding for students in non-credit continuing or adult education courses and non-credit
			 extension
courses;(vii)sums appropriated to private nonprofit institutions of higher education, or to proprietary
			 institutions of higher education,  for capital outlay or operating
			 expenses; and(viii)any other funds excluded under subparagraph (B).(B)ExclusionsNet State operating support does not include funds for—(i)student aid programs that provide grants to students attending in-State private nonprofit
			 institutions of higher education, in-State proprietary institutions of
			 higher education,  independent institutions,
			 in-State public institutions, and out-of-State institutions;(ii)capital outlay;(iii)deferred maintenance;(iv)research and development; or(v)any other funds that the Secretary may exclude.(4)Net State Operating Support per FTE studentThe term Net State Operating Support per FTE student means, for a fiscal year—(A)the net State operating support for the previous fiscal year; divided by(B)the full-time equivalent student number for the previous fiscal year.(5)Public institutionThe term public institution means an  institution of higher education (as defined in section 101) whose liabilities are backed
			 by the full faith and credit of the State or its equivalent, as determined
			 in accordance
			 with section 668.15 of title 34, Code of Federal Regulations, or any
			 successor regulation.(6)Private nonprofit institution of higher educationThe term private nonprofit institution of higher education means an institution of higher education, as defined in section 102, that is a private nonprofit
			 institution.(7)Proprietary institution of higher educationThe term proprietary institution of higher education has the meaning given the term in section 102(b).499–3.Authorization; use of funds(a)AuthorizationThe Secretary shall award annual block grants to eligible States to encourage States to
			 provide additional funding for public higher education.(b)Use of funds by StatesAn eligible State receiving a block grant under this part shall allocate 100 percent of block grant
			 funding to public institutions  for public higher education expenditures
			 in accordance with subsection (c).(c)Use of funds by public institutionsA public institution that receives funds under	this title shall—(1)use a portion of such  funds to directly reduce tuition costs or mitigate the need to raise tuition
			 and fees for students residing in the State;(2)use a portion of such funds to support the enrollment of low-income students (as
			 measured by eligibility for Federal Pell Grants) in the institution; and(3)create a publicly available report that documents an institution’s efforts to satisfy the
			 requirements described in paragraphs (1) and (2).(d)Prohibitions(1)No use for endowmentsA public institution may not use funds received under this title to increase its
			 endowment.(2)No use for athletic or commercial venuesNo funds awarded under this title may be used for the modernization, renovation, or repair of
			 stadiums or other facilities of a public institution primarily used for
			 athletic contests or
			 events for which admission is charged to the general public.(e)State limitations on institutionsNothing in this section shall be construed to prohibit a State from establishing additional 
			 requirements for 
			 public institutions in the State for the purpose of
			 increasing the affordability of higher education.499–4.Grant formula(a)Grant FormulaThe Secretary shall award a block grant to an eligible State for a fiscal year in an amount equal
			 to the product of—(1)the marginal Federal match amount, as determined under subsection (b) for the fiscal year and
			 adjusted in accordance with subsection (c); multiplied by(2)the full-time equivalent student number for the previous fiscal year.(b)Federal Match AmountThe Federal match amount will be determined in accordance with the following table:Net State Operating Support Per FTE studentFederal match amount per FTE studentBelow $2,865No match$2,865 to $4,38820% of the excess over $2,865$4,389 to $5,443$304.6, plus  30% of the excess over $4,389$5,444 to $6,303$620.8, plus 40% of the excess over $5,444$6,304 to $7,449$964.4, plus  50% of the excess over $6,304$7,450 to $8,595$1,536.9, plus 10% of the excess over $7,450Above $8,595No match above $1,651.4.(c)Adjustments based on the  Maximum Federal Pell Grant AmountFor each award year subsequent to 2014, the dollar amounts in the table under subsection (b) shall
			 only be increased (rounded to the nearest dollar) by the
			 percentage by which—(1)the maximum Pell Grant award amount for such award year, exceeds(2)$5,730.(d)Ratable ReductionIf the sums made available under this part for any fiscal year are insufficient to pay the full
			 amounts that all States are eligible to receive in accordance with this
			 section for such year, the Secretary shall establish procedures for
			 ratably reducing each State's award amount.499–5.Accountability and enforcement(a)Annual Report(1)In generalBeginning for the first fiscal year after a State receives a block grant under this part, the State
			 shall prepare and submit an annual
			 report to the Secretary, which shall include detailed information about
			 the State's
			 use of grant funds to	increase the  affordability of public higher
			 education and increase the enrollment of low-income students (as measured
			 by eligibility for a Federal Pell Grant).(2)ContentsA report described in paragraph (1) shall—(A)describe all actions
			 taken to incentivize public institutions to reduce tuition costs, or
			 mitigate the need to raise tuition and fees for in-State students;(B)explain the extent to which public institutions supported the enrollment of low-income students who
			 are eligible for
			 Federal Pell Grants or other need-based financial assistance;(C)disclose how the State	distributed the allotment provided under this part to all public
			 institutions, and the rationale
			 for such distribution;(D)include the aggregated graduation rates for low-income
			 students (based on eligibility for Federal Pell Grants), part-time
			 students, and transfer students, disaggregated by type of degree or
			 credential; and(E)be publicly available in a manner that is
			 easily accessible to parents, students, and consumer advocates.(b)Maintaining net State operating support per FTE student(1)In generalEach State receiving an  allotment under this part for a fiscal year shall—(A)ensure that the amount expended by the State, from funds
			 derived from non-Federal sources, for net State operating support per FTE
			 student for the preceding fiscal year was not less than the amount
			 expended by the State for net State operating support per FTE student for
			 the second preceding fiscal year; and(B)demonstrate the State's compliance with subparagraph (A) by providing the Secretary with a written
			 assurance and detailed documentation.(2)PenaltyIf a State does not comply with paragraph (1), the State's grant award under this part shall be
			 reduced by an amount
			 equal to the product of—(A)the difference between—(i)the net State operating support per FTE student for the second preceding
			 fiscal year; minus(ii)the net State operating support per FTE student for the preceding fiscal
			 year; multiplied by(B)the full-time equivalent student number for the previous fiscal year.(c)Maintenance of Effort for State-Based Financial AidEach State receiving an allotment under this part for a fiscal year shall, as a condition of
			 receiving the allotment,  maintain the     level of State student
			 financial aid support provided for costs associated with postsecondary
			 education at not less than the level of such  support provided for the
			 academic year immediately preceding
			 the year for which the State is receiving the allotment.(d)Authority To CompromiseNotwithstanding subsections (b) and (c), the Secretary may waive any  maintenance of support and
			 effort requirement described in such subsections
			 for a State   if there is a clear case of a significant
			 economic downturn in the State. Such determination shall only be made by
			 the Secretary following a written appeal by the State that documents
			 recent and significant decreases in economic activity in the State.499–6.Authorization of appropriationsThere are authorized to be appropriated to carry out this part	such sums as may be necessary for
			 fiscal year
			 2015 and each of the five succeeding fiscal years.
							.VDeveloping Institutions501.Rule of constructionSection 501 (20 U.S.C. 1101) is amended—(1)in the section heading, by striking and program authority and inserting program authority; rule of construction; and(2)by adding at the end the following:(d)Rule of ConstructionNothing in this Act shall be construed to restrict an institution from using funds provided under
			 a section of this title for activities and uses that were authorized under
			 such section on the day before the date of enactment of the Higher Education Affordability Act..502.Authorized activities under part A of title VSection 503 (20 U.S.C. 1101b) is amended—(1)by striking subsection (b) and inserting the following:(b)Authorized activitiesGrants awarded under this section shall be used for 1 or more of the following activities:(1)The purchase, rental, or lease of educational resources.(2)The construction, maintenance, renovation, or joint use and improvement of classrooms, libraries,
			 laboratories, or other instructional facilities, including the integration
			 of computer technology into institutional facilities to create smart
			 buildings.(3)Support of faculty exchanges, faculty development, and faculty fellowships to assist members of the
			 faculty in attaining advanced degrees in their field of instruction.(4)Student support services, including the development and improvement of academic programs, tutoring,
			 counseling, school sanctioned travel, and financial literacy for students
			 and families.(5)Improving funds management, administrative management, and the acquisition of equipment for use in
			 strengthening funds management.(6)Maintaining financial stability through establishing or developing a contributions development
			 office or endowment fund.(7)Other activities proposed in the application submitted pursuant to section 521(b)(1) that—(A)contribute to carrying out the purposes of the program assisted  under this part; and(B)are approved by the Secretary as part of the review and acceptance of such application.; and(2)in subsection (c)—(A)in paragraph (2), by inserting 75 percent of after equal to or greater than; and(B)by adding at the end the following:(4)ScholarshipA Hispanic-serving institution that uses grant funds under this title to establish or increase an
			 endowment fund may use the interest proceeds from such endowment to
			 provide scholarships to students for the purposes of attending such
			 institution..503.Duration of grants under title VSection 504 (20 U.S.C. 1101c) is amended by adding at the end the following:(c)Requirement for fourth and fifth year of funding(1)In generalBefore receiving funding under this title for the fourth or fifth year of the grant, each
			 Hispanic-serving institution receiving a grant under this title shall
			 demonstrate to the Secretary that the institution is making progress in
			 implementing the activities described in the institution's application
			 under section 521(b)(1) at a rate that the Secretary determines will
			 result in the full implementation of those activities during the remainder
			 of the grant period.(2)Consideration of data and informationThe Secretary shall consider any data or information provided to the Department by grantees for the
			 continued receipt of grants under this title under paragraph (1) that is
			 considered in accordance with regulations issued by the Secretary before
			 the date of enactment of the Higher Education Affordability Act. Any requirements the Secretary develops for institutions in accordance with regulations issued by
			 the Secretary after the date of enactment of the Higher Education Affordability Act to carry out this subsection shall take into account the capacity and resources of institutions to
			 comply with such requirements..504.Authorized activities under part B of title VSection 513 (20 U.S.C. 1102b) is amended to read as follows:513.Authorized ActivitiesGrants awarded under this part shall be used for 1 or more of the following activities:(1)The purchase, rental, or lease of educational resources.(2)The construction, maintenance, renovation, or joint use and improvement of classrooms, libraries,
			 laboratories, or other instructional facilities, including the integration
			 of computer technology into institutional facilities to create smart
			 buildings.(3)Support of faculty exchanges, faculty development, and faculty fellowships to assist members of the
			 faculty in attaining advanced degrees in their field of instruction.(4)Support for low-income postbaccalaureate students, including outreach, academic support services,
			 mentoring, scholarships, fellowships, and other financial assistance to
			 permit the enrollment of low-income students in postbaccalaureate
			 certificate programs and postbaccalaureate degree granting programs.(5)Collaboration with other institutions of higher education to expand postbaccalaureate certificate
			 and postbaccalaureate degree offerings.(6)Other activities proposed in the applications submitted pursuant to section 514(a) and section
			 521(b)(1) that—(A)contribute to carrying out the purposes of this part; and(B)are approved by the Secretary as part of the review and acceptance of such application..505.Duration of grants under part B of title VSection 514 (20 U.S.C. 1102c) is amended by adding at the end the following:(d)Requirement for fourth and fifth year of funding(1)In generalBefore receiving funding under this part for the fourth or fifth year of the grant, each
			 Hispanic-serving institution receiving a grant under this part shall
			 demonstrate to the Secretary that the institution is making progress in
			 implementing the activities described in the institution's applications
			 under subsection (a) and section 521(b)(1) at a rate that the Secretary
			 determines will result in the full implementation of those activities
			 during the remainder of the grant period.(2)Consideration of data and informationThe Secretary shall consider any data or information provided to the Department by grantees for the
			 continued receipt of grants under this title under paragraph (1) that is
			 considered in accordance with regulations issued by the Secretary before
			 the date of enactment of the Higher Education Affordability Act. Any requirements the Secretary develops for institutions in accordance with regulations issued by
			 the Secretary after the date of enactment of the Higher Education Affordability Act to carry out this subsection shall take into account the capacity and resources of institutions to
			 comply with such requirements.. 506.Waiver authority; reporting requirement; technical assistancePart C of title V (20 U.S.C. 1103 et seq.)  is further	amended—(1)by redesignating section 528 as section 529; and(2)by inserting after section 527 the following:528.Technical assistance(a)In GeneralThe Secretary shall provide technical assistance, as requested, to institutions that receive grants
			 under part A or B to assist such institutions in the use or
			 development of student data for the purposes of supporting students’
			 progress and completion at such institutions.(b)RequirementsIn order to provide institutions with the assistance necessary to carry out this section,
			 institutions who receive grants under part A shall report
			 to the Secretary on—(1)the number and percentage of undergraduate students who, upon entry into the institution,
			 matriculate into a major field of study or other program leading to a
			 postsecondary certificate, an associate's degree, or a baccalaureate
			 degree;(2)student persistence data for the institution's undergraduates, demonstrating how many
			 students are continuously enrolled in the institution, which shall be
			 measured in a manner proposed by the institution and approved by the
			 Secretary; and(3)data on the number of undergraduate students making satisfactory academic progress, as defined in
			 regulations promulgated by the Department at the time such data is
			 reported..507.Authorizations of appropriations for developing institutionsSection 529(a), as redesignated by paragraph (1) of section 506, is amended—(1)in paragraph (1), by striking $175,000,000 for fiscal year 2009 and such sums as may be necessary for each of the five succeeding
			 fiscal years and inserting such sums as may be necessary for fiscal year 2015 and such sums as may be necessary for each of
			 the five succeeding fiscal years; and(2)in paragraph (2), by striking $100,000,000 for fiscal year 2009 and such sums as may be necessary for each of the five succeeding
			 fiscal years and inserting such sums as may be necessary for fiscal year 2015 and such sums as may be necessary for each of
			 the five succeeding fiscal years.VIInternational education programs601.Technical and conforming amendmentSection 631(a)(2) (20 U.S.C. 1132(a)(2)) is amended by striking and after the semicolon.602.Authorization of appropriations for international and foreign language studiesSection 610 (20 U.S.C. 1128b) is amended by striking 2009 and inserting 2015.603.Authorization of appropriations for business and international education programsSection 614 (20 U.S.C. 1130b) is amended—(1)in subsection (a), by striking 2009 and inserting 2015; and(2)in subsection (b), by striking 2009 and inserting 2015.604.Authorization of appropriations for the Institute for International Public PolicySection 629 (20 U.S.C. 1131f) is amended by striking 2009 and inserting 2015.605.Authorization of appropriations for the science and technology advanced foreign language education
			 grant programSection 637(f) (20 U.S.C. 1132–6(f)) is amended by striking 2009 and inserting 2015.VIIGraduate and postsecondary improvement programs701.Authorization of appropriations for the Jacob K. Javits Fellowship ProgramSection 705 (20 U.S.C. 1134d) is amended by striking $30,000,000 for fiscal year 2009 and inserting such sums as may be necessary for fiscal year 2015.702.Authorization of appropriations for graduate assistance in areas of national needSection 716 (20 U.S.C. 1135e) is amended by striking $35,000,000 for fiscal year 2009 and inserting such sums as may be necessary for fiscal year 2015.703.Authorization of appropriations for the Thurgood Marshall Legal Educational Opportunity ProgramSection 721(h) (20 U.S.C. 1136(h)) is amended by striking $5,000,000 for	       fiscal year 2009 and inserting such sums as may be necessary for fiscal year 2015.704.Authorization of appropriations for Masters degree programs at historically Black colleges and
			 universities and Predominantly Black InstitutionsSection 725 (20 U.S.C. 1136c) is amended—(1)in subsection (a), by striking 2009 and inserting 2015; and(2)in subsection (b), by striking 2009 and inserting 2015.705.Authorization of appropriations for the fund for improvement of postsecondary educationSection 745 (20 U.S.C. 1138d) is amended by striking 2009 and inserting 2015.706.Correctly recognizing educational achievements to empower graduatesTitle VII (20 U.S.C. 1133 et seq.) is amended by inserting
			 after part B the following:
					
						C
						Correctly Recognizing Educational Achievements To Empower Graduates 
						
							751.
							Purpose
							The purpose of	this part is to award grants to States to support efforts at institutions of higher
			 education, or within
			 systems of higher
			 education, to increase postsecondary degree attainment by—
							
								(1)
								locating, and conferring degrees to, students who have accumulated sufficient applicable
			 postsecondary credits and maintained satisfactory academic progress to
			 earn an associate's degree but did not receive one;
							
								(2)
								providing outreach to those students who are within 12 credits of earning an associate’s degree;
			 and
							(3)establishing partnerships between 2-year and 4-year institutions of higher education in
			 States, in order to strengthen the transition pathways    into 4-year
			 institutions of higher education for transfer students.
							752.
							Grants to increase degree attainment
							
								(a)
								Definition of institution of higher education
								In this section, the term institution of higher education has the meaning given the term in section 101(a).
							
								(b)
								Program authorized
								
									(1)
									In general
									From amounts appropriated under subsection (j), the Secretary shall award grants, on a competitive
			 basis,  to States to enable the States to carry out the activities
			 described in subsections (e) and (f) in order to support efforts at
			 institutions of higher education, or within systems of higher education,
			 to increase degree
			 attainment.
								
									(2)
									Partnerships allowed
									A State may apply for a grant under this section in partnership with a nonprofit organization. In
			 any such partnership, the State higher education agency or other State
			 agency described in subsection (c)(1) shall serve as the fiscal agent for
			 purposes of the grant.(3)DurationGrants awarded under this section shall be for a period of 3 years.
								(c)
								Submission and contents of application
								
									(1)
									In general
									The State, acting through the State higher education agency   or other State agency determined
			 appropriate by the Governor or chief executive officer of the
			 State, shall submit an application to the Secretary at such time, in such
			 manner, and containing such information as the Secretary may require.
								
									(2)
									Contents
									An application submitted under paragraph (1) shall include the following:
									
										(A)
										A description of the State’s capacity to administer the grant under this section and report
			 annually to the Secretary on the progress of the activities and services
			 described in subsection (e).
									
										(B)
										A description of how the State will meet the purpose of the grant program under this part through
			 outreach and memoranda of understanding with institutions of higher
			 education,  including the State's plan for using grant funds to meet the
			 requirements of subsections (e) and (g) and,  if the State elects to use
			 grant funds under such subsection to create strong articulation
			 agreements, subsection (f)(2).
									
										(C)
										A description of how the State will coordinate with appropriate stakeholders, including
			 institutions of higher education, data-sharing agencies within the State,
			 and other States.
									
										(D)
										A description of—
										
											(i)the structure that the State has in place to administer the activities and services described in
			 subsection (e), including—(I)the capacity of the State's longitudinal data
			 system to—(aa)be clean of record duplication and ensure alignment of State and institutional credit completion
			 records;(bb)include transfer flags and course and credit data to allow the State to run initial degree audits
			 for
			 institutions;(cc)include all postsecondary educational institutions in the State, including public, private
			 nonprofit, and
			 private for-profit institutions; and(dd)have in place mechanisms to share data across institutions, systems, and States;(II)the capacity of the agency governing the State's longitudinal system to respond to data requests
			 accurately and in a
			 timely manner; and(III)the State's plan to protect student privacy with respect to data in the State longitudinal data
			 system and comply with section 444 of the General Education Provisions Act
			 (commonly referred to as the Family Educational Rights and Privacy
			 Act of 1974); or
											(ii)
											the State's plan to develop the structure described in clause (i) as part of the activities carried
			 out
			 under the grant.
										
								(d)
								Award basis and priority
								The Secretary shall award grants under this section to States based on the quality of the
			 applications submitted under subsection (c). In awarding grants under this
			 section, the Secretary shall give priority to applications from States—
								
									(1)
									that do not have, as of the time of the application,  statewide policies or statewide initiatives
			 in place to retroactively award associate's degrees to students; or
								
									(2)
									that have a commitment to initiatives regarding  the retroactive awarding of associate's degrees
			 that will continue after the period of the grant.
								
								(e)
								Mandatory use of funds
								
									(1)
									Subgrants
									A State that receives a grant under this section shall use not less than 80 percent of the grant
			 funds provided to award subgrants,  on a competitive basis,  to
			 institutions of higher education or systems of higher education. Each
			 institution or system receiving a subgrant shall carry out all
			 of
			 the following activities and services, pursuant to the conditions under
			 subsection (g):
										(A)
										Identify the group of current and former  students at the institution of higher education  or
			 system of higher education
			 that,
			 based on the data held by the institution, meet both of the following
			 requirements:
										
											(i)
											Each individual has earned not less than 60 postsecondary credit hours (or the minimum required by
			 the State to earn an associate's degree) at the
			 institution of higher education or at an institution within the system of
			 higher education.
										
											(ii)
											Each individual has not had any postsecondary degree, of any kind, issued to the student by the
			 institution of higher education.
										
										(B)
										Identify a subset of the current and former students described in subparagraph (A) who have not
			 already earned an associate's
			 or baccalaureate degree elsewhere.
									
										(C)
										Perform a degree audit on each student in the subset described in
			 subparagraph (B), and identify each such student as one of the following:
										
											(i)
											Eligible to obtain an associate’s degree.
										
											(ii)
											Eligible to obtain an associate's degree upon the completion of  12 or fewer postsecondary credit
			 hours (or the equivalent).
										
											(iii)
											Not eligible under either clause (i) or (ii).
										
										(D)
										Provide outreach to each student identified in subparagraph (C)(i), and award the earned
			 associate's degree to such student, unless such student declines through a
			 written or oral declaration.
									
										(E)
										Provide outreach to each student identified in subparagraph (C)(ii) that includes  information
			 regarding next steps toward degree attainment, including financial aid
			 options.(2)Application processAn institution of higher education or a system of higher education desiring a subgrant under this
			 subsection shall submit an
			 application to the State at such time, in such manner, and containing such
			 information as the State may require. Such application shall include a
			 written commitment from the institution or system of higher education
			 that, upon receipt of a
			 grant, the institution or system of higher education will carry out all
			 of the
			 activities described in paragraph (1).(3)PriorityEach State awarding subgrants under this part shall give priority to
			 applications from institutions of higher education or systems of higher
			 education that—(A)use an opt-out, rather than an opt-in, policy to award associate’s degrees, if such policy is
			 permissible under applicable accreditation or State standards;(B)waive nonacademic barriers to graduation, such as swimming tests, library fines, graduation fees,
			 or parking tickets;(C)waive or amend residency and recency requirements to prevent earned credits from expiring, if such
			 action is permissible under accreditation or State standards; and(D)commit to, following the conclusion of the activities described in paragraph (1) and continuing
			 after the end of the grant period—(i)conducting degree audits for each enrolled student once the student earns 45 credits; and(ii)provide information about graduation deadlines to remind students of relevant requirements at least
			 4 months before the students graduate and again 1 month before graduation.
								(f)
								Permissive use of funds
								A State receiving a grant under this section may use—(1)not more than 15 percent of the total amount
			 received under this section for administrative purposes relating to the
			 grant under this section, including technology needed to carry out the
			 purposes of this part; and
								(2)not more than 5 percent of the total amount received under this section to create strong
			 articulation agreements between 2-year and 4-year institutions of higher
			 education, in order to enhance collaboration and strengthen the transition
			 pathways between such institutions for transfer students.
								(g)
								Special conditions and prohibitions
								
									(1)
									Availability to students
									A State, institution of higher education, or system of higher education  receiving a grant or
			 subgrant, as the case may be, under this
			 section shall not charge any student an additional fee or charge to
			 participate in the activities or services
			 supported under this section.(2)Prohibited usesA State, institution of higher education, or system of higher education receiving a grant or
			 subgrant, as the case may be,	under this
			 section shall not use any grant  or subgrant funds for tuition, fees, room
			 and board, or any other purpose outside the goals of the grant.(3)FERPA requirementsEach State, institution of higher education, or system of higher education receiving a grant or
			 subgrant, as the case may be, under
			 this section that enters into a contract or other agreement with any
			 outside entity to assist in carrying out the activities or services under
			 such grant or subgrant, shall ensure that the outside entity  complies
			 with all requirements of section 444 of  the General Education Provisions
			 Act (commonly referred to as the Family Educational Rights and Privacy Act of 1974) that would apply to the State, institution, or system.(4)CoordinationA State receiving a grant under this section shall ensure the coordination of the activities and
			 services carried out under this section with any  other activities carried
			 out in the State that are similar to the goals of this program, and with
			 any other entities that support the existing activities in the State, with
			 the goal of minimizing duplication.
								(h)
								Report(1)In general
									A State receiving a grant under this section shall prepare and submit an annual report to the
			 Secretary on the activities and services carried out under this section,
			 and on the implementation of such activities and services.  The report
			 shall include, for each institution of higher education or system of
			 higher education receiving a
			 subgrant, the following information:
										(A)
										The number of students who were first identified in the group described in subsection (e)(1)(A).
									
										(B)
										The number of students who were removed from such group because the students had received a degree
			 elsewhere, in accordance with subsection (e)(1)(B).
									
										(C)
										The number of degree audits performed under subsection (e)(1)(C).
									
										(D)
										The number of students identified under subsection (e)(1)(C)(i) as eligible to obtain an
			 associate's degree.
									
										(E)
										The number of students identified under subsection (e)(1)(C)(ii) as eligible to obtain an
			 associate's degree upon the completion of  12 or fewer postsecondary
			 credit
			 hours (or the equivalent).
									
										(F)
										The number of students identified under subsection (e)(1)(C)(iii) as ineligible to obtain an
			 associate's degree and ineligible to obtain such a degree upon the
			 completion of	12 or fewer postsecondary credit
			 hours (or the equivalent).
									
										(G)
										The number of students awarded an associate’s degree under subsection (e)(1)(D).
									
										(H)
										The number of students identified in subsection (e)(1)(C)(ii) who are returning to an institution
			 of higher education after receiving outreach described in subsection
			 (e)(1)(E).
									
										(I)
										The average amount of credit hours previously earned by students described in subsection
			 (e)(1)(C)(i) when
			 the associate’s degrees are awarded.
									
										(J)
										The number of students who received outreach described in subsection (e)(1)(D) and who decline to
			 receive the associate's degree.
									(K)The number of students who could not be located or reached as part of the process.
										(L)
										The reasons why students identified in subsection (e)(1)(C)(ii)  did not return to an institution
			 of higher education to receive a degree.
									(M)Details of any policy changes implemented as a result of implementing the activities and services
			 and conducting
			 the required degree audits.(2)DisaggregationThe report shall include the information described in subparagraphs (A) through (L) of
			 paragraph (1) in the aggregate and disaggregated by age, gender, race or
			 ethnicity, status as an individual with a disability,
			 and socioeconomic status (including status as a Federal Pell Grant
			 recipient).
								(i)
								Enforcement provisions(1)
									Recovery or withholdingThe Secretary may, after notice and an opportunity for a hearing in accordance with  chapter 5 of
			 title 5, United States Code—(A)withhold funds provided under a grant or subgrant under this section if a State system of higher
			 education  or an institution of
			 higher education is failing to comply substantially with the requirements
			 of this section; or(B)take actions to recover funds provided under a grant or subgrant under this section, if the State
			 system of higher education or an  institution of higher education made an
			 unallowable expense, or otherwise failed to
			 discharge its responsibility to properly account for funds.(2)Use of recovered or unused fundsAny funds recovered or withheld under paragraph (1) shall—(A)be credited to the appropriations account from which amounts are available to make grants or enter
			 cooperative agreements under this section; and(B)remain available until expended for any purpose of that account authorized by law that relates to
			 the program under this section.
								(j)
								Authorization of appropriations
								There are authorized to be appropriated to carry out this section such sums as may be necessary for
			 fiscal year 2015 and each of the 2 succeeding fiscal years.
							. 707.Authorization of appropriations for demonstration projects to support  postsecondary faculty,
			 staff, and administrators in educating students with disabilitiesSection 765 (20 U.S.C. 1140e) is amended by striking 2009 and inserting 2015.708.Authorization of appropriations for transition programs for students with intellectual disabilitiesSection 769 (20 U.S.C. 1140i) is amended by striking 2009 and inserting 2015.709.Authorization of appropriations for the Commission on Accessible Materials and programs to support
			 improved access to materialsSection 775 (20 U.S.C. 1140o) is amended by striking 2009 and inserting 2015.710.Authorization of appropriations for the National Technical Assistance Center; Coordinating CenterSection 778 (20 U.S.C. 1140r) is amended by striking 2009 and inserting 2015.711.First in the world competitive grant programTitle VII  (20 U.S.C. 1133 et seq.) is amended by adding at the end the following:FFirst in the world competitive grant program783.PurposeThe purpose of this part is—(1)to help institutions of higher education implement innovative strategies and practices shown to be
			 effective in improving
			 educational outcomes and making postsecondary education more affordable
			 for students and
			 families;(2)to raise the percentage of individuals in the United States who have a degree from an institution
			 of higher education or another postsecondary credential by
			 2020; and(3)to develop an evidence base of effective practices for ensuring that more students can access,
			 persist
			 in, and complete postsecondary education.784.Program authorized(a)Eligible entity definedIn this part eligible entity means—(1)a nonprofit  institution of higher education;(2)a consortium of nonprofit institutions of higher education; or(3)a nonprofit  institution described in paragraph (1), or a consortium described in paragraph (2),
			 in
			 partnership
			 with 1 or more public or private organizations.(b)Program authorizedFrom amounts appropriated under section 791, the Secretary shall award grants, on a competitive
			 basis and in accordance with subsection (d), to eligible entities to
			 enable such eligible entities to support the
			 activities described in
			 section 786.(c)Duration of grantsGrants awarded under this part shall be for a period of not more than 5 years.(d)LimitationAn eligible entity shall not be awarded more than 1 grant for each grant  competition.785.Application; standards of evidence; priority(a)ApplicationEach eligible entity that desires to receive a grant under this part shall submit an application to
			 the Secretary at such time, in such manner, and containing such
			 information as the Secretary may reasonably require, including, at a
			 minimum—(1)a description of—(A)the project for which the eligible entity is seeking a grant and how the evidence supporting
			 that project meets the standards of evidence established by the Secretary
			 under subsection (b);(B)the student population to be served and how the proposed project will meet the needs of
			 those students;(C)the resources and capacity of the eligible entity to carry out the proposed project;(D)the replicable and scalable reform strategies the eligible entity will implement;(E)the eligible entity’s plan for continuing the proposed project after the eligible entity no longer
			 receives funding under this part;(F)the eligible entity’s plans for independently evaluating the effectiveness of
			 activities carried out under the grant, including evaluating whether the
			 strategies that the eligible entity implements are showing
			 evidence of effectiveness; and(G)the eligible entity’s data collection plan;(2)an estimate of the number of students that the eligible entity plans to serve under the proposed
			 project, including the percentage of those students who are from
			 low-income
			 families;(3)an assurance that the eligible entity will—(A)cooperate with evaluations, as requested by the Secretary; and(B)make data available to third parties for validation and further study; and(4)if applicable, a description of the partnership the eligible entity has established with 1 or more
			 public or private
			 organizations for the purpose of carrying out activities under the grant.(b)Standards of Evidence(1)In GeneralThe Secretary shall establish  standards for the quality of evidence that an applicant shall
			 provide in
			 accordance with subsection (a)(1)(A) in
			 order to demonstrate that the project the applicant proposes to carry
			 out with the funds under this part is likely to succeed in improving
			 student outcomes
			 according to  the performance measures described in section 787.    These
			 standards shall include the following:(A)Strong evidence that the activities proposed by the applicant will have a statistically significant
			 effect on student outcomes, including postsecondary enrollment rates,
			 postsecondary persistence rates, and postsecondary completion rates.(B)Moderate evidence that the activities proposed by the applicant will improve such student outcomes.(C)A rationale based on research findings or a reasonable hypothesis that the activities proposed by
			 the applicant will improve such student outcomes.(2)Support for new standardsSubject to paragraph (3), the Secretary shall ensure that not less than one-half of the funds
			 awarded under this part are
			 awarded for projects that—(A)meet a standard of evidence described in subparagraph (B) or (C) of paragraph (1); and(B)do not meet the evidence standard described in subparagraph (A) of such paragraph.(3)ExceptionThe Secretary shall not be required to meet the requirement described in paragraph (2) unless a
			 sufficient number of otherwise high quality applications are received.(c)PriorityIn awarding grants under this part, the Secretary shall give priority to applicants that plan to—(1)implement interventions that result in measurable increases in the number of low-income students
			 who—(A)enroll and persist in postsecondary education; and(B)complete a postsecondary
			 degree or certificate;(2)implement a systemwide design that would have positive effects on low-income students;(3)increase successful transfers of low-income students into higher level programs, such as from a
			 certificate program to an associate's degree program or from an
			 associate's degree program to a bachelor’s degree program;(4)increase enrollment and completion rates for degrees or certificates in the fields
			 of   science,
			 technology, engineering, and mathematics for students from groups that are
			 historically underrepresented in those fields, including minorities and
			 women, by implementing new and substantially
			 different strategies;(5)design and implement new and innovative approaches to reduce the time it takes for students to
			 complete a program of study and earn a postsecondary degree or
			 certificate;(6)design and implement new and innovative strategies to contain the cost of education for students
			 and families pursuing higher education; and(7)develop cross-system partnerships among workforce, adult education, career and technical education,
			 postsecondary education, human service agencies, and others.786.Uses of fundsEach eligible entity that receives funds under this part shall use such funds to carry out 1 or
			 more of the following activities:(1)Designing innovative approaches to teaching and learning that are designed to produce better
			 outcomes for postsecondary students.(2)Implementing promising practices that accelerate the pace and success rate at which students who
			 need remedial coursework move into credit-bearing coursework and toward a
			 degree or certificate.(3)Establishing open postsecondary degree pathways that—(A)are offered to students at low cost or no cost;(B)are offered in fields that
			 focus on the education and skills employers are seeking; and(C)have the
			 potential to deliver high quality learning experiences and outcomes.(4)Redesigning courses and programs of study that improve student learning at lower costs than
			 traditional courses.(5)Developing innovative student services approaches that address financial barriers to college
			 completion, such as access to comprehensive financial supports (including
			 tax credits and Federal, State, and local benefits programs), financial
			 literacy, workforce development, and legal services.(6)Any other innovative program or strategy approved by the Secretary.787.Performance measures(a)Establishment of performance measuresThe Secretary shall establish performance measures for the programs and activities carried out
			 under this part.  These measures, at a minimum, shall track the grantee’s
			 progress in improving postsecondary education access,
			 affordability, and completion—(1)for all students served by the grantee; and(2)for students served by the grantee, disaggregated on the basis of race and ethnicity, gender, and
			 status as a recipient of a Federal Pell Grant.(b)Performance measures includedThe performance measures described in subsection (a) shall include the following:(1)Postsecondary enrollment rates.(2)Persistence from semester to semester and year to year.(3)On-time graduation rates.(4)Any other indicator determined by the Secretary or grantee.788.Reporting requirementEach  eligible entity that receives a grant under this part shall submit to the Secretary, at such
			 time and in such manner as the Secretary may require, an annual report
			 that includes—(1)information about the eligible entity's progress as measured by the performance
			 measures established under section 787;(2)data relating to such performance measures;(3)the evaluation required in accordance with section 785(a)(1)(F); and(4)any additional information that the Secretary may require.789.EvaluationThe Secretary shall—(1)acting through the Director of the Institute of Education Sciences, evaluate the implementation and
			 impact of activities supported under this part; and(2)disseminate research on best practices relating to those activities.790.Supplement, not supplantFunds made available under this part shall be used to supplement, and not supplant, other Federal,
			 State, and local funds that would otherwise be expended to carry out
			 activities under this section.
						791.Authorization of appropriationsThere are authorized to be appropriated to carry out this part such sums as may be necessary for
			 fiscal year 2015 and each of the 4 succeeding fiscal years.
						.712.Dual enrollment and early college high school programsTitle VII (20 U.S.C. 1134 et seq.), as amended by section 711,	is further amended by adding at the
			 end the following:GDual enrollment and early college high school programs793.Dual enrollment programs and early college high school programs(a)PurposeThe purpose of this section is to help expand access to, and improve the quality of, dual
			 enrollment programs and
			 early college
			 high
			 school programs.(b)DefinitionsIn this section:(1)Applied learningThe term applied learning means a strategy that—(A)engages students in opportunities to apply rigorous academic content aligned with
			 postsecondary-level
			 expectations to real world experience, through such means as work
			 experience, work-based learning, problem-based learning, or
			 service-learning; and(B)develops students' cognitive competencies and pertinent employability skills.(2)Dual enrollment programThe term dual enrollment program means a program of study provided by an institution of higher education through which a student
			 who has not graduated from secondary school with a regular high school
			 diploma
			 is able to earn secondary school credit and transferable postsecondary
			 credit that is
			 accepted as credit towards a postsecondary degree or certificate at no
			 cost
			 to the participant or the participant’s family. A dual enrollment program
			 shall consist of not less than 2  postsecondary credit-bearing courses and
			 support and academic services that help a student persist and complete
			 such courses.(3)Early college high school programThe term early college high school program means a formal partnership between at least 1 local educational agency and at least 1
			 institution of higher education that allows students to
			 simultaneously complete, as part of an organized course of study,  
			 requirements towards earning a regular high school diploma and earning not
			 less than 12
			 transferable postsecondary credits that are accepted as credit towards a
			 postsecondary degree or certificate at no cost to the participant or
			 the participant's family.(4)Eligible entityThe term eligible entity means a partnership that—(A)shall include—(i)a high-need local educational agency or a high-need high school; and(ii)an institution of higher education operating in the same State as the high-need local educational
			 agency or high-need school;  and(B)may include—(i)a consortium of entities described in clauses (i) and (ii) of subparagraph (A); and(ii)a nonprofit  or community-based organization with demonstrated expertise in serving low-income
			 students
			 and traditionally underrepresented students.(5)Foster care youthThe term foster care youth means—(A)youth whose care and placement is the responsibility of the State or Tribal agency that administers
			 a State plan under part B or E of title IV of the Social Security Act (42
			 U.S.C. 621 et seq. and 670 et seq.), without regard to whether foster care
			 maintenance payments are made under section 472 of such Act (42 U.S.C.
			 672) on behalf of the child; and(B)includes individuals whose care and placement was the responsibility of the State or Tribal agency
			 that administers a State plan under part B or E of title IV of the Social
			 Security Act (42 U.S.C. 621 et seq. and 670 et seq.) when they were age 13
			 or older but who are no longer the under the care of the State or
			 Tribal agency.(6)High-need local educational agencyThe term high-need local educational agency means a local educational agency—(A)that serves not fewer than 10,000 children from families with incomes below the poverty line;(B)for which not less than 20 percent of the children served by the agency are from families with
			 incomes below the poverty line; or(C)that is in the highest quartile of local educational agencies in the State, based on student
			 poverty.(7)High-need high schoolThe term high-need high school means a secondary school that serves students not less than 50 percent of whom are either
			 low-income students or traditionally underrepresented students.(8)High school graduation rateThe term high school graduation rate means the term four-year adjusted cohort graduation rate in section 200.19(b)(1)(i)(A) of title 34, Code of Federal Regulations, as such section was in
			 effect on November 28, 2008, and the extended-year adjusted cohort graduation rate as defined in section 200.19(b)(1)(v)(A) of title 34, Code of Federal Regulations, as such
			 section was in effect on November 28, 2008.(9)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101.(10)Low-income studentThe term low-income student
means a student who—(A)is eligible for a free or reduced priced lunch under the Richard B. Russell
			 National
			 School Lunch Act;(B)is eligible for, or is a member of a family eligible for, means tested benefits or public
			 assistance
			 at the Federal, State, or local level; or(C)lives in a high-poverty area or attends a secondary  school that serves students  in a high-poverty
			 area.(11)Personalized graduation and college planThe term personalized graduation and college plan means a personalized document that is developed in collaboration with a student, the student's
			 family, and
			 school personnel, is updated at least annually, is informed by
			 labor market information, and does the following:(A)Sets postsecondary education and career goals.(B)Develops a course-taking schedule to meet graduation requirements.(C)As appropriate, outlines academic and non-academic supports that are needed to successfully achieve
			 goals and graduate college and career ready.(D)Allows the student and family to track progress toward goals and graduation requirements.(12)Regular high school diplomaThe term regular high school diploma means the standard secondary school diploma that is awarded to students in the State and that is
			 fully
			 aligned with the State's academic content standards or a higher diploma
			 and does not include an alternative credential, certificate of attendance,
			 or any
			 alternative award.(13)Traditionally underrepresented studentThe term traditionally underrepresented student means a student who—(A)(i)is a low-income student; and(ii)(I)is a first generation college student, as defined in section 402A(h);(II)has a dependent;(III)is employed for not less than 25 hours a week; or(IV)left secondary school without a regular high school diploma or its equivalent;(B)is or has been a homeless child or youth, as defined in section 725 of the McKinney-Vento Homeless
			 Assistance Act (42 U.S.C. 11434a);(C)is a foster care youth;(D)is an individual with a disability, as defined in section 3 of the Americans with Disabilities Act
			 of 1990 (42 U.S.C. 12102);(E)is a child with a disability, as defined in section 602 of the Individuals with Disabilities
			 Education Act; or(F)has been adjudicated in the juvenile or criminal justice system.(c)Program authorized(1)In generalThe Secretary shall make grants, from
			 allotments determined under paragraph (3), to States to enable the States
			 to award subgrants to
			 eligible entities to support dual enrollment programs and early college
			 high school programs.(2)Reservations(A)Technical assistanceThe Secretary shall reserve not more than 5 percent of the total amount appropriated to carry out
			 this
			 section for each fiscal year to provide technical assistance to States and
			 eligible entities awarded grants and subgrants under this section and to
			 evaluate the grant program established under this section.(B)BIE and Outlying AreasThe Secretary shall reserve 1 percent of the total amount appropriated to carry out
			 this
			 section for each fiscal year for
			 the Secretary of the Interior for programs under this section in schools
			 operated or funded by the Bureau of Indian Education and for outlying
			 areas (as defined under
			 the Elementary and Secondary
			 Education Act of 1965).(C)LimitationFunds allotted for the Commonwealth of Puerto Rico shall not exceed
			 0.5 percent of the total amount available to States to carry out
			 this section.(3)Determination of allotmentFrom the total amount appropriated to carry out this section for a fiscal year and not reserved
			 under paragraph (2) and except as provided in paragraph (4), the Secretary
			 shall allot to each State the sum of—(A)an amount that bears the same relationship to 65 percent of such total amount minus the reserved
			 amount as the number of low-income students in grades
			 9 through 12 in the State, as determined by the Secretary
			 on the basis of the most recent satisfactory data, bears to the number of
			 such students in all States, as so determined; and(B)an amount that bears the same relationship to 35 percent of such total amount minus the reserved
			 amount as the number of students in grades
			 9 through 12 in the State, as determined by the Secretary
			 on the basis of the most recent satisfactory data, bears to the number of
			 such students in all States, as so determined.
									(4)Minimum allotmentThe allotment for each State under paragraph (3) for a fiscal year shall be an amount that is not
			 less
			 than 0.5 percent of the total amount available to States for such fiscal
			 year to
			 carry out this section.(5)Subgrant durationA subgrant awarded under this section shall be for a 5-year period.(d)Applications(1)In generalA State that desires to receive a grant under this section shall submit an application to the
			 Secretary at such time, in such manner, and accompanied by such
			 information as the Secretary may require.(2)ContentsEach application submitted under paragraph (1) shall include the following:(A)A description of a comprehensive statewide plan for improving access to dual enrollment programs
			 and early college high school programs, improving the completion rates and
			 quality of such programs, and the level of postsecondary credit earned by
			 participants in such programs among low-income students and traditionally
			 underrepresented
			 students.(B)A coherent strategy for using grant funds provided under this section with other Federal, State,
			 and local funds to—(i)increase access to dual enrollment programs and early college high school programs among
			 low-income students and traditionally underrepresented students;(ii)increase completion rates of dual enrollment programs and early college high school programs among
			 low-income students and traditionally underrepresented students;(iii)implement appropriate secondary and postsecondary supports for low-income students and
			 traditionally underrepresented students; and(iv)continuously improve  the quality of such programs.(C)Evidence of collaboration among the State, the State educational agency, local educational agencies
			 in the State, teachers, institutions of higher education in the State,
			 workforce  development partners, and other stakeholders in developing and
			 implementing the plan under subparagraph (A).(D)How the State and eligible entities receiving subgrants under this section will recruit
			  low-income students and traditionally
			 underrepresented students to participate in dual enrollment programs and
			 early college high school programs funded under the grant.(E)An assurance that the State and eligible entities receiving subgrants under this section will track
			 and
			 report the performance measures described in subsection (g).(F)Documentation of the record of the State, or eligible entity, as applicable, in areas to be
			 measured by the performance measures under subsection (g).(G)An assurance that the State has taken and will take steps to eliminate statutory, regulatory,
			 procedural, or other barriers to facilitate the full implementation of the
			 State’s plan under subparagraph (A).(H)A description of how the State and eligible entities receiving subgrants under this section will
			 sustain the
			 activities proposed after the grant period ends.(I)An assurance that the State will require each eligible entity, on behalf of a dual enrollment
			 program or early college high school program that receives funds under a
			 grant awarded under this section, to enter into an articulation
			 agreement with other public institutions of higher
			 education that are located in the State in which an institution of higher
			 education that is part of an eligible entity is located.    Such
			 articulation agreements shall be developed  in consultation with educators
			 at institutions of higher education and secondary schools. Such
			 articulation agreement shall guarantee—(i)that students who earn postsecondary credit as part of a dual enrollment program or early college
			 high school program will be able to transfer those credits to—(I)any
			 public institution of higher education in the State, and that such credits
			 will count toward meeting
			 specific  degree or certificate requirements; and(II)any private nonprofit
			 institution of higher education that chooses to participate in an
			 articulation agreement;(ii)that common course numbering is used to identify substantially similar courses;(iii)that credits are recognized throughout the system of higher education in the State and count as
			 credits earned for both a regular high school diploma and credit for a
			 degree or certificate program at a public institution of higher education
			 in the State and at any  private nonprofit institution of higher education
			 that chooses to participate; and(iv)that if a student earns an associate’s degree as part of a dual enrollment program or early college
			 program, that associate's degree, awarded by the participating
			 institution of higher education in the State, shall be fully acceptable in
			 transfer and credited as the first 2 years of a related baccalaureate
			 program at a public institution of higher education in such State.(J)An assurance that the State will require all public institutions of higher education in the State
			 to establish credit transfer policies and articulation agreements with
			 each other so that students can seamlessly transfer among such
			 institutions of higher education and private nonprofit institutions of
			 higher education if such private nonprofit institutions of higher
			 education choose to participate.(K)A formal commitment from the institutions of higher education participating in the program that
			 students will not be required to pay tuition and fees, room and board, or
			 fees for books and materials for any courses in dual enrollment programs
			 or early college high school programs.(L)A plan to address the unique circumstances facing rural students and students with transportation
			 barriers who wish to participate in dual enrollment programs and early
			 college high school programs, including difficulties in providing such
			 students with the opportunity to participate at campuses of institutions
			 of higher education.(M)An assurance that the State will develop a plan to increase enrollment in, persistence through, and
			 completion of
			 postsecondary education among low-income students and traditionally
			 underrepresented students throughout the State through the use of dual
			 enrollment programs and early college high school programs.(N)An assurance that the State has enacted funding models that ensure that local educational agencies
			 and institutions of higher education that participate in dual enrollment
			 programs and early college high school programs do not lose per-pupil or
			 full-time equivalent
			 funding for participating students.(3)Applications for subgrantsAn eligible entity that desires to receive a subgrant under this section shall submit to a State an
			 application at such time, in such manner, and accompanied by such
			 information as the State may require, including, at a minimum—(A)a coherent strategy for using subgrant funds provided under this section with other Federal, State,
			 and local funds to—(i)increase access to dual enrollment programs and early college high school programs among
			 low-income students and traditionally underrepresented students;(ii)increase completion rates of dual enrollment programs and early college high school programs among
			 low-income students and traditionally underrepresented students; and(iii)continuously improve  the quality of such programs;(B)a description of how the eligible entity will conduct an outreach strategy to  ensure that
			 secondary school students, their families, young people who have dropped
			 out of school, low-income students, traditionally underrepresented
			 students, and community members are aware of early college high
			 school programs and dual enrollment programs, which shall include
			 information on—(i)deadlines for enrolling in the early college high school program or dual enrollment program for the
			 following school year;(ii)the courses that will be available to students;(iii)the secondary school and postsecondary credit or credentials that can be earned from available
			 courses;(iv)as appropriate, the similarities and differences between early college high school programs and
			 dual
			 enrollment programs;(v)after the first year of implementation, achievement outcomes (such as number of course credits
			 earned) of students participating in the early college high school program
			 or dual
			 enrollment program; and(vi)as soon as practicable as determined by the Secretary, outcomes on the performance measures
			 described under subsection (g) of students participating in the early
			 college high school program or dual enrollment program;(C)a description of the ongoing feedback process between the participating institutions of higher
			 education and the participating local educational agencies, including—(i)the provision of academic outcome data, including the disaggregation of such data by student
			 subgroups described in section 1111(b)(2)(C)(v)(II) of the Elementary and
			 Secondary Education Act of 1965, from the
			 institution to the local educational agency, on the remediation needs of
			 incoming students; and(ii)a description of how that information is used by the local educational agency to strengthen
			 instruction and reduce the need for postsecondary remediation;(D)an assurance that instructors teaching postsecondary courses in dual enrollment programs and early
			 college high school programs meet the same standards for faculty
			 established at the participating institutions of higher education;(E)a description of the academic and social support services that will be provided to participating
			 students,
			 including academic counseling and guidance on the financial aid process;(F)an assurance that the eligible entity will establish polices that—(i)maximize, to the extent practicable and taking into account the geography of the region, the number
			 of dual enrollment program and early college high school program students
			 on the campuses of institutions of higher education and in classrooms with
			 postsecondary students, and dual enrollment program and early college high
			 school program courses taught by professors of the institutions of higher
			 education; and(ii)in any case where providing courses of the dual enrollment program or early college high school
			 program on a campus of an institution of higher education is not
			 practicable, ensure that each course of the dual enrollment program or
			 early college high school program that is taught in secondary schools is—(I)developed in collaboration with an institution of higher education;(II)fully comparable with the courses offered on the campus of the institution of higher education;(III)augmented with campus experiences when reasonably achievable; and(IV)taught by a faculty member from the partner institution of higher education, where practicable, or,
			 if not practicable, by an instructor who is selected, supervised, and
			 evaluated by the institution of higher education; and(G)an assurance that the eligible entity will provide access to a dual enrollment program or early
			 college high school program to all students, including low-income
			 students and traditionally underrepresented students in the area or
			 school.(e)Uses of funds(1)Required State uses of funds(A)In GeneralThe State may
			 reserve not more than 5 percent of the total amount allotted to carry out
			 this section for each fiscal year to carry out the requirements of
			 clauses (ii) through (vi) of subparagraph (B). The remaining amount shall
			 be used to award subgrants to
			 eligible entities in the State.(B)State uses of fundsA State that receives a grant under this section shall carry out the following:(i)Award subgrants to eligible entities to enable the entities to support
			 dual enrollment programs and early college high school programs.(ii)Design and implement a statewide strategy for dual enrollment programs and early college high
			 school programs for low-income students and  traditionally
			 underrepresented students in higher
			 education to ensure such programs are offered free of charge to students.(iii)Establish articulation agreements and credit transfer policies.(iv)Develop common college success courses for low-income students and traditionally underrepresented
			 students enrolled in dual enrollment programs and early college high
			 school programs.(v)Collect data for program improvement and reporting of performance measures as described in
			 subsection (g).(vi)Provide technical assistance to dual enrollment programs and early college high school programs,
			 which may include providing such assistance through a nonprofit
			 organization with expertise in such programs.(2)Required local uses of fundsAn eligible entity that receives a subgrant under this section shall carry out the following:(A)Support dual enrollment programs and early college high school programs in the schools served by
			 the high-need local educational agency.(B)Develop a personalized graduation and college plan for each student participating in a dual
			 enrollment program or early college high school program funded by the
			 subgrant.(C)Enter into the articulation agreement described in subsection (d)(2)(I).(D)Carry out outreach programs to elementary school students, secondary school students, low-income
			 students, traditionally underrepresented students, youth who have dropped
			 out of school, and their parents and families to ensure awareness of dual
			 enrollment programs and early college high school programs and the ability
			 to earn college credit while in secondary school and to reengage dropouts
			 in
			 school. Such programs may be carried out in partnership with a nonprofit
			 or community-based organization.(E)Provide academic and social support services to students, including counseling activities,
			 tutoring, and postsecondary education readiness activities such as
			 assistance with the
			 Federal financial aid application process.(F)Collect data for program improvement and reporting of performance measures as described in
			 subsection (g).(G)Implement applied learning opportunities.(H)Develop coordinated activities between institutions of higher education and local educational
			 agencies, including academic calendars, provision of student services, and
			 curriculum development.(I)Pay for tuition and fees, transportation, and fees for books and materials.(J)Provide students with information about how the credits they earn through participating in dual
			 enrollment programs and early college high school programs will be
			 transferred to an institution of higher education.(3)Permissive uses of fundsA State that receives a grant under this section or an eligible entity that receives a subgrant
			 under this section may provide—(A)professional development, including joint
			 professional development, for secondary and postsecondary instructors of
			 courses in a dual enrollment program or early college high school program;
			 or(B)extended learning time opportunities for students participating in dual enrollment programs and
			 early college high school programs.(4)PrioritiesIn awarding subgrants under this subsection, a State—(A)shall—(i)give priority to eligible
			 entities that	include a high-need local educational agency  that serves
			 students not less than 60 percent of whom are low-income
			 students or traditionally underrepresented students; or(ii)give priority to eligible entities that include a high-need high school that demonstrates
			 sufficient support and academic services in place to help participating
			 students persist and complete a dual enrollment program or early college
			 high school program; and(B)may give a priority to eligible entities
			 that—(i)develop  innovative strategies for expanding access to dual enrollment programs and early college
			 high
			 school programs for  low-income students and traditionally
			 underrepresented 
			 students, and increasing the number of those students that  complete such
			 programs; and(ii)demonstrate how the entity will  sustain funding for dual enrollment programs or early college high
			 school
			 programs after the grant period ends.(f)Matching requirements(1)State matching requirementA State receiving a grant under this section shall provide, from non-Federal sources, in cash or
			 in-kind, an amount equal to 50 percent of the grant funds awarded under
			 this section.(2)Eligible entity matching requirementA State receiving a grant under this section shall require each eligible entity that receives a
			 subgrant under this section to provide, from non-Federal sources, in cash
			 or in-kind, an amount equal to not less than 25 percent of the amount of
			 subgrant funds awarded to that eligible entity.(g)Performance measures(1)In generalThe Secretary shall, prior to awarding grants under this section,  establish performance measures
			 for the programs and activities carried out
			 under grants and subgrants awarded under this section.   The Secretary
			 shall ensure that the performance measures
			 are made available to potential applicants prior to seeking applications
			 for grants under this section.(2)Monitoring progressThe performance measures established under paragraph (1), at a minimum, shall collect data on the
			 progress of grantees and subgrantees in improving the outcomes described
			 in paragraph (3)  for all students
			 participating in dual enrollment programs or early college high school
			 programs funded with a grant or subgrant under this section.  This  data
			 shall be disaggregated according to the categories described in section
			 1111(b)(2)(C)(v)(II) of the Elementary and Secondary Education Act of
			 1965.(3)OutcomesThe performance measures shall measure the progress of grantees and subgrantees in achieving the
			 following outcomes:(A)Increasing high  school graduation rates.(B)Increasing dropout recovery (re-entry) rates.(C)Decreasing the percentage of students with less than a 90 percent  attendance rate.(D)Increasing the percentage of students who have on-time credit accumulation at the end of each
			 grade.(E)Increasing annual, average attendance rates.(F)Reducing the need for remediation in postsecondary education.(G)Increasing enrollment rates at institutions of higher education.(H)Increasing postsecondary education persistence and completion rates.(I)Increasing the rate at which students complete postsecondary education.(J)Measured increases in enrollment in dual enrollment programs and early college high school
			 programs.(K)Increasing the percentage of students who successfully complete and earn a minimum of 12 credits
			 for  rigorous postsecondary education courses while attending a secondary
			 school.(L)Increasing the percentage of students who earn postsecondary credit and successfully have such
			 credit accepted by an institution of higher education toward a degree or
			 certificate.(h)Reporting(1)State reportsEach State that receives a grant under this section shall submit to the Secretary, at such time and
			 in such
			 manner as the Secretary may require, an annual report that includes—(A)information about the State's progress on the performance
			 measures established under subsection (g)  and the data supporting that
			 progress; and(B)information submitted to the State from the eligible entities, as described in
			 paragraph (2).(2)Eligible entity reportsEach eligible entity that receives a subgrant under this section shall submit to the State, at such
			 time and in such manner as the State may require, an annual report that
			 includes information about the entity's progress on the performance
			 measures established under subsection (g) and the data supporting that
			 progress, at such time and in such manner as the State may require.(i)EvaluationThe Secretary shall—(1)acting through the Director of the Institute of Education Sciences, evaluate the implementation and
			 impact of activities supported under this section; and(2)disseminate research on best practices.(j)Supplement, not supplantA State or eligible entity shall use Federal funds received under this section
			 only to supplement the funds that would, in the absence of such Federal
			 funds, be made available from non-Federal sources for activities described
			 in this section, and not to supplant such funds.(k)AuthorizationThere are authorized to be appropriated to carry out this section such sums as may be necessary for
			 each of fiscal years 2015 through 2019..713.Minority-serving institutions innovation fundTitle VII (20 U.S.C. 1134 et seq.), as amended by sections 711 and 712, is further amended by
			 adding at the
			 end the following:HMinority-serving institutions innovation fund795.PurposeIt is the purpose of this part to assist minority-serving institutions in planning, developing,
			 implementing, validating, and replicating innovations that provide
			 solutions to persistent challenges in enabling economically and
			 educationally disadvantaged students to enroll in, persist through, and
			 graduate from minority-serving institutions, including initiatives
			 designed to—(1)improve student achievement at minority-serving institutions;(2)increase successful recruitment at minority-serving institutions of—(A)students from low-income families of all races;(B)adults; and(C)military-affiliated students;(3)increase the rate at which students enrolled in minority-serving institutions make adequate or
			 accelerated progress towards graduation and successfully graduate from
			 such institutions;(4)increase the number of students pursuing and completing degrees in science, technology,
			 engineering, and mathematics at minority-serving institutions and pursuing
			 graduate work in such fields;(5)enhance the quality of teacher preparation programs offered by minority-serving institutions;(6)redesign course offerings and institutional student aid programs to help students obtain meaningful
			 employment; and(7)expand the effective use of technology at minority-serving institutions.795A.DefinitionsIn this part  the term eligible entity means—(1)an institution that is eligible for the receipt of funds under the programs authorized under
			 title III or V of this Act; or(2)a consortium that includes an institution described in paragraph (1) and—(A)one or more other
			 institutions of higher education;(B)one or more nonprofit organizations; or(C)one or more local educational agencies.795B.Grants authorized(a)In generalFrom funds made available for this part under section 795F, the Secretary shall award competitive
			 planning and implementation grants, as described in subsections (b) and
			 (c), to eligible entities to enable such entities to plan for the
			 implementation of, in the case of a planning grant, and implement, in the
			 case of an implementation grant, innovations authorized under this part
			 and to support the implementation, validation, scaling up, and replication
			 of such innovations.(b)Planning grants(1)DurationA planning grant authorized under this subsection shall be for a 1-year period.(2)Grant amountsEach planning grant authorized under this subsection shall be an amount that is not more than
			 $100,000.(c)Implementation grants(1)In generalFrom funds made available for this part under section 795F, the Secretary shall award
			 implementation
			 grants to eligible entities to further develop, pilot, field-test,
			 implement, document, validate, and, as applicable, scale up and replicate
			 innovations that address the purpose of this part.(2)DurationAn implementation grant authorized under this subsection shall be for a 5-year period.	Grant
			 funding after the first 3 years shall be
			 conditional upon the eligible entity achieving satisfactory
			 progress towards carrying out the educational innovations, activities, and
			 projects described in section 795E, as determined by the Secretary.(3)Grant amountEach implementation grant authorized under this subsection shall be an amount that is not more than
			 $10,000,000.(d)Consortium entities(1)Fiscal agentIn the case of an eligible entity that applies for a grant under this part as a consortium, each
			 member of the consortium comprising the eligible entity shall sign a
			 written agreement designating 1 member of the consortium  to
			 serve as the fiscal agent of the eligible  entity and act on behalf of the
			 eligible entity in performing the financial duties of the eligible entity.(2)SubgrantsThe fiscal agent for an eligible entity (as described in paragraph (1)) may award subgrants to
			 another
			 member of the consortium that comprises that eligible entity.(e)Federal share(1)Planning grantsThe Federal share of the total cost of carrying out a project funded by a planning grant authorized
			 under subsection (b) shall be 100 percent of such total cost.(2)Implementation grants(A)In generalThe Federal share of the total cost of carrying out a project funded by an implementation grant
			 authorized under subsection (c) shall be not more than 85 percent of such
			 total cost.(B)Remaining costAn eligible entity that receives an implementation grant under subsection (c) shall provide, from
			 non-Federal
			 sources, an amount equal to not less than 15 percent of the total cost of
			 carrying out the project funded by the grant. Such amount may be provided
			 by in cash or in-kind.795C.Applications(a)In generalAn eligible entity desiring a grant under this part shall submit an application to the Secretary at
			 such time, in such manner, and containing such information as the
			 Secretary may reasonably require.(b)Consortium entitiesAn application under this section for a planning grant or an implementation grant by an eligible
			 entity applying for a grant under this part as a consortium shall include
			 the written agreement described in
			 section 795B(d).(c)Planning grantsThe Secretary shall ensure that the application requirements under this section for a planning
			 grant authorized under section 795B(b) include, in addition to the
			 requirement under subsection (b), only the minimal requirements that are
			 necessary to review the proposed process of an eligible entity for the
			 planning and development of 1 or more educational innovations that
			 address the purpose of this part as described in section 795.(d)Implementation grantsAn application under this section for an implementation grant authorized under section 795B(c)
			 shall
			 include, in addition to the requirement under subsection (b), a
			 description
			 of—(1)each educational innovation that the eligible entity will implement using the funds made available
			 by such grant, including a description of the evidence supporting the
			 effectiveness of each such innovation;(2)how each educational innovation proposed to be implemented under such grant will address the
			 purpose of this part, as described in section 795, and how each such
			 innovation will further the institutional or organizational mission of
			 the eligible entity and any institution or organization that is a member
			 of a consortium comprising the eligible entity;(3)the specific activities that the eligible entity will carry out with funds made available by such
			 grant, including, for a consortium application a description of the
			 activities that each member of the consortium
			 will carry out and a description of the capacity of each member of the
			 consortium to carry out such activities;(4)the performance measures that the eligible entity will use to track the eligible entity's progress
			 in implementing
			 each proposed educational innovation, including a description of how the
			 entity will implement such performance measures and use information on
			 performance to make adjustments and improvements to
			 activities, as needed, over the course of the grant period;(5)how the eligible entity will provide the amount required under section 795B(e)(2)(B);(6)how the eligible entity will provide for an independent evaluation of the implementation and impact
			 of the projects funded by such grant that includes—(A)an interim report evaluating the progress made in the first 3 years of the grant; and(B)a final report to be completed at the end of the grant period; and(7)the plan of the eligible entity for continuing each proposed educational innovation after the grant
			 period has ended.795D.PriorityIn awarding grants under this part, the Secretary shall give priority—(1)first to applications from eligible entities that include institutions—(A)that serve a high percentage of students that are eligible to receive a Federal Pell Grant; and(B)that have endowment funds the market value of which, per full-time equivalent student, is less than
			 the average current market value of the endowment funds, per full-time
			 equivalent student at other applicant institutions;(2)next, to applications that seek to address issues of major national need, including—(A)educational innovations designed to increase the rate of postsecondary degree attainment for
			 populations within minority groups that have low relative rates of
			 postsecondary degree attainment, including African-American males who
			 attain a postsecondary degree;(B)innovative partnerships between minority-serving institutions and local educational agencies that
			 are designed to increase the enrollment and successful completion of
			 postsecondary education for populations that have been historically
			 underrepresented in higher education;(C)educational innovations that bring together the resources of minority-serving institutions and
			 partner institutions in support of economic development, entrepreneurship,
			 and the commercialization of funded research and the development of an
			 innovation ecosystem on postsecondary school campuses;(D)educational innovations that support developing programs and initiatives to support undergraduate
			 and graduate programs in science, technology, engineering, and
			 mathematics; and(E)educational innovations described in paragraphs (3) and (6) of section 795E(b).795E.Use of funds(a)Planning grantsAn eligible entity receiving a planning grant authorized under section 795B(b) shall use funds made
			 available by such grant to conduct a comprehensive institutional planning
			 process that includes—(1)an assessment of the needs of the minority-serving institution and, in the case of an eligible
			 entity applying as a consortium, the needs of each member of the
			 consortium;(2)research on educational innovations, consistent with the purpose of this part as described in
			 section 795, to meet the needs described in paragraph (1);(3)the selection of 1 or more educational innovations to be implemented;(4)an assessment of the capacity of the minority-serving institution and, in the case of an eligible
			 entity applying as a consortium, the capacity of each member of the
			 consortium, to
			 implement each such educational innovation; and(5)activities to further develop such capacity.(b)Implementation grantsAn eligible entity receiving an implementation grant under section 795B(c) shall use the funds made
			 available by such grant to further develop, pilot, field-test, implement,
			 document, validate, and, as applicable, scale up and replicate educational
			 innovations that address the purpose of this part, as described in section
			 795, such as educational innovations designed to—(1)improve student achievement, such as through activities designed to increase the number or
			 percentage of students who successfully complete developmental or remedial
			 coursework (which may be accomplished through the evidence-based redesign
			 of such coursework) and pursue and succeed in postsecondary studies;(2)improve and expand institutional recruitment, postsecondary school awareness, and postsecondary
			 school preparation efforts targeting students, including high-achieving
			 students, from low-income families, such as through activities undertaken
			 in partnership with local educational agencies and nonprofit organizations
			 (including the introduction of dual enrollment programs and the
			 implementation of activities designed to enable more students to enter
			 postsecondary education without the need for remediation);(3)increase the number or percentage of students, particularly students who are members of
			 historically underrepresented populations, who enroll in science,
			 technology, engineering, and mathematics courses, graduate with degrees in
			 such fields, and pursue advanced studies in such fields;(4)increase (such as through the provision of comprehensive academic and nonacademic student support
			 services) the number or percentage of students who make satisfactory or
			 accelerated progress toward graduation from postsecondary school and the
			 number or percentage of students who graduate from postsecondary school on
			 time;(5)implement evidence-based improvements to courses, particularly high-enrollment courses, to improve
			 student outcomes and reduce education costs for students, including costs
			 of remedial courses;(6)enhance the quality of teacher preparation programs at minority-serving institutions, to enable
			 teachers at such institutions to be highly effective in the classroom and
			 to enable such programs to meet the demands for accountability in teacher
			 education;(7)expand the effective use of technology in higher education, such as through inter-institutional
			 collaboration on implementing competency-based technology-enabled delivery
			 models (including hybrid models) or through the use of open educational
			 resources and digital content; and(8)provide a continuum of solutions by incorporating activities that address multiple objectives
			 described in paragraphs (1) through (7).795F.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for fiscal years 2015 through
			 2020 to carry out the activities under this part..714.State competitive grant program for reforms to improve higher education persistence and completionTitle VII (20 U.S.C. 1133 et seq.), as amended by sections 711, 712, and 713, is further amended by
			 adding at the end the following:IState competitive grant program for reforms to improve higher education persistence and completion796.PurposeThe purpose of this part is to provide incentives for States to implement comprehensive reforms
			 and innovative strategies that are designed to lead to—(1)significant improvements in postsecondary outcomes for traditionally underrepresented students,
			 including improvements in postsecondary enrollment, persistence, and
			 completion by 2020;(2)reductions in the need for remedial education for postsecondary students;(3)increased alignment between elementary and secondary education, postsecondary education, and
			 workforce systems; and(4)innovation in postsecondary education.796A.DefinitionsIn this part:(1)Dual enrollment programThe term dual enrollment program means a program of study provided by an institution of higher education through which a student
			 who has not graduated from secondary school with a regular high school
			 diploma
			 is able to earn secondary school credit and transferable  postsecondary
			 credit that is
			 accepted as credit toward a postsecondary degree or credential at no cost
			 to the participant or the participant’s family. A dual enrollment program
			 shall consist of not less than 2  postsecondary credit-bearing courses and
			 support and academic services that help a student persist and complete
			 such courses.(2)Early college high school programThe term early college high school program  means a formal partnership between at least 1 local educational agency and at least 1 institution
			 of higher education that allows students to simultaneously complete, as
			 part of an organized course of study, requirements toward earning a
			 regular high school diploma and earning not less than 12 transferable
			 postsecondary credits that are accepted as credit toward a postsecondary
			 degree or credential at no cost to the participant or the participant’s
			 family.(3)Low income studentThe term low income student means—(A)with respect to an elementary school or secondary school student, a student who—(i)is eligible for a free or reduced priced lunch under the Richard B. Russell National School Lunch
			 Act (42 U.S.C. 1751 et seq.);(ii)is eligible for or is a member of a family eligible for means tested benefits or public assistance
			 at the Federal, State, or local level; or(iii)lives in a high-poverty area or attends a secondary  school that serves students  in a high-poverty
			 area; or(B)with respect to a postsecondary student, a student who—(i)is eligible for a Federal Pell Grant under section 401; or(ii)is eligible for means-tested benefits or public assistance at the Federal, State, or local level.(4)PersistThe term persist means to continue enrollment in postsecondary education.(5)Traditionally underrepresented studentThe term traditionally underrepresented student means a student who—(A)is a low-income student and—(i)is a first generation college student, as defined in section 402A(h);(ii)has a dependent;(iii)is employed for not less than 25 hours a week;(iv)has taken 2 or more developmental education courses; or(v)left high school without a regular high school diploma or its equivalent;(B)is or has been a homeless child or youth, as defined in section 725 of the McKinney-Vento Homeless
			 Assistance Act (42 U.S.C. 11434a);(C)is a foster care youth;(D)is an individual with a disability, as defined in section 3 of the Americans with Disabilities Act
			 (42 U.S.C. 12102);(E)is a child with a disability, as defined in section 602 of the Individuals with Disabilities
			 Education Act;  or(F)has been adjudicated in the juvenile or criminal justice system.796B.State grant program authorized(a)Reservation of fundsFrom amounts made available to carry out this part for a fiscal year, the Secretary may reserve not
			 more than 2 percent to carry out activities in accordance with this part
			 related to technical assistance, evaluation, outreach, and dissemination.(b)Program authorized(1)In generalFrom amounts made available to carry out this part and not reserved under subsection (a), the
			 Secretary shall award planning or
			 implementation  grants under this part, in such a manner as to achieve an
			 equitable distribution of grant funds throughout the United States, to
			 States to enable the States to plan or implement
			 comprehensive reforms and innovative strategies to improve postsecondary
			 outcomes for all students, especially low-income and traditionally
			 underrepresented students.(2)Planning and implementation grantsAs described in paragraph (1), the Secretary shall award grants to
			 States for the purpose described in section 796 by—(A)awarding planning grants, on a competitive basis, to States to enable such States to
			 develop the
			 comprehensive State plan described in section 796D to increase
			 postsecondary education enrollment, persistence, and attainment by 2020;
			 and(B)awarding implementation grants, on a competitive basis, to States to enable such
			 States to implement the comprehensive State plan described in
			 section 796D.(3)Limitations(A)Limit on number of grantsA State may receive only 1
			 planning grant, and only 1 implementation grant, under this section.(B)Limit on number of planning grantsThe Secretary may elect to limit the number and amount of planning grants awarded under this
			 section during a
			 grant period, if the Secretary determines it would best promote the
			 purposes of this part.(4)Duration(A)Planning grantEach planning grant awarded under this part shall be for a period of not more than 24 months.(B)Implementation grantEach implementation grant awarded under this part shall be for a period of
			 not more than 5 years.(C)Requirements for additional fundingBefore receiving funding for an implementation grant for the third or any subsequent year of
			 the grant, the State receiving the grant shall demonstrate to
			 the Secretary that the State is—(i)making progress in implementing the State plan described under section 796D at a rate that the
			 Secretary determines
			 will result in full implementation of that plan during the remainder of
			 the
			 grant period; and(ii)making progress, as measured by the annual performance measures and targets described in section
			 796D(b)(2), at a rate that the Secretary
			 determines will result in reaching those targets and achieving the
			 objectives of the grant, during the remainder of the grant period.796C.Application process(a)Planning grantsEach State that desires to receive a planning grant under this part shall submit an
			 application to the Secretary at such time, in such manner, and containing
			 such information as the Secretary may reasonably require. At a minimum,
			 each such application shall include the following:(1)Documentation of the State's record, including demonstrating a need for the grant funds
			 to improve the State’s record, as applicable, in the areas to be
			 measured by the
			 performance measures under section 796D(b)(2).(2)A coherent strategy for using funds under this part, and other Federal, State, and local funds, to
			 design a State plan as described in section 796D.(3)Evidence that there will be collaboration among the State, the State educational agency,
			 institutions of
			 higher education located in the State, postsecondary students, workforce
			 partners, and other stakeholders, in developing and implementing such
			 plan,
			 including evidence of the State's commitment and capacity to
			 implement such plan.(4)An assurance of the State’s commitment to developing the State plan.(5)An assurance of the State’s commitment to meeting, before the end of the planning grant
			 period,  any requirements that the Secretary may establish.(b)Implementation grantsEach State that desires to receive an implementation grant under this part shall submit
			 an
			 application to the Secretary at such time, in such manner, and containing
			 such information as the Secretary may reasonably require. At a minimum,
			 each such application shall include the following:(1)Documentation of the State's record, including demonstrating a need for the grant funds
			 to improve the State's record, as applicable, in the areas to be
			 measured by the
			 performance measures  under section 796D(b)(2).(2)A description of  how the implementation grant funds will be used to implement the comprehensive
			 State
			 plan described in section 796D, which may be an existing (as of the date
			 of application) State plan that meets the requirements of such
			 section.(3)Evidence of conditions of innovation and reform that the State has established and the
			 State's plan for implementing additional conditions for
			 innovation and reform, including—(A)a description of how the State has identified and eliminated ineffective practices in the
			 past, and a plan for doing so in the future;(B)a description of how the State has identified and promoted effective practices in the
			 past, and a plan for doing so in the future; and(C)steps the State has taken and will take to eliminate statutory, regulatory, procedural,
			 or other barriers to facilitate the full implementation of the State's
			 proposed
			 plan under section 796D.(4)The State's annual performance measures and targets, established in accordance with the
			 requirements of section 796D(b)(2).(5)A signed assurance from every public institution of higher education in the State that the
			 institution will carry out any activities that the State determines may be
			 necessary to carry out the State plan under section
			 796D.(6)An assurance from the State  that the State will provide
			 equitable resources and technical assistance to
			 all public institutions of higher education in the State to implement the
			 reforms described in this section.(c)Criteria for evaluating applications(1)In generalThe Secretary shall award grants under this part on a competitive basis to a geographically diverse
			  group of States, based on the quality of the applications
			 submitted by
			 the States.(2)Publication of explanationThe Secretary shall publish an explanation of how the application review process will ensure an
			 equitable, transparent, and objective evaluation of applicants.(d)PriorityIn awarding grants under this part, the Secretary shall give priority to a State if—(1)the State has a
			 significant percentage of low-income students or traditionally
			 underrepresented
			 students
			 residing within the State;(2)the State has a strong record of investment in
			 postsecondary education; or(3)the State distributes State postsecondary education aid on
			 the basis of need.796D.Comprehensive State plan(a)Establishment of planEach State receiving a planning or implementation grant under this part shall establish or
			 implement, respectively,  a
			 comprehensive State plan described in subsection (b) to increase student
			 access, persistence, and completion in
			 postsecondary education at—(1)public institutions of higher education
			 throughout the State; and(2)private nonprofit institutions of higher education (as defined in section 101) that
			 agree to
			 participate in and implement the State plan.(b)Comprehensive State planThe comprehensive State plan described in subsection (a) shall contain the following:(1)A commitment to implement statewide reforms in the following areas:(A)Removing barriers to innovation in postsecondary education by—(i)shortening the length of time to a postsecondary degree;(ii)promoting efficiencies on campuses that lead to lower net tuition prices for students;(iii)promoting the use of technology to increase personalized learning, advising, and support services
			 for students; and(iv)developing innovative education delivery models, such as using technology to enhance online and
			 classroom learning, in order to increase participation and retention of
			 students, particularly low-income students and students who are in the 
			 first generation in their family to attend an institution of higher
			 education.(B)Improving the transition between elementary and secondary education and postsecondary education and
			 the workforce by—(i)reforming the process for identifying students for developmental education, offering developmental
			 education examinations while students are in secondary school to identify
			 knowledge and skills gaps, and reducing the need for developmental
			 education by ensuring that developmental education courses are reserved
			 for students who are substantially underprepared and placing
			 better-prepared students in traditional courses;(ii)redesigning and standardizing developmental education requirements and assessments among
			 institutions of higher education;(iii)reforming the content, timing, and delivery of developmental education to help academically
			 underprepared students complete college through comprehensive approaches;(iv)using technology, academic, and student supports that engage students, align developmental
			 education to students’ academic and career goals, and accelerate the
			 students' progression through remediation and credit-bearing coursework;(v)increasing access to dual enrollment and early college high schools for low-income students; and(vi)establishing clear and transparent policies regarding how completion of dual
			 enrollment and early college high school programs will result in the
			 transfer of credits—(I)to public institutions of higher education in the
			 State; and(II)to private nonprofit institutions of higher education that choose
			 to participate in such credit transfer policies.(C)Increasing persistence in postsecondary education by carrying out all of the following:(i)Developing early warning systems to identify students at risk of dropping out of postsecondary
			 education.(ii)Providing highly effective and comprehensive academic and student support services at institutions
			 of higher education.(iii)Requiring all public institutions of higher education in the State to establish credit transfer
			 policies and
			 articulation agreements, that have been developed in consultation with
			 educators in institutions of higher education, with each other so that
			 students can seamlessly
			 transfer among all public institutions of higher education in the State. 
			 Such articulation agreements shall guarantee—(I)that students who earn postsecondary credit at a public institution of higher education will be
			 able to transfer those credits to—(aa)any public institution of higher education in the State, and that such credits will count toward
			 meeting specific degree or credential requirements; and(bb)any private nonprofit institution of higher education that chooses to participate in an
			 articulation agreement;(II)that common course numbering is used to identify substantially similar courses;(III)that credits are recognized throughout the system of higher education in the State and count as
			 credits earned for a degree or credential program at a public institution
			 of higher education in the State and at any private nonprofit institution
			 of higher education that chooses to participate, consistent with
			 clause (I)(bb); and(IV)that if a student earns an associate’s degree, that associate’s degree, awarded by the
			 participating institution of higher education in the State, shall be fully
			 acceptable in transfer and credited as the first 2 years of a related
			 baccalaureate program at a public institution of higher education in such
			 State.(iv)Including private nonprofit institutions of higher education that choose to participate in the
			 credit transfer policies and articulation agreements described in clause
			 (iii).(v)Providing students residing in the State with free degree audits.(vi)Providing students with an assurance that if a student receives an associate’s degree from a public
			 institution of higher education in the State, that associate’s degree will
			 translate into upper level status at a receiving public institution of
			 higher education.(D)Increasing transparency of information to students and their families by—(i)providing financial literacy information to students and families, including information regarding
			 the benefits of postsecondary education,
			 planning for postsecondary education, postsecondary education
			 opportunities, and career planning;(ii)providing information on financing options for postsecondary education and activities that promote
			 financial literacy and debt management among students and families,
			 including assistance in completion of the Free Application for Federal
			 Student Aid or other common financial reporting form under section 483(a);(iii)reporting workforce outcomes for postsecondary graduates;(iv)developing multi-year tuition and fee schedules;(v)improving postsecondary data systems and linking those systems to existing State data systems for
			 elementary and secondary education and the workforce; and(vi)developing practices for the continuous assessment of student learning and for public reporting of
			 non-personally identifiable student learning outcomes.(E)Increasing and improving the use of funding in higher education by—(i)awarding State financial aid to students on the basis of need, rather than merit;(ii)developing performance funding systems that measure and award funding to  institutions of higher
			 education based upon improvement in postsecondary education outcomes for
			 students,
			 including successful transfer from a 2-year institution of higher
			 education
			 to a 4-year institution of higher education and degree attainment; and(iii)rewarding institutions that distribute their institutional aid based on need.(2)Annual performance measures and targets for the programs and
			 activities carried out under this part, which shall  include measures and
			 targets for goals established by the Secretary under section 796G as
			 well as measures and targets 
			 developed by the State and approved by the Secretary.	The
			 annual performance measures and targets  shall, at a minimum, track the
			 State's progress in—(A)implementing the plan described in this section;(B)increasing the percentage of low income and traditionally underrepresented students who enroll in,
			 persist through, and graduate from higher education, as measured
			 by—(i)reducing the need for higher education remediation;(ii)increasing higher education enrollment rates;(iii)increasing persistence and completion rates in higher education;(iv)increasing the rate at which students complete a program at an institution of higher education;(v)increasing enrollment in dual enrollment programs and early college high school programs;(vi)increasing the percentage of students who successfully complete and earn a minimum of 12 credits
			 for rigorous postsecondary education courses while attending a secondary
			 school; and(vii)increasing the percentage of students who earn postsecondary credit and successfully have such
			 credit accepted by an institution of higher education toward a degree or
			 credential; and(C)making progress on any other performance measure identified by the Secretary.(3)Goals for increasing postsecondary credential attainment by 2020 for traditionally underrepresented
			 students.(c)Review and approvalEach State plan developed under this section shall be reviewed and approved by the
			 Secretary.796E.Use of funds(a)In generalA State receiving an implementation grant under this part  shall use the funds to carry
			 out any purpose included in the State’s
			 comprehensive State plan described in section 796D.(b)ProhibitionsFederal funds made available under this part shall not be used—(1)to promote any lender’s loans;(2)to supplement or supplant Federal, State, or institutional financial aid; or(3)compensate for a decrease in State appropriations for higher education.(c)Sufficient progressIf the Secretary determines, by the end of the third year of the grant,  that a State
			 receiving an implementation grant under this part is not making
			 substantial progress on meeting the requirements of the comprehensive
			 State plan
			 under section 796D and meeting the performance measures and targets
			 described in section 796D(b)(2), the Secretary—(1)shall cancel the grant; and(2)may use any funds returned or made available due to  a cancellation under paragraph (1) to—(A)increase other grant awards under this part; or(B)award new grants to other eligible entities under this part.796F.Matching and other financial requirements(a)Matching requirements(1)In generalA State receiving a grant under this part shall provide matching funds toward the costs
			 of the grant in the amount applicable under paragraph (2).(2)Amount of matching fundsThe matching funds required under this paragraph shall be an amount equal to—(A)in the case of a planning grant, 20 percent of the amount of the grant for each year of the grant;
			 and(B)in the case of an implementation grant—(i)20 percent of such costs for the first year of the grant;(ii)30 percent of such costs for the second year of the grant;(iii)40 percent of such costs for the third year of the grant;(iv)50 percent of such costs for the fourth year  the grant; and(v)60 percent of  such for the fifth year of the grant.(3)In cash or in-kindMatching funds provided under this subsection shall be from non-Federal sources and may be provided
			 in cash or in-kind.(b)Supplement not supplantFederal funding provided under this part shall be used to supplement and not supplant other
			 Federal, State, or institutional resources that would otherwise be
			 expended to carry out
			 the activities described in this part.(c)Maintenance of effort(1)In generalWith respect to each fiscal year for which a State receives a grant
			 under this part, the State will maintain State
			 support for public institutions of higher education (excluding support
			 for capital projects, for research and development, and for tuition and
			 fees
			 paid by students) at least at the level of such support for the previous
			 fiscal year.(2)Financial hardship waiverA State may apply to the Secretary for a waiver of, and the Secretary may waive, the
			 requirements of paragraph (1) if the State is
			 experiencing a financial hardship due to a natural disaster, unforeseen
			 decline in the financial resources of the State, or other exceptional or
			 uncontrollable circumstances.796G.Performance measuresThe Secretary shall establish performance measures for the programs and activities carried out
			 under grants awarded under this part prior to awarding
			 grants under this part. The Secretary shall ensure that such measures
			 are made available to potential applicants prior to seeking applications
			 for grants under this section.796H.Reports; evaluations(a)Reports(1)Implementation grantsA State that receives an implementation grant under this part shall submit to the
			 Secretary, at such
			 time and in such manner as the Secretary may require, an annual report
			 including, at a minimum—(A)data on the State's progress in achieving the targets for the annual performance measures
			 established under section 796G; and(B)a description of the challenges the State has faced in carrying out the implementation
			 grant under
			 this part, and how the State has addressed, or plans to address,
			 such challenges.(2)Planning grantsA State that receives a planning grant under this part shall submit to the Secretary, at
			 such time and in such manner as the Secretary may require, a report that
			 includes a
			 copy of the State plan developed under the grant.(b)EvaluationThe Secretary shall—(1)acting through the Director of the Institute of Education Sciences, evaluate the implementation and
			 impact of activities supported under this part; and(2)disseminate research on best practices.796I.Authorization of appropriationsThere are authorized to be appropriated to carry out this part such sums as may be necessary
			 for fiscal year 2015 and each of the following 4 fiscal years.
						.VIIIAdditional programs801.ReorganizationTitle VIII (20 U.S.C. 1161 et seq.) is amended—(1)by striking parts E, H, I, K, M, N, O,	R, U, V, X, and Y;(2)by redesignating parts F, G, J, L, P, Q, S, T, W, Z, and AA as parts E, F, G, H, I, J, K,
			 L, M, N,  and O, respectively; and(3)by redesignating sections 851, 861, 872, 873, 892, 895, 897, and 898	as sections 831, 836, 841,
			 846, 851, 856, 861, and 862, respectively.802.Authorization of appropriations for Project GradSection 801(i) (20 U.S.C. 1161a(i)) is amended by striking 2009 and inserting 2015.803.Authorization of appropriations for the mathematics and science scholars programSection 802(f) (20 U.S.C. 1161b(f)) is amended by striking 2009 and inserting 2015.804.Community college and industry partnerships programPart C of title VIII (20 U.S.C.  1161c et seq.) is amended to read as follows:CCommunity College and Industry Partnerships Program803.DefinitionsIn this part:(1)Community collegeThe term community college  means a public institution of higher education as defined in section 102 of the Higher Education
			 Act, where the highest degree offered is predominantly the associate's
			 degree.(2)Local boardThe term local board has the meaning given the term in  section 3 of the Workforce Innovation and Opportunity Act.(3)Nontraditional studentThe term nontraditional student means a student who is a low-income student and—(A)who is an independent student, as defined in section 480(d), or is an individual with a disability
			 as defined in section 3 of the Americans with Disabilities Act of 1990 (42
			 U.S.C. 12102);(B)who attends an institution of higher education—(i)on less than a full-time basis;(ii)via evening, weekend, modular, or compressed courses; or(iii)via distance education methods; and(C)who—(i)enrolled for the first time in an institution of higher education 3 or more years after
			 completing secondary school; or(ii)is employed for not less than 25 hours per week.
									(4)Recognized postsecondary credentialThe term recognized postsecondary credential means a credential consisting of—(A)an industry-recognized certificate or certification;(B)a certificate of completion of an apprenticeship registered under the Act of August 16, 1937
			 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.), referred to as a registered apprenticeship
			 for the purpose of this part;(C)a license recognized by the State involved or the Federal Government; or(D)an associate's or baccalaureate degree.(5)SecretariesThe term Secretaries means the Secretary of Education and the Secretary of Labor.(6)State boardThe term State board has the meaning given the term  in section 3 of the Workforce Innovation and Opportunity Act.803A.Community college and industry partnerships program(a)Grants authorizedFrom funds appropriated under section 803C, the Secretaries, in accordance with the interagency
			 agreement described in section 803B, shall award competitive grants to
			 eligible entities described in subsection (b) for the purpose of
			 developing, offering, improving, or providing educational or career
			 training programs.(b)Eligible entity(1)Partnerships with employers or an employer or industry partnershipIn order to be eligible for a grant under this section, an entity shall—(A)be—(i)a community college that will use funds provided under this section for activities at the
			 certificate and associate's degree levels;(ii)a 4-year public institution of higher education that offers 2-year degrees, and
			 that will use funds provided under this section for activities at the
			 certificate and associate's degree levels;(iii)a Tribal College or University (as defined in section 316(b));(iv)a public or private nonprofit 2-year institution of higher education (as defined in section 102) in
			 the
			 Commonwealth of
			 Puerto Rico, Guam, the United States Virgin Islands, American Samoa, the
			 Commonwealth of the Northern Mariana Islands, or any of the Freely
			 Associated States; or(v)a consortium of entities described in any of clauses (i) through (iv); and(B)for purposes of the grant, be in partnership with—(i)an employer; or(ii)an industry partnership
			 representing multiple employers.(2)Additional partners(A)Authorization of additional partnersIn addition to partnering with an entity described in paragraph (1)(B), an entity described
			 in paragraph (1)(A) may include in the partnership 1 or more of the
			 following entities:(i)An adult education provider or institution of higher education.(ii)A community-based organization with demonstrated expertise in serving non-traditional students or
			 providing education and training to workers or disconnected youth.(iii)A joint labor-management partnership.(iv)A State board or local board.(v)Any other organization that the Secretaries consider appropriate.(B)Collaboration with State and local boardsAn eligible
			 entity shall collaborate
			 with
			 the State board or local board, as appropriate,   in the area served by
			 the eligible entity.(c)ApplicationAn eligible entity seeking a grant under this section shall submit an application to the
			 Secretaries at such time and containing such
			 information as the Secretaries determine is required, including a detailed
			 description of—(1)the specific educational or career training program that the eligible entity proposes and
			 how the program meets the criteria established under subsection (d),
			 including the manner in which the grant will be used to develop, offer,
			 improve, or provide the educational or career training program;(2)the extent to which the program will meet the educational or career training needs of workers in
			 the area served by the eligible entity;(3)the extent to which the program will meet the skill needs of employers in the area for workers in
			 in-demand
			 industry sectors and occupations;(4)the extent to which the proposed program fits within any overall strategic plan regarding 
			 education and training developed by the
			 eligible entity;(5)(A)any previous experience of the eligible entity in providing educational or career training
			 programs, including the use of research-based models to provide such
			 programs; or(B)in the case of an eligible entity without previous experience, a detailed description of how the
			 entity will carry out the activities required under the grant, including
			 the research-based model the entity plans to use to provide such programs;(6)the recognized postsecondary credentials that participants in the proposed educational or career
			 training program will obtain, and how the
			 program meets quality criteria for programs leading to such credentials,
			 as established by the Governor of a State in which at least 1 of the
			 entities
			 described in subsection (b)(1)(A) that comprise the eligible entity is
			 located;(7)how the eligible entity will sustain the educational or career training program after the end of
			 grant
			 period;(8)how any educational or career training program developed under this grant will be coordinated with
			 existing education and
			 training programs, as of the date of the application,	in the relevant
			 State and region that are supported by Federal,
			 State, or other funds; and(9)how the eligible entity will measure the  performance of, and evaluate, the educational or career
			 training
			 program to be	supported by this grant, including the performance outcomes
			 to be used by the eligible entity and an assurance that such entity
			 will provide the information requested by the Secretaries for evaluations
			 and reports under subsection (f).(d)Criteria for award(1)In generalGrants under this section shall be awarded based on criteria established by the Secretaries that
			 include the following:(A)A determination of the merits of the  proposal, in each application,  to
			 develop, offer, improve, or provide an educational or career training
			 program. In making such a determination, the Secretaries shall not
			 automatically disqualify an eligible entity because of the absence of
			 previous experience  described in subsection (c)(5)(A).(B)An assessment of the current and projected employment
			 opportunities available (as of the date of the application) in the area to
			 individuals who
			 complete an educational or career training program that the eligible
			 entity proposes to develop, offer, improve, or provide.(C)An assessment of prior demand for training programs by individuals eligible for training and served
			 by the eligible entity, as well as availability and capacity of existing
			 (as of the date of the assessment) training programs to meet future demand
			 for training programs.(2)PriorityIn awarding grants under this section, the Secretaries shall give priority to eligible entities
			 that—(A)are in a partnership with an employer or an industry partnership that—(i)agrees to pay a portion of the costs for participants of educational or career training programs
			 supported under the grant; or(ii)agrees to hire individuals who have attained a recognized postsecondary credential resulting from
			 the educational or career training program supported under the grant;(B)enter into a partnership with a labor organization, labor-management training program, or
			 registered apprenticeship program, to provide, through the  educational or
			 career training program, technical
			 expertise for occupationally specific education necessary for a recognized
			 postsecondary credential leading to a skilled occupation in an in-demand
			 industry sector;(C)demonstrate a partnership with a State board or local board, as appropriate;(D)are focused on serving individuals with barriers to employment, youth who are out-of-school or not
			 in the workforce, low-income, nontraditional students, students who are
			 dislocated workers, students who are veterans, or students who are
			 long-term unemployed;(E)include community colleges serving areas with high unemployment rates, including rural areas and
			 areas with high unemployment rates for youth;(F)are eligible entities that include an institution of higher education eligible for assistance under
			 title III or V; or(G)are in a partnership, with an employer or industry partnership, that increases domestic
			 production of goods, such as advanced manufacturing or production of clean
			 energy technology.(e)Use of fundsGrant funds awarded under this section shall be used for 1 or more of the following:(1)The development, offering, improvement, or provision of educational or career training programs
			 that—(A)provide relevant job training for occupations that will meet
			 the needs of employers in in-demand industry sectors; and(B)may
			 include registered apprenticeship programs, on-the-job training programs,
			 and programs that support employers in upgrading the skills of their
			 workforce.(2)The development and implementation of policies and programs to expand opportunities for students to
			 earn a recognized postsecondary credential, including a degree, in
			 in-demand industry sectors or occupations, including by—(A)facilitating the transfer of academic credits between institutions of higher education in the
			 State, including
			 the transfer of academic credits for courses in the same field of study;(B)expanding articulation agreements and policies that guarantee transfers between such institutions,
			 including through common course numbering and use of a general core
			 curriculum; and(C)developing or enhancing student support services programs.(3)The creation or enhancement  of programs that provide a sequence or integration of education and
			 occupational training that leads to a recognized postsecondary credential,
			 including a degree, including programs that—(A)provide adult education and literacy activities concurrently and contextually with occupational
			 training, and support services for participants, which may include such
			 activities and services provided along a career pathway;(B)facilitate means of transitioning participants from non-credit occupational, adult
			 education, or developmental coursework to for-credit coursework within and
			 across institutions;(C)build or enhance linkages, including the development of dual enrollment programs and early college
			 high schools, between secondary education or adult education programs
			 (including programs established under the Carl D. Perkins Career and
			 Technical Education Act of 2006 (20 U.S.C. 2301 et seq.) and the Adult
			 Education and Family Literacy Act (20 U.S.C. 9201 et seq.));(D)are innovative programs designed to increase the provision of training for students, including
			 students who are members of the National Guard or Reserves, to enter
			 occupations in in-demand industry sectors; or(E)support paid internships that will allow students to simultaneously earn postsecondary credit and
			 gain relevant employment experience in an in-demand industry
			 sector or occupation through work-based learning, which shall include
			 opportunities that transition
			 individuals into employment.(4)The support of skills consortia in an in-demand industry sector that
			 will identify pressing workforce needs and develop solutions such as—(A)standardizing industry certifications;(B)developing new training technologies; and(C)collaborating with industry employers to define and describe how specific skills lead to particular
			 jobs and career opportunities.(f)Evaluations and reports(1)Annual reports to Secretaries(A)In GeneralEach eligible entity receiving a grant under this section shall submit to the Secretaries an annual
			 report regarding the activities carried out under the grant, including the
			 progress made by the educational or career training program with respect
			 to the performance outcomes described in subsection (c)(9) and any other
			 information the Secretaries may require.(B)DisaggregationThe data provided to the
			 Secretaries in accordance with this subsection shall be disaggregated by,
			 at a minimum, race, ethnicity, and
			 eligibility to receive a Federal Pell Grant, except that such
			 disaggregation shall
			 not be required when the number of participants in a category is
			 insufficient to yield statistically reliable information or when the
			 results would reveal personally identifiable information about an
			 individual participant.(2)EvaluationsThe Secretaries shall, directly or by contract, conduct an annual evaluation of the grant program
			 carried out under this section, which will include a determination of the
			 progress made by each educational or career training program supported by
			 the grant with respect to the performance outcomes described in subsection
			 (c)(9), using the reports provided by the eligible entities under
			 paragraph (1) and any other information that the Secretaries request from
			 the eligible entities for purposes of the evaluation.(3)Reports to CongressThe Secretaries shall jointly develop and submit a biennial
			 report to the authorizing committees regarding the grants awarded under
			 this section
			 and the outcomes of such grants, including the progress made by each 
			 educational or career training program supported under such grant  with
			 respect to the performance outcomes
			 described in subsection (c)(9) and the results of the
			 evaluations described in paragraph (2).803B.Interagency agreement(a)In generalThe Secretary of Labor and the Secretary of Education shall jointly develop policies for the
			 administration of this part in accordance with such terms as the
			 Secretaries shall set forth in an interagency agreement. Such interagency
			 agreement, at a minimum, shall include a description of the respective
			 roles and responsibilities of the Secretaries in carrying out this
			 part (both jointly and separately), including—(1)how the funds available under this part will be obligated and disbursed and compliance with
			 applicable laws (including regulations) will be ensured, as well as how
			 the recipients of the grants will be selected and monitored;(2)how evaluations and research will be conducted on the effectiveness of grants awarded under this
			 part in addressing the education and employment needs of workers, and
			 employers;(3)how technical assistance will be provided to applicants and grant recipients;(4)how information will be disseminated, including through electronic means, on best practices and
			 effective strategies and service delivery models for activities carried
			 out under this part; and(5)how policies and processes critical to the successful achievement of the education, training, and
			 employment goals of this part will be established.(b)Transfer authorityThe Secretary of Labor and the Secretary of Education shall have the authority to transfer funds
			 between the Department of Labor and the Department of Education to carry
			 out this part in accordance with the agreement described in subsection
			 (a).803C.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this part for
			 fiscal year
			 2015 and each of the 4 succeeding fiscal years..805.Authorization of appropriations for capacity for nursing students and facultySection 804(f) (20 U.S.C. 1161d(f)) is amended by striking 2009 and inserting 2015.806.Authorization of appropriations for Teach for AmericaSection 806(f) (20 U.S.C. 1161f(f)) is amended by striking paragraph (1) and inserting the
			 following:(1)In GeneralFor the purpose of carrying out this section, there are authorized to be appropriated such sums as
			 may be necessary for fiscal year 2015 and each of the five succeeding
			 fiscal years..807.Authorization of appropriations for the Patsy T. Mink Fellowship ProgramSection 807(f) (20 U.S.C. 1161g(f)) is amended by striking 2009 and inserting 2015.808.Authorization of appropriations for improving science, technology, engineering, and mathematics
			 education with a focus on Alaska Native and Native Hawaiian StudentsSection 819(i) (20 U.S.C. 1161j(i)) is amended by striking 2009 and inserting 2015.809.Authorization of appropriations for student safety and campus emergency managementSection 821(f) (20 U.S.C. 1161l(f)) is amended by striking 2009 and inserting 2015.810.Authorization of appropriations for the education disaster and emergency relief programSection 824(i) (20 U.S.C. 1161l–3(i)) is amended by striking 2009 and inserting 2015.811.Authorization of appropriations for the jobs to careers programSection 831(j), as redesignated by paragraph (3) of section 801 (20 U.S.C. 1161p(j)), is amended by
			 striking 2009 and inserting 2015.812.Authorization of appropriations for rural development grants for rural-serving colleges and
			 universitiesSection 861(g), as redesignated by paragraph (3) of section 801 (20 U.S.C. 1161q(g)), is amended by
			 striking 2009 and inserting 2015.813.Authorization of appropriations for training for realtime writersSection 841(e), as redesignated by paragraph (3) of section 801 (20 U.S.C. 1161s(e)), is amended by
			 striking 2009 and inserting 2015.814.Authorization of appropriations for centers of excellence for veteran student successSection 846(f), as redesignated by paragraph (3) of section 801 (20 U.S.C. 1161t(f)), is amended by
			 striking 2009 and inserting 2015.815.Authorization of appropriations for path to successSection 851(g), as redesignated by paragraph (3) of section 801 (20 U.S.C. 1161w(g)), is amended by
			 striking 2009 and inserting 2015.816.Authorization of appropriations for the Henry Kuualoha Giugni Kupuna Memorial ArchivesSection 856(c), as redesignated by paragraph (3) of section 801 (20 U.S.C. 1161z(c)), is amended by
			 striking 2009 and inserting 2015.817.Appropriations for masters degree programsSection 861 as redesignated by paragraph (3) of section 801 (20 U.S.C. 1161aa), is amended by
			 striking $11,500,000 for fiscal year 2009 and inserting such sums as may be necessary for fiscal year 2015.818.Appropriations for postbaccalaureate programsSection 862 as redesignated by paragraph (3) of section 801 (20 U.S.C. 1161aa–1), is amended by
			 striking $11,500,000 for fiscal year 2009 and inserting such sums as may be necessary for fiscal year 2015.819.Tyler Clementi ProgramTitle VIII (20 U.S.C. 1161 et seq.), as amended by section 801, is further amended by adding
			 at the end the following:PTyler Clementi Program864.Tyler Clementi Program(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means—(A)an institution of higher education, including an institution of higher education in a collaborative
			 partnership with a nonprofit organization; or(B)a consortium of institutions of higher education located in the same State.(2)HarassmentThe term harassment has the meaning given the term in section 485(f)(6)(A).(b)Program authorizedThe Secretary is authorized to award grants, on a competitive basis, to
			 eligible entities to enable eligible entities to carry out the authorized
			 activities described in subsection (d).(c)Amount of grant awardsThe Secretary shall ensure that each grant awarded under this section is of
			 sufficient amount to enable the grantee to meet the purpose of this
			 section.(d)Authorized activitiesAn eligible entity that receives a grant under this section shall use the
			 funds made available through the grant to address 1 or more of the types
			 of harassment listed in section 485(f)(6)(A)(vi) by initiating,
			 expanding, or improving programs—(1)to prevent the harassment of students at institutions of higher education;(2)at institutions of higher education that provide counseling or redress services to students who
			 have suffered such harassment or students who have been accused of
			 subjecting other students to such harassment; or(3)that educate or train students, faculty, or staff of institutions of higher education about ways to
			 prevent harassment or ways to address such harassment if it occurs.(e)ApplicationTo be eligible to receive a grant under this section, an eligible entity shall submit
			 an application to the Secretary at such time, in such manner, and
			 containing such information, as the Secretary may require.(f)Duration; renewalA grant under this section shall be awarded for a period of not more than 3
			 years. The Secretary may renew a grant under this section for 1
			 additional period of not more than 2 years.(g)Award considerationsIn awarding a grant under this section, the Secretary shall select eligible
			 entities that demonstrate the greatest need for a grant and the greatest
			 potential benefit from receipt of a grant.(h)Report and evaluation(1)Evaluation and report to the SecretaryNot later than 6 months after the end of the eligible
			 entity's grant period, the eligible entity shall—(A)evaluate the effectiveness of the activities carried out with the use of funds awarded pursuant to
			 this section in decreasing harassment and improving tolerance; and(B)prepare and submit to the Secretary a report on the results of the evaluation conducted by the
			 entity.(2)Evaluation and report to CongressNot later than 12 months after the date of receipt of the first
			 report submitted pursuant to paragraph (1) and annually thereafter, the
			 Secretary shall provide to Congress a report that includes the following:(A)The number and types of eligible entities receiving assistance under this section.(B)The anti-harassment programs being implemented with assistance under this section and the costs of
			 such programs.(C)Any other information determined by the Secretary to be useful in evaluating the overall
			 effectiveness of the program established under this section in decreasing
			 incidents of harassment at institutions of higher education.(3)Best practices reportThe Secretary shall use the information provided under paragraph (1) to
			 publish a report of best practices for combating harassment at
			 institutions of higher education. The report shall be made available to
			 all institutions of higher education and other interested parties.(i)Authorization of appropriationsThere are authorized to be appropriated to carry out this section
			 such sums as may be necessary for fiscal year 2015 and each of the 4
			 succeeding fiscal years..IXHigher education opportunities and supports for students with disabilities901.Higher education opportunities and supports for students with disabilitiesThe Act (20 U.S.C. 1001 et seq.) is amended by adding at the end the following:IXHigher education opportunities and supports for students with disabilities ANational Activities901.National Technical Assistance Centers for Higher Education Access(a)PurposeIt is the purpose of this section to provide technical assistance and information—(1)about the rights and responsibilities of postsecondary students with disabilities under the
			 Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and the
			 Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.); and(2)to support the recruitment, enrollment, retention, graduation, and education of such students.(b)AdministrationThe activities under this section shall be jointly administered by the Office of Postsecondary
			 Education and the Office of
			 Special Education and Rehabilitative Services.(c)National Technical Assistance Center for College Students with Disabilities and Their Families(1)In generalFrom amounts appropriated to carry out this section, the Secretary shall award a grant to, or enter
			 into a contract or cooperative agreement with, an
			 eligible entity to provide for the establishment and support of a National
			 Technical Assistance Center for College Students With Disabilities and
			 Their Families (hereafter referred to as the National Center for Students With Disabilities). The National Center for Students With Disabilities shall carry out the duties set forth in
			 paragraph (3).(2)Eligible entityIn this subsection, the term eligible entity means an institution of higher education, a nonprofit organization, or a partnership of 2 or more
			 such institutions or organizations, with demonstrated expertise in—(A)the recruitment, enrollment, retention, graduation, and education of students with disabilities,
			 including students with autism spectrum disorder and other developmental
			 disabilities, in postsecondary education;(B)the technical knowledge necessary for the dissemination of information in accessible formats; and(C)creating and disseminating convenient and credible online resources.(3)DutiesThe National Center for Students With Disabilities shall provide information and technical
			 assistance to postsecondary students with
			 disabilities and the families of  postsecondary students with disabilities
			 to
			 support
			  students across the broad spectrum of disabilities, including individuals
			 with autism spectrum disorder
			 and other developmental disabilities, which may include
			 providing—(A)information to assist individuals with disabilities who are prospective students of an institution
			 of higher education in planning for postsecondary
			 education while in
			 secondary school, and earlier;(B)information and technical assistance—(i)including self-advocacy skills, to individualized education program teams (as defined
			 in section 614(d)(1) of the Individuals with Disabilities Education Act)
			 for secondary school students with disabilities; and(ii)to early outreach and
			 student services programs to support students across a broad spectrum of
			 disabilities with the successful transition to
			 postsecondary education;(C)information on evidence-based supports, services, and accommodations that are available in
			 postsecondary
			 settings, including services such as vocational
			 rehabilitation that are provided by other agencies, and providing
			 information about how to qualify for those services;(D)information on student mentoring and networking opportunities for students with disabilities;(E)information on effective recruitment and transition programs at postsecondary educational
			 institutions; and(F)information on support (including tuition, as appropriate) for advanced training in a science,
			 technology,
			 engineering, or mathematics (including computer science) field, medicine,
			 law, or business.(d)National Technical Assistance Center For Disability Support Services at Institutions of Higher
			 Education(1)In GeneralFrom amounts appropriated to carry out this section, the Secretary shall award a grant to, or enter
			 into a contract or cooperative agreement with, an
			 eligible entity to provide for the establishment and support of a National
			 Technical Assistance Center for Disability Support Services at
			 Institutions of Higher Education (hereafter referred to as the National Center for Institutions of Higher Education). The National Center for Institutions of Higher Education shall carry out the duties set forth in
			 paragraph (3).(2)Eligible entityIn this subsection, the term eligible entity means an institution of higher education, a nonprofit organization, or a partnership of 2 or more
			 such institutions or organizations, with demonstrated expertise in—(A)the recruitment, enrollment, retention, graduation, and education of students with disabilities in
			 postsecondary education, including students with autism spectrum disorder
			 and other developmental disabilities;(B)supporting faculty and understanding best practices in working with students with disabilities,
			 including students with autism spectrum disorder and other developmental
			 disabilities;(C)technical knowledge necessary for the dissemination of information in accessible formats; and(D)identifying instructional strategies that are effective for students with disabilities, including
			 students with autism spectrum disorder and other developmental
			 disabilities.(3)DutiesThe National Center for Institutions of Higher Education shall provide information and technical
			 assistance to faculty, staff, and
			 administrators of institutions of higher education to improve the services
			 provided to, the accommodations for, the retention rates of, and the
			 completion rates of, students with disabilities, including students with
			 autism spectrum disorder and other developmental
			 disabilities, in higher education
			 settings, which may include—(A)collecting, developing, and disseminating quality indicators and best and promising practices and
			 materials for accommodating and supporting students with disabilities;(B)training and supporting students with disabilities to enhance and support
			 their self-advocacy skills;(C)promoting awareness of, and the use of, assistive technology and augmentative communication in
			 postsecondary education settings;(D)developing and providing training modules for higher education faculty and staff on exemplary
			 practices for accommodating and supporting postsecondary students with
			 disabilities across a range of academic fields, which may include
			 universal design for learning;(E)developing technology-based tutorials for higher education faculty and staff, including new faculty
			 and graduate students, on evidence-based best and promising practices
			 related to support and retention of students with disabilities in
			 postsecondary education;(F)developing and providing training and technical assistance for faculty and staff of institutions of
			 higher education on emerging evidence-based best practices for the
			 selection, production, and timely delivery of high-quality accessible
			 instructional materials to meet the needs of students with disabilities 
			 in postsecondary settings;(G)developing and disseminating an evidence-based operational model for institutions of higher
			 education to timely provide high-quality accessible instructional
			 materials to students with disabilities; and(H)information on providing support (including tuition, as appropriate) for advanced training in a
			 science,
			 technology, engineering, or mathematics (including computer science)
			 field, medicine, law, or business.902.National Data Center on Higher Education and Disability(a)PurposeIt is the purpose of this section to collect, maintain, and disseminate data and information about
			 the experiences and outcomes of postsecondary education students with
			 disabilities.(b)National Data Center(1)In generalFrom amounts appropriated to carry out this section, the Secretary shall award a grant to, or enter
			 into a contract or cooperative agreement with, an
			 eligible entity to provide for the establishment and support of a National
			 Data Center on Higher Education and Disability (in this part
			 referred to as the National Data Center). The National Data Center shall carry out the duties set forth in paragraph (4).(2)AdministrationThe program under this section shall be jointly administered by the Office of Postsecondary
			 Education  and the Office of
			 Special Education and Rehabilitative Services.(3)Eligible entityIn this section, the term eligible entity means an institution of higher education, a nonprofit organization, or a partnership of 2 or more
			 such institutions or organizations, with demonstrated expertise in—(A)supporting students with disabilities in postsecondary education;(B)technical knowledge necessary for the dissemination of information in accessible formats; and(C)working with diverse types of institutions of higher education, including community colleges.(4)DutiesThe duties of the National Data Center shall include the following:(A)Information collection and dissemination(i)DatabaseThe National Data Center shall be responsible for using the data submitted in accordance with
			 section 903—(I)to build, maintain, and update a database of
			 information about disability support services provided by institutions of
			 higher education; or(II)to expand and update any existing database 
			 containing such information.(ii)Contents of DatabaseThe database described in clause (i) shall contain de-identified,
			 individual student-level data for every student who discloses the
			 student's
			 disability to, and seeks disability accommodations from, the institution
			 of higher education that the student attends, including—(I)the student's disability category described in section 903(a);(II)the supports and accommodations provided to the student;(III)enrollment information, including the student's program of study, progress toward completion of a
			 certificate or degree, and program completion status; and(IV)information about the student's employment or further education for the 5 years following
			 completion of the student's program of study.(iii)Information for each institution of higher educationIn addition to the data described in clause (ii), such database shall include, for each institution
			 of higher education required to submit information in accordance with
			 section
			 903—(I)the institution's—(aa)disability documentation requirements;(bb)support services that are available for students with disabilities;(cc)policies on accommodations for students with disabilities; and(dd)accessible instructional materials;(II)regularly updated reports regarding the students with disabilities who sought disability
			 accommodations
			 through the institution's disability support services office, including
			 information about the services received by such students;(III)other information  relevant to students with disabilities, as determined by the Secretary; and(IV)the information described in subparagraphs (A) through (D) of paragraph (5).(iv)WebsiteThe National Data Center shall make available to the general public, through a website that is
			 built to high technical
			 standards of accessibility practicable for the broad spectrum of
			 individuals with disabilities—(I)the data described in clause (ii),
			 aggregated at the institution level;(II)the information described in clause (iii); and(III)links to information about student financial aid, including Federal and institutional student aid.(B)Disability support servicesThe National Data Center shall work with organizations and individuals that have proven expertise
			 related to disability support services for postsecondary students with
			 disabilities to evaluate, improve, and disseminate information related to
			 the delivery of high-quality disability support services at institutions
			 of higher education.(5)Review and reportNot later than 3 years after the establishment of the National Data Center, and every 2 years
			 thereafter, the National Center shall prepare and disseminate a report to
			 the Secretary and the authorizing committees of Congress analyzing the
			 condition of
			 postsecondary services and success for students with disabilities. Such
			 report shall include—(A)a review of the activities and the effectiveness of the programs authorized under this part;(B)annual enrollment, retention, and graduation rates of students with disabilities in institutions of
			 higher education that receive funds under title IV, disaggregated by
			 disability according to the categories established under section 903(a)
			 (unless disaggregation
			 results in possible identification of a student);(C)recommendations for effective postsecondary supports and services for students with disabilities,
			 and how such supports and services may be widely implemented at
			 institutions of higher education;(D)recommendations on reducing barriers to full participation for students with disabilities in higher
			 education; and(E)a description of disability support services and strategies with a demonstrated record of
			 effectiveness in improving the success of such students in postsecondary
			 education.(6)Staffing of the National Data CenterIn hiring employees of the National Data Center, the National Data Center shall consider the
			 expertise and experience of prospective employees in creating and
			 maintaining high quality national databases focused on the experiences and
			 outcomes of individuals with disabilities.903.Requirement for submitting data to the National Data Center(a)Disability categoriesThe National Data Center, the National Center for Students With Disabilities, and the  National
			 Center for Institutions of Higher Education shall adopt the following
			 categories to describe data collected, analyzed, and disseminated about
			 students with disabilities:(1)Attention Deficit Hyperactivity Disorder (ADHD).(2)Autism, including Asperger Syndrome.(3)Blind or visually impaired.(4)Brain Injury, including acquired brain injury and traumatic brain injury.(5)Deaf or hard of hearing.(6)Deaf-blind.(7)Intellectual disability.(8)Learning disability.(9)Long-term health condition.(10)Physical or mobility disability.(11)Psychiatric disability.(12)Speech or language disability.(13)Other disability.(b)Data To be submittedEach institution of higher education that receives funds under title IV shall collect and submit
			 the
			 following data to the
			 National Data Center:(1)The institution's disability documentation requirements.(2)The support services available at the institution.(3)Links to information about institutional financial aid.(4)The institution's accommodations policies.(5)The institution's accessible instructional materials.(6)Individual-level, de-identified data describing services and accommodations provided to students
			 with disabilities, as well as the retention and graduation rates of
			 students with disabilities who sought disability services and
			 accommodations from the institution of higher education.(7)The institution's annual budget devoted to providing disability supports, services, and
			 accommodations.(8)Other information  relevant to students with disabilities, as required by the Secretary.(c)Disaggregation of dataInstitutions of higher education submitting the data required under subsection (b) shall collect,
			 organize, and submit such data in a way that supports disaggregation by
			 the disability categories specified in subsection (a).(d)Public availability of dataAll data submitted to the National Data Center by institutions of higher education in accordance
			 with subsection (b) shall be made available to the public not later than
			 1 year after that data is submitted to the National Data Center.BTransition Programs for Postsecondary Students with Disabilities1Inclusive higher education for students with intellectual disabilities911.Purpose; definitions(a)PurposeIt is the purpose of this subpart to promote the successful transition of students with
			 intellectual disabilities into higher education that leads to successful
			 employment outcomes in the integrated, competitive workforce.(b)DefinitionsIn this subpart:(1)Inclusive higher education program for students with intellectual disabilitiesThe term inclusive higher education program for students with intellectual disabilities means a degree, certificate, or non-degree program that—(A)is offered by an institution of higher education;(B)is designed to support students with intellectual disabilities who are seeking to continue
			 academic,
			 career and technical, or independent living instruction at an institution
			 of higher education in order to prepare for competitive integrated
			 employment;(C)includes an advisement component and program of study;(D)requires students with intellectual disabilities to participate in
			 work-based training or internships with nondisabled
			 individuals; and(E)requires students with intellectual disabilities to participate, on not less than a half-time
			 basis, each academic term
			 (as determined by the institution), with such participation focusing on
			 academic components and occurring through one or more of the following
			 activities:(i)Regular enrollment in credit-bearing courses with nondisabled students offered by the institution.(ii)Auditing or participating in courses with nondisabled students offered by the institution for which
			 the student does not receive regular academic credit.(iii)Enrollment in noncredit-bearing, nondegree courses with nondisabled students.(2)Student with an intellectual disabilityThe term student with an intellectual disability means a student—(A)with a cognitive impairment, characterized by significant limitations in—(i)intellectual and cognitive functioning; and(ii)adaptive behavior as expressed in conceptual, social, and practical adaptive skills; and(B)who is currently, or was formerly, eligible for a free appropriate public education under the
			 Individuals with Disabilities Education Act.912.Inclusive higher education program for students with intellectual
			 disabilities(a)Grants authorized(1)In generalFrom amounts appropriated to carry out this section, the Secretary shall annually award grants, on
			 a
			 competitive basis, to institutions of higher education (or consortia of
			 institutions of higher education), to enable the institutions or consortia
			 to create or expand high quality, inclusive higher education
			 programs for students with intellectual disabilities.	 
			 The Secretary shall award grants under this section in a manner that
			 ensures that new 5-year grants are awarded each fiscal year.(2)AdministrationThe program under this section shall be administered by the Office of Postsecondary Education, in
			 collaboration with
			 the Office of Special Education and Rehabilitative Services.(3)Duration of grantsA grant under this section shall be awarded for a period of 5 years.  An institution of higher
			 education (or a consortium) is only eligible for one 5-year grant under
			 this section.	A recipient institution or consortium shall sustain the
			 program carried out under this section after the expiration of the grant
			 period using funding from another source.(b)ApplicationAn institution of higher education (or a consortium) desiring a grant under this section shall
			 submit an application to the Secretary at such time, in such manner, and
			 containing such information as the Secretary may require.(c)Award basisIn awarding grants under this section, the Secretary shall—(1)prohibit grantees from the 2010–2014 grant cycle under this section from competing for the
			 2014–2018 grant
			 cycle, in order to generate a larger number of self-sustaining
			 inclusive  higher education programs for students with intellectual
			 disabilities
			 across the United States;(2)provide for an equitable geographic distribution of such grants;(3)to the greatest extent possible, provide for an equitable distribution of such grants between
			 4-year institutions of higher
			 education and 2-year institutions of higher education, including community
			 colleges;(4)provide grant funds for inclusive higher education programs for students with
			 intellectual disabilities that will serve areas that are underserved by
			 programs of this type; and(5)give preference to applicants that agree to incorporate into the inclusive higher education
			 programs for students with intellectual disabilities
			 carried out under the grant, 1 or more of the following elements:(A)The formation of a partnership with any relevant State or local agency serving students with
			 intellectual
			 disabilities, such as a vocational rehabilitation agency.(B)In the case of an institution of higher education that provides institutionally owned or operated
			 housing for students attending the institution, the integration of
			 students with intellectual disabilities into the housing offered to
			 nondisabled students.(C)The involvement of students attending the institution of higher education who are studying special
			 education, general education, vocational rehabilitation, assistive
			 technology, or related fields in the program.(d)Use of fundsAn institution of higher education (or a consortium) receiving a grant under this section shall use
			 the grant funds to establish an inclusive higher education program
			 for students with intellectual disabilities that—(1)serves students with intellectual disabilities;(2)provides individual supports and services for the academic and social inclusion of students with
			 intellectual disabilities in academic courses, extracurricular activities,
			 and other aspects of the institution of higher education’s regular
			 postsecondary program;(3)with respect to the students with intellectual disabilities participating in the program,
			 provides a focus on—(A)academic enrichment;(B)integrated socialization with nondisabled students;(C)independent living skills, including self-advocacy skills; and(D)integrated work experiences and career skills that lead to competitive integrated employment;(4)provides integrated person-centered planning in the development of the course of study for each
			 student with an intellectual disability participating in the program;(5)participates with the inclusive higher education programs for students with intellectual
			 disabilities coordinating center established under section 913 (referred
			 to in this part as the coordinating center) in the evaluation of the program, including by regularly submitting data on the experiences
			 and outcomes of individual students participating in the program;(6)partners with 1 or more local educational agencies to support students with intellectual
			 disabilities participating in the program who are still eligible for
			 special education and related services under the Individuals with
			 Disabilities Education Act, including the use of funds available under
			 part B of such Act to support the participation of such students in the
			 program;(7)plans for the sustainability of the program after the end of the grant period;(8)offers an existing meaningful credential to students with intellectual disabilities upon completion
			 of the inclusive program, or, if such credentials are not available,
			 creates a meaningful credential that aligns with existing industry or
			 discipline approved credentials to students with intellectual disabilities
			 upon completion of the program; and(9)provides for the collection and transmission of data in accordance with subsection (e).(e)Data collection and transition(1)In GeneralAn institution or consortium receiving a grant under this section shall collect, and transmit to
			 the coordinating center on an annual basis and for each student who is
			 enrolled in the program, student-level information related to the
			 experiences and outcomes of students who participate in the inclusive
			 higher education program for students with intellectual
			 disabilities.(2)Longitudinal DataEach grantee shall collect longitudinal outcome data from former students who participated in the
			 program and transmit such data to the coordinating center.	 Such
			 longitudinal data shall be collected for every
			 student each year for 5 years after the student graduates from, or
			 otherwise exits, the
			 program.(3)Data to be collectedThe program-level information and data and student-level information and data to be collected under
			 this subsection shall
			 include—(A)the number and type of postsecondary education courses taken and completed by the student;(B)academic outcomes;(C)competitive, integrated employment outcomes;(D)independent living outcomes; and(E)social outcomes.(f)Matching requirementAn institution of higher education (or consortium) that receives a grant under this section shall
			 provide matching funds toward the costs of the inclusive higher
			 education program for students with intellectual
			 disabilities carried out under the grant. Such matching funds may be
			 provided in cash or in-kind, and shall be in an amount of not less than 25
			 percent of the amount of such costs.(g)ReportNot later than 5 years after the date of the first grant awarded under this section, the Secretary
			 shall prepare and disseminate a report to the authorizing committees and
			 to the public that—(1)reviews the activities of the inclusive higher education programs for
			 students with intellectual disabilities funded under this section; and(2)provides guidance and recommendations on how effective programs can be replicated.(h)Rule of constructionNothing in this subpart shall be construed to reduce or expand—(1)the obligation of a State or local educational agency to provide a free appropriate public
			 education, as defined in section 602 of the Individuals with Disabilities
			 Education Act; or(2)eligibility requirements under any Federal, State, or local disability law, including the Americans
			 with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), the
			 Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.), or the Developmental
			 Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15001 et
			 seq.).(i)Authorization of appropriations and reservation(1)Authorization of appropriationsThere are authorized to be appropriated to carry out this subpart such sums as may be necessary for
			 fiscal year 2015 and each of the 5 succeeding fiscal years.(2)Reservation of fundsFor any fiscal year for which appropriations are made for this subpart, the Secretary shall reserve
			 funds to enter into a cooperative agreement to establish the coordinating
			 center under section 913(b), in an amount that is not less than
			 $1,000,000.	Not less than 40 percent of this sum shall
			 be
			 used for the administration of continued collection of data from
			 inclusive higher education programs for students with intellectual
			 disabilities grantees, and
			 the dissemination efforts of such grantees, from earlier grant cycles.913.Coordinating Center for the Inclusive Higher Education Programs for Students
			 with Intellectual Disabilities(a)Definition of eligible entityIn this subsection, the term eligible entity means an entity, or a partnership of entities, that has demonstrated expertise in—(1)higher education;(2)the education of students with intellectual disabilities;(3)the development of inclusive higher education programs for students with
			 intellectual disabilities; and(4)evaluation and technical assistance.(b)In generalFrom amounts appropriated under section 912(i)(2), the Secretary shall enter into a cooperative
			 agreement with an eligible
			 entity (determined on a competitive basis) for the purpose of establishing
			 a coordinating center for
			 institutions of higher education that offer inclusive higher education
			 programs for students with intellectual
			 disabilities (referred to in this section as inclusive higher education programs).	The coordinating center shall carry out the activities
			 described in subsection (e) and shall provide—(1)recommendations related to the development of standards for inclusive higher education programs;(2)technical assistance for such programs; and(3)evaluations for such programs, including systematic collection of data on the experiences and
			 outcomes of individuals with intellectual disabilities.(c)AdministrationThe program under this section shall be administered by the Office of Postsecondary Education, in
			 collaboration with
			 the Office of Special Education and Rehabilitative Services.(d)DurationThe Secretary shall enter into a cooperative agreement, as described in subsection (b) for a period
			 of 5
			 years.(e)Coordinating Center ActivitiesThe coordinating  center established under subsection (b) shall carry out the following activities:(1)Evaluating participant progress by creating and maintaining a database of student-level information
			 and data
			 related to the  experiences and outcomes of youth who participate in each
			 inclusive higher education program that receives a grant under this
			 subpart.   The
			 program and  
			  student-level information and data that the coordinating center will
			 collect and maintain in the database shall include the information
			 described in section 912(e)(3).(2)Creating and maintaining a mechanism for continuing to collect outcome information from students
			 who participated in inclusive higher education programs that were
			 developed in
			 previous
			 grant award cycles.(3)Creating and maintaining a mechanism for collaborating with highly integrated, inclusive
			 higher education programs from earlier grant cycles, with the purpose of
			 disseminating and
			 publicizing best practices for implementing such programs.(4)Serving as the technical assistance entity for all inclusive higher education programs for students
			 with intellectual disabilities, including by
			 providing technical assistance regarding the development, evaluation, and
			 continuous improvement of
			 such programs.(5)Developing an evaluation protocol for inclusive higher education programs that includes qualitative
			 and
			 quantitative
			 methodologies for measuring student outcomes and program strengths in the
			 areas of—(A)inclusive academics;(B)socialization;(C)independent living; and(D)the
			 achievement of competitive, integrated employment.(6)Assisting recipients of a grant under this subpart in efforts to consider how to ensure their
			 meaningful credentials align with existing approved credentials and to
			 seek institution of higher education approval for any newly developed
			 credentials.(7)Developing recommendations for the necessary components of such programs, such as—(A)the development of academic, vocational, social, and independent living skills;(B)program administration and evaluation;(C)student eligibility; and(D)issues regarding the equivalency of a student’s participation in such programs to semester,
			 trimester, quarter, credit, or clock hours at an institution of higher
			 education, as the case may be.(8)Analyzing possible funding streams for inclusive higher education programs and providing
			 recommendations regarding those
			 funding streams.(9)Developing model memoranda of agreement for use between or among institutions of higher education
			 and
			 State and local agencies providing funding for such programs.(10)Developing mechanisms for regular communication, outreach, and dissemination of information about
inclusive higher education programs receiving a grant under this subpart between or
			 among such programs
			 and to families and prospective students who may wish to participate in
			 such programs.(11)Hosting a meeting of all grant recipients not less often than once each year.(12)Convening a workgroup to—(A)develop and recommend model criteria, standards, and components of such
			 programs, that are appropriate for the development of accreditation
			 standards, that  shall include—(i)an expert in higher education;(ii)an expert in special education;(iii)a disability organization that represents students with intellectual disabilities;(iv)a representative from the National Advisory Committee on Institutional Quality and Integrity; and(v)a representative of a regional or national accreditation agency or association; and(B)oversee the coordinating center staff in field testing such model criteria, standards, and
			 components.(f)ReportNot later than 2 years after the date of  enactment of the Higher Education Affordability Act, the coordinating center shall report to the Secretary, the
			 authorizing committees, and the National Advisory Committee on
			 Institutional Quality and Integrity on the recommendations of the
			 workgroup described in subsection (e)(12).2Transition programs for students who are deaf-Blind921.Purpose; definitions(a)PurposeIt is the purpose of this subpart to support model demonstration programs that promote the
			 successful transition of students who are deaf-blind into higher education
			 and employment outcomes in integrated, competitive settings at the levels
			 expected given their postsecondary education.(b)DefinitionsIn this subpart:(1)Comprehensive transition and postsecondary program for students who are deaf-blindThe term comprehensive transition and postsecondary program for students who are deaf-blind means a degree, certificate, or nondegree program of postsecondary education that—(A)is offered by an institution of higher education;(B)is designed to support students who are deaf-blind and who are seeking to continue academic, career
			 and
			 technical, and independent living instruction at an institution of higher
			 education in order to prepare for competitive integrated employment;(C)includes an advising and curriculum structure;(D)requires students who are deaf-blind to participate in internships or work-based training in
			 competitive, integrated workplace settings with nondisabled individuals;
			 and(E)requires students who are deaf-blind to participate in the program on not less than a half-time
			 basis, as
			 determined by the institution, with such participation focusing on
			 academic components and occurring through 1 or more of the following
			 activities:(i)Regular enrollment in credit-bearing courses with nondisabled students offered by the institution.(ii)Auditing or participating in courses with nondisabled students offered by the institution for which
			 the student does not receive regular academic credit.(iii)Enrollment in noncredit-bearing, nondegree courses with nondisabled students.(2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a).(3)Student who is deaf-blindThe term student who is deaf-blind means a student—(A)(i)who has a central visual acuity of 20/200 or less in the better eye with corrective lenses, or a
			 field defect such that the peripheral diameter of visual field subtends an
			 angular distance no greater than 20 degrees, or a progressive visual  loss
			 having a prognosis leading to one or both these conditions;(ii)who has a chronic hearing impairment so severe that most speech cannot be understood with optimum
			 amplification, or a progressive hearing loss having a prognosis leading to
			 this condition; and(iii)for whom the combination of impairments described in clauses (i) and (ii) cause extreme difficulty
			 in attaining independence in daily life activities, achieving psychosocial
			 adjustment, or obtaining a vocation; or(B)who despite the inability to be measured accurately for  hearing and vision loss due to cognitive
			 or behavioral constraints,  can be determined through functional
			 and performance assessments to have severe hearing and visual disabilities
			 that cause extreme difficulty in attaining independence in daily life
			 activities, achieving psychosocial adjustment, or obtaining a vocation.922.Model comprehensive transition and postsecondary programs for students who are deaf-blind(a)Grants authorized(1)In generalFrom amounts appropriated under section 951 and not reserved under section 923(c), the Secretary
			 shall annually award grants, on a
			 competitive basis, to institutions of higher education, or consortia of
			 institutions of higher education, to enable the institutions or consortia
			 to create or expand high quality, inclusive model comprehensive transition
			 and postsecondary programs for students who are deaf-blind.   The
			 Secretary shall award grants under this section in a manner that ensures
			 that new 5-year grants are awarded each fiscal year.(2)AdministrationThe program under this section shall be administered by the Office of Postsecondary Education, in
			 collaboration with
			 the Office of Special Education and Rehabilitative Services.(3)Duration of grantsA grant under this section shall be awarded for a period of 5 years. An institution of higher
			 education (or a consortium of such institutions) is
			 eligible for only one 5-year grant under
			 this program.(b)ApplicationAn institution of higher education (or a consortium of such institutions) desiring a
			 grant under this section shall
			 submit an application to the Secretary at such time, in such manner, and
			 containing such information as the Secretary may require. Such information
			 shall include a demonstration of how the institution or consortium intends
			 to sustain the program after the end of the grant period, including an
			 identification of other sources of funds for the program.(c)Award basisIn awarding grants under this section, the Secretary shall—(1)provide for an equitable geographic distribution of such grants;(2)provide for an equitable distribution of such grants between 4-year degree-granting and 2-year
			 degree-granting institutions of higher education;(3)provide grant funds for model comprehensive transition and postsecondary programs for students who
			 are deaf-blind that will serve areas that are underserved by programs of
			 this type; and(4)give preference to applications that agree to incorporate, into the model comprehensive transition
			 and postsecondary program for students who are deaf-blind carried out
			 under the grant, 1 or more of the following elements:(A)The formation of a partnership with any relevant agency serving students who are deaf-blind, such
			 as a vocational rehabilitation agency.(B)In the case of an institution of higher education that provides institutionally owned or operated
			 housing for students attending the institution, the integration of
			 students who are deaf-blind into the housing offered to nondisabled
			 students.(C)The involvement of students attending the institution of higher education who are studying special
			 education, general education, vocational rehabilitation, assistive
			 technology, or related fields in the model program.(d)Use of fundsAn institution of higher education (or consortium of such institutions) receiving a
			 grant under this section shall use
			 the grant funds to establish a model comprehensive transition and
			 postsecondary program for students who are deaf-blind that—(1)provides individual supports and services for the academic and social inclusion of students who are
			 deaf-blind in academic courses, extracurricular activities, and other
			 aspects of the institution of higher education’s regular postsecondary
			 program;(2)with respect to the students who are deaf-blind  and who are participating in the model program,
			 provides a
			 focus on—(A)academic enrichment;(B)integrated socialization with nondisabled students;(C)independent living skills, including self-advocacy skills; and(D)integrated work experiences and career skills that lead to competitive integrated employment;(3)provides integrated individual-centered planning in the development of the course of study for each
			 student who is deaf-blind participating in the model program;(4)participates with the coordinating
			 center established under section 923
						in the evaluation of the model program, including
			 regular submission of data on the experiences
			 and outcomes of individual students participating in the program;(5)partners with 1 or more local educational agencies to support students who are deaf-blind
			 participating in the model program who are still eligible for special
			 education and related services under the Individuals with Disabilities
			 Education Act, including the use of funds available under part B of such
			 Act to support the participation of such students in the model program;(6)plans for the sustainability of the model program after the end of the grant period;(7)creates and offers a meaningful credential for students who are deaf-blind upon the completion of
			 the model program; and(8)provides for the collection and transmission of data in accordance with subsection (e).(e)Data collection(1)In generalAn institution of higher education (or consortium of such institutions) receiving a grant under
			 this section shall collect and transmit to the coordinating center
			 established under section 923, on an annual basis, student information
			 related to the
			 experiences and outcomes of
							each student who participates in the
			 comprehensive
			 transition and postsecondary program for students who are deaf-blind.(2)Longitudinal dataIn addition to the requirements of paragraph (1), each institution of higher education (or
			 consortium of such institutions) shall implement
			 a mechanism by which the institution or consortium will collect
			 longitudinal outcomes data from
			 former students who participate in the comprehensive transition and
			 postsecondary program supported under this section, and transmit that data
			 to the coordinating center established under section 923. 
			 Such longitudinal data shall be collected for every student for the 5
			 years after
			 the student graduates from, or otherwise exits, the program.(3)Data to be collectedThe student information to be collected and transmitted under this subsection shall include—(A)the number and type of postsecondary education courses taken and completed by the student;(B)academic outcomes;(C)competitive, integrated employment outcomes;(D)independent living outcomes; and(E)social outcomes.(f)Matching requirementAn institution of higher education (or consortium of such institutions) that receives a grant under
			 this section shall
			 provide matching funds toward the cost of the model comprehensive
			 transition and postsecondary program for students who are deaf-blind
			 carried out under the grant. Such matching funds may be provided in cash
			 or in-kind, and shall be in an amount of not less than 25 percent of the
			 amount of such costs.(g)ReportNot later than 5 years after the date of the first grant awarded under this section, the Secretary
			 shall prepare and disseminate a report to the authorizing committees and
			 to the public that—(1)reviews the activities of the model comprehensive transition and postsecondary programs for
			 students who are deaf-blind that receive funds under this section; and(2)provides guidance and recommendations on how effective model programs can be replicated.(h)Rule of constructionNothing in this section shall be construed to reduce or expand—(1)the obligation of a State or local educational agency to provide a free appropriate public
			 education, as defined in section 602 of the Individuals with Disabilities
			 Education Act; or(2)eligibility requirements under any Federal, State, or local disability law, including the Americans
			 with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), the
			 Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.), or the Developmental
			 Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15001 et
			 seq.).923.Coordinating center for the model comprehensive transition and postsecondary programs for students
			 who are deaf-blind(a)Definition of eligible entityIn this section, the term eligible entity means an entity, or a partnership of entities, that has demonstrated expertise in—(1)higher education;(2)the education of students who are deaf-blind;(3)the development of comprehensive transition and postsecondary programs for students who are
			 deaf-blind; and(4)evaluation and technical assistance.(b)In generalFrom amounts appropriated to carry out this section that are reserved under subsection (c), the
			 Secretary shall
			 enter into a cooperative
			 agreement, on a competitive basis, with an eligible
			 entity for the purpose of establishing a coordinating center for
			 institutions of higher education that offer inclusive comprehensive
			 transition and postsecondary programs for students who are deaf-blind
			 (referred to in this section as a coordinating center). The coordinating center shall carry out the activities described in subsection (f) and shall
			 provide—(1)recommendations related to the development of standards for such programs;(2)technical assistance for such programs; and(3)evaluations for such programs, including systematic collection of data on the experiences and
			 outcomes of individuals who are deaf-blind.(c)Reservation of fundsFor any fiscal year for which appropriations are made for this subpart in an amount greater than
			 $10,000,000,  the Secretary shall reserve  4 percent of such funds to
			 carry out this section.  For any fiscal year for which appropriations are
			 made for this subpart in an amount that is equal to or less than
			 $10,000,000, the Secretary shall reserve not less than $400,000 to carry
			 out this section.  Not less than 40 percent of the amount reserved under
			 this subsection shall be used for the administration of continued
			 collection of data and dissemination of best practices, as described in
			 paragraphs (2) and (3) of subsection (f).(d)AdministrationThe program under this section shall be administered by the Office of Postsecondary Education, in
			 collaboration with
			 the Office of Special Education and Rehabilitative Services.(e)DurationA cooperative agreement under this subsection shall be for a period of 5
			 years.(f)Requirements of cooperative agreementThe coordinating center established under subsection (b) shall carry out the following activities:(1)Evaluating student progress by creating and maintaining a database of student-level information
			 related to the  experiences and outcomes of youth students who participate
			 in each
			 comprehensive transition and postsecondary program for students who are
			 deaf-blind.   The student-level information and data that the coordinating
			 center will collect and maintain in the database shall include the
			 information described in section 922(e)(3).(2)Creating and maintaining a mechanism for continuing to collect outcomes information from students
			 participating in comprehensive programs that were developed in previous
			 cycles of the
			 program.(3)Creating and maintaining a mechanism for collaborating with highly integrated comprehensive
			 programs with the purpose
			 of disseminating and publicizing best practices for implementing
			 comprehensive transition and postsecondary programs for students who are
			 deaf-blind.(4)Serving as the technical assistance entity for all comprehensive transition and postsecondary
			 programs for students who are deaf-blind, including by providing technical
			 assistance regarding the development, evaluation, and continuous
			 improvement of
			 such comprehensive programs.(5)Developing an evaluation protocol for such programs that includes qualitative and quantitative
			 methodologies for measuring student outcomes and program strengths in the
			 areas of—(A)academic enrichment;(B)socialization;(C)independent living, and(D)the
			 attainment of competitive or supported employment by  students who
			 participate in the program.(6)Assisting recipients of grants under this subpart  in efforts to award a meaningful credential to
			 students who are
			 deaf-blind upon the completion of a comprehensive program, which
			 credential shall
			 take into consideration unique State factors.(7)Developing recommendations for the necessary components of such programs, such as—(A)development of academic, career and technical, social, and independent living skills;(B)program administration and evaluation;(C)student eligibility; and(D)issues regarding the equivalency of a student’s participation in such programs to semester,
			 trimester, quarter, credit, or clock hours at an institution of higher
			 education, as the case may be.(8)Analyzing possible funding streams for such programs and providing recommendations regarding the
			 funding streams.(9)Developing model memoranda of agreement for use between or among institutions of higher education
			 and
			 State and local agencies providing funding for such programs.(10)Developing mechanisms for regular communication, outreach, and dissemination of information about
			 comprehensive transition and postsecondary programs for students who are
			 deaf-blind that receive funds under section 922 between or among such
			 programs and to families
			 and prospective students.(11)Hosting a meeting of all recipients of grants under section 922 not less often than once each year.(12)Convening a workgroup to develop and recommend model criteria, standards, and components of such
			 programs that are appropriate for the development of accreditation
			 standards. The workgroup shall include—(A)an expert in higher education;(B)an expert in special education;(C)a disability organization that represents students who are deaf-blind;(D)a representative from the National Advisory Committee on Institutional Quality and Integrity; and(E)a representative of a regional or national accreditation agency or association.(g)ReportNot later than 2 years after the date of  enactment of the Higher Education Affordability Act, the coordinating center shall report to the Secretary, the
			 authorizing committees, and the National Advisory Committee on
			 Institutional Quality and Integrity on the recommendations of the
			 workgroup described in subsection (f)(12).CProviding accessible instructional materials to students with disabilities on college campuses931.Guidelines for accessible instructional materials(a)PurposeThe purpose of this section is to authorize the Architectural and Transportation Barriers
			 Compliance Board (referred to in this section as the Access Board) to establish guidelines for accessible instructional materials that will be used in postsecondary
			 education settings.(b)In generalNot later than 18 months after the date of enactment of Higher Education Affordability Act, the Access Board (established pursuant to section
			 502 of the Rehabilitation Act of 1973 (29 U.S.C. 792)) shall establish
			 guidelines for the accessibility of all instructional materials for
			 students who are attending institutions of higher education that receive
			 funds under title IV, including
			 electronic instructional materials and related information technologies.
			 Such guidelines shall—(1)include performance criteria to ensure that such materials and technologies are accessible to
			 students with disabilities, as defined in section 3  of the Americans with
			 Disabilities Act of 1990 (42 U.S.C. 12102); and(2)if applicable, be consistent with the standards for technical and functional performance criteria
			 issued pursuant to section 508(a)(2)(A)(ii) of the Rehabilitation Act of
			 1973 (29 U.S.C. 794d(a)(2)(A)(ii)).(c)Harmonization with national and international standardsThe Access Board shall, to the extent practicable, ensure that the guidelines established under
			 subsection (b) are consistent with national and international
			 accessibility standards for electronic instructional materials and related
			 information technologies.(d)Review and amendmentNot later than 3 years after the effective date of the guidelines described in subsection (b), and
			 every 3 years thereafter, the Access Board shall review and, as
			 appropriate, amend such guidelines to reflect technological advances or
			 changes in instructional materials and related information technologies.(e)Safe Harbor protectionsAn institution of higher education that uses instructional materials that comply with the
			 accessibility guidelines described in subsection (b) shall be deemed to be
			 in compliance with the non-discrimination provisions in section 504 of the
			 Rehabilitation Act of 1973 (29 U.S.C. 794) and titles II and III of the
			 Americans with Disabilities Act of 1990 (42 U.S.C. 12131 et seq., 42
			 U.S.C. 12181 et seq.) with respect to the use of such materials.(f)Noncompliant instructional materialsNothing in this section shall be construed to require an institution of higher education to use
			 instructional materials that conform to the accessibility guidelines
			 described in subsection (b).  If an institution of higher education
			 chooses not to provide materials that conform to the accessibility
			 guidelines described in subsection (b), such institution of higher
			 education shall provide an assurance to the Secretary that the institution
			 of higher education will provide instructional materials in a manner that
			 is equally effective, integrated, and timely, and provides for a
			 substantially equivalent ease of use, as compared to the manner in which
			 such materials or technologies are provided to non-disabled students.932.Demonstration program for improved postsecondary instructional materials in specialized formats(a)PurposeIt is the purpose of this section to support model demonstration programs for the purpose of—(1)encouraging the development of systems to improve the quality of
			 postsecondary instructional materials in specialized formats;(2)encouraging the timely delivery of such materials to postsecondary students with print
			 disabilities; and(3)improving efficiency and reducing
			 duplicative efforts  across multiple institutions of higher education
			 relating to the development and delivery of such materials.(b)Definition of eligible partnershipIn this section, the term eligible partnership means a partnership that—(1)shall include—(A)an institution of higher education with demonstrated expertise in meeting the needs of students
			 with print disabilities, including the retention of such students in, and
			 such students’ completion of, postsecondary education; and(B)a public or private entity, other than an institution of higher education, with—(i)demonstrated expertise in developing accessible instructional materials in specialized formats for
			 postsecondary students with print disabilities; and(ii)the technical development expertise necessary for the efficient dissemination of such materials,
			 including procedures to protect against copyright infringement with
			 respect to the creation, use, and distribution of instructional materials
			 in specialized formats; and(2)may include representatives of the publishing industry.(c)Program authorizedFrom amounts appropriated to carry out this section, the Secretary shall award grants or contracts,
			 on a
			 competitive basis, to not less than 1 eligible partnership to enable the
			 eligible partnership to carry out the activities described in subsection
			 (f) and, as applicable, subsection (g).(d)ApplicationAn eligible partnership that desires a grant or contract under this section shall submit an
			 application at such time, in such manner, and in such format as the
			 Secretary may prescribe. The application shall include information on how
			 the eligible partnership will implement activities under subsection (f)
			 and, as applicable, subsection (g).(e)PriorityIn awarding grants or contracts under this section, the Secretary shall give priority to any
			 applications that include a plan for the development and implementation of
			 the
			 procedures and approaches described in paragraphs (2) and (3) of
			 subsection (g).(f)Required activitiesAn eligible partnership that receives a grant or contract under this section shall use the grant or
			 contract funds to carry out the following:(1)Supporting the development and implementation of the following:(A)Processes and systems to help identify, and verify the eligibility of, postsecondary students with
			 print disabilities in need of instructional materials in specialized
			 formats.(B)Procedures and systems to facilitate and simplify the methods through which eligible students
			 described in subparagraph (A) may request accessible instructional
			 materials in specialized formats, which may include a single
			 point-of-entry system.(C)Procedures and systems to coordinate among institutions of higher education, publishers of
			 instructional materials, and entities that produce materials in
			 specialized formats, to efficiently facilitate—(i)requests for such materials;(ii)the responses to such requests; and(iii)the delivery of such materials.(D)Delivery systems that will ensure the timely provision of instructional materials in specialized
			 formats to eligible students, which may include electronic file
			 distribution.(E)Systems to reduce duplicative conversions and improve sharing of the same instructional materials
			 in specialized formats for multiple eligible students at multiple
			 institutions of higher education.(F)Procedures to protect against copyright infringement with respect to the development, use, and
			 distribution of instructional materials in specialized formats while
			 maintaining accessibility for eligible students, which may include digital
			 technologies such as watermarking, fingerprinting, and other emerging
			 approaches.(G)Awareness, outreach, and training activities for faculty, staff, and students related to the
			 acquisition and dissemination of instructional materials in specialized
			 formats and instructional materials utilizing universal design.(2)Providing recommendations on how effective procedures and systems described in paragraph (1) may be
			 disseminated and implemented on a national basis.(g)Authorized approachesAn eligible partnership that receives a grant or contract under this section may use the grant or
			 contract funds to support the development and implementation of the
			 following:(1)Approaches for the provision of instructional materials in specialized formats limited to
			 instructional materials used in smaller categories of postsecondary
			 courses, such as introductory, first-year courses, and second-year
			 courses.(2)Approaches supporting a unified search for instructional materials in specialized formats across
			 multiple databases or lists of available materials.(3)Market-based approaches for making instructional materials in specialized formats directly
			 available to eligible students at prices comparable to standard
			 instructional materials.(h)ReportNot later than 3 years after the date that  the first grant or contract is awarded under this
			 section,
			 the Secretary shall submit to the authorizing committees a report that
			 includes—(1)the number of grants and contracts and the amount of funds distributed under this section;(2)a summary of the purposes for which the grants and contracts were provided and an evaluation of the
			 progress made under such grants and contracts;(3)a summary of the activities implemented under subsection (f) and, as applicable, subsection (g),
			 including data on the number of postsecondary students with print
			 disabilities served and the
			 number of instructional material requests executed and delivered in
			 specialized formats; and(4)an evaluation of the effectiveness of programs funded under this section.(i)Requirement for producers of instructional materialsProducers of instructional materials for the postsecondary education
			 market that are involved in or affecting interstate commerce, produce such
			 materials for institutions of higher
			 education that receive Federal funds, and incorporate synchronized audio
			 and visual formats (including
			 DVDs, CDs, video, web video, and similar formats) shall provide closed
			 captions or subtitles.DCommission on Serving and Supporting Students with Psychiatric Disabilities in Institutions of
			 Higher Education941.Commission on Serving and Supporting Students With Psychiatric Disabilities in Institutions of
			 Higher Education(a)Establishment of Advisory Commission on Serving and Supporting Students with Psychiatric
			 Disabilities on College Campuses(1)In generalThe Secretary shall establish a commission to be known as the Advisory Commission on Serving and
			 Supporting Students with Psychiatric Disabilities in Institutions of
			 Higher Education
			 (referred to in this section as the Commission).(2)Membership(A)Total number of membersThe Commission shall include not more than 15 members, who shall be appointed by the Secretary in
			 accordance with subparagraphs (B) and (C).(B)Members of the CommissionThe Commission members shall include 1 representative from each of the following categories:(i)The Office of Postsecondary Education of the Department.(ii)The Office of Special Education and Rehabilitative Services of the Department.(iii)The Office for Civil Rights of the Department.(iv)The National Council on Disability.(v)The Association on Higher Education and Disability, or a similar organization, as determined by the
			 Secretary.(vi)The Protection and Advocacy for Individuals with Mental
			 Illness program of the National Disability Rights Network, or a similar
			 program, as determined by the Secretary.(vii)A national organization representing postsecondary education students with psychiatric
			 disabilities.(C)Additional members of the CommissionThe Commission members shall include 4 representatives from each of the following categories:(i)Staff from institutions of higher education  with demonstrated experience in successfully
			 supporting
			 the retention and graduation of students with psychiatric disabilities.
			 With respect to the 4 members appointed under this clause—(I)1 member shall be a staff member of a 2-year degree-granting institution and 1 member shall be a
			 staff member from a 4-year degree-granting institution; and(II)the 4 members selected shall represent institutions of differing sizes.(ii)Individuals with psychiatric disabilities, including not less than 2 currently enrolled
			 postsecondary education students.(D)TimingThe Secretary shall establish the Commission and appoint the members of the Commission not later
			 than 120
			 days after the date of enactment of the Higher Education Affordability Act.(3)Chairperson and vice chairpersonThe Commission shall select a chairperson and vice chairperson from among the members of the
			 Commission.(4)Meetings(A)In generalThe Commission shall meet at the call of the Chairperson.(B)First meetingNot later than 60 days after the appointment of the members of the Commission under paragraph
			 (2), the Commission shall hold the Commission’s first meeting.(5)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of
			 members may hold hearings.(b)Duties of the Commission(1)Study(A)In generalThe Commission shall conduct a comprehensive study to—(i)assess the barriers and systemic issues that may affect, and support- and service-delivery
			 solutions  that may improve, the rates of retention and graduation for
			 postsecondary students with psychiatric disabilities; and(ii)make recommendations related to the development of a comprehensive approach to improve the
			 opportunities for postsecondary students with psychiatric disabilities to
			 receive services and supports that optimize their rates of retention and
			 graduation.(B)Existing informationTo the extent practicable, in carrying out the study under this paragraph, the Commission shall
			 identify and use existing research, recommendations, and information, as
			 of the time of the study.(C)RecommendationsBased on the findings of the study under subparagraph (A), the Commission shall develop
			 recommendations—(i)to inform Federal regulations and legislation regarding the recruitment, retention, and support of
			 students with psychiatric disabilities at institutions of higher
			 education; and(ii)to identify best practices for serving and supporting students with psychiatric disabilities in
			 postsecondary settings, and maintaining the privacy protections provided
			 under the regulations promulgated under section 264(c) of the Health
			 Insurance Portability and Accountability Act of 1996 (Public Law 104–191;
			 110 Stat. 2033) and section 444 of the General Education Provisions Act
			 (commonly referred to as the Family Educational Rights and Privacy Act of 1974).(2)ReportNot later than 1 year after the first meeting of the Commission, the Commission shall submit a
			 report
			 to the Secretary and the authorizing committees describing the findings
			 and
			 recommendations of the study conducted under paragraph (1).(3)Dissemination of informationIn carrying out the study under paragraph (1), the Commission shall disseminate a final report
			 through—(A)the National Technical Assistance Centers established under sections 901 and 902; and(B)other means, as determined by the Commission.(c)Termination of the CommissionThe Commission shall terminate on the date that is 90 days after the date on which the Commission
			 submits the report under subsection (b)(2) to the Secretary and the
			 authorizing committees.EAuthorization of appropriations951.Authorization of appropriationsThere are authorized to carry out this title such sums as may be necessary for fiscal year 2015 and
			 each of the 5 succeeding fiscal years..XAmendments to other lawsATruth in Lending Act1Definitions1010.DefinitionsIn this part—(1)the terms  alternative repayment arrangement, billing group, postsecondary education loan, and student loan servicer have the meanings given those terms in section 188 of the Truth in Lending Act, as added by
			 section 1016;(2)the term appropriate committees of Congress means—(A)the Committee on Banking, Housing, and Urban Affairs of the Senate;(B)the Committee on Health, Education, Labor, and Pensions of the Senate;(C)the Committee on Financial Services of the House of Representatives; and(D)the Committee on Education and the Workforce of the House of Representatives;(3)the term Bureau means the Bureau of Consumer Financial Protection; and(4)the term private education loan has the meaning given that term in section 140(a) of the Truth in Lending Act (15 U.S.C. 1650(a)).2Amendments to Truth in Lending Act1011.Exempted transactionsSection 104 of the Truth in Lending Act (15 U.S.C. 1603) is amended—(1)in the matter preceding paragraph (1), by striking This title and inserting (a) In general.—This title; and(2)by adding at the end the following:(b)Rule of constructionNothing in subsection (a) shall prevent or be construed to prevent the provisions of chapter 6 from
			 applying to any postsecondary education lender, loan holder, or
			 student loan servicer (as those
			 terms are defined in section 188)..1012.Mandatory
			 certification(a)AmendmentsSection 128(e) of the Truth in Lending Act
			 (15 U.S.C. 1638(e)) is amended—(1)by striking
			 paragraph (3) and inserting the following:
								
									(3)Institutional
				certification required
										(A)In
				GeneralExcept as provided in
				subparagraph (B), before a creditor may issue any funds with
			 respect to an
				extension of credit described in this subsection, the creditor
			 shall obtain
				from the relevant institution of higher education at which  such
			 loan
			 is to be used
				for a student, such institution's certification of—
											(i)the enrollment
				status of the student;
											(ii)the student's
				cost of attendance at the institution as determined by the
			 institution under
				part F of title IV of the Higher Education Act of 1965 (20 U.S.C.
			 1087kk et
				seq.); and
											(iii)the difference
				between—
												(I)such cost of
				attendance; and
												(II)the student's
				estimated financial assistance, including financial assistance
			 received under
				title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et
			 seq.) if the
				student pursued such assistance, and other financial assistance
			 known to the
				institution, as applicable.
												(B)Limitation on
				Extension of CreditA creditor shall not issue funds with respect
				to an extension of credit described in this subsection in an amount
			 that is
				greater than the amount described in subparagraph (A)(iii).
										(C)ExceptionNotwithstanding
				subparagraph (A), a creditor may issue funds with respect to an
			 extension of
				credit described in this subsection without obtaining from the
			 relevant
				institution of higher education such institution’s certification if
			 such
				institution fails to provide within 15 business days of the
			 creditor’s request
				for such certification—
											(i)the requested
				certification;(ii)a notification of a refusal to certify pursuant to section 487(a)(28)(A)(i)(II) of the Higher
			 Education Act of 1965 (20 U.S.C. 1094(a)(28)(A)(i)(II)); or
											(iii)notification
				that the institution has received the request for certification and
			 will need
				additional time to comply with the certification request.
											(D)Loans Disbursed
				Without CertificationIf a creditor issues funds without
				obtaining a certification, as described in subparagraph (C), such
			 creditor
				shall report the issuance of such funds in a manner determined by
			 the Director
				of the Bureau.
										;
							(2)by redesignating
			 paragraphs (9), (10), and (11) as paragraphs (10), (11), and (12),
			 respectively;
							(3)by inserting after
			 paragraph (8) the following:
								
									(9)Provision of
				information
										(A)Provision of
				Information to Students
											(i)Loan
				StatementA creditor that issues any funds with respect to an
				extension of credit described in this subsection shall send loan
			 statements,
				where such loan is to be used for a student, to borrowers of such
			 funds not
				less than once every 3 months during the time that such student is
			 enrolled at
				an institution of higher education.
											(ii)Contents of
				Loan StatementEach statement described in clause (i)
				shall—
												(I)report the
				borrower's total remaining principal balance, including accrued but
			 unpaid
				interest and capitalized interest;
												(II)report any
				increases in the principal balance since the last statement; and
												(III)list the
				current interest rate for each loan.
												(B)Notification of
				loans disbursed without certificationOn or before the date a creditor issues any
				funds with respect to an extension of credit described in this
			 subsection, the
				creditor shall notify the relevant institution of higher education,
			 in writing,
				of the amount of the extension of credit and the student on whose
			 behalf credit
				is extended. The form of such written notification shall be subject
			 to the
				regulations of the Bureau of Consumer Financial Protection.(C)Annual report(i)In generalA creditor that offers to issue funds with respect to an extension of credit described in this
			 subsection shall prepare and submit an annual report to the Bureau of
			 Consumer Financial Protection containing the required information about
			 private education loans described in clause (ii).(ii)Information to be includedEach annual report required under clause (i) shall include the following information:(I)The number of borrowers who request a private education loan who have not exhausted the financial
			 assistance available under title IV of the Higher Education Act of 1965
			 (20 U.S.C. 1070 et seq.).(II)The number of borrowers who request a private education loan above the cost of attendance.(III)The number of borrowers who request a private education loan who have not exhausted their financial
			 assistance available under title IV of the Higher Education Act of 1965
			 (20 U.S.C. 1070 et seq.) who then after the institutional certification
			 process under section 487(a)(28)(A) of the
			 Higher Education Act of 1965 (20 U.S.C. 1094(a)(28)(A)) is complete,
			 reduce the amount of
			 their private education loan.(IV)The number of  borrowers who request a private	education loan who have not exhausted their
			 financial
			 assistance available under title IV of the Higher Education Act of 1965
			 (20 U.S.C. 1070 et seq.) who then after the institutional certification
			 process under section 487(a)(28)(A) of the
			 Higher Education Act of 1965 (20 U.S.C. 1094(a)(28)(A)) is complete,  do
			 not take out
			 a private education loan.(V)Any other information the Bureau of Consumer Financial Protection, in consultation with the
			 Secretary of Education, requires.; and(4)by adding at the end the following:(13)Private education loan information in the National Student Loan Data System(A)Information from lenderEach private educational lender shall submit to the Director of the Bureau and the Secretary of
			 Education for inclusion in the
			 National Student Loan Data System established under section 485B of the
			 Higher Education Act of 1965 (20 U.S.C. 1092b) such information as may be 
			 determined
			 necessary by the Director and the Secretary under subparagraph
			 (B).(B)Promulgation of regulationNot later than 1 year after the date of enactment of the Higher Education Affordability Act, the
			 Director, in
			 coordination with the Secretary of Education, shall promulgate a
			 regulation regarding the  private education loan information required to
			 be submitted under subparagraph (A), including what private education loan
			 information shall be required to be submitted and the method and format
			 for
			 submission.(14)Additional electronic disclosures(A)Availability of agreements(i)In generalEach private educational lender shall establish and maintain an Internet site on which the private
			 educational lender shall post the written
			 agreement between the private educational lender and the borrower for each
			 private education loan account. Each private educational lender
			 shall also describe the number of private education loans, along with the
			 average loan amount at the time of disbursement, associated with each
			 private education loan of the borrower.(ii)Protection of individual borrower informationA private educational lender may not post individual borrower information on the Internet site
			 established and maintained under clause (i).(B)Provision of agreements to bureau(i)In generalEach private educational lender shall provide to the Bureau, in electronic format, the private
			 education loan agreements that it publishes on the Internet site of the
			 private educational lender pursuant to subparagraph (A).(ii)Record repositoryThe Bureau shall establish and maintain on the publicly available Internet site of the Bureau a
			 central repository of the private education loan agreements received by
			 the Bureau pursuant to clause (i), which shall be easily accessible and
			 retrievable by the public.(iii)Protection of individual borrower informationThe Bureau may not post individual borrower information on the Internet site described in clause
			 (ii).(C)ExceptionThis paragraph does not apply to individually negotiated changes to contractual terms, including
			 individually modified
			 workouts or renegotiations of amounts owed by a borrower under a private
			 educational loan.(D)RegulationsThe Bureau may, in consultation with the other Federal banking agencies (as that term is defined in
			 section 603 of the Truth in Lending Act (15 U.S.C. 1681a)), issue
			 regulations to implement this paragraph, including regulations—(i)specifying the format in which a private educational lender shall publish private education loan
			 agreements on the Internet site of the private educational lender; and(ii)establishing exceptions to subparagraphs (A) and (B)(i) in any case in which the administrative
			 burden outweighs the benefit of increased transparency, including when a
			 postsecondary education loan product has a de minimis number of consumer
			 account holders.(15)Predispute agreements and waivers(A)In generalA borrower may not waive any right or remedy relating to a private education loan that is available
			 to the borrower against a private educational lender, postsecondary
			 education lender, loan holder, or student loan servicer (as such terms are
			 defined in section 188) before the dispute as to which the right or remedy
			 relates arises. Any such waiver agreed to before, on, or after the date of
			 enactment of the Higher Education Affordability Act shall not be
			 enforceable and shall have no force or effect.(B)Predispute arbitration agreementsAn agreement entered before, on, or after the date of enactment of the Higher Education
			 Affordability Act to arbitrate a dispute relating to a private education
			 loan that had not arisen at the time the
			 agreement was entered shall not be enforceable and shall have no force or
			 effect.(16)Discharge of private education loans in the event of death or disability of the borrowerEach  private education loan shall include terms that provide that the
			 liability to repay
				the loan shall be cancelled—(A)upon the death of
				the borrower;
										(B)if the borrower
				becomes permanently and totally disabled, as determined under
			 paragraph (1) or (3) of  section 437(a) of the Higher Education Act of
			 1965
			 (20 U.S.C. 1087(a)) and the regulations promulgated by the Secretary of
			 Education under that section; and
										(C)if the Secretary of Veterans Affairs or the Secretary
			 of Defense determines that the borrower
				is unemployable due to a
				service-connected condition or disability, in accordance with the
			 requirements of section 437(a)(2) of that Act and the regulations
			 promulgated by the Secretary of Education under that section.
										.(b)RegulationsNot later than 1 year after the date of
			 enactment of this Act, the Director of the Bureau of Consumer Financial
			 Protection shall
			 issue
			 final regulations implementing  paragraphs (3) and (9) of section
			 128(e)
			 of the Truth in Lending Act (15 U.S.C. 1638(e)), as amended by subsection
			 (a).
			 Such regulations shall become effective not later than 6 months after
			 their
			 date of issuance.(c)Report on mandatory certificationNot later than 2 years	after the issuance
			 of the regulations required under subsection (b), and at any other time
			 determined
			 appropriate by the Director of the Bureau of Consumer
			 Financial Protection and the Secretary of Education jointly, the Director
			 and the
			 Secretary shall jointly submit to
			 Congress a report on the compliance of institutions of higher education
			 and
			 private educational lenders with section 128(e)(3) of the Truth in Lending
			 Act
			 (15 U.S.C. 1638(e)), as amended by subsection (a), and section 487(a)(28)
			 of
			 the Higher Education Act of 1965 (20 U.S.C. 1094(a)(28)), as amended by
			 section 491(b). Such report shall be based on the annual reports submitted
			 under section 128(e)(9) of the Truth
			 in Lending Act, as amended by subsection (a), and shall include
			 information about the degree to which
			 specific
			 institutions utilize certifications in effectively encouraging the
			 exhaustion
			 of Federal student loan eligibility and lowering student private education
			 loan
			 debt.1013.Civil liabilitySection 130 of the Truth in Lending Act (15 U.S.C. 1640) is amended—(1)in subsection (a)—(A)in the matter preceding paragraph (1), by inserting and any postsecondary education lender, loan holder, or student loan servicer (as such terms are
			 defined in section 188) who fails to comply with any requirement imposed
			 under chapter 6 with respect to any person before is liable to such person;(B)in paragraph (2)—(i)in subparagraph (A)—(I)by striking ; or (iv) and inserting , or (iv); and(II)by inserting , or (v) in the case of a postsecondary education lender, loan holder, or student loan servicer (as
			 such terms are
			 defined in section 188) who fails to comply with any requirement imposed
			 under chapter 6, not less than $400 or greater than $4,000 before the semicolon; and(ii)in subparagraph (B), by inserting , postsecondary education lender, loan holder, or student loan servicer after creditor each place it appears; and(C)in the matter following paragraph (4)—(i)in the first sentence—(I)by inserting , postsecondary education lender, loan holder, or student loan servicer after creditor each place it appears; and(II)by striking creditor's failure and inserting failure by the creditor, postsecondary education lender, loan holder, or student loan servicer;(ii)in the fourth sentence, by inserting other than the disclosures required under section 128(e)(12), after referred to in section 128,; and(iii)in the fifth sentence, by inserting , postsecondary education lender, loan holder, or student loan servicer after creditor;(2)in subsection (c), by striking creditor or assignee each place it appears and inserting creditor, assignee, postsecondary education lender, loan holder, or student loan servicer;(3)in subsection (e),  as amended by sections 1416(b) and 1422 of the Dodd-Frank Wall Street
			 Reform and Consumer Protection Act (Public Law 111–203)—(A)in the second sentence, by inserting or chapter 6 after section 129, 129B, or 129C; and(B)in the fourth sentence, by inserting or chapter 6 after or 129H; and(4)in subsection (h)—(A)by striking creditor or assignee and inserting creditor, assignee, postsecondary education lender, loan holder, or student loan servicer; and(B)by striking creditor's or assignee's liability and inserting liability of the creditor, assignee, postsecondary education lender, loan holder, or student loan
			 servicer.1014.Definition of
			 private education loanSection 140(a)(7)(A) of the Truth in
			 Lending Act (15 U.S.C. 1650(a)(7)(A)) is amended—(1)in clause (i), by
			 striking and after the semicolon;(2)by redesignating
			 clause (ii) as clause (iii); and(3)by adding after
			 clause (i) the following:
							
								(ii)is not made,
				insured, or guaranteed under title VII or title VIII of the Public
			 Health
				Service Act (42 U.S.C. 292 et seq. and 296 et seq.);
				and.
						1015.
						Revenue sharing and disclosure of affiliation
						Chapter 2 of title I of the Truth in Lending Act (15 U.S.C. 1631 et seq.) is amended by adding at
			 the end the following:
						
							
								140B.
								Preventing unfair and deceptive marketing of consumer financial products and services to students
			 of institutions of higher education
								
									(a)
									Definitions
									In this section:
									
										(1)
										Affiliate
										The term affiliate means any person that controls, is controlled by, or is under common control with another person.
									
										(2)
										Affiliated
										
											(A)
											In general
											The term affiliated, when used with respect to a consumer financial product or service and an institution of higher
			 education, means an association between such institution and product or
			 service resulting from—
											
												(i)
												the name, emblem, mascot, or logo of the institution being used with respect to such product or
			 service; or
											
												(ii)
												some other word, picture, or
			 symbol readily identified with the institution in the
			 marketing of the consumer financial product or service in any way that
			 implies
			 that the institution endorses the consumer financial product or service.
											
											(B)
											Rule of construction
											Nothing in subparagraph (A) shall be construed to deem an association between an
			 institution of higher education  and a consumer financial product or
			 service to be affiliated if such association is solely based on an
			 advertisement
			 by a financial institution that is delivered to a wide and general
			 audience consisting of more than enrolled students at the institution of
			 higher education.
										
										(3)
										Consumer financial product or service
										The term consumer financial product or service has the meaning given the term in section 1002 of the Consumer Financial Protection Act  of 2010
			 (12 U.S.C. 5481).
									
										(4)
										Financial institution
										The term financial institution means—
										
											(A)
											any person that engages in offering or providing a consumer financial product or service; and
										
											(B)
											any affiliate of such person  described in subparagraph (A) if such affiliate acts as a service
			 provider to such person.
										
										(5)
										Institution of higher education
										The term institution of higher education has the meaning given that term in section 102 of the Higher Education Act of 1965 (20 U.S.C.
			 1002).
									
										(6)
										Person
										The term person means an individual, partnership, company, corporation, association (incorporated or
			 unincorporated), trust, estate, cooperative organization, or other entity.
									
										(7)
										Revenue-sharing arrangement
										The term revenue-sharing arrangement—
										
											(A)
											means an arrangement between an institution of higher education and a financial institution under
			 which—
											
												(i)
												a financial institution provides or issues a consumer financial product or service to college
			 students
			 attending the institution of higher education;
											
												(ii)
												the institution of higher education recommends, promotes, sponsors, or otherwise endorses
			 the financial institution, or the
			 consumer financial products or services offered by the financial
			 institution; and
											
												(iii)
												the financial institution pays a fee or provides other material benefits, including revenue or
			 profit sharing, to the institution of higher education, or to an officer,
			 employee, or agent of the institution of higher education, in connection
			 with the consumer financial products and services provided to college
			 students attending the institution of higher education; and
											
											(B)
											does not include an arrangement solely based on a financial institution paying a fair market price
			 to an institution of higher education for the institution of higher
			 education to advertise or market the financial institution to the general
			 public.
										(8)
										Service provider
										The term service provider—
										
											(A)
											means any person that provides a material service to another person in connection with the offering
			 or provision by such other person of a consumer financial product or
			 service, including a person that—
											
												(i)
												participates in designing, operating, or maintaining the consumer financial product or service; or
											
												(ii)
												processes transactions relating to the consumer financial product or service (other than
			 unknowingly or incidentally transmitting or processing financial data in a
			 manner that such data is undifferentiated from other types of data of the
			 same form as the person transmits or processes); and
											
											(B)
											does not include a person solely by virtue of such person offering or providing to another person—
											
												(i)
												a support service of a type provided to businesses generally or a similar ministerial service; or
											
												(ii)
												time or space for an advertisement for a consumer financial product or service through print,
			 newspaper, or electronic media.
											
									(b)
									Disclosure of affiliation
									
										(1)
										Reports by financial institutions
										
											(A)
											In general
											Not later than 180 days after the date of enactment of the Higher Education Affordability Act, and
			 annually thereafter, each financial institution shall submit a report to
			 the Bureau
			 containing the terms and conditions of
			 all business, marketing, and promotional agreements that the financial
			 institution has with any institution of
			 higher education, or an alumni
			 organization or foundation that is an affiliate of or related to an
			 institution of
			 higher education, relating to any consumer financial product or service
			 offered to college students at institutions of higher education.
										
											(B)
											Details of report
											The information required to be reported under subparagraph (A) includes—
											
												(i)
												any memorandum of understanding between or among the financial institution and an institution of
			 higher
			 education, alumni association, or foundation that directly or indirectly
			 relates to
			 any aspect of an agreement referred to in subparagraph (A) or controls
			 or directs any obligations or distribution of benefits between or among
			 the entities; and
											
												(ii)
												the number and dollar amount outstanding of consumer financial products or services accounts
			 covered by any such agreement that
			 were originated during the period
			 covered by the report, and the total number and dollar amount of consumer
			 financial products
			 or services accounts
			 covered by the agreement that were outstanding at the end of such period.
											
											(C)
											Aggregation by institution
											The information required to be reported under subparagraph (A) shall be aggregated with respect to
			 each institution of higher education or alumni organization or foundation
			 that is an affiliate of or related to the institution of higher education.
										
										(2)
										Reports by Bureau
										The Bureau shall submit to Congress, and make available to the public, an annual report that
			 lists the information submitted to the
			 Bureau under paragraph (1).
									
										(3)
										Electronic disclosures
										
											(A)
											Posting agreements
											Each financial institution shall establish and maintain an Internet site
			 on which the financial institution shall post the written agreement
			 between the
			 financial institution and the institution of higher education for each
			 affiliated consumer
			 financial product or service.
										
											(B)
											Financial institution to provide contracts to the bureau
											Each financial institution shall provide to the Bureau, in electronic format, the written
			 agreements that it
			 publishes on its Internet site pursuant to this paragraph.
										
											(C)
											Record repository
											The Bureau shall establish and maintain on its publicly available Internet site a central
			 repository of the agreements received from financial institutions pursuant
			 to this paragraph, and such agreements shall be easily accessible and
			 retrievable by the public.
										
											(D)
											Exception
											This paragraph shall not apply to individually negotiated changes to contractual terms, such as
			 individually modified workouts or renegotiations of amounts owed by an
			 institution of higher education.
										
									(c)
									Prohibition of revenue-Sharing arrangement
									A financial institution that offers a consumer financial product or service that is affiliated with
			 an institution of higher education may not enter into a revenue-sharing
			 arrangement with the
			 institution of higher education.
								
									(d)
									Rule of construction
									Nothing in this section shall be construed to prohibit a financial institution from establishing
			 a consumer product or service affiliated with an institution of higher
			 education if—
									
										(1)
										the consumer product or service will—
										
											(A)
											assist college students in reducing costs or fees associated with the use of consumer financial
			 products or services;
										
											(B)
											increase consumer choice; and
										
											(C)
											enhance consumer protections; and
										(2)the financial institution is in compliance with the requirements of this Act..1016.Improved consumer protections for student loan servicing(a)In generalThe Truth in Lending Act (15 U.S.C. 1601 et seq.) is amended by adding at the end the following new
			 chapter:6Postsecondary Education LoansSec. 
										188. Definitions.
										189. Servicing of postsecondary education loans.
										190. Payments and fees.
										191. Authority of Bureau.
										192. State laws unaffected; inconsistent Federal and State provisions.
									188.DefinitionsIn this chapter:(1)Alternative repayment arrangementThe term alternative repayment arrangement means an agreed upon arrangement between a loan holder (or, for a Federal Direct Loan or a Federal
			 Perkins Loan, the Secretary of Education or the institution of higher
			 education that made such loan, respectively) or student loan servicer and
			 a borrower—(A)that is different than the terms under an existing postsecondary education loan; and(B)pursuant to which remittance of a
			 monthly payment—(i)satisfies the terms of the postsecondary education loan; or(ii)is not required for a period of 1 or more months in order to satisfy the terms of the postsecondary
			 education loan.(2)Billing groupThe term billing group means a postsecondary education loan account that—(A)is serviced by a student loan servicer; and(B)includes 2 or more postsecondary education loans that are in repayment status.(3)BureauThe term Bureau has the meaning given that term in section 103.(4)Effective date of transferThe term effective date of transfer means the date on which the first payment is due to a transferee servicer from a borrower under a
			 postsecondary education loan.(5)Federal Direct LoanThe term Federal Direct Loan means a loan made under part D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et
			 seq.).(6)Federal Perkins LoanThe term Federal Perkins Loan means a loan made under part E of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087aa
			 et seq.).(7)Institution of higher educationThe term institution of higher education has the meaning given that term in section 102 of the
			 Higher Education Act of 1965 (20 U.S.C. 1002).(8)Late feeThe term late fee means a late fee, penalty, or adjustment to principal, imposed because of a late
			 payment or
			 delinquency by the borrower under a postsecondary education loan.(9)Loan holderThe term loan holder means a person who owns the title to or promissory note for a postsecondary education loan (except
			 for a Federal Direct Loan or a Federal Perkins Loan).(10)Open end credit planThe term open end credit plan has the meaning given that term in section 103.(11)Postsecondary education expenseThe term postsecondary education expense means any expense that is included as part of the cost of attendance (as that term is defined in
			 section 472 of the Higher Education Act of 1965 (20 U.S.C. 1087ll)) of a
			 student.(12)Postsecondary education lenderThe term postsecondary education lender—(A)means—(i)a financial institution, as defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C.
			 1813) that solicits, makes, or extends postsecondary education loans;(ii)a Federal credit union, as defined in section 101 of the Federal Credit Union Act (12 U.S.C. 1752)
			 that solicits, makes, or extends postsecondary education loans; and(iii)any other person engaged in the business of soliciting, making, or extending postsecondary
			 education loans; and(B)does not include—(i)the Secretary of Education; or(ii)an institution of higher education with respect to any Federal Perkins Loan made by the
			 institution.(13)Postsecondary education loanThe term postsecondary education loan—(A)means a loan that is—(i)made, insured, or guaranteed under part B, D, or E of  title IV of the Higher Education Act of
			 1965 (20 U.S.C. 1071 et seq., 1087a et seq., 1087aa et seq.); or(ii)issued or made by a postsecondary education lender and is—(I)extended to a borrower with the
			 expectation that the amounts extended will be used in whole or in part to
			 pay postsecondary education expenses; or(II)extended for the purpose of refinancing or consolidating 1 or more  loans described in subclause
			 (I) or clause (i);(B)includes a private education loan (as defined in section 140(a)); and(C)does not include a loan—(i)made under an open-end credit plan; or(ii)that is secured by real property.(14)Qualified written request(A)In generalSubject to subparagraph (B), the term qualified written request means a written correspondence of a borrower (other than notice on a payment medium supplied by
			 the student loan servicer)
			 transmitted by mail, facsimile, or electronically through an email
			 address or website designated by the student loan servicer to receive
			 communications from borrowers that—(i)includes, or otherwise enables the student loan servicer to identify, the name and account of the
			 borrower; and(ii)includes, to the extent applicable—(I)sufficient detail regarding the information sought by the borrower; or(II)a statement of the reasons for the belief of the borrower that there is an error regarding the
			 account of the borrower.(B)Correspondence delivered to other addresses(i)In generalA written correspondence of a borrower is a qualified written request if the written
			 correspondence—(I)meets the requirements under clauses (i) and (ii) of subparagraph (A); and(II)is transmitted to and received by a student loan servicer at a mailing address, facsimile number,
			 email address, or website address other than the address or number
			 designated by that student loan servicer to receive
			 communications from borrowers.(ii)Duty to transferA student loan servicer shall, within a reasonable period of time, transfer a written
			 correspondence of a borrower received by the
			 student loan servicer at a mailing address, facsimile number, email
			 address, or website address other than the address or number designated by
			 that student loan servicer to receive
			 communications from borrowers to the correct address or appropriate office
			 or other unit of the student loan servicer.(iii)Date of receiptA written correspondence of a borrower transferred in accordance with clause (ii) shall be deemed
			 to be received by the student loan servicer on the date on which the
			 written correspondence is transferred to the correct address or
			 appropriate office
			 or other unit of the student loan servicer.(15)Student loan servicerThe term student loan servicer—(A)means a person who performs student loan servicing;(B)includes a person performing student loan servicing for a postsecondary education loan on behalf of
			 an institution of higher education or
			 the Secretary of Education under a contract or other agreement;(C)does not include the Secretary of Education to the extent the Secretary directly performs student
			 loan servicing for a postsecondary education loan; and(D)does not include an institution of higher education, to the extent that the institution directly
			 performs student loan servicing for a Federal Perkins Loan made by the
			 institution.(16)Student loan servicingThe term student loan servicing includes any of the following activities:(A)Receiving any scheduled periodic payments from a borrower under a postsecondary education loan (or
			 notification of  such payments).(B)Applying payments described in subparagraph (A) to an account of the borrower pursuant to the terms
			 of
			 the postsecondary education loan or of the contract governing the
			 servicing of the postsecondary education loan.(C)During a period in which no payment is required on the postsecondary education loan—(i)maintaining account records for the postsecondary education loan; and(ii)communicating with the borrower on behalf of the loan holder or, with respect to a Federal Direct
			 Loan or Federal Perkins Loan, the Secretary of Education or the
			 institution of higher education that made the loan, respectively.(D)Interacting with a borrower to facilitate the activities described in subparagraphs (A), (B), and
			 (C), including activities to help prevent default by the borrower of the
			 obligations arising from the postsecondary education loan.(17)Transfer of servicingThe term transfer of servicing means the assignment, sale, or transfer of any student loan servicing of a postsecondary education
			 loan from a transferor servicer to a transferee servicer.(18)Transferee servicerThe term transferee servicer means the person to whom any student loan servicing of a postsecondary education loan is assigned,
			 sold, or transferred.(19)Transferor servicerThe term transferor servicer means the person who assigns, sells, or transfers any student loan servicing of a postsecondary
			 education loan to another person.189.Servicing of postsecondary education loans(a)Student loan servicer requirementsA student loan servicer may not—(1)charge a fee for responding to a  qualified written request under this chapter;(2)fail to take timely action to respond to a qualified written request from a borrower to correct an
			 error	      relating to
			 an allocation of payment or the payoff amount of the postsecondary
			 education loan;(3)fail to take reasonable steps to avail the borrower of all possible alternative
			 repayment arrangements to avoid default;(4)fail to perform the obligations required under section 493C(d) of the Higher Education Act of 1965
			 (20 U.S.C. 1098e(d));(5)fail to respond within 10 business days to a request from a borrower to provide the name,
			 address, and other relevant contact information of the loan holder of the
			 borrower's postsecondary education loan or, for a Federal Direct Loan or a
			 Federal Perkins Loan, the Secretary of Education or the institution of
			 higher education who made the loan, respectively;(6)fail to comply with—(A)any applicable requirement of the Servicemembers Civil Relief Act (50 U.S.C. App. 501 et seq.); or(B)in the case of a postsecondary education loan made, issued, or guaranteed under part B, D, or E of
			 title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.),
			 part A of title VII of the Public Health Service Act (42 U.S.C. 292 et
			 seq.), or part E of title VIII of such Act (42 U.S.C. 297a et seq.),  any
			 applicable requirement of the Act  authorizing the postsecondary education
			 loan;(7)fail to comply with any other obligation that the Bureau, by
			 regulation,  has determined to be appropriate to carry out the consumer
			 protection
			 purposes of this chapter; or(8)fail to perform other standard servicer's duties.(b)Borrower inquiries(1)Duty of student loan servicers to respond to borrower inquiries(A)Notice of receipt of requestIf a borrower under a postsecondary education loan submits a qualified written request to the
			 student loan servicer for information relating to the student loan
			 servicing of the postsecondary education loan, the student loan servicer
			 shall provide a written response
			 acknowledging receipt of the qualified written  request within 5 business
			 days unless any
			 action requested by the borrower is
			 taken within such period.(B)Action with respect to inquiryNot later than 30 business days after the receipt
			 from any borrower of any qualified written request under subparagraph (A)
			 and, if applicable, before taking any action with respect to the qualified
			 written request of the borrower, the student loan servicer shall—(i)make appropriate corrections in the account of the borrower, including the crediting of any late
			 fees, and transmit to the borrower a written notification
			 of such correction (which shall include the name and toll-free or
			 collect-call telephone number of a
			 representative of the student loan servicer who can provide assistance to
			 the
			 borrower);(ii)after conducting an investigation, provide the borrower with a written explanation or clarification
			 that includes—(I)to the extent applicable, a statement of the reasons for which the student loan servicer believes
			 the account of
			 the borrower is correct as determined by the student loan servicer; and(II)the name and toll-free or collect-call telephone number of an individual employed by, or the office
			 or department of, the
			 student loan servicer who can provide assistance to the borrower; or(iii)after conducting an investigation, provide the borrower with a written explanation or clarification
			 that includes—(I)information requested by the borrower or an explanation of why the information requested is
			 unavailable or cannot be obtained by the student loan servicer; and(II)the name and toll-free or collect-call telephone number of an individual employed by, or the office
			 or department of, the
			 student loan servicer who can provide assistance to the borrower.
														(C)Limited extension of response time(i)In generalThere may be 1 extension of the 30-day period described in subparagraph (B) of not more than 15
			 days if,
			 before
			 the end of such 30-day period, the student loan servicer notifies the
			 borrower of the
			 extension and the reasons for the delay in responding.(ii)Reports to BureauEach student loan servicer shall, on an annual basis, report to the Bureau the aggregate number of
			 extensions sought by the student loan servicer under clause (i).(2)Protection of credit informationDuring the 60-day period beginning on the date on which a student loan servicer receives a
			 qualified written request from a borrower relating to a dispute regarding
			 payments by the borrower, a student loan servicer may not provide negative
			 credit information to any consumer reporting agency (as defined in section
			 603 of the Truth in Lending Act
			 (15 U.S.C. 1681a)) relating to the subject of the
			 qualified written request or to such period, including any information 
			 relating to a late
			 payment or payment owed by the borrower on the borrower's postsecondary
			 education loan.(3)Single point of contact for certain borrowersA student loan servicer shall designate an office or other unit of the student loan servicer to act
			 as a point of contact regarding postsecondary
			 education loans for—(A)a borrower who is not less than 60 days delinquent under the postsecondary education loan;(B)a borrower who seeks information regarding, seeks to  enter an agreement for, or seeks to resolve
			 an issue under a
			 repayment option that requires subsequent submission of supporting
			 documentation; and(C)a borrower under a private education loan (as defined in section 140) who is seeking to modify the
			 terms of the repayment of
			 the postsecondary education loan because of hardship.(c)Liaison for Members of the Armed Forces and veterans(1)DefinitionIn this subsection, the term veteran has the meaning given that term in section 101 of title 38, United States Code.(2)DesignationA student loan servicer shall designate 1 or more employees to act as a liaison for members of
			 the Armed Forces, veterans, and spouses and dependents of a member of the
			 Armed Forces or a veteran, who shall be—(A)responsible for answering inquiries relating to postsecondary education loans from members of
			 the Armed Forces, veterans, and spouses and dependents of a member of the
			 Armed Forces or a veteran; and(B)specially 
trained on the benefits 
  available to members of the Armed Forces and veterans under the Servicemembers Civil Relief Act
			 (50 
U.S.C. App. 501 et seq.) and other Federal and 
State laws relating to postsecondary education loans.(3)Toll free numberA student loan servicer shall establish and maintain a toll-free telephone number that—(A)may be used by a member of the Armed Forces, veteran, or spouse or dependent of a member of the
			 Armed Forces or a veteran to connect directly to the liaison
			 designated under paragraph (2); and(B)shall be listed on the primary Internet website of the	student loan servicer and on monthly
			 billing  
			 statements.(d)Transfer of servicing(1)Disclosure to applicant relating to transfer of servicing(A)In generalA postsecondary education lender shall disclose to each person who applies for
			 a postsecondary education loan, at the time of application for the
			 postsecondary education loan,
			 whether there may be a transfer of servicing of the postsecondary
			 education loan at any time during which the postsecondary education loan
			 is outstanding.(B)No liabilityA  postsecondary education lender shall not be liable to a borrower for failure to
			 comply with subparagraph (A)  if the application for a postsecondary
			 education loan was made before the
			 regulations established under section 191 take effect.(2)Notice by transferor servicer at time of transfer of servicing(A)Notice requirementA transferor servicer shall notify the borrower under a postsecondary education loan, in writing,
			 of any
			 transfer of student loan servicing	for the postsecondary education
			 loan (with respect to which such notice is made).(B)Time of notice(i)In generalExcept as provided under clause (ii), the notice required under subparagraph (A)
			 shall
			 be made to the borrower not less than 15  days before the effective date
			 of transfer of the student loan servicing of the postsecondary education
			 loan.(ii)Exception for certain proceedingsThe notice required under subparagraph (A) shall be made to the borrower not more than 30 days 
			 after the effective date of  transfer of the student loan  servicing of
			 the borrower's  postsecondary education loan  if the transfer of student
			 loan servicing is preceded
			 by—(I)termination of the contract for student loan servicing of the postsecondary education loan for
			 cause;(II)commencement of bankruptcy proceedings of the transferor servicer; or(III)any other situation in which the Bureau determines that such exception is warranted.(C)Contents of noticeThe notice required under subparagraph (A) shall—(i)be made in writing and, if  the transferor servicer has an email address for the borrower, by
			 email; and(ii)include—(I)the effective date of the transfer;(II)the name, address, website, and toll-free or collect-call telephone number of the transferee
			 servicer;(III)a toll-free or collect-call telephone number for an individual employed by the transferor servicer,
			 or
			 the office or department of, the transferor servicer that can be contacted
			 by the borrower to answer
			 inquiries
			 relating to the transfer of servicing;(IV)the name and toll-free or collect-call telephone number for an individual employed by the
			 transferee servicer, or the office or department of, the transferee
			 servicer
			 that can be contacted by the borrower to answer
			 inquiries
			 relating to the transfer of servicing;(V)the date on which the transferor servicer will cease to accept payments relating
			 to the borrower's postsecondary education loan and the date on which the
			 transferee
			 servicer will begin to
			 accept such payments;(VI)a statement that the  transfer of  student loan servicing of the postsecondary education
			 loan does not affect any term or condition of the postsecondary education
			 loan other
			 than terms directly related to the student loan servicing of the
			 postsecondary education loan;(VII)a statement disclosing—(aa)whether borrower authorization for recurring electronic funds transfers will
			 be
			 transferred to the transferee servicer; and(bb)if any such recurring electronic funds transfers cannot be transferred, information as to how the
			 borrower may establish  new recurring electronic funds transfers in
			 connection with transfer of servicing to the transferee servicer;(VIII)a statement disclosing—(aa)the application of all payments and charges relating
			 to the borrower's postsecondary education loan as of the effective date of
			 the transfer, including—(AA)the date the last payment of the borrower was received;(BB)the date the last late fee, arrearages, or other charge was applied; and(CC)the amount of the last payment allocated to principal, interest, and other charges;(bb)the status of the borrower's postsecondary education loan as of the effective date of the transfer,
			 including whether the loan is in default;(cc)whether any application for an alternative repayment arrangement submitted by the borrower is
			 pending;  and(dd)an itemization and explanation for all arrearages claimed to be due as of the effective date of the
			 transfer;(IX)a detailed description of any benefit, alternative repayment arrangement, or other term or
			 condition arranged between the transferor servicer and the borrower that
			 is not included in the terms of the promissory note;(X)a detailed description of any item identified under subclause (VIII) that will cease to apply upon
			 transfer, including an explanation; and(XI)information on how to file a complaint with the Bureau.(3)Notice by transferee servicer at time of transfer of servicing(A)Notice requirementA transferee servicer shall notify the borrower under a postsecondary education loan, in writing,
			 of any transfer of servicing of the postsecondary education loan.(B)Time of notice(i)In generalExcept as provided in clause (ii), the notice required under subparagraph (A)
			 shall be
			 made to the borrower not more than 15	days after the effective date of
			 transfer of the student loan servicing of the borrower's postsecondary
			 education loan.(ii)Exception for certain proceedingsThe notice required under subparagraph (A) shall be made to the borrower not more than 30 days
			 after
			 the effective date of	transfer of the student loan servicing of
			 the student loan servicing of borrower's postsecondary education loan	if
			 the transfer of servicing
			 is preceded
			 by—(I)termination of the contract for student loan servicing the postsecondary education loan for cause;(II)commencement of bankruptcy proceedings of the transferor servicer; or(III)any other situation in which the Bureau determines that such exception is warranted.(C)Contents of noticeThe notice required under subparagraph (A) shall be made in the same manner as under paragraph
			 (2)(C) and include the information described in paragraph
			 (2)(C).(4)Method of notificationThe notification required under this subsection shall be provided in writing.(5)Treatment of loan payments during transfer period(A)In generalDuring the 60-day  period beginning on the effective date of transfer relating to a borrower's
			 postsecondary
			 education loan, a
			 late fee may not be imposed on the
			 borrower with respect to any payment on the postsecondary education loan,
			 and no such payment may
			 be treated as late for any other purposes, if the payment is received by
			 the transferor servicer (rather than the transferee servicer who should
			 properly receive payment) before the due date applicable to such payment.(B)NoticeTo the maximum extent practicable, a transferor servicer shall notify a borrower, both in writing
			 and by telephone, regarding any
			 payment received by
			 the transferor servicer (rather than the transferee servicer who should
			 properly receive payment).(6)Electronic fund transfer authorityA transferee servicer shall make available to a  borrower whose student loan servicing is
			 transferred to the transferee servicer a simple, online process through
			 which the borrower may transfer to the transferee servicer any existing
			 authority for an electronic fund transfer that the borrower had provided
			 to the transferor servicer.(7)Servicer liability(A)Effective date of regulationsA student loan servicer shall not be liable to a borrower for failure to comply with paragraph (2)
			 or
			 (3) with respect to a transfer of student loan servicing before the
			 regulations under section 191 take effect.(B)Mitigating actionA student loan servicer or a postsecondary education lender shall not be liable to a borrower for
			 failure
			 to
			 comply with a requirement under this section if, not later than  60 days
			 after
			 discovering an error and before the commencement of an
			 action under  section 130 or the receipt of written notice of the
			 error from the borrower, the student loan servicer notifies the  borrower
			 of the
			 error and makes any adjustments in the appropriate account that are
			 necessary to ensure that the borrower will not be required to pay an
			 amount greater than the  amount that the borrower otherwise would have
			 paid.190.Payments and fees(a)Prohibition on recommending defaultA loan holder or student loan servicer may not recommend or encourage default or delinquency on an
			 existing postsecondary education loan prior
			 to and in connection with the process of qualifying for or enrolling in an
			 alternative repayment arrangement, including the origination of a new
			 postsecondary education loan that refinances all or any portion of such
			 existing loan or debt.(b)Late fees(1)In generalA late
			 fee may not be charged to a borrower under a postsecondary education loan
			 under any of the following circumstances, either individually or in
			 combination:(A)On a per-loan basis when a borrower has multiple postsecondary education loans in a billing group.(B)In an amount greater than 4 percent of the amount of the payment past due.(C)Before the end of the 15-day period beginning on the date the payment is due.(D)More than once with respect to a single late payment.(E)The borrower fails to make a singular, non successive regularly-scheduled payment on the
			 postsecondary education loan.(2)Coordination with subsequent late feesNo late fee may be charged to a borrower under a postsecondary education loan relating to an
			 insufficient payment if the payment is made on or before the due date of
			 the payment, or within any applicable grace period for the payment, if the
			 insufficiency is attributable only to a late fee relating to an earlier
			 payment, and the payment is otherwise a full payment for the applicable
			 period.(c)Acceleration of postsecondary education loans(1)In generalExcept as provided in paragraph (2), a postsecondary education loan executed after the date of
			 enactment of the Higher Education Affordability Act may not include a
			 provision
			 that permits the loan holder or student loan servicer to accelerate, in
			 whole or in part, payments on the postsecondary education loan.(2)Acceleration caused by a payment defaultA postsecondary education loan may include a provision that permits acceleration of the
			 postsecondary education loan in cases of payment default.(d)Modification and deferral fees prohibitedA loan holder or student loan servicer may not charge a borrower any fee to modify, renew, extend,
			 or amend a postsecondary education
			 loan, or to defer any payment due under the terms of a postsecondary
			 education loan.(e)Payoff statement(1)Fees(A)In generalExcept as provided in subparagraph (B) or (D), a loan holder or student loan
			 servicer may not charge a fee for informing or transmitting to a borrower
			 or a person  authorized by
			 the borrower the balance due to pay off the outstanding balance on a
			 postsecondary education loan.(B)Transaction feeIf a loan holder or student loan servicer provides the information described in
			 subparagraph (A) by facsimile transmission or courier service, the loan
			 holder or student loan servicer may
			 charge a processing fee to cover the cost of such transmission or service
			 in an amount that is not more than a comparable fee imposed for similar
			 services provided in connection with consumer credit transactions.(C)Fee disclosureA loan holder or student loan servicer shall disclose to the borrower that
			 payoff balances are available for free pursuant to subparagraph (A) before
			 charging a transaction fee under subparagraph (B).(D)Multiple requestsIf a loan holder or student loan servicer has provided the information described in
			 subparagraph (A) without charge, other than the transaction fee permitted
			 under subparagraph (B), on 4 or more occasions during a calendar year, the
			 loan holder or student loan servicer may thereafter charge
			 a reasonable fee for providing such information during the remainder of
			 the calendar year.(2)Prompt deliveryA loan holder or a student loan servicer that has received a request by a borrower or a person
			 authorized by a borrower for the information described in
			 paragraph (1)(A) shall provide such information to the borrower or person
			 authorized by the borrower not later than 5 business days after receiving
			 such request.(f)Interest rate and term changes for certain postsecondary education
			 loans(1)Notification requirements(A)In generalExcept as provided in paragraph (3), a student loan servicer shall provide written notice to a
			 borrower of any material change in the terms of the postsecondary
			 education loan, including an increase in the interest rate, not
			 later than 45 days before the effective date of the change or increase.(B)Material changes in termsThe Bureau shall, by regulation, establish guidelines for determining which changes in terms are
			 material
			 under subparagraph (A).(2)Limits on interest rate and fee increases applicable to outstanding balanceExcept as provided in paragraph (3), a loan holder or student loan servicer may not increase the
			 interest rate or other fee applicable to an outstanding balance on a
			 postsecondary education loan.(3)ExceptionsThe requirements under paragraphs (1) and (2) shall not apply to—(A)an increase in any applicable variable interest rate incorporated in the terms of a
			 postsecondary education loan that provides for changes in the interest
			 rate according to operation of an index that is not under the
			 control of the loan holder or student loan servicer and is
			 published for viewing by the general public;(B)an increase in interest rate due to
			 the completion of a workout or temporary hardship arrangement by the
			 borrower or the failure of the borrower to comply with the terms of a
			 workout or temporary hardship arrangement if—(i)the interest rate applicable to a category of transactions following any such
			 increase does not exceed the rate or fee that applied to that category of
			 transactions prior to commencement of the arrangement; and(ii)the loan holder or student loan servicer has provided the borrower, prior to the
			 commencement of such arrangement, with clear and conspicuous disclosure of
			 the terms of the arrangement (including any increases due to such
			 completion or failure); and(C)an increase in interest rate due to a provision included within the terms of a postsecondary
			 education loan that provides for a lower interest rate based on the
			 borrower’s agreement to a prearranged plan that authorizes recurring
			 electronic funds transfers if—(i)the borrower withdraws the borrower’s authorization of the prearranged recurring electronic funds
			 transfer plan; and(ii)after withdrawal of the borrower’s authorization and prior to increasing the interest rate, the
			 loan
			 holder or student loan servicer has provided the borrower with clear and
			 conspicuous disclosure of the impending change in borrower’s interest rate
			 and a reasonable opportunity to reauthorize the prearranged electronic
			 funds transfers plan.(g)Prompt and fair crediting of payments(1)Prompt creditingPayments received from a borrower under a postsecondary education loan by the student loan servicer
			 shall be posted promptly to the
			 account of the borrower as specified in regulations of the Bureau. Such
			 regulations shall prevent a fee from being imposed on any borrower if the
			 student loan servicer has received the
			 borrower’s payment in readily identifiable form, by 5:00 p.m. on the date
			 on which such payment is due, in the amount, manner,
			 and location specified by the student loan servicer.(2)Application of payments(A)In general(i)Treatments of prepaymentsA student loan servicer that services a billing group of a borrower shall, upon receipt of a
			 payment from the borrower, apply amounts in excess of the monthly payment
			 amount first to the principal of the postsecondary education loan bearing
			 the highest
			 interest rate, and then to each successive principal balance bearing the
			 next
			 highest interest rate until the payment is exhausted, unless otherwise
			 specified in writing by the borrower.(ii)Treatment of underpayments(I)Regulations requiredNot later than 1 year after the date on which the Bureau submits the first report required under
			 section
			 1018 of the Higher Education Affordability Act, the Bureau shall issue
			 regulations
			 establishing the manner in which a student loan servicer shall apply
			 amounts less than the total payment due during the billing cycle.(II)ConsiderationsIn issuing the regulations required under subclause (I), the Bureau shall consider—(aa)the impact of the regulations on—(AA)outstanding debt of borrowers and the imposition of late fees;(BB)credit ratings of borrowers; and(CC)continued availability of alternative repayment arrangements;(bb)any other factors the Bureau determines are appropriate; and(cc)the findings from the report required under section 1018 of the Higher Education Affordability Act.(B)Changes by student loan servicerIf a student loan servicer makes a material change in the mailing address, office, or procedures
			 for handling borrower payments, and such change causes a material delay in
			 the crediting of a payment made during the 60-day period following the
			 date on which such change took effect, the student loan servicer may not
			 impose any late fee for a late payment on the postsecondary education loan
			 to which such payment was credited.(h)Additional requirements for prepayments(1)Advancement of date dueA student loan servicer may advance the date due of the next regularly scheduled installment
			 payment of a postsecondary education loan upon remittance of a prepayment
			 by the borrower, if—(A)the borrower's payment is sufficient to satisfy at least 1 additional installment payment;(B)the number of billing cycles for which the date due is advanced is equal to total number of
			 installment payments satisfied by the prepayment; and(C)upon receipt by the student loan servicer, the prepayment is applied—(i)to the principal balance of the postsecondary education loan; or(ii)if the student loan servicer services a billing group of a borrower, to the principal balance of
			 the postsecondary education loan with the highest interest rate in such
			 billing group.(2)Borrower rightsA student loan servicer shall provide a clear, understandable and transparent means, including
			 through submission of an online form, for the borrower to elect to—(A)instruct the servicer not to advance the date due of future installment payments as described in
			 paragraph (1); and(B)voluntarily make payments in excess of the borrower's regularly scheduled installment payment
			 amount on a periodic basis via recurring electronic funds transfers or
			 other automatic payment arrangement.(i)Timing of paymentsA student loan servicer may not treat a payment on a postsecondary education loan as late for any
			 purpose unless the student loan servicer has adopted reasonable procedures
			 designed to ensure that each billing statement required under subsection
			 (j)(1) is mailed or delivered to the consumer not later than 21 days
			 before the payment due date.(j)Other requirements for postsecondary education loans(1)Statement required with each billing cycleA student loan servicer for each borrower’s  account that is being serviced by that student loan
			 servicer and
			 that includes a postsecondary education loan shall transmit to the
			 borrower, for each billing cycle at the end of which there is an
			 outstanding balance in that account, a statement that includes—(A)the outstanding balance in the account at the beginning of the billing cycle;(B)the total amount credited to the account during the billing cycle;(C)the amount of any fee added to the account during the billing cycle, itemized to show the amounts,
			 if any, due to the application of an increased interest rate, and the
			 amount, if any, imposed as a minimum or fixed
			 charge;(D)the balance on which the fee described in subparagraph (C) was computed and a statement of how the
			 balance was determined;(E)whether the balance described in subparagraph (D) was determined without first deducting all
			 payments and other credits during the billing cycle, and the amount of any
			 such payments and credits;(F)the outstanding balance in the account at the end of the billing cycle;(G)the date by which, or the period within which, payment must be made to avoid late fees, if any;(H)the address of the student loan servicer to
			 which the borrower may direct billing inquiries;(I)the amount of any payments or other credits during the billing cycle that was applied to pay down
			 principal, and the amount applied to interest;(J)in the case of a billing group, the allocation of any payments or other credits during the billing
			 cycle to each of the postsecondary education loans in the billing group;
			 and(K)information on how to file a complaint with the Bureau and with the ombudsman designated pursuant
			 to section 1035 of the Dodd-Frank Wall Street
			 Reform and Consumer Protection Act (12 U.S.C. 5535).(2)Payment deadlines and penalties(A)Disclosure of payment deadlinesIn the case of a postsecondary education loan account under which a late fee or charge may be
			 imposed due to the failure of the borrower to make payment on or before
			 the due date for such payment, the billing statement required under
			 paragraph (1) with respect to the account shall include, in a conspicuous
			 location on the billing statement, the date on which the payment is due
			 or, if different, the date on which a late fee will be charged, together
			 with the amount of the late fee to be imposed if payment is made after
			 that date.(B)Payments at local branchesIf the loan holder, in the case of a
			 postsecondary education loan account referred to in subparagraph (A), is a
			 financial institution that maintains a branch or office at which payments
			 on any such account are accepted from the borrower in person, the date on
			 which the borrower makes a payment on the account at such branch or office
			 shall be considered to be the date on which the payment is made for
			 purposes of determining whether a late fee may be imposed due to the
			 failure of the borrower to make payment on or before the due date for such
			 payment.(k)Corrections and unintentional violationsA loan holder or student loan servicer who, when acting in
			 good faith, fails to comply with any requirement under this section will
			 to
			 be deemed to have not violated such requirement if the loan holder or
			 student loan servicer establishes that—(1)not later than 30 days after the  date of execution of the postsecondary education loan and prior
			 to the
			 institution of any action under subtitle E of title X of the Dodd-Frank
			 Wall Street Reform and Consumer Protection Act (12 U.S.C. 5561 et seq.)—(A)the borrower is notified of or discovers the compliance failure;(B)appropriate restitution to the borrower is made; and(C)necessary adjustments are made to the postsecondary education loan that are necessary to bring the
			 postsecondary education loan into compliance with the requirements of this
			 section; or(2)not later than 60 days after the loan holder or student loan servicer discovers or is notified of
			 an unintentional violation or bona
			 fide error and prior to the institution of any action under subtitle E of
			 title X of the Dodd-Frank Wall Street Reform and Consumer Protection Act
			 (12 U.S.C. 5561 et seq.)—(A)the borrower is notified of the compliance failure;(B)appropriate restitution to the borrower is made; and(C)necessary adjustments are made to the postsecondary education loan that are necessary to bring the
			 postsecondary education loan into compliance with the requirements of this
			 section.(l)Rule of construction for Federal postsecondary education loansNothing in this section shall be construed to supercede any reporting or  disclosure  requirement
			 required for a postsecondary education loan that is made, issued, or
			 guaranteed under part B, D, or E of title IV of the Higher Education Act
			 of 1965 (20 U.S.C. 1070 et seq.), part A of title VII of the Public Health
			 Service Act (42 U.S.C. 292 et seq.), or part E of title VIII of such Act
			 (42 U.S.C. 297a et seq.), if such reporting requirement does not directly
			 conflict with the requirements of this section.191.Authority of Bureau(a)AuthorizationThe Bureau, in consultation with the Secretary of Education, is authorized to prescribe
			 such rules and regulations, make such interpretations, and grant such
			 reasonable exemptions, in accordance
			 with, and as may be necessary to achieve the purposes of, this chapter.(b)Disclosure requirements(1)In generalThe Bureau shall, in consultation with the Secretary of Education, issue regulations requiring
			 disclosures, including the disclosures required under section 483A of the
			 Higher Education Act of 1965, to
			 borrowers that clearly and conspicuously inform borrowers of the
			 protections afforded to them under this chapter and under other provisions
			 relating to postsecondary education loans. The Bureau shall consider
			 whether special disclosures are required to accommodate the unique needs
			 of borrowers who are members of the Armed Forces or veterans.(2)Regulations requiredThe regulations issued under paragraph (1) shall—(A)ensure that a borrower is made aware of—(i)all repayment options available to the borrower, including the availability of refinancing
			 products,
			 and the effect of each repayment option on the total amount owed under,
			 total cost of, and
			 time to repay the postsecondary education loan;(ii)the risks and costs associated with default; and(iii)the eligibility of certain borrowers for discharge of certain postsecondary education loans; and(B)require provision of information about how a borrower can file a complaint with the Bureau relating
			 to an alleged violation of this chapter.(3)Timing of disclosuresThe regulations issued under paragraph (1) shall specify the timing of the disclosures described
			 in paragraph (2)(A). Such timing may include—(A)before the first payment is due under the postsecondary education loan; or(B)when the borrower—(i)first exhibits difficulty in making payments under the postsecondary education loan;(ii)is 30 days delinquent under the postsecondary education loan;(iii)is 60 days delinquent under the postsecondary education loan;(iv)notifies the student loan servicer of the
			 intent of the borrower to forbear or defer payment under the postsecondary
			 education loan;(v)inquires about or requests the refinancing or consolidation of the postsecondary education loan; or(vi)informs the student loan servicer, or a postsecondary education lender acting on behalf of the
			 borrower informs the student loan servicer, that the borrower will be
			 refinancing or consolidating the loan.(c)Unfair, deceptive, and abusive acts or lending practicesThe Bureau, by regulation or order, shall prohibit acts or practices in connection with—(1)a postsecondary education loan that the Bureau finds to be unfair, deceptive, or designed to evade
			 the provisions of this chapter; or(2)the refinancing of a postsecondary education loan,  including facilitation of refinancing or
			 enrollment in an
			 alternative
			 repayment arrangement, that the Bureau finds to be associated with
			 abusive lending practices, or that are otherwise not in the interest of
			 the borrower.(d)Consultation with secretary of educationIn order to avoid duplication, to the extent practicable, the Bureau, in consultation with the
			 Secretary of Education, may consider—(1)obligations of student loan servicers under title IV of the Higher Education Act of 1965 (20 U.S.C.
			 1070 et seq.); and(2)findings from the report authorized under section 456(d) of the Higher Education Act of 1965 (20
			 U.S.C. 1087f(d)).192.State laws unaffected; inconsistent Federal and State provisionsNothing in this chapter shall annul, alter, or affect, or exempt any
			 person subject to the provisions of
			 this chapter from complying with the laws
			 of any State with respect to
			 student loan servicing practices, fees on postsecondary education loans,
			 or other requirements relating to postsecondary education loans, except to
			 the extent that those laws are
			 inconsistent with any provision of this chapter, and then only to the
			 extent of the inconsistency. The Bureau is authorized to determine whether
			 such inconsistencies exist. The Bureau may not determine that any State
			 law is inconsistent with any provision of this chapter if the Bureau
			 determines that such law gives greater protection to the consumer. In
			 making these determinations the Bureau shall consult with the appropriate
			 Federal agencies..3Regulations and reports1017.Implementation of regulations(a)In generalExcept as otherwise provided in this part or the amendments made by this part, the Bureau, in
			 consultation with the Secretary of Education, shall issue the regulations
			 required under this part and the amendments made by this part not later
			 than
			 1 year after the date of enactment of this Act.(b)Transitional periodAny requirement under section 433 of the Higher Education Act of 1965 (20 U.S.C. 1083), and any
			 regulation issued pursuant to such section, that is
			 determined by the Bureau to be duplicative of a regulation issued pursuant
			 to this part or amendment made by this part shall continue to be in effect
			 only until the effective date of such regulation issued pursuant to this
			 part or the amendment made by this part.1018.Report on credit reporting and student lending(a)In generalNot later than 1 year after the date of enactment of this Act, and as frequently thereafter as the
			 Director of the Bureau determines an update is necessary, the Bureau
			 shall submit to the appropriate committees of Congress a report on
			 the impact of postsecondary education loan debt, which shall include an
			 evaluation, analysis, and discussion of—(1)the impact on the credit of borrowers of—(A)the common use of billing groups for postsecondary education loans;(B)the delinquency of 2 or more postsecondary education loans contained in a billing group; and(C)the availability of alternative repayment arrangements for postsecondary education loans;(2)what processes student loan servicers implement in furnishing student loan information to credit
			 reporting agencies;(3)the most effective ways to repair the credit history of a borrower after a default or delinquency
			 under a postsecondary education loan;(4)legislative or regulatory changes the Bureau determines would better assist borrowers under
			 postsecondary education loans;(5)the manner in which information about repayment information about postsecondary education loans is
			 furnished to
			 consumer reporting agencies and the impact on the credit profile and
			 credit score of the borrower when servicing rights for postsecondary
			 education loans are transferred between student loan servicers; and(6)any other topics related to credit reporting of
			 postsecondary education loans the Bureau determines are necessary.(b)DisaggregateTo the extent practicable, the Director of the Bureau shall disaggregate the findings of the report
			 under paragraph (1) according to race, ethnicity, income level, and
			 geography.1019.Ombudsman report on private education loan marketNot less than once every 2 years, the ombudsman designated pursuant to section 1035 of the
			 Dodd-Frank Wall Street
			 Reform and Consumer Protection Act (12 U.S.C. 5535) shall submit to the
			 appropriate committees of Congress a report—(1)providing a detailed analysis of material terms and conditions in private education loans; and(2)describing changes in the availability of private education loans and other consumer financial
			 products used to finance postsecondary education expenses.BInternal Revenue Code of 19861022.Information sharing authority relating to income-based repayment(a)In generalSubparagraph (A) of section 6103(l)(13) of the Internal Revenue Code of 1986 is amended by striking who has received an applicable student loan and whose loan repayment amounts are based in whole or
			 in part on the taxpayer's income and inserting who is more than 150 days delinquent on an eligible student loan.(b)Restriction on redisclosuresSubparagraph (B) of section 6103(l)(13) of such Code is amended—(1)by striking Return information and inserting the following:(i)In generalExcept as otherwise provided in this subparagraph, return information,(2)by striking income contingent and inserting income-based,(3)by inserting for purposes of enrolling the taxpayer in an income‐based repayment plan pursuant to section
			 493C(d) of the Higher Education Act of 1965 (as in effect on the date of
			 enactment of the Higher Education Affordability Act) before the period at the end, and(4)by adding at the end the following new clauses:(ii)Redisclosure of repayment amount to certain loan service providersUpon request from an applicable loan service provider, the Secretary of Education may disclose to
			 the taxpayer and to the applicable loan service provider the taxpayer's
			 repayment amount under  an  income‐based repayment plan described in
			 section 493C(b) of the Higher Education Act of 1965 (as in effect on the
			 date of enactment
			 of the Higher Education Affordability Act).(iii)Use in administrative proceedingsThe information disclosed pursuant to this paragraph may be open to inspection or disclosure to
			 officers and employees of the Department of Education who are personally
			 and directly engaged in any  administrative proceeding arising out of the
			 determination of the income‐based repayment amount and  to the taxpayer
			 and the taxpayer's representative..(c)DefinitionsSubparagraph (C) of section 6103(l)(13) of such Code is amended to read as follows:(C)DefinitionsFor purposes of this paragraph—(i)Eligible student loanThe term eligible student loan has the meaning given to the term eligible loan under section 493C(a) of the Higher Education Act of 1965 (as in effect on the date of
			 enactment of the Higher Education Affordability).(ii)Applicable loan service providerFor purposes of this subparagraph, the term applicable loan service provider means—(I)any entity with a contract to service loans under section 456 of the Higher Education Act of 1965,(II)any entity that is a lender of loans made, insured, or guaranteed under part B of such Act,(III)any entity that provides student loan servicing for a lender described in subclause (II)..(d)Termination of authoritySubparagraph (D) of section 6103(l)(13) of the Internal Revenue Code of 1986 is amended by striking December 31, 2007 and inserting December 31, 2019.(e)Conforming amendmentThe heading for paragraph (13) of section 6103(l) of such Code is amended
			 by striking income contingent repayment of student loans and inserting auto-enrollment of delinquent student loan borrowers in income-based repayment plans.(f)Application of certain rules to loan servicers(1)In generalParagraph (3) of section 6103(a) of the Internal Revenue Code of 1986 is amended by inserting (13), after (12),.(2)Penalty for unauthorized inspectionSubparagraph (B) of section 7213A of such Code is amended by striking subsection (l)(18) or (n) of and inserting paragraph (13) or (18) of subsection (l) of, or subsection (n) of,.(3)Records of inspection and disclosureSubparagraph (A) of section 6103(p)(3) of such Code is amended—(A)by striking (13), and(B)by inserting after the second sentence the following new sentence: The Secretary of Education shall supply the Secretary with such information as is necessary to
			 carry out this paragraph as it  relates to section 6103(l)(13)..(4)SafeguardsParagraph (4) of section 6103(p) of such Code is amended by inserting (13), after (l)(10), each place it appears.(g)Effective dateThe amendments made by this section shall apply to requests made by the Secretary of Education
			 after the date of the enactment of this Act.CTitle 11 of the United States Code1031.Private loan
			 discharge in bankruptcySection 523(a)(8) of title 11, United States
			 Code, is amended by striking dependents, for and all that
			 follows through the end of subparagraph (B) and inserting dependents,
			 for an educational benefit overpayment or loan made, insured, or
			 guaranteed by
			 a governmental unit or made under any program funded in whole or in part
			 by a
			 governmental unit or an obligation to repay funds received from a
			 governmental
			 unit as an educational benefit, scholarship, or stipend;.
				DServicemembers Civil Relief Act1041.Modification of limitation on rate of interest on student loans during and immediately after period
			 of military service(a)Extension of period of applicability of limitation on rate of interest on student loans incurred
			 before serviceSection 207(a)(1) of the Servicemembers Civil
			 Relief Act (50 U.S.C. App. 527(a)(1)) is amended—(1)in subparagraph (A), by inserting or a student loan after nature of a mortgage; and(2)in the paragraph heading,
			 by inserting on debt
			 incurred before service after Limitation to 6
			 percent.(b)Debt entered into during military service To consolidate or refinance
			 student
			 loans incurred before military serviceSubsection (a) of section 207 of such Act (50 U.S.C. App. 527) is amended—
						(1)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively;
						(2)by inserting
			 after paragraph (1) the following:
							
								(2)Limitation to 6
				percent on debt incurred during service to consolidate or refinance
			 student
				loans incurred before serviceAn obligation or liability bearing
				interest at a rate in excess of 6 percent per year that is incurred
			 by a
				servicemember, or the servicemember and the servicemember's spouse
			 jointly,
				during military service to consolidate or refinance one or more
			 student loans
				incurred by the servicemember before such military service shall
			 not bear an
				interest at a rate in excess of 6 percent during the period of
			 military
				service and one year thereafter.;
				
						(3)in paragraph (3),
			 as redesignated by paragraph (1) of this subsection, by inserting or
			 (2) after paragraph (1); and
						(4)in paragraph (4),
			 as so redesignated, by striking paragraph (2) and inserting
			 paragraph (3).
						(c)Implementation
			 of limitationSubsection (b) of such section is amended—
						(1)in paragraph (1),
			 by striking the interest rate limitation in subsection (a) and
			 inserting an interest rate limitation in paragraph (1) or (2) of
			 subsection (a); and
						(2)in paragraph
			 (2)—
							(A)in the paragraph
			 heading, by striking as of
			 date of order to active duty; and
							(B)by inserting
			 before the period at the end the following: in the case of an obligation
			 or liability covered by subsection (a)(1), or as of the date the
			 servicemember
			 (or servicemember and spouse jointly) incurs the obligation or liability
			 concerned under subsection (a)(2).
							(d)Student loan
			 definedSubsection (d) of such section is amended by adding at
			 the end the following new paragraph:
						
							(3)Student
				loanThe term student loan means the
				following:
								(A)A Federal student
				loan made, insured, or guaranteed under title IV of the Higher
			 Education Act of
				1965 (20 U.S.C. 1070 et seq.).(B)A student loan made pursuant to title VII or VIII of the Public Health Service Act (42 U.S.C. 292
			 et seq. and 296 et seq.).
								(C)A private student
				loan as that term is defined in section 140(a) of the Truth in
			 Lending Act (15
				U.S.C.
				1650(a))..EUnited States Institute of Peace Act1051.United States Institute of Peace ActSection 1710(a)(1) of the United States Institute of Peace Act (22 U.S.C. 4609(a)(1)) is amended by
			 striking to be appropriated and all that follows through the period at the end and inserting to be appropriated such sums as may be necessary for fiscal years 2015 through 2019.
				XIReports, Studies, and Miscellaneous provisions1101.Consumer
			 protections for students
				(a)In
			 general
					(1)DefinitionsIn
			 this section:
						(A)Federal
			 financial assistance programThe term Federal financial
			 assistance program means a program authorized and funded by the Federal Government under any of the following
			 provisions of law:(i)Title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.).(ii)Title I of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.) or title I of the
			 Workforce Innovation and Opportunity Act (29 U.S.C. 3111 et seq.).(iii)The Adult Education and Family Literacy Act (29 U.S.C. 3101 note et seq.).(iv)Chapter 30, 31, 32, 33, 34, or 35 of title 38, United States Code.(v)Chapter 101, 105, 106A, 1606, 1607,  or 1608 of title 10, United States Code.(vi)Section 1784a, 2005, or 2007 of title 10, United States Code.(B)Institution of higher educationThe term institution of higher education—(i)with respect to a program authorized under subparagraph (A)(i), has the meaning given the term in
			 section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002);(ii)with respect to a program authorized under title I of the Workforce Investment Act of 1998 (29
			 U.S.C. 2801 et seq.), has the meaning given the term postsecondary educational institution as defined in section 101 of the Workforce Investment Act of 1998 (29 U.S.C. 2801), and with
			 respect to a program authorized under title I of the
			 Workforce Innovation and Opportunity Act (29 U.S.C. 3111 et seq.), has the
			 meaning given the term institution of higher education as defined in section 3 of the
			 Workforce Innovation and Opportunity Act (29 U.S.C. 3102);(iii)with respect to a program authorized under subparagraph (A)(iii), has the meaning given the term postsecondary educational institution as defined in section 203 of the Adult Education and Family Literacy Act (29 U.S.C. 3272);(iv)with respect to a program authorized under subparagraph (A)(iv), has the meaning given the term educational institution under section 3452 of title 38, United States	Code;(v)with respect to a program authorized under subparagraph (A)(v), means an educational institution
			 that
			 awards a degree or certificate and is located in any State; and(vi)with respect to a program authorized under subparagraph (A)(vi), means an educational institution
			 that
			 awards a degree or certificate and is located in any State.(C)State
							(i)StateThe
			 term State includes, in addition to the several States of the
			 United States, the Commonwealth of Puerto Rico, the District of Columbia,
			 Guam,
			 American Samoa, the United States Virgin Islands, the Commonwealth of the
			 Northern Mariana Islands, and the freely associated States.
							(ii)Freely
			 associated StatesThe term freely associated States
			 means the Republic of the Marshall Islands, the Federated States of
			 Micronesia,
			 and the Republic of Palau.
							(2)Consumer
			 protectionsNotwithstanding
			 any other provision of law, an institution of higher education is not
			 eligible
			 to participate in a Federal financial assistance program with respect to
			 any
			 program of postsecondary education or training, including a degree or
			 certificate program, that is designed to prepare students for entry into a
			 recognized occupation or profession that requires licensing or other
			 established requirements as a condition for entry into such occupation
			 or
			 profession, unless, by not later than 1 year after the date of enactment
			 of this Act—
						(A)the successful
			 completion of the program fully qualifies a student, in the Metropolitan
			 Statistical Area in which
			 the
			 student resides (and in any State in which the institution indicates,
			 through advertising or marketing activities or direct contact with
			 potential students, that a student will be prepared to work in the
			 occupation or profession after successfully completing the program), to—
							(i)take any
			 examination required for entry into the recognized occupation or
			 profession in
			 the Metropolitan Statistical Area and State in which
			 the
			 student resides, including satisfying all State or professionally mandated
			 programmatic and specialized accreditation requirements, if any; and
							(ii)be
			 certified or licensed or meet any other academically related
			 conditions
			 that are required for entry into the recognized occupation or profession
			 in the
			 State; and
							(B)the institution
			 offering the program provides timely placement for all of the academically
			 related pre-licensure requirements for entry into the recognized
			 occupation or
			 profession, such as clinical placements, internships, or
			 apprenticeships.(3)Regulations on programs in preaccreditation statusThe Secretary of Education shall promulgate regulations on requirements of an institution of higher
			 education with respect to any program of the institution that is in a
			 preaccredited status, including limitations on,  or requirements of,
			 advertisement of the program to students. Such regulations shall be
			 consistent with the provisions of paragraph (2).(4)Loan dischargeThe Secretary of Education shall promulgate regulations that condition eligibility for an
			 institution of higher education to participate in any Federal financial
			 assistance program on the institution signing with each student enrolled
			 in any program of the institution that is in a preaccredited status, a
			 loan discharge agreement.(b)Effective
			 dateThis section shall take effect on the date that is 1 year after the date of
			 enactment of this Act.1102.Longitudinal
			 study of the effectiveness of student loan counseling
				(a)In
			 GeneralNot later than 1 year
			 after the date of enactment of this Act,  the Secretary of Education and
			 the Director of the Bureau of Consumer Financial Protection, acting
			 through the
			 Director of the Institute of Education Sciences, shall begin conducting a
			 rigorous longitudinal study of the impact and effectiveness of student
			 loan
			 counseling, as provided in accordance with subsections (b), (l), and (n)
			 of
			 section 485 of the Higher Education Act of 1965 (20 U.S.C. 1092) and
			 through
			 such other means of providing student loan counseling services as the
			 Secretary
			 may determine.(b)ContentsThe longitudinal study shall include borrower information, in the aggregate and disaggregated by
			 race,
			 ethnicity, gender, income, and status as an individual with a disability,
			 about—(1)student
			 persistence;(2)degree attainment;(3)program completion;(4)successful entry into
			 student loan repayment;(5)cumulative borrowing levels; and(6)such other
			 factors as
			 the Secretary may determine.
					(c)Interim
			 ReportsNot later than 18 months after the commencement of the
			 study described under this section, and annually thereafter, the Secretary
			 shall evaluate the progress of the study and report any short-term
			 findings to
			 the appropriate committees of Congress.
				(d)Authorization
			 of AppropriationsThere are authorized to be appropriated to
			 carry out this section such sums as may be necessary for fiscal year 2015
			 and
			 each of the 4 succeeding fiscal years.
				1103.Recommendations for student loan counselingThe Secretary of the Treasury, acting
			 through the President’s Advisory Council on Financial Capability and the
			 Financial Literacy and Education Commission, shall prepare and
			 submit to
			 Congress and to the Secretary of Education a report containing
			 recommendations about information, including methods and strategies for
			 conveying such  information to borrowers in order to ensure comprehension,
			 that  should
			 be
			 included in financial literacy counseling for first-time student loan
			 borrowers.1104.Working group on improvement of resources available to members of the Armed Forces and their
			 spouses in using tuition assistance programs of the Department of Defense(a)Working group requiredThe Secretary of Education, the Secretary of Defense, the Secretary of Veterans Affairs, and the
			 Director of the Bureau of Consumer Financial Protection shall jointly, and
			 in consultation with the heads of such other departments and agencies of
			 the Federal Government as such officials consider appropriate, establish
			 and maintain a working group to assess and improve the resources available
			 to education service officers and other personnel of the Federal
			 Government who provide assistance to members of the Armed Forces and their
			 spouses in using or seeking to use the tuition assistance programs of the
			 Department of Defense.(b)ResourcesIn improving resources as described in subsection (a), the working group shall provide for the
			 inclusion of the following in such resources:(1)Information on the benefits and protections for members of the Armed Forces and their dependents
			 provided in this Act and the amendments made by this Act.(2)Consumer information, resources, and tools created and maintained by the working group	pursuant to
			 this section.(3)Information on the availability of consumer protection measures, including the complaint system
			 established pursuant to Executive Order 13607 (77 Fed. Reg. 25861;
			 relating to establishing principles of excellence for educational
			 institutions serving servicemembers, veterans, spouses, and other family
			 members).(4)Such other information or resources as the working group considers appropriate.1105.Study on public service loan forgiveness(a)In generalBy not later than 1 year after the date of enactment of this Act, the Secretary shall, in
			 consultation with the Director of the	Bureau of  Consumer Financial
			 Protection,
			 prepare and submit to the Committee on Health, Education, Labor, and
			 Pensions of the Senate and the
			 Committee on Education and the Workforce of the House of Representatives a
			 report evaluating the effectiveness of the public service loan
			 forgiveness program under section 455(m) of the Higher Education Act of
			 1965 (20 U.S.C. 1087e(m)).(b)ContentsThe report required under subsection (a) shall include—(1)an analysis of total borrowing for prospective recipients of loan forgiveness under section 455(m)
			 of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)), including
			 participants that have completed the certification form developed by the
			 Secretary pursuant to such section;(2)an analysis of the public service entities employing prospective recipients of loan forgiveness
			 under such section,
			 including public service organizations identified on the certification
			 forms
			 developed by the Secretary pursuant to such section;(3)an analysis of the impact of the availability of public service loan forgiveness under such section
			 on the utilization of
			 other benefits established to encourage or reward public service
			 employment
			 under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070),
			 including the programs established under sections 428J, 460,  and
			 465  of such Act (20 U.S.C. 1078–10, 1087j, and 1087ee);(4)an analysis of the impact public service loan forgiveness under section 455(m) of such Act  has had
			 on the existence of loan
			 repayment assistance programs	offered by institutions of higher education
			 for students employed in public service;(5)an evaluation of the impact of the public service loan forgiveness program under such section on
			 total tuition and
			 fees at institutions where the Secretary finds a reasonable number of
			 borrowers are both—(A)prospective recipients of loan forgiveness under section 455(m), as described in paragraph (1); and(B)recipients of an award under a loan repayment assistance program made by an institution of higher
			 education  described in paragraph (4);(6)an evaluation of the impact of borrowers described in paragraph (5) on total
			 program costs for the public service loan forgiveness program under
			 section 455(m); and
					(7)an evaluation of the cost and feasibility of altering the public service loan forgiveness program
			 carried out under section 455(m) of the Higher Education Act of 1965 (20
			 U.S.C. 1087e(m))  in order to allow a proportionate percentage of loan
			 cancellation  for each year of public service that the individual
			 completes, and a comparison of the estimated costs of such a prorated
			 program with the estimated costs of the public service loan forgiveness
			 program carried out under such section 455(m), as in effect on the date of
			 the study.1106.Longitudinal study of the causes of student loan default(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Education and the
			 Director of the Bureau of Consumer Financial Protection, acting
			 through the Director of the Institute of Education Sciences, shall begin
			 conducting a rigorous longitudinal study of the causes of default on loans
			 made, insured, or guaranteed under part B, D, or E of title IV of the
			 Higher Education Act of
			 1965 (20 U.S.C. 1071 et seq., 1087a et seq., 1087aa et seq.).(b)ContentsThe longitudinal study shall include—(1)information about borrowers of loans described in subsection (a), disaggregated by age, race,
			 ethnicity,
			 gender, status as an individual with a disability, and status as a
			 low-income individual, regarding possible risk factors for default,
			 including—(A)the type of institution attended by the borrower;(B)the degree or program in which the borrower was enrolled;(C)educational attainment level;(D)personal and
			 financial circumstances;(E)employment status;(F)types of loans held  by the borrower;(G)the interest rate on outstanding loans held by the borrower;(H)the repayment
			 plan selected by the borrower;(I)loan servicing difficulties;(J)outstanding debt level; and(K)such other
			 factors as the Secretary and Director of the Bureau of Consumer Financial
			 Protection may determine;(2)consideration of the relevance of the possible risk factors; and(3)policy recommendations designed to decrease the likelihood of
			 student loan default.(c)Reports(1)Interim reportsNot later than 18 months after the commencement of the study described under this section, and
			 annually thereafter, the Secretary shall evaluate the progress of the
			 study and report any short-term findings to the appropriate committees of
			 Congress.(2)Final reportUpon completion of the study described under this section, the Secretary shall prepare and submit a
			 final report regarding the findings of the study to the appropriate
			 committees of Congress.(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for
			 fiscal year 2015 and each of the 4 succeeding fiscal years.1107.Institutional Risk-Sharing  Commission(a)Establishment of Commission(1)In generalThe Secretary of Education shall establish an Institutional Risk-Sharing Commission (referred to in
			 this section as the Commission) whose members shall be selected by the Secretary and comprised of the following relevant
			 stakeholders:(A)2 representatives of national or regional student advocacy organizations with a track record of
			 engagement and expertise on issues related to college costs, consumer
			 protection, and
			 institutional accountability and an alternate member.(B)1 student representative who is attending an institution of higher education on the date of the
			 selection and an
			 alternate member.(C)1 member of the Bureau of Consumer Financial Protection with demonstrated knowledge of student loan
			 borrowing and an alternate member.(D)2 administrative officers from different types of institutions of higher education and an alternate
			 member.(E)1 higher education researcher and an alternate member.(F)1 State postsecondary education data system director and an alternate member.(G)1 representative from the National Center for Education Statistics and an alternate member.(H)1 representative from the Government Accountability Office and an alternate member.(I)1 representative from the Department of the Treasury and an alternate member.(2)FunctionsEach member selected under paragraph (1) shall participate for the purpose of determining agreement
			 by majority vote on the Commission on the report and its contents
			 described in paragraph (4). Each alternate member shall participate for
			 the purpose
			 of determining the majority vote in the absence of the
			 member. Either the member or an alternate member may speak during the
			 negotiations. In the event that the Commission is unable to form agreement
			 on the contents of the report by majority vote, the contents of the report
			 shall be determined by a plurality vote.(b)Study(1)In generalNot later than 270  days after the date that all members of the Commission have been selected under
			 subsection (a), the Commission shall complete a study and develop
			 recommendations for implementation of a new risk-sharing system for
			 institutions of higher education that participate in the Federal Direct
			 Loan Program under part D of title IV of the Higher Education Act of 1965
			 (20 U.S.C. 1087a et seq.) through which institutions would be held
			 financially accountable for poor student outcomes.(2)Content of studyIn conducting the study required under paragraph (1), the Commission shall, at a minimum, consider
			 the following issues:(A)Identifying an annual measure or set of measures for the risk-sharing system that would provide the
			 most accurate assessment of an institution’s level of success or failure
			 at providing their students with basic educational outcomes, such as
			 degree completion, ability to repay loans made, insured, or guaranteed
			 under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et
			 seq.), post-graduation employment, and post-graduation earnings. Such
			 possible measures may include cohort default rates, loan repayment rates,
			 graduation rates, graduate earnings, and other measure that the Commission
			 considers an accurate reflection of student outcomes, regardless of the
			 feasibility of access to the data required to implement collection of such
			 measures.(B)What specific metrics would require the lowest performing institutions to make annual payments into
			 the
			 risk-sharing system, and what metrics would exempt institutions
			 from making an annual risk-sharing payment based on performance measures
			 that exceeded a minimum level (which level would be identified by the
			 Commission).(C)How the payments for each institution should be calculated, including whether the use of a
			 percentage of Federal Direct Loans disbursed the year prior to
			 identification, the percentage of loans in default, or any other
			 calculation should be used.(D)Whether a sliding scale of payments should be required of institutions based on their performance
			 on the identified measures.(E)Any legislative safeguards or mechanisms to ensure that an institution required to participate in
			 the risk-sharing system would not pass any prospective costs  directly or
			 indirectly onto students, or limit access to low-income students.(F)How an institution’s level of access to low-income students (such as measured by the percentage of
			 students enrolled at the institution who receive Federal Pell Grants under
			 subpart 1 of part A of title IV of the Higher Education Act of 1965 (20
			 U.S.C. 1070a et seq.)) and affordability (as measured by average net
			 price) should be considered in the risk-sharing system.(G)Specifying a means for the risk-sharing system payments to go primarily towards students in
			 default, additional aid to low-income students, or any other form of aid
			 to student borrowers most in need, including after degree completion.(H)Whether any extraordinary consideration exists that warrants allowing a waiver process through
			 which a very limited number of institutions would be eligible to apply for
			 a waiver from a risk-sharing payment on a yearly basis, and under what
			 conditions.(3)Outside recommendationsAs part of the study required under paragraph (1), the Commission shall develop a public process
			 for soliciting recommendations for the risk-sharing system and shall
			 consider these recommendations as part of the study. The Commission shall
			 factor in any financial or other interests of any submitting party in
			 weighing and considering such recommendations.(4)Report(A)ContentNot later than 90 days after completing the study required under paragraph (1), the Commission
			 shall issue, by majority vote, or if unable to achieve a majority vote,
			 then a plurality vote, a report regarding its recommendations for
			 a risk-sharing system. The report shall include the following:(i)A description of the Commission’s findings as to the issues described in paragraph (2).(ii)A data analysis using the Commission’s recommended metrics that demonstrates how each institution
			 of higher education that participates in the Federal Direct Loan Program
			 under part D of title IV of the Higher Education Act of 1965 (20 U.S.C.
			 1087a et seq.) as of the period of the Commission’s study would fare under
			 the proposed risk-sharing system, including projections for the amounts of
			 payments the lowest performing institutions would have to pay.(iii)An evaluation of the feasibility and unintended consequences of implementing the recommended
			 risk-sharing system, including any legislative or regulatory action needed
			 to implement such a system.(B)AvailabilityThe report described in subparagraph (A) shall be—(i)provided to the Secretary of Education, the Committee on Health, Education, Labor, and Pensions of
			 the Senate, and the Committee on Education and the Workforce of the House
			 of Representatives; and(ii)made publicly available.(c)Securing information and privacy(1)In generalSubject to paragraph (2), the Commission may secure directly from any Federal department or agency
			 such information as the
			 Commission considers necessary to carry out its duties under this section.
			 The Commission may request the head of any State or local department or
			 agency to furnish such information to the Commission.(2)PrivacyAny Federal department or agency,  State or local department or
			 agency, or institution of higher education in providing information to the
			 Commission under this section shall not share
				any personally identifiable information and shall act in accordance
			 with section
			 444 of the
				General Education Provisions Act (20 U.S.C. 1232g, commonly known
			 as the
				Family Educational Rights and Privacy Act of 1974).1108.GAO report on educational attainment of homeless children and youth and foster care children and
			 youth(a)DefinitionsIn this section:(1)Foster care children and youthThe term foster care children and youth has the meaning given the term in section 103 of the Higher Education Act of 1965.(2)Homeless children and youthThe term homeless children and youth means children and youth who lack a fixed, regular, and adequate nighttime residence and includes—(A)children and youth who—(i)are sharing the housing of other persons due to loss of housing, economic hardship, or a similar
			 reason;(ii)are living in motels, hotels, trailer parks, or camping grounds due to the lack of alternative
			 adequate accommodations;(iii)are living in emergency or transitional shelters;(iv)are abandoned in hospitals; or(v)are awaiting foster care placement;(B)children and youth who have a primary nighttime residence that is a public or private place not
			 designed for or ordinarily used as a regular sleeping accommodation for
			 human beings;(C)children and youth who are living in cars, parks, public spaces, abandoned buildings, substandard
			 housing, bus or train stations, or similar settings; and(D)migratory children (as such term is defined in section 1309 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6399)) who are living in circumstances
			 described in
			 subparagraph (A), (B), or (C).(3)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C.
			 1002).(b)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the
			 United States shall
			 prepare and submit to the
			 Committee on Health, Education, Labor, and Pensions of the Senate and the
			 Committee on Education and the Workforce of the House of Representatives a
			 report on the educational
			 attainment of youth who are or have been homeless (including youth who are
			 or have been homeless children and youth) and foster care children and
			 youth.(c)ContentThe report described in subsection (b) shall contain a review and assessment of  enrollment and
			 completion data for
			 both accompanied and unaccompanied homeless children and youth and foster
			 care children and youth,
			 including the following:(1)The percentage of such youth attending an institution of higher education.(2)The percentage of such youth graduating from an institution of higher education.(3)The average length of time taken to obtain an associate or baccalaureate degree.(4)The percentage of such youth attending—(A)a public institution of higher education;(B)a private institution of higher education;(C)a community college; and(D)a 4-year institution of higher education.(5)Reasons why such youth choose not to pursue a higher education.(6)The availability of public and private tuition assistance specifically for such youth and the
			 awareness among such youth of such tuition assistance.(7)The availability of other public or private programs designed to encourage and support enrollment
			 in, and completion of, higher education for such youth.(8)Ways in which the Department of Education might increase the educational attainment rates of such
			 youth.
					1109.American Dream Accounts(a)Short titleThis section may be cited as the
		  American Dream Accounts Act.(b)DefinitionsIn this section:(1)American dream accountThe term American Dream Account means a personal online account for low-income students that monitors higher education readiness
			 and includes a college savings account.(2)Appropriate committees of congressThe term appropriate committees of Congress means the Committee on Health, Education, Labor, and Pensions, the Committee on Appropriations,
			 and the Committee on Finance of the Senate, and the Committee on Education
			 and the Workforce, the Committee on Appropriations, and the Committee on
			 Ways and Means of the House of Representatives, as well as any other
			 Committee of the Senate or House of Representatives that the Secretary
			 determines appropriate.(3)Charter schoolThe term charter school has the meaning given such term in section 5210 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7221i).(4)College savings accountThe term college savings account means a savings account that—(A)provides some tax-preferred accumulation;(B)is widely available (such as Qualified Tuition Programs under section 529 of the Internal Revenue
			 Code of 1986 or Coverdell Education Savings Accounts under section 530 of
			 the Internal Revenue Code of 1986); and(C)contains funds that may be used only for the costs associated with attending an institution of
			 higher education, including—(i)tuition and fees;(ii)room and board;(iii)textbooks;(iv)supplies and equipment; and(v)Internet access.(5)Dual enrollment programThe term dual enrollment program means a program of study—(A)provided by an institution of higher education through which a student
			 who has not graduated from secondary school with a regular high school
			 diploma is able to earn secondary school credit and postsecondary credit
			 that is accepted as credit towards a postsecondary degree or credential at
			 no cost to the participant or the participant’s family; and(B)that shall consist of not less than 2 postsecondary credit-bearing
			 courses and support and academic services that help a student persist and
			 complete such courses.(6)Early college high schoolThe term early college high school program means a formal partnership between at least 1 local educational agency and at least 1 institution
			 of higher education that allows students to simultaneously complete, as
			 part of an organized course of study, requirements towards earning a
			 regular high school diploma and earning not less than 12 transferable
			 postsecondary credits that are accepted as credit towards a postsecondary
			 degree or credential at no cost to the participant or the participant’s
			 family.(7)Eligible entityThe term eligible entity means—(A)a State educational agency;(B)a local educational agency, including a charter school that operates as its own local educational
			 agency;(C)a charter management organization or charter school authorizer;(D)an institution of higher education;(E)a nonprofit organization;(F)an entity with demonstrated experience in educational savings or in assisting low-income students
			 to prepare for, and attend, an institution of higher education; or(G)a consortium of 2 or more of the entities described in subparagraphs (A) through (F).(8)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C.
			 1001(a)).(9)Local educational agencyThe term local educational agency has the meaning given such term in section 9101 of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 7801).(10)Low-income studentThe term low-income student means a student who is eligible to receive a free or reduced price lunch under the Richard B.
			 Russell National School Lunch Act (42 U.S.C. 1751 et seq.).(11)ParentThe term parent has the meaning given such term in section 9101 of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 7801).(12)SecretaryThe term Secretary has the meaning given such term in section 9101 of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 7801).(13)State educational agencyThe term State educational agency has the meaning given such term in section 9101 of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 7801).(c)Grant program(1)Program AuthorizedThe Secretary is authorized to award grants, on a competitive basis, to eligible entities to enable
			 such eligible entities to establish and administer American Dream Accounts
			 for a group of low-income students.(2)ReservationFrom the amounts appropriated each fiscal year to carry out this section, the Secretary shall
			 reserve
			 not more than 5 percent of such amount to carry out the evaluation
			 activities described in subsection (f)(1).(3)DurationA grant awarded under this section shall be for a period of not more than 3 years. The Secretary
			 may
			 extend such grant for an additional 2-year period if the Secretary
			 determines that the eligible entity has demonstrated significant progress,
			 based on the factors described in subsection (d)(2)(K).(d)Applications; priority(1)In GeneralEach eligible entity desiring a grant under this section shall submit an application to the
			 Secretary
			 at such time, in such manner, and containing such information as the
			 Secretary may require.(2)ContentsAt a minimum, the application described in paragraph (1) shall include the following:(A)A description of the characteristics of a group of not less than 30 low-income public school
			 students who—(i)are, at the time of the application, attending a grade not higher than grade 9; and(ii)will, under the grant, receive an American Dream Account.(B)A description of how the eligible entity will engage, and provide support (such as tutoring and
			 mentoring for students, and training for teachers and other stakeholders)
			 either online or in person, to—(i)the students in the group described in subparagraph (A);(ii)the family members and teachers of such students; and(iii)other stakeholders such as school administrators and school counselors.(C)An identification of partners who will assist the eligible entity in establishing and sustaining
			 American Dream Accounts.(D)A description of what experience the eligible entity or the partners of the eligible entity have in
			 managing college savings accounts, preparing low-income students for
			 postsecondary education, managing online systems, and teaching financial
			 literacy.(E)A demonstration that the eligible entity has sufficient resources to provide an initial deposit
			 into the college savings account portion of each American Dream Account.(F)A description of how the eligible entity will help increase the value of the college savings
			 account portion of each American Dream Account, such as by providing
			 matching funds or incentives for academic achievement.(G)A description of how the eligible entity will notify each participating student in the group
			 described in subparagraph (A), on a semiannual basis, of the current
			 balance
			 and status of the college savings account portion of the American Dream
			 Account of the student.(H)A plan that describes how the eligible entity will monitor participating students in the group
			 described in subparagraph (A) to ensure that the American Dream
			 Account of each student will be maintained if a student in such group
			 changes schools
			 before graduating from secondary school.(I)A plan that describes how the American Dream Accounts will be managed for not less than 1 year
			 after a majority of the students in the group described in subparagraph
			 (A)
			 graduate from secondary school.(J)A description of how the eligible entity will encourage students in the group described in
			 subparagraph (A) who fail to graduate from secondary school to continue
			 their
			 education.(K)A description of how the eligible entity will evaluate the grant program, including by collecting,
			 as applicable, the following data about the students in the group
			 described in subparagraph (A) during the grant period, or until the time
			 of
			 graduation from a secondary school, whichever comes first, and, if
			 sufficient grant funds are available, after the grant period:(i)Attendance rates.(ii)Progress reports.(iii)Grades and course selections.(iv)The student graduation rate, as defined in section 1111(b)(2)(C)(vi) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(vi)).(v)Rates of student completion of the Free Application for Federal Student Aid described in section
			 483 of the Higher Education Act of 1965 (20 U.S.C. 1090).(vi)Rates of enrollment in an institution of higher education.(vii)Rates of completion at an institution of higher education.(L)A description of what will happen to the funds in the college savings account portion of the
			 American Dream Accounts that are dedicated to participating students
			 described in subparagraph (A) who have not matriculated at an institution
			 of
			 higher education at the time of the conclusion of the period of American
			 Dream Account management described in subparagraph (I), including how the
			 eligible entity will give students this information.(M)A description of how the eligible entity will ensure that funds in the college savings account
			 portion of the American Dream Accounts will not make families ineligible
			 for public assistance.(N)A description of how the eligible entity will ensure that participating students described in
			 subparagraph (A) will have access to the Internet.(3)PriorityIn awarding grants under this section, the Secretary shall give priority to applications from
			 eligible
			 entities that—(A)are described in subsection (b)(7)(G);(B)serve the largest number of low-income students;(C)in the case of an eligible entity described in subparagraph (A) or (B) of subsection (b)(7),
			 provide
			 opportunities for participating students described in paragraph (2)(A) to
			 participate in a dual enrollment program or early college high school
			 program at no cost to the student; or(D)as of the time of application, have been awarded a grant under chapter 2 of subpart 2 of part A of
			 title IV of the Higher
			 Education Opportunity Act (20 U.S.C. 1070a–21 et seq.) (commonly referred
			 to as the GEAR UP program).(e)Authorized activities(1)In GeneralAn eligible entity that receives a grant under this section shall use such grant funds to establish
			 an
			 American Dream Account for each participating student described in
			 subsection
			 (d)(2)(A), that will be used to—(A)open a college savings account for such student;(B)monitor the progress of such student online, which—(i)shall include monitoring student data relating to—(I)grades and course selections;(II)progress reports; and(III)attendance and disciplinary records; and(ii)may also include monitoring student data relating to a broad range of information, provided by
			 teachers and family members, related to postsecondary education readiness,
			 access, and completion;(C)provide opportunities for such students, either online or in person, to learn about financial
			 literacy, including by assisting such students in financial planning for
			 enrollment in an institution of higher education; and(D)provide opportunities for such students, either online or in person, to identify skills or
			 interests, including career interests.(2)Access to American Dream Account(A)In generalSubject to subparagraphs (C) and (D), and in accordance with applicable Federal laws and
			 regulations
			 relating to privacy of information and the privacy of children, an
			 eligible entity that receives a grant under this section shall allow
			 vested
			 stakeholders, as described in subparagraph (B), to have secure access,
			 through an Internet website, to each American Dream Account.(B)Vested stakeholdersThe vested stakeholders that an eligible entity shall permit to access an American Dream Account
			 are individuals (such as the student's teachers, school counselors,
			 school administrators,
			 or other individuals) that are designated, in accordance with section 444
			 of the General Education Provisions Act (20 U.S.C. 1232g, commonly known
			 as the Family Educational Rights and Privacy Act of 1974), by the
			 parent of a participating student in whose name such American Dream
			 Account is held, as having permission to access the account. A student's
			 parent may withdraw such designation from an individual at any time.(C)Exception for college savings accountAn eligible entity that receives a grant under this section shall not be required to give vested
			 stakeholders, as described in subparagraph (B), access to the college
			 savings
			 account portion of a student's American Dream Account.(D)Adult studentsNotwithstanding subparagraphs (A), (B), and (C), if a participating student is age 18 or older, an
			 eligible entity that receives a grant under this section shall not provide
			 access to such participating student's American Dream Account without the
			 student's consent, in accordance with section 444 of the General Education
			 Provisions Act (20 U.S.C. 1232g, commonly known as the Family Educational Rights and Privacy Act of 1974).(E)Input of student informationStudent data collected pursuant to paragraph (1)(B)(i) shall be entered into an American Dream
			 Account only by a school administrator or the designee of such
			 administrator.(3)Prohibition on use of student informationAn eligible entity that receives a grant under this section shall not use any student-level
			 information
			 or data for the purpose of soliciting, advertising, or marketing any
			 financial or non-financial consumer product or service that is offered by
			 such eligible entity, or on behalf of any other person.(4)Prohibition on the use of grant fundsAn eligible entity shall not use grant funds provided under this section to provide the initial
			 deposit
			 into a college savings account portion of a student's American Dream
			 Account.(f)Reports and evaluations(1)In generalNot later than 1 year after the Secretary has disbursed grants under this section, and annually
			 thereafter until each grant disbursed under subsection (c) has ended, the
			 Secretary shall prepare and submit a report to the appropriate committees
			 of Congress, which shall include an evaluation of the effectiveness of the
			 grant program established under this section.(2)ContentsThe report described in paragraph (1) shall—(A)list the grants that have been awarded under subsection (c)(1);(B)include the number of students who have an American Dream Account established through a grant
			 awarded under subsection (c)(1);(C)provide data (including the interest accrued on college savings accounts that are part of an
			 American Dream Account) in the aggregate, regarding students who have an
			 American Dream Account established through a grant awarded under
			 subsection
			 (c)(1), as compared to similarly situated students who do not have an
			 American Dream Account;(D)identify best practices developed by the eligible entities receiving grants under this section;(E)identify any issues related to student privacy and stakeholder accessibility to American Dream
			 Accounts;(F)provide feedback from participating students and the parents of such students about the grant
			 program, including—(i)the impact of the program;(ii)aspects of the program that are successful;(iii)aspects of the program that are not successful; and(iv)any other data required by the Secretary; and(G)provide recommendations for expanding the American Dream Accounts program.(g)Eligibility To receive Federal student financial aidNotwithstanding any other provision of law, any funds that are in the college savings account
			 portion of a student's American Dream Account shall not affect such
			 student's eligibility to receive Federal student financial aid, including
			 any Federal student financial aid under the Higher Education Act of 1965
			 (20 U.S.C. 1001 et seq.), and shall not be considered in determining the
			 amount of
			 any such Federal student aid.(h)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary
			 for fiscal year 2015 and each of the 4 succeeding fiscal years.1110.Study on the impact of Federal financial aid changes on graduate students(a)In GeneralNot later than 1 year after the date of enactment of this Act, the Secretary of Education, acting
			 through the Director of the Institute of Education Sciences, shall begin
			 conducting a study of the impact of recent policy changes to title IV of
			 the Higher Education Act of 1965 on graduate students.(b)PurposeThe purpose of the study is to examine the effects of significant changes in Federal student
			 financial
			 aid policy on access, affordability, and labor market outcomes for
			 graduate students. The study shall include an exploration of the impact of
			 the following significant changes:(1)The authorization of PLUS Loans for graduate students.(2)The elimination of Federal Direct Stafford Loans for graduate students.(3)The increase in origination fees due to the sequestration order issued under the Balanced Budget
			 and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.) for
			 fiscal year 2013.(4)Differentiation in interest rates between undergraduate and graduate Federal Direct Unsubsidized
			 Stafford loans.(5)Changes to the income-based repayment plan described under section 493C (20 U.S.C. 1098e).(c)ContentsThe study shall include—(1)information about the effects of the changes described in subsection (b) on graduate students,
			 disaggregated by the student's age, race,
			 ethnicity, gender, income, status as an individual with a disability, and
			 type of institution of higher education that the graduate student attended
			 for such student's graduate program (including 2-year or 4-year
			 institution of higher education, public or private institution of higher
			 education, and proprietary or	nonprofit institution of higher education);
			 and(2)an examination of the effects of the changes described in subsection (b) on—(A)changes in graduate enrollment patterns (such as increases or decreases in enrollment);(B)net tuition and fees for graduate students;(C)the aggregate  amount of Federal student loan debt resulting from graduate education, as a whole
			 and disaggregated  by each type of Federal loan under title IV;(D)the median level of individual student loan debt that is the result of graduate education (ensuring
			 that the amount of undergraduate student loan debt is distinguished from
			 the amount of graduate student loan debt);(E)default rates, and the range of amounts of unpaid debt,  for title IV loans for graduate students;(F)the use of each type of loan repayment plan  under title IV, including income-based repayment, and
			 the median level of graduate student debt for individuals in each
			 repayment plan;(G)the number of individuals who have a graduate degree that enter public service jobs;(H)the level of total educational debt for graduate students, including Federal student loans and
			 private education loans;(I)the correlation between high graduate student debt levels and household consumption (including the
			 purchasing of homes and automobiles) and retirement savings; and(J)such other factors as the Secretary may determine;(3)an analysis of how the effects of the changes described in subsection (b) differ according to—(A)whether an individual was or is attending graduate school on a full-time or part-time basis; and(B)whether an individual has or is pursuing a master's degree, a doctorate research degree, or a
			 doctorate professional practice degree;(4)a detailed explanation of the impact of such changes on students who were eligible for a Federal
			 Pell Grant as an undergraduate student, women, and
			 traditionally underrepresented populations; and(5)policy recommendations designed to improve access, affordability, and labor market outcomes for
			 graduate students.(d)Reports(1)Interim ReportsNot later than 18 months after the commencement of the study described under this section, and
			 annually thereafter, the Secretary shall evaluate the progress of the
			 study and report any short-term findings to the appropriate committees of
			 Congress.(2)Final reportUpon completion of the study described under this section, the Secretary shall prepare and submit a
			 final report regarding the findings of the study to the appropriate
			 committees of Congress.(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for
			 fiscal year 2015 and each of the 4 succeeding fiscal years.
